Exhibit 10.2

EXECUTION

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 25, 2016

among

DESTINATION MATERNITY CORPORATION,

as the Lead Borrower

For

The Borrowers Named Herein

The Guarantors Named Herein

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent, L/C Issuer, Swing Line Lender,

and

The Other Lenders Party Hereto

WELLS FARGO BANK, NATIONAL ASSOCIATION

as

Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01.

   Defined Terms      1   

1.02.

   Other Interpretive Provisions      64   

1.03.

   Accounting Terms      65   

1.04.

   Rounding      66   

1.05.

   Times of Day      66   

1.06.

   Letter of Credit Amounts      66   

1.07.

   Currency Equivalents Generally      66   

1.08.

   Determination of Compliance with Certain Covenants      66   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     67   

2.01.

   Committed Loans; Reserves      67   

2.02.

   Borrowings, Conversions and Continuations of Committed Loans      68   

2.03.

   Letters of Credit      70   

2.04.

   Swing Line Loans      76   

2.05.

   Prepayments      79   

2.06.

   Termination or Reduction of Commitments      80   

2.07.

   Repayment of Loans      81   

2.08.

   Interest      81   

2.09.

   Fees      82   

2.10.

   Computation of Interest and Fees      82   

2.11.

   Evidence of Debt      82   

2.12.

   Payments Generally; Administrative Agent’s Clawback      83   

2.13.

   Sharing of Payments by Lenders      86   

2.14.

   Settlement Amongst Lenders      86   

2.15.

   Increase in Commitments      87   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

     88   

3.01.

   Taxes      88   

3.02.

   Illegality      90   

3.03.

   Inability to Determine Rates      90   

3.04.

   Increased Costs; Reserves on LIBO Rate Loans      91   

3.05.

   Compensation for Losses      92   

3.06.

   Mitigation Obligations; Replacement of Lenders      93   

3.07.

   Survival      93   

3.08.

   Designation of Lead Borrower as Borrowers’ Agent      93   

 

i



--------------------------------------------------------------------------------

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     94   

4.01.

   Conditions of Initial Credit Extension      94   

4.02.

   Conditions to all Credit Extensions      96   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     97   

5.01.

   Existence, Qualification and Power      97   

5.02.

   Authorization; No Contravention      97   

5.03.

   Governmental Authorization; Other Consents      98   

5.04.

   Binding Effect      98   

5.05.

   Financial Statements; No Material Adverse Effect      98   

5.06.

   Litigation      99   

5.07.

   No Default or Event of Default      99   

5.08.

   Ownership of Property; Liens      99   

5.09.

   Environmental Compliance      100   

5.10.

   Insurance      101   

5.11.

   Taxes      101   

5.12.

   ERISA and Canadian Pension Compliance      101   

5.13.

   Subsidiaries; Equity Interests      102   

5.14.

   Margin Regulations; Investment Company Act      103   

5.15.

   Disclosure      103   

5.16.

   Compliance with Laws      103   

5.17.

   Intellectual Property; Licenses, Etc      104   

5.18.

   Labor Matters      104   

5.19.

   Security Documents      105   

5.20.

   Solvency      105   

5.21.

   Deposit Accounts; Credit Card Arrangements      106   

5.22.

   Brokers      106   

5.23.

   Customer and Trade Relations      106   

5.24.

   Material Contracts      106   

5.25.

   Payables Practices      106   

5.26.

   Credit Card Receivables      106   

ARTICLE VI AFFIRMATIVE COVENANTS

     107   

6.01.

   Financial Statements      107   

6.02.

   Certificates; Other Information      108   

6.03.

   Notices      110   

6.04.

   Payment of Obligations      111   

6.05.

   Preservation of Existence, Etc      111   

6.06.

   Maintenance of Properties      111   

6.07.

   Maintenance of Insurance      111   

6.08.

   Compliance with Laws      112   

6.09.

   Books and Records; Accountants      112   

6.10.

   Inspection Rights; Field Examinations; Appraisals      113   

6.11.

   Use of Proceeds      114   

6.12.

   Additional Loan Parties      114   

6.13.

   Cash Management      114   

6.14.

   Information Regarding the Collateral      115   

6.15.

   Physical Inventories      116   

6.16.

   Environmental Laws      117   

6.17.

   Further Assurances      117   

 

ii



--------------------------------------------------------------------------------

6.18.

   Lender Meetings      118   

6.19.

   Reserved      118   

6.20.

   Designation as Senior Debt      118   

6.21.

   Post-Closing Matters      118   

6.22.

   Compliance with Canadian Pension Matters      118   

6.23.

   Maintenance of Records      119   

6.24.

   Collection      119   

6.25.

   Actions Regarding Intellectual Property      119   

ARTICLE VII NEGATIVE COVENANTS

     120   

7.01.

   Liens      120   

7.02.

   Investments; Acquisitions      120   

7.03.

   Indebtedness; Disqualified Stock      120   

7.04.

   Fundamental Changes      120   

7.05.

   Dispositions      121   

7.06.

   Restricted Payments      121   

7.07.

   Prepayments of Indebtedness      122   

7.08.

   Change in Nature of Business      123   

7.09.

   Transactions with Affiliates      123   

7.10.

   Burdensome Agreements      123   

7.11.

   Use of Proceeds      124   

7.12.

   Amendment of Material Documents      124   

7.13.

   Fiscal Year      125   

7.14.

   Deposit Accounts; Credit Card Processors      125   

7.15.

   Financial Covenant      125   

7.16.

   [Reserved]      125   

7.17.

   Canadian Pension Plans      125   

7.18.

   Modification of Terms, Etc      126   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     126   

8.01.

   Events of Default      126   

8.02.

   Remedies Upon Event of Default      129   

8.03.

   Application of Funds      130   

ARTICLE IX ADMINISTRATIVE AGENT

     131   

9.01.

   Appointment and Authority      131   

9.02.

   Rights as a Lender      132   

9.03.

   Exculpatory Provisions      132   

9.04.

   Reliance by Administrative Agent      133   

9.05.

   Delegation of Duties      133   

9.06.

   Resignation of Administrative Agent      133   

9.07.

   Non-Reliance on Administrative Agent and Other Lenders      134   

9.08.

   No Other Duties, Etc      134   

9.09.

   Administrative Agent May File Proofs of Claim      135   

9.10.

   Collateral and Guaranty Matters      135   

9.11.

   Notice of Transfer      136   

9.12.

   Reports and Financial Statements      136   

9.13.

   Agency for Perfection      137   

 

iii



--------------------------------------------------------------------------------

9.14.

   Indemnification      137   

9.15.

   Relation among Lenders      137   

9.16.

   Defaulting or Deteriorating Lender      137   

9.17.

   [Reserved]      138   

9.18.

   Appointment for the Province of Québec      138   

ARTICLE X MISCELLANEOUS

     139   

10.01.

   Amendments, Etc      139   

10.02.

   Notices; Effectiveness; Electronic Communications      140   

10.03.

   No Waiver; Cumulative Remedies      142   

10.04.

   Expenses; Indemnity; Damage Waiver      142   

10.05.

   Payments Set Aside      144   

10.06.

   Successors and Assigns      144   

10.07.

   Treatment of Certain Information; Confidentiality      148   

10.08.

   Right of Setoff      148   

10.09.

   Interest Rate Limitation      149   

10.10.

   Counterparts; Integration; Effectiveness      149   

10.11.

   Survival      149   

10.12.

   Severability      150   

10.13.

   Replacement of Lenders      150   

10.14.

   Governing Law; Jurisdiction; Etc.      150   

10.15.

   Waiver of Jury Trial      151   

10.16.

   No Advisory or Fiduciary Responsibility      152   

10.17.

   USA PATRIOT Act Notice      152   

10.18.

   Foreign Asset Control Regulations      152   

10.19.

   Time of the Essence      153   

10.20.

   Reserved      153   

10.21.

   Press Releases      153   

10.22.

   Additional Waivers      153   

10.23.

   No Strict Construction      154   

10.24.

   Attachments      154   

10.25.

   Québec Interpretation      155   

10.26.

   English Language Only      155   

10.27.

   Lender Action      155   

10.28.

   Intercreditor Agreements.      155   

10.29.

   Keepwell      155   

ARTICLE XI ACKNOWLEDGMENT AND RESTATEMENT

     156   

11.01.

   Existing Obligations      156   

11.02.

   Acknowledgment of Security Interests      156   

11.03.

   Existing Loan Documents      156   

11.04.

   Restatement      157   

SIGNATURES

     S-1   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)    Customer List and Marketing Service Agreements 1.01(b)    Leased
Department Agreements 1.01(c)    Approved Foreign Jurisdictions 1.01(d)   
Existing Loan Documents 2.01    Commitments and Applicable Percentages 4.01(a)
   Security Documents 5.01    Loan Parties Organizational Information 5.05   
Material Indebtedness 5.06    Litigation 5.08(b)(1)    Owned Real Estate
5.08(b)(2)    Leased Real Estate 5.09    Environmental Matters 5.10    Insurance
5.11    Tax Sharing Arrangements 5.13    Subsidiaries; Other Equity Investments
5.17    Intellectual Property Matters 5.18    Collective Bargaining Agreements
5.21(a)    DDAs 5.21(b)    Credit Card Arrangements 5.24    Material Contracts
6.02    Financial and Collateral Reporting 6.21    Post-Closing Matters 7.01   
Existing Liens 7.02    Existing Investments 7.03(a)    Existing Indebtedness
7.10    Burdensome Agreements 10.02    Administrative Agent’s Office; Certain
Addresses for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B    Swing Line Loan Notice C-1    Note C-2    Swing
Line Note D    Compliance Certificate E    Assignment and Assumption F   
Customs Broker Agreement G    Borrowing Base Certificate H    DDA Notification I
   Credit Card Notification

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
March 25, 2016, among DESTINATION MATERNITY CORPORATION, a Delaware corporation
(the “Lead Borrower”), CAVE SPRINGS, INC., a Delaware corporation (“Cave”, and
together with Lead Borrower, each a “Borrower” and collectively, the
“Borrowers”), the Guarantors, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Swing Line Lender and L/C
Issuer.

WHEREAS, Administrative Agent, Lenders and Lead Borrower have entered into
financing arrangements pursuant to which Lenders (or Agent on behalf of Lenders)
have made revolving loans to Lead Borrower, as set forth in the Existing Credit
Agreement (as hereinafter further defined), and together with the agreements
listed on Schedule 1.01(d) and all other agreements, documents and instruments
at any time executed and/or delivered in connection therewith, or related
thereto, as from time to time amended, modified, supplemented, extended,
renewed, restated or replaced, collectively, the “Existing Loan Documents”);

WHEREAS, Administrative Agent and Lenders have agreed to amend and restate the
Existing Credit Agreement and each Lender (severally and not jointly) has agreed
to continue to make Committed Loans to the Borrowers on a pro rata basis
according to its Commitment (as defined below) on the terms and conditions set
forth herein, the L/C Issuer (as defined below) has indicated its willingness to
issue Letters of Credit (as defined below), and Agent has agreed to continue to
act as agent for Lenders, in each case, on the terms and conditions set forth
herein and the other Loan Documents;

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accelerated Borrowing Base Delivery Event” means either (a) the occurrence and
continuance of any Event of Default, or (b) the failure of the Borrowers to
maintain Excess Availability of an amount greater than twelve and one-half
percent (12.5%) of the Borrowing Base (calculated without giving effect to the
Term Loan Reserve). For purposes of this Agreement, the occurrence of an
Accelerated Borrowing Base Delivery Event shall be deemed continuing at the
Administrative Agent’s option (c) so long as such Event of Default has not been
waived, and/or (d) if the Accelerated Borrowing Base Delivery Event arises as a
result of the Borrowers’ failure to achieve Excess Availability as required
hereunder, until Excess Availability has exceeded the amount equal to fifteen
percent (15%) of the Borrowing Base (calculated without giving effect to the
Term Loan Reserve) for thirty (30) consecutive calendar days, in which case an
Accelerated Borrowing Base Delivery Event shall no longer be deemed to be
continuing for purposes of this Agreement.

“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC) that (a) is
issued by a common carrier which is not an Affiliate of the Approved Foreign
Vendor or any Loan Party which is in actual possession of such Inventory, (b) is
issued to the order of any Borrower or, if so requested by the Administrative
Agent, to the order of the Administrative Agent, (c) names the Administrative
Agent as a notify party and bears a

 

1



--------------------------------------------------------------------------------

conspicuous notation on its face of the Administrative Agent’s security interest
therein, (d) that is not subject to any Lien other than a perfected first
priority security interest in favor of the Administrative Agent and Liens
permitted under clauses (a), (b), (p) and (r) of the definition of Permitted
Encumbrances and any other Liens with respect thereto permitted under this
Agreement that are subject to an intercreditor agreement in form and substance
reasonably satisfactory to Administrative Agent, and (e) is on terms otherwise
reasonably acceptable to the Administrative Agent.

“ACH” means automated clearing house transfers.

“Accommodation Payment” has the meaning specified in Section 10.22.

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

“Account Debtor” means an “Account Debtor” as such term is a defined in the UCC,
including without limitation, any Credit Card Issuer, any Credit Card Processor
and any Department Lessor.

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person (other than the leasing or acquisition of any one Store in the ordinary
course of business), in each case, in any transaction or group of transactions
which are part of a common plan.

“Additional Maximum PMSI Debt Amount” means on any date of determination, the
maximum amount of Additional PMSI Indebtedness which may be outstanding pursuant
to clause (c) of the definition of Permitted Indebtedness, provided, that,
(a) at all times prior to the incurrence of Permitted Term Loan Indebtedness,
the Additional Maximum PMSI Debt Amount shall not exceed $10,000,000, and
(b) upon and after the incurrence of the Permitted Term Loan Indebtedness and
for so long as any Permitted Term Loan Indebtedness remains outstanding or there
is any undrawn or committed amount of Permitted Term Loan Indebtedness, the
Additional Maximum PMSI Debt Amount shall not exceed the amount equal to the
lesser of (i) $150,000,000 minus the outstanding principal amount of Permitted
Term Loan Indebtedness, or (ii) $10,000,000. The amount of Additional PMSI
Indebtedness outstanding at any time plus the amount of Permitted Term Loan
Indebtedness outstanding at anytime shall not exceed $150,000,000, in the
aggregate.

“Additional PMSI Indebtedness” means the Indebtedness permitted to be incurred
and outstanding pursuant to clause (c) of the definition of Permitted
Indebtedness in excess of $15,000,000.

 

2



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means:

(a) for any Interest Period with respect to any LIBO Borrowing, an interest rate
per annum (rounded upwards, if necessary, to the next 1/100 of one percent)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; and

(b) for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

“Administrative Agent” means Wells Fargo in its capacity as administrative and
collateral agent hereunder and under any of the other Loan Documents, or any
replacement or any successor administrative agent permitted hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, and, as appropriate, the Agent Payment Account, or such
other address or account as the Administrative Agent may from time to time
notify the Lead Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

“Agent Payment Account” shall mean account no. 37235547964501150 of
Administrative Agent at Wells Fargo, or such other account of Administrative
Agent as Administrative Agent may from time to time designate to Lead Borrower
as the Agent Payment Account for purposes of this Agreement and the other Loan
Documents.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Restatement Effective Date, the Aggregate Commitments are $70,000,000.

“Aggregate Tranche A-1 Commitments” has the meaning specified in the Existing
Credit Agreement.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.22(d).

“Anti-Corruption Laws” means Laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to the Loan Parties, their Restricted
Subsidiaries, including Laws that prohibit the corrupt payment, offer, promise,
or authorization of the payment or transfer of anything of value (including
gifts or entertainment), directly or indirectly, to any foreign Government
Official, foreign government employee or commercial entity to obtain a business
advantage; including the FCPA, and all national and international Laws enacted
to implement the OECD Convention on Combating Bribery of Foreign Officials in
International Business Transactions.

 

3



--------------------------------------------------------------------------------

“Anti-Terrorism Laws” means Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the PATRIOT Act, the Laws comprising or
implementing the Bank Secrecy Act, any Sanctions Laws, and the Laws administered
by OFAC.

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Margin” means with respect to each:

(a) LIBO Rate Loan, one and one-half percent (1.50%); and

(b) Base Rate Loan, one-half of one percent (0.50%).

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Appraised Value” means with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Lead Borrower, which value shall be determined from time to time by the most
recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.

“Approved Foreign Jurisdiction” means each country or jurisdiction listed on
Schedule 1.01(c) and each additional country or jurisdiction as Administrative
Agent may from time to time agree in its Permitted Discretion.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.

“Approved Foreign Vendor” means a Foreign Vendor which (a) is located in any
country acceptable to the Administrative Agent in its Permitted Discretion,
(b) has received timely payment or material performance of all obligations owed
to it by the Loan Parties, (c) has not asserted and has no right to assert any
reclamation, repossession, diversion, stoppage in transit, Lien or title
retention rights in respect of such Inventory, and (d), if so requested by the
Administrative Agent, has entered into and is in material compliance with the
terms of a Foreign Vendor Agreement.

“Arranger” means Wells Fargo Bank, National Association, in its capacity as sole
lead arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

4



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the twelve month (12) period ended
September 30, 2014, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such fiscal year of the Lead
Borrower and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Restatement
Effective Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Administrative Agent from time to
time determines in its Permitted Discretion as being appropriate, to reflect
(a) matters that adversely affect the Collateral, its value or the amount that
Administrative Agent might receive from the sale or other disposition thereof or
the ability of Administrative Agent to realize thereon, (b) claims and
liabilities that Administrative Agent in its Permitted Discretion determines
will need to be satisfied in connection with the realization on the Collateral
(c) events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base, (d) matters that adversely affect the validity
or enforceability of the Loan Documents or any material remedies of the
Administrative Agent and the Secured Parties thereunder, or (e) that a Default
or an Event of Default then exists. Without limiting the generality of the
foregoing, Availability Reserves may include, in the Administrative Agent’s
Permitted Discretion, (but are not limited to) reserves based on: (i) rental
payments or other amounts payable to lessors where Administrative Agent has not
received a Collateral Access Agreement, provided, that, (A) such reserves as to
retail store locations shall not exceed at any time the aggregate of amounts
payable for the next one (1) month for such locations in those States where any
right of the lessor may be pari passu or have priority over the Lien of
Administrative Agent, including Pennsylvania, Virginia and Washington and (B) no
Availability Reserves shall be established in respect of payments to Department
Lessors that would be categorized as rent by the Loan Parties, consistent with
their current practices in effect on the Restatement Effective Date, provided,
that, the applicable Leased Department Agreement is in full force and effect and
no event of default exists thereunder; (ii) customs duties, and other costs to
release Inventory which is being imported into the United States;
(iii) salaries, wages and benefits due to employees of any Borrower, that would
reasonably be expected to be incurred in connection with a Liquidation,
(iv) outstanding Taxes and other governmental charges, including, without
limitation, ad valorem, real estate, personal property, sales, claims of the
PBGC and other Taxes which may have or are reasonably anticipated to have
priority over the interests of the Administrative Agent in the Collateral;
(v) [Reserved], (vi) Customer Credit Liabilities, which reserve shall be in an
amount equal to thirty-three percent (33%) of the aggregate amount of Customer
Credit Liabilities, (vii)

 

5



--------------------------------------------------------------------------------

Customer Deposits, which reserve shall be in an amount equal to thirty-three
percent (33%) of the aggregate amount of Customer Deposits, (viii) reserves for
reasonably anticipated changes in the Appraised Value of Eligible Inventory
between appraisals, (ix) warehousemen’s or bailee’s charges and other Permitted
Encumbrances which may have priority over the security interests of the
Administrative Agent in the Collateral, (x) amounts due to vendors on account of
consigned goods, (xi) Cash Management Reserves, (xii) Bank Products Reserves,
(xiii) Reserved, (xiv) royalties payable in respect of licensed merchandise,
(xv) for the amount of the Priority Payables then outstanding, and (xvi) the
Term Loan Reserve. To the extent that such Availability Reserve is in respect of
amounts that may be payable to third parties the Administrative Agent may, at
its option, deduct such Availability Reserve from the amount equal to the
Aggregate Commitments, at any time that the Aggregate Commitments are less than
the amount of the Borrowing Base. The amount of any Availability Reserve
established by the Administrative Agent shall have a reasonable relationship to
the event, condition or other matter which is the basis for such Reserve as
determined by the Administrative Agent in their Permitted Discretion. To the
extent that an event, condition or matter is directly addressed pursuant to the
calculation of the Net Recovery Percentage as to Inventory, the Administrative
Agent shall not also establish an Availability Reserve to address the same
event, condition or matter, including any Availability Reserve referred to in
clause (iii) above.

“Bank Products” means any services or facilities provided to any Loan Party by
the Administrative Agent or any of its Affiliates (but excluding Cash Management
Services) including, without limitation, on account of (a) Swap Contracts,
(b) merchant services constituting a line of credit, (c) leasing facilities,
including without limitation, the transactions evidenced by the Wells Fargo
Equipment Financing Documents, and (d) supply chain finance services including,
without limitation, trade payable services and supplier accounts receivable
purchases, but excluding any factoring services.

“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.” The “prime rate”
is a rate set by Wells Fargo based upon various factors including Wells Fargo’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Account” means a deposit account of a Loan Party to which funds from
one or more DDAs are from time to time transferred.

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, establishing control (as defined in the UCC) of such
account by the Administrative Agent and Term Loan Agent and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with the instructions originated by the
Administrative Agent and/or Term Loan Agent, as applicable, without the further
consent of any Loan Party.

 

6



--------------------------------------------------------------------------------

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named on the most
current OFAC Lists.

“Borrower Materials” has the meaning specified in last paragraph of
Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the lesser of (i) the sum of (A) ninety percent (90%) multiplied by the face
amount of Eligible Credit Card Receivables; plus (B) eighty-five percent
(85%) multiplied by the face amount of Eligible Trade Receivables; plus
(C) eighty percent (80%) multiplied by the face amount of Eligible Receivables
consisting of Customer List and Marketing Services Receivables; plus (D) eighty
percent (80%) multiplied by the face amount of Eligible Receivables consisting
of Leased Department Receivables or (ii) the amount equal to thirty percent
(30%) of the Borrowing Base (the “Borrowing Base” calculation for purposes of
this clause (ii), shall include the amount obtained in clause (a)(i) without
regard to the 30% limitation and the amounts set forth in clauses (b), (c),
(d) and (e) below), and in the case of each of clauses (i) and (ii) net of any
Receivables Reserves; plus

(b) ninety percent (90%) of the Net Recovery Percentage of Eligible Inventory
consisting of finished goods Inventory and Eligible LC Inventory (other than
Eligible In-Transit Inventory) multiplied by the Value of such Inventory, net of
applicable Inventory Reserves;

(c) the lesser of (i) ninety percent (90%) of the Net Recovery Percentage of
Eligible Inventory consisting of leased department finished goods Inventory
multiplied by the Value of such Inventory, or (ii) the amount equal to
thirty-five (35%) of the Borrowing Base calculated pursuant to clauses (b),
(c) and (d) hereof (but without regard to the 35% limitation), and in the case
of each of clauses (i) and (ii) net of any applicable Inventory Reserves;

(d) the lesser of (i) ninety percent (90%) of the Net Recovery Percentage of
Eligible In-Transit Inventory (exclusive of Eligible LC Inventory) multiplied by
the Value of such Inventory, net of applicable Inventory Reserves or
(ii) $10,000,000;

(e) one hundred percent (100%) of Qualified Cash, provided, that, Qualified Cash
included in the Borrowing Base may not be withdrawn from the deposit account or
investment account at Administrative Agent or another institution reasonably
satisfactory to Administrative Agent, thereby reducing the Borrowing Base,
unless and until the Lead Borrower furnishes the Administrative Agent with a
Borrowing Base Certificate as of the date of such proposed withdrawal reflecting
that, after giving effect to such withdrawal, no Overadvance will result;

 

7



--------------------------------------------------------------------------------

minus

(f) the sum of (a) the then amount of the Term Loan Reserve and (b) the then
amount of all Availability Reserves.

Notwithstanding clause (a)(i)(C) of the definition of Borrowing Base, upon the
occurrence of an event of default pursuant to Section 8.01(a) or Section 8.01(f)
of the Term Loan Credit Agreement (as in effect on the date hereof, each being a
“Term Loan Default”), Receivables consisting of Customer List and Marketing
Services Receivables invoiced after the date of any such Term Loan Default,
shall not be included in the calculation of the Borrowing Base.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit G hereto (with such changes therein as may be required by the
Administrative Agent in the Permitted Discretion to reflect the components of
and reserves against the Borrowing Base as provided for hereunder from time to
time), executed and certified as accurate and complete by a Responsible Officer
of the Lead Borrower which shall include appropriate exhibits, schedules,
supporting documentation, and additional reports as reasonably requested by the
Administrative Agent.

“Business” means the retail or wholesale manufacturing, marketing and/or sale of
consumer products or services, the licensing of Borrowers’ trademarks and/or
other intellectual property (either in connection with its franchising
activities or otherwise), and the provision of services to third party companies
in connection with the Borrowers’ proprietary list of customers and other
marketing partnership related activities.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any of the Loan Parties or any Restricted Subsidiary has any
liability with respect to any employee or former employee related to employment
in Canada, but excluding any Canadian Pension Plans and any Canadian Union
Plans.

“Canadian Collateral” means Collateral consisting of assets or interests in
assets of the Loan Parties located in Canada, and the proceeds thereof.

“Canadian Dollars” and “C$” shall each mean the lawful currency of Canada.

“Canadian Pension Event” means (a) the voluntary whole or partial wind up of a
Canadian Pension Plan by any Loan Party or Restricted Subsidiary; (b) the
withdrawal of a Borrower or Restricted Subsidiary from a Canadian Union Plan;
(c) the filing of a notice of intent to terminate in whole or in part a Canadian
Pension Plan or Canadian Union Plan or the treatment of a Canadian Pension Plan
or Canadian Union Plan amendment as a termination or partial termination;
(d) the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer a Canadian Pension
Plan or Canadian Union Plan, or (e) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of trustee to administer, any Canadian Pension
Plan or Canadian Union Plan.

 

8



--------------------------------------------------------------------------------

“Canadian Pension Plans” means any plan or arrangement that is required to be
registered under Canadian federal or provincial law and is or was established,
maintained or contributed to or required to be contributed to by a Borrower or
any Restricted Subsidiary for its employees or former employees, but does not
include the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively, or any Canadian
Union Plan.

“Canadian Security Agreement” means the Security Agreement, dated November 1,
2012, in form and substance reasonably satisfactory to Administrative Agent,
executed and delivered by the Loan Parties.

“Canadian Security Documents” means the Canadian Security Agreement, the Québec
Hypothec and any other Loan Document that grants or purports to grant a Lien on
any Canadian Collateral.

“Canadian Union Plan” means any and all registered pension and other benefit
plans for the benefit of employees or former employees of any Loan Party or
Restricted Subsidiary in respect of employment in Canada, which are not
maintained, sponsored or administered by a Loan Party or Restricted, but to
which a Borrower or any Restricted Subsidiary is or was required to contribute
pursuant to a collective agreement or a participation agreement.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Collateral” means any pledges or deposits of cash by the Loan Parties to
Cash Collateralize any L/C Obligations.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo, and in the name of, the
Administrative Agent (as the Administrative Agent shall otherwise direct) and
under the sole and exclusive dominion and control of the Administrative Agent,
in which deposits are required to be made in accordance with Section 2.03(g) or
8.02(c).

“Cash Collateralize” means to (a) pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to one hundred three percent (103%) of the Outstanding Amount of
all L/C Obligations (other than L/C Obligations with respect to Letters of
Credit denominated in a currency other than Dollars, which L/C Obligations shall
be Cash Collateralized in an amount equal to one hundred fifteen percent
(115%) of the Outstanding Amount of such L/C Obligations) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby Consented to
by the Lenders) or (b) cause all outstanding L/C Obligations (other than L/C
Obligations that have been previously cash collateralized as described in clause
(a) above) to be supported by standby letters of credit in an aggregate Stated
Amount equal to one

 

9



--------------------------------------------------------------------------------

hundred and three percent (103%) of the Outstanding Amount of all L/C
Obligations (other than L/C Obligations with respect to Letters of Credit
denominated in a currency other than Dollars, which L/C Obligations shall be
supported by standby letters of credit in an aggregate Stated Amount equal to
one hundred and fifteen percent (115%) of the Outstanding Amount of such L/C
Obligations); provided, that, the issuer of such back-stop letter of credit
shall be reasonably acceptable to the Administrative Agent and the L/C Issuer.
Derivatives of such term have corresponding meanings.

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Specified Event of Default, or (b) the failure of the Borrowers to maintain
Excess Availability in an amount equal to or greater than the greater of (i) an
amount equal to fifteen percent (15%) of the Borrowing Base (calculated without
giving effect to the Term Loan Reserve) for five (5) consecutive Business Days,
or (ii) an amount equal to twelve and one-half percent (12.5%) of the Borrowing
Base (calculated without giving effect to the Term Loan Reserve) at any time.
For purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing until the earlier of: (A) the date of the waiver by
Administrative Agent of such Specified Event of Default, (B) if the Cash
Dominion Event arises as a result of the Borrowers’ failure to achieve Excess
Availability as required hereunder, until such date as Excess Availability has
exceeded fifteen percent (15%) of the Borrowing Base (calculated without giving
effect to the Term Loan Reserve) for thirty (30) consecutive days or (C) such
date on which the Administrative Agent states that the applicable Cash Dominion
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided, that, a Cash Dominion Event shall be deemed continuing for a period of
six (6) consecutive months (even if a Specified Event of Default is no longer
continuing and/or Excess Availability exceeds the required amount for thirty
(30) consecutive Business Days) at any time a Cash Dominion Event occurs after a
Cash Dominion Event has occurred and been discontinued on four (4) occasions
after November 1, 2012. The termination of a Cash Dominion Event as provided
herein shall in no way limit, waive or delay the occurrence of a subsequent Cash
Dominion Event in the event that the conditions set forth in this definition
again arise.

“Cash Equivalents” means

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided, that, the full faith and credit of the United States of
America is pledged in support thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the Lead Borrower of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 180 days from the date of acquisition thereof;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in

 

10



--------------------------------------------------------------------------------

clause (c) above or with any primary dealer and having a market value at the
time that such repurchase agreement is entered into of not less than one hundred
percent (100%) of the repurchase obligation of such counterparty entity with
whom such repurchase agreement has been entered into; and

(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above.

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by the Administrative Agent or
any of its Affiliates: (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, (e) credit card processing
services, and (f) purchase cards.

“Casualty Event” means casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of (and
payments in lieu thereof), any property or asset of a Loan Party.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. For
purposes of this definition, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives thereunder or in connection therewith and all requests, rules,
guidelines or directives concerning capital adequacy known as “Basel III” and
promulgated either by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
the United States or foreign regulatory authorities pursuant thereto are deemed
to have been adopted and gone into effect after the date of this Agreement.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5

 

11



--------------------------------------------------------------------------------

under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of fifty percent (50%) or more of the Equity Interests entitled to
vote generally in the election of directors (or equivalent governing body) of
the total voting power of all outstanding shares of the Lead Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Lead Borrower on a fully-diluted basis (and taking into account all such
Equity Interests that such “person” or “group” has the right to acquire pursuant
to any option right); or

(b) any “change in control” or similar event as defined in the documents
evidencing the Permitted Term Loan Indebtedness; or

(c) the Lead Borrower fails at any time to own, directly or indirectly, one
hundred percent (100%) of the Equity Interests of each other Loan Party free and
clear of all Liens (other than Liens in favor of the Administrative Agent and
Permitted Encumbrances of the type described in clauses (a), (e), (r) of the
definition of such term), except where such failure is as a result of a
transaction permitted by the Loan Documents.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as in effect from time to time.

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Administrative Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by, as the case may be, (a) a
bailee or other Person in possession of Collateral, and (b) any landlord of Real
Estate leased by any Loan Party, pursuant to which such Person (i) acknowledges
the Administrative Agent’s Lien on the Collateral, (ii) releases or subordinates
such Person’s Liens in the Collateral held by such Person or located on such
Real Estate, (iii) agrees to provide the Administrative Agent with access to the
Collateral held by such bailee or other Person or located in or on such Real
Estate, (iv) as to any landlord, provides the Administrative Agent with a
reasonable time to sell and dispose of the Collateral from such Real Estate, and
(v) makes such other agreements with the Administrative Agent as it may
reasonably require.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

12



--------------------------------------------------------------------------------

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” means a Revolving Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” means the deposit account of Lead Borrower in which
funds of any Loan Party from one or more Blocked Accounts are from time to time
deposited. As of the Restatement Effective Date, the Concentration Account is
the deposit account identified as the Concentration Account on Schedule 5.21(a).

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” shall have its meaning as set forth in the Security
Agreement.

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Restatement Effective Date as such calculated
cost is determined from invoices received by the Borrowers, the Borrowers’
purchase journals or the Borrowers’ stock ledger, and the term “Cost” in any
event shall include freight costs and duties associated with the transportation
of Inventory to distribution points. “Cost” does not include inventory
capitalization costs or other non purchase price charges used in the Borrowers’
calculation of cost of goods sold.

“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by any Borrower or for the benefit of any Borrower, in each case with any Credit
Card Issuer or any Credit Card Processor with respect to sales transactions
involving credit card or debit card purchases, including, but not limited to,
the agreements set forth on Schedule 5.21(b) hereto.

 

13



--------------------------------------------------------------------------------

“Credit Card Issuer” shall mean any person (other than a Loan Party) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through World Financial Network National Bank, MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., Novus Services, Inc., PayPal and other issuers
approved by the Administrative Agent.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” means each “Account” and “Payment Intangible” (as such
terms are defined in the UCC) together with all income, payments and proceeds
thereof, owed by a major credit or debit card issuer (including, but not limited
to, Visa, MasterCard and American Express and such other issuers approved by the
Administrative Agent) to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such issuer in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of any Borrower
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory,
(b) outstanding merchandise credits of any Borrower, (c) layaway obligations of
any Borrower, and (d) liabilities in connection with frequent shopping programs
of any Borrower.

“Customer Deposits” means deposits made by customers with respect to the
purchase of goods or the performance of services.

“Customer List and Marketing Services Agreements” means agreements entered into
from time to time by any of the Loan Parties with third parties pursuant to
which such Loan Party leases its customer lists or provides marketing services
to such third party, including without limitation the agreements listed on
Schedule 1.01(a), as such agreements may be amended, modified, replaced,
extended or renewed from time to time; Schedule 1.01(a) lists each Customer List
and Marketing Services Agreement in respect of which the Receivables owing to
the Borrowers in any Fiscal Year exceed $500,000 in the aggregate.

“Customer List and Marketing Services Receivables” means all of the Receivables
of any Borrower arising from Customer List and Marketing Service Agreements.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit F among a Borrower, a customs broker or other carrier, and the
Administrative Agent, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Administrative Agent and agrees, upon
notice from the Administrative Agent, to hold and dispose of the subject
Inventory solely as directed by the Administrative Agent.

 

14



--------------------------------------------------------------------------------

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA (other than Excluded DDAs) shall
be conclusively presumed to be Collateral and proceeds of Collateral and the
Administrative Agent and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA.

“DDA Notification” has the meaning provided therefor in Section 6.17(e).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2%) per annum; provided, that, with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus two percent (2%) per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, or (c) has been deemed insolvent or become the subject of a receivership,
bankruptcy or insolvency proceeding.

“Department Lessor” means a Person (other than a Loan Party) that owns and
operates a department or specialty store or other location and licenses space in
such store to a Borrower.

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the L/C Issuer or the Swing Line Lender has a good faith belief that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.

“Dilution Reserve” means, for any period, that percentage reasonably determined
by the Administrative Agent by (a) dividing the amount of charge-offs of
Eligible Trade Receivables and Eligible Customer Service and Marketing
Receivables and returns of goods purchased from the Borrowers during such period
which had, at the time of sale, resulted in the creation of an Eligible Trade
Receivable or an Eligible Customer Service and Marketing Receivable, by (b) the
amount of sales (exclusive of sales and other similar taxes) of the Borrowers
during such period and thereafter.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

 

15



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Loans mature; provided, that, (a) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (b) with
respect to any Equity Interests issued to any employee or to any plan for the
benefit of employees of the Lead Borrower or its Restricted Subsidiaries or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Restricted Subsidiaries may become obligated to pay upon maturity of, or
pursuant to any mandatory redemption provisions of, such Disqualified Stock or
portion thereof, plus accrued dividends.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Holding Company” means any Domestic Subsidiary of the Borrowers that
is treated as a disregarded entity for U.S. federal income tax purposes and all
of its assets (other than immaterial assets) consist of the ownership of the
Equity Interests of one or more CFCs.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

“Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) a bank,
insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Lender assigns its rights and obligations under this Agreement as part of an
assignment and transfer of such Lender’s rights in and to a material portion of
such Lender’s portfolio of asset based credit facilities, and (e) any other
Person (other than a natural person) approved by (i) the Administrative Agent,
the L/C Issuer and the Swing Line Lender, and (ii) unless an Event of Default
has occurred and is continuing, the Lead Borrower (each such approval not to be
unreasonably withheld or delayed); provided, that, notwithstanding the
foregoing, “Eligible Assignee” shall not include a Loan Party or any of the Loan
Parties’ Affiliates or Subsidiaries.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that at all times satisfies the criteria
set forth below as determined by the Administrative Agent in its Permitted
Discretion and which has been earned by performance and represents the bona fide
amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the ordinary course of business of such
Borrower. Without limiting the foregoing, in order to be an Eligible Credit Card
Receivable, an Account shall indicate no Person other than a Borrower as payee
or remittance party. In determining the amount to be so included, the face
amount of an Account

 

16



--------------------------------------------------------------------------------

shall be reduced by, without duplication, to the extent not reflected in such
face amount, (a) the amount of all accrued and actual fees, discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer, a Credit Card Processor, or Credit Card
Issuer pursuant to the terms of any agreement or understanding (written or
oral)) and (b) the aggregate amount of all cash received in respect of such
Account but not yet applied by the Loan Parties to reduce the amount of such
Credit Card Receivable. Except as otherwise determined by the Administrative
Agent in its Permitted Discretion, Eligible Credit Card Receivables shall not
include any Credit Card Receivable:

(i) which does not constitute an “Account” or “Payment Intangible”(as each is
defined in the UCC);

(ii) which is unpaid more than five (5) Business Days after the date of
determination of eligibility thereof;

(iii) payable other than in Dollars or Canadian Dollars;

(iv) where such Credit Card Receivable or the underlying contract contravenes
any laws, rules or regulations applicable thereto in any material respect,
including, rules and regulations relating to truth-in-lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy or any party to the underlying contract is in violation of
any such laws, rules or regulations in any material respect;

(v) which is not a valid, legally enforceable obligation of the applicable
Credit Card Issuer or Credit Card Processor with respect thereto;

(vi) (A) which is disputed, is with recourse due to the creditworthiness of the
cardholder, or with respect to which a claim, chargeback, offset, deduction or
counterclaim, dispute or other defense has been asserted (to the extent of such
claim, chargeback, offset, deduction or counterclaim, dispute or other defense);
or (B) to the extent to which it is subject to any present, or contingent (or
any facts (i) exist to the knowledge of Administrative Agent or any Loan Party,
or (ii) have been disclosed in the course of any field examination or otherwise,
which are the basis for any future) claim, chargeback, offset, deduction or
counterclaim, dispute or other defense on the part of an Account Debtor;

(vii) with respect to which a Borrower does not have good, valid and marketable
title thereto,

(viii) that is not subject to a perfected first priority security interest in
favor of the Administrative Agent or that is subject to any other Lien, other
than Liens permitted under clauses (a), (e), (o) and (r) of the definition of
Permitted Encumbrances and any other Liens with respect thereto permitted under
this Agreement that are subject to an intercreditor agreement in form and
substance reasonably satisfactory to Administrative Agent between the holder of
such Lien and Administrative Agent;

(ix) which does not conform to all representations, warranties or other
provisions in the Loan Documents relating to Credit Card Receivables in all
material respects, except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and (B) in the case of any
representation and warranty qualified by “materiality”, “Material Adverse
Effect” or similar language, they shall be true and correct in all respects;

 

17



--------------------------------------------------------------------------------

(x) as to which the Credit Card Processor or Credit Card Issuer has the right
under certain circumstances to require a Loan Party to repurchase such Credit
Card Receivable from such Credit Card Processor or Credit Card Issuer, as the
case may be;

(xi) is due from a Credit Card Issuer or Credit Card Processor of the applicable
credit card which is the subject of any proceedings under a Debtor Relief Law;

(xii) which is evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent; or

(xiii) which the Administrative Agent determines in its Permitted Discretion to
be uncertain of collection or which do not meet such other eligibility criteria
for Credit Card Receivables as the Administrative Agent may determine in its
Permitted Discretion.

Any Credit Card Receivables that are not Eligible Credit Card Receivables shall
nevertheless be part of the Collateral.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(a) Which has been shipped from a foreign location for receipt by a Borrower,
but which has not yet been delivered to such Borrower, which In-Transit
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;

(b) For which the purchase order is in the name of a Borrower and title and risk
of loss has passed to such Borrower;

(c) For which an Acceptable Document of Title has been issued, and in each case
as to which the Administrative Agent has control (as defined in the UCC) over
the documents of title which evidence ownership of the subject Inventory (such
as, if requested by the Administrative Agent, by the delivery of a Customs
Broker Agreement with a carrier or freight forwarder);

(d) Which is insured in accordance with the terms of this Agreement to the
reasonable satisfaction of the Administrative Agent (including, without
limitation, marine cargo insurance);

(e) the Foreign Vendor with respect to such In-Transit Inventory is an Approved
Foreign Vendor;

(f) For which payment of the purchase price has been made by any Borrower or the
purchase price is supported by a Commercial Letter of Credit; and

(g) Which otherwise would constitute Eligible Inventory;

provided, that, the Administrative Agent may, in its discretion, exclude any
particular Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Administrative Agent determines that such Inventory is subject to
any Person’s right or claim which is (or is capable of being) senior to, or pari
passu with, the Lien of the Administrative Agent (such as, without limitation, a
right of stoppage in transit) or may otherwise adversely impact the ability of
the Administrative Agent to realize upon such Inventory.

 

18



--------------------------------------------------------------------------------

Any Inventory that is not Eligible In-Transit Inventory shall nevertheless be
part of the Collateral.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (a) Eligible In-Transit Inventory, and (b) items of Inventory of a
Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course of the Borrowers’ business deemed by the
Administrative Agent in its Permitted Discretion to be eligible for inclusion in
the calculation of the Borrowing Base, in each case that, except as otherwise
agreed by the Administrative Agent, (i) complies with each of the
representations and warranties respecting Inventory made by the Borrowers in the
Loan Documents (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except in the case of any such
representation and warranty qualified by “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects),
and (ii) is not excluded as ineligible by virtue of one or more of the criteria
set forth below. Except as otherwise agreed by the Administrative Agent, in its
Permitted Discretion, the following items of Inventory shall not be included in
Eligible Inventory:

(A) Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;

(B) Inventory that is leased by or is on consignment to a Borrower or which is
consigned by a Borrower to a Person which is not a Loan Party;

(C) Inventory (other than Eligible In-Transit Inventory) that is not located in
the United States of America (excluding territories or possessions of the United
States) and Canada at a location that is owned or leased by a Borrower, except
(i) Inventory in transit between such owned or leased locations, or (ii) to the
extent that the Borrowers have furnished the Administrative Agent with (A) any
UCC or PPSA financing statements or other documents that the Administrative
Agent may determine in its Permitted Discretion to be necessary to perfect its
security interest in such Inventory at such location, and (B) a Collateral
Access Agreement executed by the Person owning any such location on terms
reasonably acceptable to the Administrative Agent unless the Administrative
Agent has established an Availability Reserve with respect to such location;

(D) Inventory that is located in a distribution center leased by a Borrower
unless the applicable lessor has delivered to the Administrative Agent a
Collateral Access Agreement or the Administrative Agent has established an
Availability Reserve with respect to such distribution center;

(E) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work in process, raw
materials, or that constitute spare parts, promotional, marketing, packaging and
shipping materials or supplies used or consumed in a Borrower’s business,
(iv) are seasonal in nature and which have been packed away for sale in the
subsequent season, except in the ordinary course of business of such Borrower,
(v) are not in material compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

(F) Inventory that is not subject to a perfected first priority security
interest in favor of the Administrative Agent or that is subject to any other
Lien, other than Liens permitted under clauses (a), (b), (p) and (r) of the
definition of Permitted Encumbrances and any other Liens with respect thereto
permitted under this Agreement that are subject to an intercreditor agreement in
form and substance reasonably satisfactory to Administrative Agent between the
holder of such Lien and Administrative Agent;

 

19



--------------------------------------------------------------------------------

(G) Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;

(H) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

(I) Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(J) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party (1) from which any
Borrower or any of its Restricted Subsidiaries has received notice of a dispute
in respect of any such agreement, provided, that, only Inventory which is the
subject of such dispute shall be deemed ineligible by Administrative Agent in
its Permitted Discretion or (2) unless Administrative Agent determines in its
Permitted Discretion that it may sell or otherwise dispose of such Inventory
without (a) infringing the rights of such licensor, (b) violating any contract
with such licensor, or (c) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

(K) Inventory located in a Leased Department in the event that the Leased
Department Agreement with respect to such location, permits the applicable
Borrower to file a UCC or PPSA financing statement against the Department
Lessor, evidencing Borrower’s ownership of such Inventory and Borrower fails to
file and maintain such UCC and PPSA Financing Statements;

(L) Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Borrowers’ business, unless and until
the Administrative Agent has completed or received (i) an appraisal of such
Inventory from appraisers reasonably satisfactory to the Administrative Agent
and establishes an Inventory Advance Rate and Inventory Reserves (if applicable)
therefor, and otherwise agrees that such Inventory shall be deemed Eligible
Inventory, and (ii) such other due diligence as the Administrative Agent may
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent (provided, that, it is agreed that so long as the
Administrative Agent has received at least forty-five (45) days prior notice of
such Permitted Acquisition and the Loan Parties reasonably cooperate (and cause
the Person being acquired to reasonably cooperate) with the Administrative
Agent, the Administrative Agent shall use reasonable efforts to complete such
due diligence, engage a third party appraiser and complete such appraisal on or
prior to the closing date of such Permitted Acquisition).

Any Inventory that is not Eligible Inventory shall nevertheless be part of the
Collateral.

“Eligible LC Inventory” shall mean Inventory that would otherwise be Eligible
Inventory (other than for its location) that as to which: (a) the Inventory is
purchased with and subject to a Letter of Credit, (b) the Inventory is then in
transit (whether by vessel, air or land) from a location outside of the
continental United States of America to a location permitted hereunder and for
which Administrative Agent shall have received such evidence thereof as
Administrative Agent may require, (c) the title of the Inventory has passed to,
and such Inventory is owned by, a Borrower and for which Administrative Agent
shall have received such evidence thereof as Administrative Agent may require,
(d) Administrative Agent has received each of the following: (i) a Customs
Broker Agreement, duly authorized, executed and delivered by the Customs Broker
handling the shipping and delivery of such Inventory, (ii) a copy of the
certificate of marine cargo insurance in connection therewith in which it has
been named as an additional insured and loss payee in a manner reasonably
acceptable to Administrative Agent and (iii) a copy of the invoice and manifest
with respect thereto, (e) the Inventory is either (A) subject to a negotiable
bill of lading: (1) that is consigned to a Borrower (unless and until such time
as Administrative Agent shall

 

20



--------------------------------------------------------------------------------

require that the same be consigned to Administrative Agent, then thereafter,
that is consigned to Administrative Agent either directly or by means of
endorsements), (2) that was issued by the carrier in respect of such Inventory
and (3) is either in the possession of the Customs Broker or the subject of a
telefacsimile copy that Administrative Agent has received from the issuer of the
Letter of Credit Accommodation and as to which Administrative Agent has also
received confirmation from such issuer that such document is in transit to
Administrative Agent or a Customs Broker or (B) subject to a negotiable cargo
receipt and is not the subject of a bill of lading (other than a negotiable bill
of lading consigned to, and in the possession of a consolidator or
Administrative Agent, or their respective agents) and such negotiable cargo
receipt is (1) consigned to a Borrower (unless and until such time as
Administrative Agent shall require that the same be consigned to Administrative
Agent, then thereafter, that is consigned to Administrative Agent either
directly or by means of endorsements), (2) issued by a consolidator in respect
of such Inventory and (3) either in the possession of Administrative Agent or a
Customs Broker or the subject of a telefacsimile copy that Administrative Agent
has received from the issuer of the Letter of Credit Accommodation and as to
which Administrative Agent has also received a confirmation from such issuer
that such document is in transit to Administrative Agent or a Customs Broker.

Any Inventory that is not Eligible LC Inventory shall nevertheless be part of
the Collateral.

“Eligible Receivables” means (x) Customer List and Marketing Services
Receivables owing to any Borrower or (y) Leased Department Receivables owing to
any Borrower, in each case, deemed by the Administrative Agent in its discretion
to be eligible for inclusion in the calculation of the Borrowing Base that
satisfy the following criteria at the time of creation and continues to meet the
same at the time of such determination: such Customer List and Marketing
Receivable or Leased Department Receivable, as the case may be (i) has been
earned by performance and represents the bona fide amounts due to a Borrower
from an Account Debtor or a Department Lessor, as the case may be, and in each
case originated in the ordinary course of business of such Borrower, and (ii) in
each case is acceptable to the Administrative Agent in its Permitted Discretion,
and is not ineligible for inclusion in the calculation of the Borrowing Base
pursuant to any of clauses (A) through (V) below. Without limiting the
foregoing, to qualify as an Eligible Receivable, such Customer List and
Marketing Receivable or Leased Department Receivable, as the case may be shall
indicate no Person other than a Borrower as payee or remittance party. In
determining the amount to be so included, the face amount of such Receivable
shall be reduced by, without duplication, to the extent not reflected in such
face amount, (i) the amount of all accrued and actual discounts, claims, credits
or credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Borrowers to
reduce the amount of such Eligible Receivable. Except as otherwise agreed by the
Administrative Agent, any such Customer List and Marketing Receivable or Leased
Department Receivable, as the case may be included within any of the following
categories shall not constitute an Eligible Receivable:

(A) any Customer List and Marketing Receivable not evidenced by an invoice, or
(ii) any Leased Department Receivable that is not reported to the satisfaction
of Administrative Agent in its Permitted Discretion;

(B) (1) if arising under clause (x) above, that have been outstanding for more
than ninety (90) days from the date of sale or more than sixty (60) days past
the due date or (2) if arising under clause (y) above, that have been
outstanding for more than thirty (30) days from the date of sale or more than
fifteen (15) days past the due date;

 

21



--------------------------------------------------------------------------------

(C) owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
in clause (B) above;

(D) with respect to which a Borrower does not have good, valid and marketable
title thereto

(E) that is not subject to a perfected first priority security interest in favor
of the Administrative Agent or that is subject to any other Lien, other than
Liens permitted under clauses (a), (e), and (r) of the definition of Permitted
Encumbrances and any other Liens with respect thereto permitted under this
Agreement that are subject to an intercreditor agreement in form and substance
reasonably satisfactory to Administrative Agent between the holder of such Lien
and Administrative Agent;

(F) which are disputed or with respect to which a claim, counterclaim, offset or
chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(G) which arise out of any sale made not in the ordinary course of business,
made on a basis other than upon credit terms usual to the business of the
Borrowers or are not payable in Dollars or Canadian Dollars;

(H) [Reserved];

(I) which are owed by any Affiliate or any employee of a Loan Party;

(J) for which all material consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the Account Debtor or in connection with the enforcement of such Account by
the Administrative Agent have not been duly obtained, effected or given and are
not in full force and effect;

(K) due from an Account Debtor which is the subject of any proceeding under any
Debtor Relief Laws, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(L) due from any Governmental Authority except to the extent that the subject
Account Debtor is the federal government of the United States of America and has
complied with the Federal Assignment of Claims Act of 1940 and any similar state
legislation or is the federal government of Canada and has complied with the
Financial Administration Act (Canada) and any similar provincial legislation;

(M) (1) owing from any Person that is also a supplier to or creditor of a Loan
Party or any of its Restricted Subsidiaries unless such Person has waived any
right of setoff in a manner acceptable to the Administrative Agent in its
Permitted Discretion or (2) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling a Loan
Party or any of its Restricted Subsidiaries to discounts on future purchase
therefrom;

(N) arising out of sales on a bill-and-hold, guaranteed sale, sale-or-return,
sale on approval or consignment basis or subject to any right of return, set off
or charge back;

 

22



--------------------------------------------------------------------------------

(O) arising out of sales to Foreign Account Debtors other than those amounts
arising out of sales to Foreign Account Debtors in Approved Foreign
Jurisdictions (provided, that, the maximum aggregate Dollar amount of all such
Receivables owing by all Account Debtors located in Approved Foreign
Jurisdictions and deemed Eligible Receivables and Eligible Trade Receivables
included in the Borrowing Base at any time shall not exceed $1,000,000 or such
greater amount as the Administrative Agent shall otherwise agree in its
Permitted Discretion), provided, further, that if such Foreign Account Debtor
(i) is not located in an Approved Foreign Jurisdiction (or the maximum amount
which may be included in the Borrowing Base as set forth above would be exceeded
whether as a result of the Receivables owing by one or more Foreign Account
Debtors), or (ii) is the government of any foreign country or sovereign state,
or of any state or public corporation or other instrumentality thereof, then in
each case, such Receivable shall be deemed eligible pursuant to this clause
(O) in the event that either (1) the Receivable is supported by an irrevocable
letter of credit reasonably satisfactory to Administrative Agent in its
Permitted Discretion (as to form, substance (including amount), and issuer or
domestic confirming bank), or (2) the Receivable is covered by credit insurance
in form, substance, and amount, and by an insurer, satisfactory to
Administrative Agent determined in its Permitted Discretion; provided, that, if
such Receivable is owed by a Foreign Account Debtor in an Approved Foreign
Jurisdiction without a letter of credit or credit insurance in support of such
Receivable, then promptly upon Administrative Agent’s request, each Borrower
shall execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may be required by Administrative Agent
in its Permitted Discretion to perfect the security interests of Administrative
Agent in those Accounts of Foreign Account Debtors and take or cause to be taken
such other and further actions as Administrative Agent may request to enable
Administrative Agent as secured party with respect thereto to collect such
Accounts under such applicable laws; notwithstanding the foregoing, Borrower may
request that Administrative Agent consider the inclusion of Receivables owed by
Foreign Account Debtors which do not meet the eligibility criteria set forth in
this clause (O), and Administrative Agent agrees that it shall consider the
eligibility of those Receivables, on a case by case basis in its Permitted
Discretion;

(P) payable other than in Dollars or Canadian Dollars or that are otherwise on
terms other than those normal and customary in the Loan Parties’ business;

(Q) evidenced by a promissory note or other instrument;

(R) consisting of amounts due from vendors as rebates or allowances;

(S) which are in excess of the credit limit for such Account Debtor established
by the Loan Parties in the ordinary course of business and consistent with
practices of the Loan Parties in effect on November 1, 2012;

(T) which include extended payment terms (datings) beyond those generally
furnished to other Account Debtors in the ordinary course of business;

(U) which constitute Credit Card Receivables or Accounts which constitute
Eligible Trade Receivables;

(V) with respect to which there exists a material breach under the applicable
Customer List and Marketing Agreement or Leased Department Agreement (or such
agreement has been terminated) pursuant to which such Receivable was created;

(W) which the Administrative Agent determines in its Permitted Discretion to be
uncertain of collection or which do not meet such other eligibility criteria for
Eligible Credit Card Receivables as the Administrative Agent may determine in
its Permitted Discretion.

Any Receivables that are not Eligible Receivables shall nevertheless be part of
the Collateral.

 

23



--------------------------------------------------------------------------------

“Eligible Trade Receivables” means Accounts created by any Borrower arising out
of the sale of finished goods Inventory other than to retail customers deemed by
the Administrative Agent in its discretion to be eligible for inclusion in the
calculation of the Borrowing Base arising from the sale of the Borrowers’
Inventory (other than those consisting of Credit Card Receivables, Customer and
Marketing Services Receivables, and Leased Department Receivables) that satisfy
the following criteria at the time of creation and continue to meet the same at
the time of such determination: such Account (a) has been earned by performance
and represent the bona fide amounts due to a Borrower from an Account Debtor,
and in each case originated in the ordinary course of business of such Borrower,
and (b) in each case is acceptable to the Administrative Agent in its Permitted
Discretion, and is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (s) below. Without
limiting the foregoing, to qualify as an Eligible Trade Receivable, an Account
shall indicate no Person other than a Borrower as payee or remittance party. In
determining the amount to be so included, the face amount of an Account shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Borrowers to
reduce the amount of such Eligible Trade Receivable. Except as otherwise agreed
by the Administrative Agent, any Account included within any of the following
categories shall not constitute an Eligible Trade Receivable:

(A) that are not evidenced by an invoice;

(B) that have been outstanding for more than ninety (90) days from the date of
sale or more than sixty (60) days past the due date;

(C) owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
in clause (B), above.

(D) with respect to which a Borrower does not have good, valid and marketable
title thereto;

(E) that is not subject to a perfected first priority security interest in favor
of the Administrative Agent or that is subject to any other Lien, other than
Liens permitted under clauses (a), (e), and (r) of the definition of Permitted
Encumbrances and any other Liens with respect thereto permitted under this
Agreement that are subject to an intercreditor agreement in form and substance
reasonably satisfactory to Administrative Agent between the holder of such Lien
and Administrative Agent;

(F) which are disputed or with respect to which a claim, counterclaim, offset or
chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(G) which arise out of any sale made not in the ordinary course of business,
made on a basis other than upon credit terms usual to the business of the
Borrowers or are not payable in Dollars or Canadian Dollars;

(H) [Reserved];

(I) which are owed by any Affiliate or any employee of a Loan Party;

 

24



--------------------------------------------------------------------------------

(J) for which all material consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the Account Debtor or in connection with the enforcement of such Account by
the Administrative Agent have not been duly obtained, effected or given and are
not in full force and effect;

(K) due from an Account Debtor which is the subject of any proceeding under any
Debtor Relief Laws, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(L) due from any Governmental Authority except to the extent that the subject
Account Debtor is the federal government of the United States of America and has
complied with the Federal Assignment of Claims Act of 1940 and any similar state
legislation and has complied with the Federal Assignment of Claims Act of 1940
and any similar state legislation or is the federal government of Canada and has
complied with the Financial Administration Act (Canada) and any similar
provincial legislation;

(M) (1) owing from any Person that is also a supplier to or creditor of a Loan
Party or any of its Restricted Subsidiaries unless such Person has waived any
right of setoff in a manner acceptable to the Administrative Agent in its
Permitted Discretion or (2) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling a Loan
Party or any of its Restricted Subsidiaries to discounts on future purchase
therefrom;

(N) arising out of sales on a bill-and-hold, guaranteed sale, sale-or-return,
sale on approval or consignment basis or subject to any right of return, set off
or charge back;

(O) arising out of sales to Foreign Account Debtors other than those amounts
arising out of sales to Foreign Account Debtors in Approved Foreign
Jurisdictions (provided, that, the maximum aggregate Dollar amount of all such
Receivables owing by all Account Debtors located in Approved Foreign
Jurisdictions and deemed Eligible Receivables and Eligible Trade Receivables
included in the Borrowing Base at any time shall not exceed $1,000,000 or such
greater amount as the Administrative Agent shall otherwise agree in its
Permitted Discretion), provided, further, that if such Foreign Account Debtor
(i) is not located in an Approved Foreign Jurisdiction (or the maximum amount
which may be included in the Borrowing Base as set forth above would be exceeded
whether as a result of the Receivables owing by one or more Foreign Account
Debtors), or (ii) is the government of any foreign country or sovereign state,
or of any state or public corporation or other instrumentality thereof, then in
each case, such Receivable shall be deemed eligible pursuant to this clause
(O) in the event that either (1) the Receivable is supported by an irrevocable
letter of credit reasonably satisfactory to Administrative Agent in its
Permitted Discretion (as to form, substance (including amount), and issuer or
domestic confirming bank), or (2) the Receivable is covered by credit insurance
in form, substance, and amount, and by an insurer, satisfactory to
Administrative Agent determined in its Permitted Discretion; provided, that, if
such Receivable is owed by a Foreign Account Debtor in an Approved Foreign
Jurisdiction without a letter of credit or credit insurance in support of such
Receivable, then promptly upon Administrative Agent’s request, each Borrower
shall execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may be required by Administrative Agent
in its Permitted Discretion to perfect the security interests of Administrative
Agent in those Accounts of Foreign Account Debtors and take or cause to be taken
such other and further actions as Administrative Agent may request to enable
Administrative Agent as secured party with respect thereto to collect such
Accounts under such applicable laws; notwithstanding the foregoing, Borrower may
request that Administrative Agent consider the inclusion of Receivables owed by
Foreign Account Debtors which do not meet the eligibility criteria set forth in
this clause (O), and Administrative Agent agrees that it shall consider the
eligibility of those Receivables, on a case by case basis in its Permitted
Discretion;

 

25



--------------------------------------------------------------------------------

(P) [Reserved];

(Q) evidenced by a promissory note or other instrument;

(R) consisting of amounts due from vendors as rebates or allowances;

(S) which are in excess of the credit limit for such Account Debtor established
by the Loan Parties in the ordinary course of business and consistent with
practices of the Loan Parties in effect on November 1, 2012;

(T) which include extended payment terms (datings) beyond those generally
furnished to other Account Debtors in the ordinary course of business;

(U) which constitute Credit Card Receivables, Leased Department Receivables or
Customer List and Marketing Agreement Receivables or

(V) which the Administrative Agent determines in its Permitted Discretion to be
uncertain of collection or which do not meet such other eligibility criteria for
Eligible Trade Receivables as the Administrative Agent may determine in its
Permitted Discretion.

Any Receivables that are not Eligible Trade Receivables shall nevertheless be
part of the Collateral.

“Environmental Laws” means any and all Federal, provincial, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution or the protection of human
health or the environment (including ambient air, surface water, ground water,
land surface, or subsurface strata), or emissions, discharges, releases, or
threatened releases of, or the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of (i) any hazardous
substance, hazardous material, hazardous waste, regulated substance, or toxic
substance and (ii) any chemicals, pollutants, contaminants, petroleum, petroleum
products, or oil, asbestos-containing materials and any polychlorinated
biphenyls.

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Restricted Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal or
presence of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other

 

26



--------------------------------------------------------------------------------

ownership or profit interests in) such Person or warrants, rights or options for
the purchase or acquisition from such Person of such shares (or such other
interests), and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate.

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of: (a) The Loan Cap
minus (b) the aggregate unpaid balance of Credit Extensions to, or for the
account of, the Borrowers.

“Excluded DDAs” means any DDA exclusively used (a) for trust, payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of any
Borrower’s or Guarantor’s employees, or (b) after the incurrence of Permitted
Term Loan Indebtedness, to hold proceeds of Term Loan Priority Collateral,
subject to the Term Loan Intercreditor Agreement, unless and until the release
of the Lien therein of the Term Loan Agent.

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by applicable
law, regulation or contractual obligation from guaranteeing or providing
collateral for the Obligations (only to the extent such prohibition is
applicable and not rendered ineffective) or would require a governmental
(including regulatory) consent, approval, license or authorization in order to
provide such guarantee, (b) any Domestic Holding Company, (c) any CFC and any
direct or indirect Domestic Subsidiary of such CFC and (d) any Subsidiary that
is not a Wholly-Owned Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s

 

27



--------------------------------------------------------------------------------

failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guarantee of such Guarantor or the grant of such security interest becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Loan Parties hereunder, (a) any tax imposed on or
measured by, in whole or in part, the revenue, net income, net profits, net
assets, capital or net worth of, and franchise taxes imposed on, any Lender or
any Participant (including any branch profits taxes), in each case imposed by
the jurisdiction (or by any political subdivision or taxing authority thereof)
(i) in which such Lender or such Participant is organized (ii) in which such
Lender’s or such Participant’s principal office is located, (iii) in which such
Lender or such Participant is doing business, including, branch profits taxes
and branch interest taxes (other than solely as a result of entering into any
Loan Document or taking any action contemplated thereunder), (iv) in which it
has a present or former connection other than as a result of the Loan Documents
or taking any action contemplated thereunder or (v) in the case of any Foreign
Lender, in which its applicable Lending Office is located, in each case as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document);
(b) taxes resulting from a Lender’s or a Participant’s failure to comply with
the requirements of Section 3.01(e), (c) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which any
Borrower is located, (d) in the case of a Foreign Lender, any United States
federal withholding taxes imposed on amounts payable to such Foreign Lender as a
result of such Foreign Lender’s failure to comply with FATCA to establish a
complete exemption from withholding thereunder, and (e) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), except that Taxes shall include (1) any amount that such Foreign Lender
(or its assignor, if any) was previously entitled to receive pursuant to
Section 3.01(e), if any, with respect to such withholding tax at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), and (2) additional United States federal withholding taxes that may be
imposed after the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), as a result of a Change in Law.

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” means the Credit Agreement dated November 1, 2012,
among the Borrowers, Guarantor, Administrative Agent and the lenders party
thereto.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Loan Party not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other Secured Parties, in form reasonably
satisfactory to the Administrative Agent.

 

28



--------------------------------------------------------------------------------

“Factored Receivables” means any Accounts of a Loan Party which have been
factored or sold by an Account Debtor of a Loan Party to Wells Fargo or any of
its Affiliates pursuant to a factoring arrangement or otherwise.

“FATCA” means current Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is that is
substantively comparable and not materially more burdensome to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. §§78dd-1 et
seq.).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the Amended and Restated Fee Letter Agreement, dated of even
date herewith, among the Lead Borrower, the Administrative Agent and the
Arranger.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

“Fiscal Month” means any fiscal month of any Fiscal Year, each of which ends on
or about the last day of each calendar month in accordance with the fiscal
accounting calendar of the Loan Parties, subject to change in accordance with
Section 7.13.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, each of which ends
on or about the last day of each April, July, October and January of such Fiscal
Year in accordance with the fiscal accounting calendar of the Loan Parties,
subject to change in accordance with Section 7.13.

“Fiscal Year” means any period of twelve consecutive Fiscal Months ending on the
Saturday closest to January 31st of any calendar year, subject to change in
accordance with Section 7.13.

“Foreign Account Debtor” means an Account Debtor which (i) does not maintain its
chief executive office in the United States, Puerto Rico or Canada, and (B) is
not organized under the laws of the United States, Puerto Rico, or Canada, or
any state or province thereof.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Vendor” means a Person that sells In-Transit Inventory to a Borrower.

 

29



--------------------------------------------------------------------------------

“Foreign Vendor Agreement” means an agreement between a Foreign Vendor and the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent and pursuant to which, among other things, the parties
shall agree upon their relative rights with respect to In-Transit Inventory of a
Borrower purchased from such Foreign Vendor.

“Formation” means the creation of any Person by a Loan Party of any of its
Subsidiaries.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantor” means each Restricted Subsidiary of the Lead Borrower in existence
on the Restatement Effective Date (other than another Borrower) and each other
Restricted Subsidiary of the Lead Borrower that shall be required to execute and
deliver a Facility Guaranty pursuant to Section 6.12.

 

30



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(c).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business which are not past due more than sixty
(60) days after their applicable due date and (ii) accruals for payroll and
other liabilities accrued in the ordinary course of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) All Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (e) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.

 

31



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world and including the goodwill
associated therewith; copyrights, copyrightable works (registered or
unregistered) and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications and patent disclosures; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, all rights in computer software
including source codes, object codes, and executable code, data, databases and
other physical manifestations, embodiments or incorporations of any of the
foregoing; all other intellectual property; and all common law and other rights
throughout the world in and to all of the foregoing.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, dated as of November 1, 2012, among the Loan Parties and the
Administrative Agent, granting a Lien in the Intellectual Property and certain
other assets of the Loan Parties, as amended and in effect from time to time.

“Intercreditor Agreement” means the Intercreditor Agreement, dated of even date
herewith, among the Borrowers, the Guarantors, the Administrative Agent, and the
Term Loan Agent in form and substance reasonably satisfactory to the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time in accordance therewith and herewith. Notwithstanding anything
to the contrary set forth herein, the Interceditor Agreement is a “Term Loan
Intercreditor Agreement” for all purposes in connection with this Agreement.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, that, if any Interest Period for a LIBO Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the first day after the end of
each month and the Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

32



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date; and

(d) notwithstanding the provisions of clause (iii) unless Consented to by all
Lenders, no Interest Period shall have a duration of less than one (1) month,
and if any Interest Period applicable to a LIBO Borrowing would be for a shorter
period, such Interest Period shall not be available hereunder.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

“In-Transit Inventory” means Inventory of a Borrower which is in the possession
of a common carrier and is in transit from a Foreign Vendor of a Borrower from a
location outside of the continental United States to a location of a Borrower
that is within the continental United States.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in its Permitted Discretion with respect to the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as affect the market value of the Eligible Inventory
to the extent not addressed in the calculation of Net Recovery Percentage.
Without limiting the generality of the foregoing, Inventory Reserves may, in the
Administrative Agent’s Permitted Discretion, include (but are not limited to)
reserves based on: (a) obsolescence; (b) seasonality; (c) Shrink; (d) imbalance;
(e) change in Inventory character; (f) change in Inventory composition;
(g) change in Inventory mix; (h) markdowns (both permanent and point of sale);
(i) retail markons and markups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; (j) returns to vendors, (k) out-of-date and/or
expired Inventory, (l) inventory in the possession of any bailee, (m) damaged
Inventory and (n) design room Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

 

33



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, applicable, and any other document, agreement and instrument
entered into by the L/C Issuer and the applicable Borrower (or any Restricted
Subsidiary) or in favor of the L/C Issuer and relating to any such Letter of
Credit.

“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Administrative Agent pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor, as the Administrative Agent may determine.

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Administrative Agent in any of the
Collateral.

“Laws” means each international, foreign, Federal, state, provincial and local
statute, treaty, rule, guideline, regulation, ordinance, code and administrative
or judicial precedent or authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, request, license, authorization and permit
of, and agreement with, any Governmental Authority, in each case whether or not
having the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent and prior to
the occurrence and continuance of an Event of Default, the consent of the Lead
Borrower) (b) any other Lender selected by the Administrative Agent in its
discretion. The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer and/or for such
Affiliate to act as an advising, transferring, confirming and/or nominated bank
in connection with the issuance or administration of any such Letter of Credit,
in which case the term “L/C Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Lead Borrower” has the meaning specified in the introductory paragraph hereto.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

 

34



--------------------------------------------------------------------------------

“Leased Department” means the space licensed by any Loan Party from a Department
Lessor pursuant to an applicable Leased Department Agreement.

“Leased Department Agreements” means agreements entered into from time to time
by any of the Loan Parties, pursuant to which a Borrower licenses a portion of
the space from a Department Lessor, including without limitation the agreements
listed on Schedule 1.01(b), as the same may be amended, modified, replaced,
extended or renewed from time to time.

“Leased Department Receivable” means a Receivable owing by a Department Lessor
to a Borrower arising out of a Leased Department Agreement.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
that, if the Aggregate Commitments are reduced to an amount less than the Letter
of Credit Sublimit, then the Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Lead Borrower’s option, less than) the Aggregate
Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum rate which appears on the Reuters Screen LIBOR01 page as of 11:00
a.m., London time, on the second London Business Day preceding the first day of
such Interest Period (or if such rate does not appear on the Reuters Screen
LIBOR01 Page, then the rate as determined by the Agent from another recognized
source or interbank quotation), for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBO Rate Loan requested (whether as an
initial LIBO Rate Loan or as a continuation of a LIBO Rate Loan or as a
conversion of a Base Rate Loan to a LIBO Rate Loan) by Borrowers in accordance
with this Agreement (and, if any such rate is below zero, the LIBO Rate shall be
deemed to be zero), which determination shall be made by Administrative Agent
and shall be conclusive in the absence of manifest error. If such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBO Rate
Loan being made, continued or converted by Wells Fargo and with

 

35



--------------------------------------------------------------------------------

a term equivalent to such Interest Period would be offered to Wells Fargo by
major banks in the London interbank eurodollar market in which Wells Fargo
participates at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, any Lease or other agreement constituting or giving rise
to a Capital Lease Obligation, Synthetic Lease Obligation, or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to it under the Loan Documents and applicable Law as a
creditor of the Loan Parties with respect to the realization on the Collateral,
including (after the occurrence and during the continuation of an Event of
Default) the conduct by the Loan Parties acting with the consent of the
Administrative Agent, of any public, private or “going out of business”, “store
closing”, or other similarly themed sale or other disposition of the Collateral
for the purpose of liquidating the Collateral. Derivations of the word
“Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

“Loan” means an extension of credit by or on behalf of a Lender to a Borrower
under Article II in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, and any other instrument or agreement, including the
Intercreditor Agreement and all other Term Loan Intercreditor Agreements, now or
hereafter executed and delivered in connection herewith, or in connection with
any transaction arising out of any Cash Management Services and Bank Products
provided by the Administrative Agent or any of its Affiliates, each as amended
and in effect from time to time; provided, that, for purposes of the definition
of “Material Adverse Effect” and Article VIII, “Loan Documents” shall not
include agreements relating to Cash Management Services and Bank Products.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent), or financial condition of any Loan Party or the Lead Borrower and
its Subsidiaries taken as a whole; (b) a material impairment of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material impairment of the rights and remedies of the Agent or
the Lenders under any Loan Document or

 

36



--------------------------------------------------------------------------------

a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party. In determining whether any individual event would result in a Material
Adverse Effect, notwithstanding that such event in and of itself does not have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

“Material Contract” means, with respect to any Loan Party, each contract or
agreement which is a “material contract” within the meaning of item
601(b)(10)(ii) of Regulation S-K (as in effect on the November 1, 2012), whether
or not Lead Borrower and its Restricted Subsidiaries are required to comply with
the Securities Laws.

“Material Indebtedness” means (a) any individual Indebtedness (other than the
Obligations) of the Loan Parties and Restricted Subsidiaries in an aggregate
principal amount exceeding $7,500,000, and (b) Permitted Term Loan Indebtedness.
For purposes of determining the amount of Material Indebtedness at any time,
(i) the amount of the obligations in respect of any Swap Contract at such time
shall be calculated at the Swap Termination Value thereof, (ii) undrawn
committed or available amounts shall be included with respect to Permitted Term
Loan Indebtedness, and (iii) all amounts owing to all creditors under any
combined or syndicated credit arrangement shall be included.

“Maturity Date” means March 25, 2021.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning or
holding the leasehold interest in the Real Estate encumbered thereby in favor of
the Administrative Agent.

“Mortgage Policy” has the meaning specified in the definition of Real Estate
Eligibility Requirements.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Restricted Subsidiaries, or any Extraordinary Receipt received or
paid to the account of any Loan Party or any of its Restricted Subsidiaries, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset by a Lien permitted hereunder which is senior to the Administrative
Agent’s Lien on such asset and that is required to be repaid (or to establish an
escrow for the future repayment thereof) in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by such Loan Party or such Restricted
Subsidiary in connection with such transaction (including, without limitation,
appraisals, and brokerage, legal, title and recording or transfer tax expenses
and commissions) paid by any Loan Party to third parties (other than
Affiliates), (C) taxes paid or reasonably estimated to be payable in connection
therewith, (D) in the case of any Disposition or casualty event by a
non-Wholly-Owned Subsidiary, the pro-rata portion of the Net Proceeds thereof
(calculated without regard to this clause (D)) attributable to minority
interests and not

 

37



--------------------------------------------------------------------------------

available for distribution to or for the account of the Borrowers or a
Wholly-Owned Subsidiary as a result thereof, and (E) any reserve for adjustment
in respect of (x) the sale price of such asset or assets established in
accordance with GAAP and (y) any liabilities associated with such asset or
assets and retained by the Borrowers or their Restricted Subsidiaries after such
sale or other disposition thereof, including pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction, it being
understood that “Net Proceeds” shall include the amount of any reversal (without
the satisfaction of any applicable liabilities in cash in a corresponding
amount) of any reserve described in this clause (E); and

(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Restricted Subsidiaries, or the incurrence or issuance of
any Indebtedness by any Loan Party or any of its Restricted Subsidiaries, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such transaction over (ii) the investment banking fees, underwriting
discounts and commissions, costs and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Restricted
Subsidiary in connection therewith.

“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a “going out of
business sale” basis for such Inventory, as set forth in the most recent
acceptable (as determined by Administrative Agent in its Permitted Discretion)
inventory appraisal received by Administrative Agent, in accordance with the
requirements of this Agreement, net of operating expenses, liquidation expenses
and commissions reasonably anticipated in the disposition of such assets and
(b) the denominator of which is the Book Value of the aggregate amount of the
Eligible Inventory subject to such appraisal. The Net Recovery Percentage shall
be based on the applicable percentage in the most recent acceptable (as
determined by Administrative Agent in its Permitted Discretion) appraisal
conducted as set forth in Section 6.10.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Loan Party” means any Subsidiary of the Lead Borrower that is not a Loan
Party.

“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note, as each may be amended, supplemented or modified
from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities; provided, that, the Obligations shall not include any
Excluded Swap Obligations.

 

38



--------------------------------------------------------------------------------

“Occurrence Update Schedules” means each of Schedule 5.01 (Loan Parties
Organizational Information), 5.05 (Material Indebtedness), 5.06 (Litigation),
5.09 (Environmental Matters), 5.10 (for primary casualty insurance policies that
cover Collateral), 5.11 (Tax Sharing Agreements), 5.13 (Subsidiaries; Other
Equity Investments), 5.17 (Intellectual Property Matters), and 5.21(b) (Credit
Card Agreements).

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the SDN List and/or any other list of
terrorists or other restricted Persons maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable executive orders.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Liabilities” means (a) any obligation on account of (i) any Cash
Management Services furnished to any of the Loan Parties or any of their
Restricted Subsidiaries and/or (ii) any transaction with Administrative Agent or
any of its Affiliates, which arises out of any Bank Product entered into with
any Loan Party and any such Person, as each may be amended from time to time;
and (b) any liability with respect to Factored Receivables.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Excess Availability is less than zero.

“Participant” has the meaning specified in Section 10.06(d).

“Patriot Act” shall have the meaning specified in Section 10.17.

 

39



--------------------------------------------------------------------------------

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) as of the date of any such
transaction or payment, and after giving effect thereto no Event of Default then
exists or would arise as a result of entering into such transaction or the
making such payment, (b) as of the date of any such transaction or payment, and
after giving effect to any such transaction or payment, on a pro forma basis
using the most recent calculation of the Borrowing Base immediately prior to any
such payment, Excess Availability shall be not less than fifteen percent
(15%) of the lesser of (i) the Borrowing Base (calculated without giving effect
to the Term Loan Reserve) or (ii) the Aggregate Commitments, and
(c) Administrative Agent shall have received projections (in form satisfactory
to Administrative Agent in its Permitted Discretion) for the six (6) month
period after the date of such transaction or payment showing, on a pro forma
basis after giving effect thereto, minimum Excess Availability at all times
during such period of not less than fifteen percent (15%) of the lesser of
(i) the Borrowing Base or (ii) the Aggregate Commitments. Prior to
(A) undertaking a Permitted Acquisition, (B) incurring any Material Indebtedness
or (C) making of any Permitted Investment or Restricted Payment in excess of
$5,000,000 which is subject to the satisfaction of Payment Conditions, the Loan
Parties shall deliver to the Administrative Agent evidence of satisfaction of
the conditions contained in clause (b) and (c) above on a basis (including,
without limitation, giving due consideration to results for prior periods)
reasonably satisfactory to the Administrative Agent.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Periodic Update Schedules” shall mean each of Schedules 5.08(b)(1) (Owned Real
Estate), 5.08(b)(2) (Leased Real Estate), 5.10 (for policies other than primary
casualty policies that cover Collateral), 5.21(a) (Demand Deposit Accounts),
7.01 (Existing Liens), 7.02 (for Investments greater than $5,000,000 (Existing
Investments), and 7.09 (Transactions with Affiliates).

“Permitted Acquisition” means:

(a) an Acquisition or Formation of any Excluded Subsidiary, so long as (i) no
Event of Default then exists or would arise from the consummation of such
Acquisition or Formation; and (ii) as of the date of any such Acquisition or
Formation, and after giving effect thereto, the Loan Parties shall have
satisfied the Payment Conditions; and

(b) any other Acquisition or Formation in which all of the following conditions
are satisfied:

(i) no Default or Event of Default then exists or would arise from the
consummation of such Acquisition or Formation;

(ii) in the case of an Acquisition of a majority (or more) of the Equity
Interests of a Person, such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

 

40



--------------------------------------------------------------------------------

(iii) in the case of any Acquisition where the consideration to be paid for such
Acquisition equals or exceeds $2,000,000, the Lead Borrower shall have furnished
the Administrative Agent with thirty (30) days’ prior written notice of such
intended Acquisition and shall have furnished the Administrative Agent with a
current draft of the Acquisition Documents (and final copies thereof as and when
executed), a summary of any due diligence undertaken by the Loan Parties in
connection with such Acquisition, appropriate financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Administrative Agent may reasonably require, all of which shall be reasonably
satisfactory to the Administrative Agent;

(iv) after giving effect to the Acquisition or Formation, if the Acquisition is
an Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired or formed;

(v) such Acquisition or Formation shall be with respect to an operating company
or division or line of business that engages in a line of business substantially
similar, reasonably related or incidental to, or a logical extension of, the
Business;

(vi) if the Person which is the subject of such Acquisition or Formation will be
maintained as a Restricted Subsidiary of a Loan Party, or if the assets acquired
in an acquisition will be transferred to a Subsidiary which is to be a Loan
Party, such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Guarantor, as the Administrative Agent shall determine in its Permitted
Discretion, and the Administrative Agent shall have received a first priority
security and/or mortgage interest (except for those Permitted Encumbrances that
have priority in such Collateral by operation of law and except as to the Term
Loan Priority Collateral, for the Liens of the Term Loan Agent to the extent
provided in the Term Loan Intercreditor Agreement) in such Subsidiary’s Equity
Interests, Inventory, Accounts, Real Estate and other property of the same
nature as constitutes collateral under the Security Documents; provided, that,
in the event such Subsidiary is joined as a “Borrower” the assets of such Person
will only be eligible after a satisfactory field examination, appraisals and
legal diligence is conducted by Administrative Agent in its Permitted
Discretion; and

(vii) as of the date of any such investment or acquisition and the date of any
payment in respect thereof, and after giving effect thereto, the Loan Parties
shall have satisfied the Payment Conditions.

“Permitted Discretion” means, as used in this Agreement, with reference to the
Administrative Agent, a determination made in good faith in the exercise of its
reasonable business judgment based on how an asset-based lender with similar
rights providing a credit facility of the type set forth herein would act in
similar circumstances at the time with the information then available to it.

“Permitted Disposition” means any of the following so long as no Event of
Default exists or will result therefrom:

(a) Dispositions of Inventory in the ordinary course of business which for this
purpose does not include any Disposition in connection with a Store closing or
sale of a Store location;

 

41



--------------------------------------------------------------------------------

(b) bulk sales or other Dispositions of the Inventory of a Loan Party in
connection with the closing of retail store locations, locations within
department or specialty stores or other locations in which a Loan Party leases
or licenses a portion of the space in such store in the ordinary course of the
business of such Loan Party, in an arm’s length transaction, provided, that,
(i) such closings and related sales or other Dispositions of Inventory shall not
exceed (A) in any Fiscal Year of the Lead Borrower, twenty percent (20%) of the
retail stores of Loan Parties (which does not include store relocations,
locations which are closed in connection with the opening of a combination store
or superstore, locations within department or specialty stores or other
locations in which a Loan Party leases or licenses a portion of such store or
international locations where Inventory is not included in the Collateral) in
any Fiscal Year of the Lead Borrower as of the beginning of such Fiscal Year
(net of openings of new retail store locations) and (B) in the aggregate from
and after November 1, 2012, thirty-five percent (35%) of the retail store
locations of Loan Parties (which does not include store relocations, locations
which are closed in connection with the opening of a combination store or
superstore, locations within department or specialty stores or other locations
in which a Loan Party leases or licenses a portion of such store or
international locations where Inventory is not included in the Collateral) in
existence as of November 1, 2012 (net of new store openings), and (ii) all sales
of Inventory in connection with Store closings shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to Administrative Agent; provided, that, (A) all Net Proceeds received in
connection therewith are applied to the Obligations if then required in
accordance with Section 2.05 hereof, and (B) no such liquidation agreement or
professional liquidators shall be required to the extent such sales of Inventory
are limited to the closing of a single Store;

(c) non-exclusive licenses of Intellectual Property of a Loan Party in the
ordinary course of business, so long as such Dispositions are permitted under
the terms of the Term Loan Documents;

(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided, that, if requested by the
Administrative Agent, the Administrative Agent shall have entered into an
intercreditor agreement with the Person operating such licensed department on
terms and conditions reasonably satisfactory to the Administrative Agent;

(e) Dispositions of obsolete, worn out, used or surplus Equipment, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property, no longer used or useful in the conduct of the business of the Loan
Parties;

(f) sales, transfers and Dispositions among the Loan Parties or by any
Restricted Subsidiary to a Loan Party;

(g) [Reserved];

(h) (i) the making of Permitted Investments, (ii) the granting of or suffering
to permit of Permitted Encumbrances, (iii) transactions permitted under
Section 7.04, (iv) the making of Restricted Payments permitted under
Section 7.06, and (v) transfers of property subject to a Casualty Event upon
receipt of the Net Proceeds of such Casualty Event;

(i) sales of Real Estate of any Loan Party (or sales of any Person or Persons
created to hold such Real Estate or the Equity Interests in such Person or
Persons), including sale-leaseback transactions involving any such Real Estate
pursuant to leases on market terms;

(j) the sale or abandonment of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business that is not material and is
no longer used or useful in the business of any Loan Party, is not affixed to or
used in connection with any of the Collateral or any of the books and records of
such Loan Party relating to the Collateral and in the case of abandonment, does
not have any material value, so long as such actions are permitted under the
terms of the Term Loan Documents;

 

42



--------------------------------------------------------------------------------

(k) Dispositions by or of any Excluded Subsidiary (including the Equity
Interests thereof);

(l) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business of any Loan Party and which do not materially interfere with the
business of the Loan Parties, taken as a whole;

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(n) the sale or discount of Receivables arising in the ordinary course of
business but only in connection with the collection or compromise thereof;
provided, that, no sale or discount of Eligible Credit Card Receivables,
Eligible Trade Receivables, or Eligible Receivables shall be permitted pursuant
to this clause (n) unless the applicable Loan Party shall have (i) delivered to
the Administrative Agent written notice of such disposition in reasonable detail
and (ii) if requested by Administrative Agent an updated Borrowing Base
Certificate;

(o) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Loan
Parties that is not in contravention of Section 7.08 other than Accounts and
Inventory;

(p) the unwinding of any Swap Contract;

(q) (i) any involuntary loss, damage or destruction of property of any Loan
Party or (ii) any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property of any Loan Party;

(r) Dispositions of cash and Cash Equivalents in a manner that is not prohibited
by this Agreement or the other Loan Documents;

(s) sales or other Dispositions of assets of the Loan Parties in connection with
the Disposition of any Real Estate, buildings or related assets, or the sale or
other Disposition of any line of business and related assets and liabilities (in
each case, excluding Term Loan Priority Collateral), provided, that, as to any
such sale or other Disposition, each of the following conditions is satisfied:

(i) in the event of a Disposition of any line of business and related assets and
liabilities, not less than seventy-five percent (75%) of the consideration to be
received by the Loan Parties shall be paid or payable in cash and shall be paid
contemporaneously with consummation of the transaction or otherwise on terms and
conditions reasonably satisfactory to Administrative Agent,

(ii) the consideration received by such Loan Party in respect of the sale or
other Disposition of such assets shall be for the fair value of such assets
determined in a commercially reasonable manner based on an arm’s length
transaction,

 

43



--------------------------------------------------------------------------------

(iii) in the case of any sale or other Disposition of any assets of a category
included in the Borrowing Base, as of the date of such sale or other Disposition
and after giving effect thereto, using the most recent calculation of the
Borrowing Base prior to the date of any such sale or other Disposition, on a pro
forma basis, Excess Availability shall be not less than twenty percent (20%) of
the lesser of (A) the Aggregate Commitments or (B) the Borrowing Base
(calculated without giving effect to the Term Loan Reserve), and Administrative
Agent shall have received an updated Borrowing Base Certificate reflecting the
Disposition of such assets,

(iv) at any time a Cash Dominion Event exists, the Net Proceeds from any such
sale or other Disposition, shall be applied to the Obligations (subject to the
Intercreditor Agreement) to the extent required herein,

(v) if the aggregate book value of the assets subject to the applicable
Disposition exceeds $10,000,000, prior to such Disposition, Lead Borrower shall
provide to Administrative Agent updated financial projections (after giving
effect to such Disposition for the twelve (12) month period following such
Disposition), and

(vi) as of the date of any such sale or other Disposition, and in each case
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing;

(t) the issuance and sale by Lead Borrower of Equity Interests of Lead Borrower
(including any purchase option, call or similar right of a third party with
respect to the Equity Interests of the Lead Borrower) after the date hereof;
provided, that, (i) Lead Borrower shall not be required to pay any cash
dividends or repurchase or redeem such Equity Interests or make any other
payments in respect thereof except to the extent permitted by Section 7.06, and
(ii) at any time during the occurrence and continuance of a Cash Dominion Event,
all of the Net Proceeds of the sale and issuance of such Equity Interests shall
be applied to the Obligations (subject to the Intercreditor Agreement) if then
required in accordance with Section 2.05 hereof, and

(u) other Dispositions of property by Loan Parties and Restricted Subsidiaries
not otherwise permitted pursuant to clauses (a) through (t) above (but not
including any Revolving Loan Priority Collateral), the proceeds of which when
aggregated with the proceeds of all other Dispositions made pursuant to this
clause (u) in any Fiscal Year are less than $1,000,000; provided, that, the Net
Proceeds thereof shall be applied or held as required hereunder.

“Permitted Encumbrances” means:

(a) Liens for Taxes that are not yet delinquent (and remain payable without
penalty) or are being contested in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue or if they are overdue the amount
secured is not in excess of $250,000 individually, and $2,000,000 in the
aggregate or are otherwise being contested in compliance with Section 6.04;

(c) (i) pledges and deposits of cash and Cash Equivalents made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations, other than any Lien
imposed by ERISA and (ii) pledges and deposits of cash and Cash Equivalents in
the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to any Loan Party or any Subsidiary
thereof;

 

44



--------------------------------------------------------------------------------

(d) deposits of cash and Cash Equivalents to secure the performance of bids,
trade contracts, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(e) Liens in respect of judgments that would not constitute an Event of Default
hereunder;

(f) easements, covenants, conditions, restrictions, encroachments, building code
laws, zoning restrictions, rights-of-way, protrusions and similar encumbrances
and title defects affecting real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and that
in the aggregate do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of the
Loan Parties, taken as a whole and such other title defects or survey matters in
the aggregate that are disclosed by current surveys that, in each case, do not
materially interfere with the current use of the Real Estate;

(g) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided, that, (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased,
(iii) the direct or any contingent obligor with respect thereto is not changed,
and (iv) any renewal or extension of the obligations secured or benefited
thereby is otherwise permitted hereunder);

(h) purchase money Liens on improvements to, fixtures located on, Equipment
located at or on, or the construction of any addition to any Real Estate or
additional buildings at any Real Estate securing Indebtedness permitted under
clause (l) of the definition of Permitted Indebtedness so long as (i) such Liens
and the Indebtedness secured thereby are incurred prior to or within sixty
(60) days after such acquisition, (ii) the Indebtedness secured thereby does not
exceed the cost of acquisition of such fixed or capital assets and (iii) such
Liens shall not extend to any other property or assets of the Loan Parties other
than the proceeds of the disposition of such Real Estate, fixtures or Equipment;

(i) Liens in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties pursuant to the Loan
Documents to secure the Obligations;

(j) Statutory or common law Liens of landlords and other like Liens or other
customary Liens (other than in respect of Indebtedness) in favor of landlords,
so long as, in each case, such Liens arise in the ordinary course of business
and secure obligations not overdue for a period of more than thirty (30) days;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments, provided, that, such liens (i) attach only to such
Investments and the proceeds thereof and (ii) secure only obligations incurred
in the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

 

45



--------------------------------------------------------------------------------

(m) purported Liens arising from precautionary UCC filings or similar public
filings regarding operating leases or the consignment of goods;

(n) voluntary Liens on property (other than property of the type included in the
Borrowing Base) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or on such property of a Subsidiary of a Loan Party in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that, such Liens are not incurred in connection with or
in anticipation of such Permitted Acquisition and do not attach to any other
assets of any Loan Party or any Restricted Subsidiary;

(o) Liens or rights of setoff against credit balances of Borrowers with Credit
Card Issuers or Credit Card Processors or amounts owing by such Credit Card
Issuers or Credit Card Processors to Loan Parties in the ordinary course of
business, but not Liens on or rights of setoff against any other property or
assets of Loan Parties, pursuant to the Credit Card Agreements to secure the
obligations of Loan Parties to the Credit Card Issuers or Credit Card Processors
as a result of fees and chargebacks;

(p) Liens on Inventory in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods;

(q) Liens on the fixed or capital assets acquired by any Loan Party with the
proceeds of the Indebtedness described in clause (c) of the definition of
“Permitted Indebtedness” below so long as (A) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition, (B) the Indebtedness secured thereby consists only of the
Indebtedness that was incurred to pay the purchase price for the purchase or
acquisition of the property and such Indebtedness does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (C) such Liens shall not extend to any other property
or assets of the Loan Parties;

(r) Liens on the Collateral to secure the Permitted Term Loan Indebtedness,
provided, that, such Liens are on the terms and conditions described the
definition of the term “Permitted Term Loan Indebtedness” and such Liens on the
Revolving Loan Priority Collateral are subordinated to the Liens in favor of the
Administrative Agent on such Revolving Loan Priority Collateral and are
otherwise subject to the terms of the Term Loan Intercreditor Agreement
applicable thereto;

(s) encumbrances referred to in Schedule B of the Mortgage Policies insuring the
Mortgages;

(t) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Loan Parties, taken as a whole, or (ii) secure any Indebtedness;

(u) Liens relating to banker’s Liens (including Liens of a collection bank
arising under Section 4-208 of the Uniform Commercial Code), Liens in favor of
securities intermediaries, rights of setoff or similar rights and remedies as to
deposit accounts or securities accounts or other funds maintained with
depository institutions or securities intermediaries in the ordinary course of
business only to secure customary fees and charges related to the maintenance
and operation of accounts maintained with such depository institution or
securities intermediaries;

(v) Liens solely on any Cash deposits or Cash Equivalents of any Loan Party
(other than Qualified Cash) by the Loan Parties in connection with any letter of
intent or purchase agreement in respect of any Permitted Investment;

 

46



--------------------------------------------------------------------------------

(w) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease entered into in the ordinary course of business;

(x) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods (including Inventory having a Value
not in excess of $1,000,000) entered into by any Loan Party in the ordinary
course of business;

(y) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Loan Party to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of such Loan Party and
(iii) relating to purchase orders and other agreements entered into with
customers of any Loan Party in the ordinary course of business;

(z) Liens on insurance policies owned by any Loan Party and the proceeds thereof
securing the financing of the premiums with respect thereto;

(aa) deposits of cash and Cash Equivalents made by any Loan Party held by the
owner or lessor of premises leased and operated by any of the Loan Parties in
the ordinary course of business of the Loan Parties to secure the performance of
the Loan Parties’ obligations under the terms of the lease for such premises;

(bb) transactions described in Section 7.01 that constitute Dispositions to the
extent that such Dispositions are Permitted Dispositions;

(cc) Liens on the Equity Interests of Lead Borrower in favor of third parties
consisting of any purchase options, calls or similar rights of third parties;

(dd) Liens on Real Estate (together with Liens on improvements, fixtures and
Equipment located on such Real Estate) securing Indebtedness to the extent such
Indebtedness is permitted under clause (f) of the definition of Permitted
Indebtedness (and any Permitted Refinancing thereof) so long as such Liens do
not extend to any other property or assets (other than proceeds) of the Loan
Parties other than such Real Estate (or fixtures, improvements, or Equipment
located thereon);

(ee) Reserved; and

(ff) without duplication of, or aggregation with, any other Liens on the assets
of Borrowers permitted under any other clause of this definition, other Liens
(other than Liens on Accounts and Inventory) securing obligations (other than in
respect of Indebtedness for borrowed money) in an aggregate principal amount not
exceeding $1,000,000 at any one time outstanding.

“Permitted Indebtedness” means each of the following as long as no Event of
Default exists on the date of such incurrence or would arise from the incurrence
thereof:

(a) Indebtedness and other obligations outstanding on the date hereof and listed
on Schedule 7.03(a) and any Permitted Refinancing thereof;

(b) Indebtedness of (i) any Loan Party to any other Loan Party and (ii) any Loan
Party to any Excluded Subsidiary to the extent such Indebtedness is subordinated
on terms and conditions reasonably satisfactory to the Administrative Agent in
its Permitted Discretion;

 

47



--------------------------------------------------------------------------------

(c) purchase money Indebtedness of any Loan Party to finance the acquisition of
any fixed or capital assets (other than Real Estate), including Capital Lease
Obligations and Synthetic Lease Obligations, and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof; provided, that, the aggregate principal amount of Indebtedness
permitted by this clause (c) shall not exceed $15,000,000 at any time
outstanding, plus Additional PMSI Indebtedness up to a maximum amount
outstanding at any time not to exceed the Additional Maximum PMSI Debt Amount;

(d) obligations (contingent or otherwise) of any Loan Party existing or arising
under any Swap Contract, provided, that, such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with fluctuations in interest rates,
commodities pricing risks or foreign exchange rates, and not for purposes of
speculation or taking a “market view”;

(e) contingent liabilities under performance, bid, appeal and surety bonds and
performance and completion guarantees or similar obligations or obligations
incurred in respect of letters of credit, bank guarantees or similar instruments
related thereto, in each case, incurred in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
worker compensation claims;

(f) Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions), provided, that, all Net Proceeds received in connection with any
such Indebtedness are applied to the Obligations to the extent the failure to do
so would result in a Cash Dominion Event;

(g) unsecured Indebtedness incurred with respect to any Permitted Acquisition,
any other Permitted Investment or any Permitted Disposition, in each case, to
the extent constituting customary indemnification obligations or obligations in
respect of purchase price (including earn-outs) or other similar adjustments;

(h) Indebtedness of any Person that becomes a Subsidiary of a Loan Party as a
result of a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party); provided, that, the foregoing shall not restrict the incurrence of
Indebtedness by an Excluded Subsidiary in connection with the Permitted
Acquisition thereof;

(i) the Obligations;

(j) Reserved;

(k) Reserved;

(l) Indebtedness to finance the acquisition, construction, repair, replacement
or improvement of (i) additional or replacement buildings and/or Real Estate (or
an addition or additions to such Real Estate) for distribution, warehousing or
office space, and (ii) any improvements, fixtures or Equipment for any buildings
or Real Estate of a Loan Party, in each case, only to the extent secured by
Liens permitted under clause (h) of the definition of Permitted Encumbrances;

 

48



--------------------------------------------------------------------------------

(m) unsecured Indebtedness in the aggregate principal amount of up to
$75,000,000 at any time outstanding (which Indebtedness may include the
issuance, redemption or repurchase of Disqualified Stock), provided, that, as to
any such Indebtedness (i) such Indebtedness shall be on commercially reasonable
terms and conditions with market rate pricing and shall have a maturity date
that is at least ninety-one (91) days after the Maturity Date, (ii) as of the
date of the incurring of any such Indebtedness and after giving effect thereto,
no Default or Event of Default shall exist or have occurred and be continuing,
and (iii) if such Indebtedness is owed to a seller of assets to any Loan Party,
it is expressly subordinate in right of payment to the prior payment in full of
the Obligations and otherwise subject to related subordination provisions on
terms reasonably acceptable to Administrative Agent;

(n) Permitted Term Loan Indebtedness; provided, that, so long as the Term Loan
Obligations evidenced by the Term Loan Credit Agreement and the other Term Loan
Documents have not been repaid in full and the Term Loan Documents terminated,
Loan Parties shall not occur incur any other Permitted Term Loan Indebtedness;

(o) unsecured guarantees made by any Loan Party in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the Loan Parties;

(p) guarantees by any Loan Party of Indebtedness of any other Loan Party with
respect to Indebtedness otherwise permitted to be incurred pursuant to
Section 7.02,

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business,

(r) Indebtedness representing deferred compensation to employees of the Loan
Parties incurred in the ordinary course of business,

(s) Indebtedness consisting of obligations of the Loan Parties under deferred
compensation or other similar arrangements with employees incurred by such Loan
Party in connection with Permitted Acquisitions or any other Investment
permitted hereunder,

(t) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses, former spouses or domestic
partners to finance the purchase or redemption of Equity Interests in the Lead
Borrower permitted by Section 7.01,

(u) cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business;

(v) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Loan Parties or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business;

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v)above.

“Permitted Investments” means each of the following as long as no Event of
Default exists or would arise from the making of such Investment:

(a) Investments in cash and Cash Equivalents,

 

49



--------------------------------------------------------------------------------

(b) Investments existing on the Restatement Effective Date and set forth on
Schedule 7.02, and any modifications, replacements, renewals, reinvestments or
extensions of any of the foregoing but not any increase in the amount thereof
except pursuant to the terms of such Investment (as in effect on the Restatement
Effective Date);

(c) [Reserved];

(d) (i) Investments (including capital contributions, loans or advances) by any
Loan Party and its Subsidiaries in their respective Subsidiaries outstanding on
the date hereof, (ii) additional Investments by any Loan Party and its
Subsidiaries in Loan Parties, and (ii) additional Investments by the Loan
Parties in Subsidiaries that are Non-Loan Parties, provided, that, in the case
of this clause (ii), as of the date of such Investment and after giving effect
thereto, each of the Payment Conditions shall be satisfied;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors;

(f) guarantees by any Loan Party of leases (other than Capitalized Leases) or of
other obligations that do not constitute Indebtedness in the ordinary course of
business;

(g) Investments by any Loan Party in Swap Contracts permitted under clause
(d) of the definition of “Permitted Indebtedness”;

(h) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and other disputes with, customers and suppliers, in each case in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(i) loans or advances to officers, directors, partners and employees of the Loan
Parties in the ordinary course of business in an amount not to exceed $200,000
to any individual at any time or in an aggregate amount not to exceed $500,000
at any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;

(j) Investments constituting Permitted Acquisitions; and

(k) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(l) Investments permitted pursuant to Sections 7.01, 7.03, 7.04, 7.05 and 7.06;

(m) promissory notes and other noncash consideration permitted to be received in
accordance with the terms of this Agreement in connection with Permitted
Dispositions, Restricted Payments permitted to be made in accordance with
Section 7.06 and Permitted Acquisitions;

(n) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

 

50



--------------------------------------------------------------------------------

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) loans and advances made by Loan Parties to the Lead Borrower in lieu of, and
not in excess of the amount of (after giving effect to any other such loans or
advances or Restricted Payments in respect thereof), Restricted Payments to the
extent permitted to be made to the Lead Borrower in accordance with
Section 7.06;

(q) Investments held by a Loan Party acquired after the Restatement Effective
Date or of a Person merged into such Loan Party or merged or consolidated with
such Loan Party (other than the Lead Borrower) in accordance with Section 7.04
after the Restatement Effective Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(r) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the Lead
Borrower;

(s) Investments in any Rabbi Trust in order to fund accrued benefits under any
SERP, provided, that, prior to or contemporaneously with the formation of any
such Rabbi Trust, the applicable Loan Party has granted a first priority Lien
thereon in favor of Agent for the benefit of the Secured Parties to secure the
Obligations;

(t) Investments made by Excluded Subsidiaries, provided, that, to the extent
such Investments are loans and advances to any Loan Party or Restricted
Subsidiary such loans and advances shall be subordinated to the payment in full
of the Obligations on terms and conditions acceptable to the Administrative
Agent in its Permitted Discretion; and

(u) other Investments (other than Permitted Acquisitions which shall be
permitted upon the satisfaction of the conditions set forth in the definition
thereof), to the extent that, as of the date of such Investment and the date of
any payment in respect thereof, and after giving effect thereto, the Payment
Conditions are satisfied.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which: (a) is made to maintain, protect or preserve the
Collateral and/or the Secured Parties’ rights under the Loan Documents or which
is otherwise for the benefit of the Secured Parties; or (b) is made to enhance
the likelihood of, or to maximize the amount of, repayment of any Obligation;
(c) is made to pay any other amount chargeable to any Loan Party hereunder; and
(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed ten percent (10%) of the Borrowing Base at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree; provided, that, the foregoing shall not (A) modify or abrogate
any of the provisions of Section 2.03 regarding the Lender’s obligations with
respect to Letters of Credit, or (B) result in any claim or liability against
the Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder, and provided, that, in
no event shall the Administrative Agent make an Overadvance, if after giving
effect thereto, the principal amount of the Credit Extensions would exceed the
Aggregate Commitments (as in effect prior to any termination of the Commitments
pursuant to Section 2.06 hereof).

“Permitted Refinancing” means any extension, renewal, replacement, modification
or refinancing of any Permitted Indebtedness of any Loan Party arising after the
Restatement Effective Date issued in exchange for, or the proceeds of which are
used to extend, refinance, replace or substitute for other Permitted
Indebtedness (such extended, refinanced, replaced or substituted Indebtedness,
the “Refinanced

 

51



--------------------------------------------------------------------------------

Obligations”) to the extent permitted hereunder; provided that: (a) the
Administrative Agent shall have received not less than ten (10) Business Days’
prior written notice of the intention to incur such Indebtedness, which notice
shall set forth in reasonable detail reasonably satisfactory to the
Administrative Agent the amount of such Indebtedness, the schedule of repayments
and maturity date with respect thereto and such other information with respect
thereto as the Administrative Agent may reasonably request; (b) promptly upon
the Administrative Agent’s request, the Administrative Agent shall have received
true, correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, as executed and delivered
by the parties thereto; (c) the principal amount of such Refinancing
Indebtedness shall not exceed the principal amount of the Refinanced Obligations
(plus the amount of reasonable refinancing fees and expenses incurred in
connection therewith); (d) such Indebtedness shall have a final maturity that is
no earlier than (i) in the case of Refinanced Obligations that constitute
Material Indebtedness, ninety-one (91) days after the Maturity Date, and (ii) in
the case of all other Refinanced Obligations, three hundred sixty-four
(364) days after the final maturity date of such Refinanced Obligations or, if
earlier, ninety (91) days after the Maturity Date; (e) such Indebtedness shall
have a Weighted Average Life to Maturity not less than the Weighted Average Life
to Maturity of the Refinanced Obligations; (f) such Indebtedness shall rank in
right of payment no more senior than, and be subordinated (if subordinated) to
the Obligations on terms no less favorable to the Secured Parties than the
Refinanced Obligations; (g)as of the date of incurring such Indebtedness and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing; (h) if the Refinanced Obligations or any Guarantees
thereof are unsecured, such Indebtedness and any Guarantees thereof shall be
unsecured; (i) if the Refinanced Obligations or any guarantees thereof are
secured, such Indebtedness and any Guarantees thereof shall be secured in all
material respects by substantially the same or less collateral as secured such
Refinanced Obligations or any guarantees thereof, on terms no less favorable to
the Administrative Agent or the Lenders; (j) if the Refinanced Obligations or
any guarantees thereof are secured, the Liens to secure such Indebtedness shall
not have a priority more senior than the Liens securing the Refinanced
Obligations and if subordinated to any other Liens on such property, shall be
subordinated to the Administrative Agent’s Liens on terms and conditions no less
favorable; (k) if the Refinanced Obligations or any Guarantees thereof are
subordinated to any Indebtedness of Borrowers other than the Obligations, such
Refinancing Indebtedness and any Guarantees thereof shall be subordinated to the
Obligations on terms (including intercreditor terms) no less favorable to the
Administrative Agent or the Lenders; (l)the obligors in respect of the
Refinanced Obligations immediately prior to such refinancing, refunding,
extending, renewing or replacing thereof shall be the only obligors on such
Indebtedness; and (m) the terms and conditions (excluding as to pricing,
premiums and optional prepayment or redemption provisions) of any such
Indebtedness, taken as a whole, are not more restrictive with respect to the
Lead Borrower and the Restricted Subsidiaries, as reasonably determined by the
Lead Borrower in good faith, than the terms and conditions of the Refinanced
Obligations.

“Permitted Term Loan Indebtedness” means secured Indebtedness incurred by
Borrowers after November 1, 2012 subject to the satisfaction, as reasonably
determined by Administrative Agent, of the following conditions: (a) the
aggregate maximum principal amount of such Indebtedness shall be in a principal
amount not greater than $150,000,000 minus the then outstanding principal amount
of Additional PMSI Indebtedness, (b) such Indebtedness shall be on commercially
reasonable terms and conditions with market rate pricing, (c) the maturity date
of such Indebtedness shall be no earlier than six (6) months after the Maturity
Date, (d) scheduled amortization payments prior to or on the Maturity Date shall
not exceed $6,000,000 in any calendar year (the “Maximum Annual Amortization
Amount”); provided, that, any market mandatory cash flow sweep prepayment shall
be permitted to be made in addition to and not included as part of the Maximum
Annual Amortization Amount, (e) Administrative Agent shall have received, thirty
(30) days prior to any such incurrence of such Indebtedness, pro forma (after
giving effect to the incurrence of such Indebtedness and the application of the
proceeds therefrom) projections on a monthly basis for the first twelve
(12) months and on an annual basis thereafter for the

 

52



--------------------------------------------------------------------------------

term of this Agreement, all in reasonable detail and in a format consistent with
the projections delivered by Lead Borrower to Administrative Agent prior to
November 1, 2012, together with such supporting information as Administrative
Agent may reasonably request, using such methodology as is consistent with the
then most recent financial statements delivered to Administrative Agent pursuant
to the terms of the Loan Documents, all in form and substance reasonably
satisfactory to Administrative Agent, (f) the holders of such Indebtedness may
have a first priority Lien on the Term Loan Priority Collateral to secure the
payment of such Indebtedness, and a second priority Lien on the Revolving Loan
Priority Collateral subject to the intercreditor agreement referred in clause
(g) immediately below, (g) the execution of an intercreditor agreement, in form
and substance, reasonably satisfactory to Administrative Agent, by and between
the administrative agent for the holders of such Indebtedness and the
Administrative Agent on behalf of itself and the other Secured Parties, with
respect to the rights of each of Administrative Agent and the other Secured
Parties, and the administrative agent for the holders of the Indebtedness
arising from the issuance of such Indebtedness as to the Loan Parties and the
Collateral, including among other things, that Administrative Agent for the
benefit of itself and the other Secured Parties has a first priority Lien on the
Revolving Loan Priority Collateral and a second priority Lien on the Term Loan
Priority Collateral (referred to herein as the “Term Loan Intercreditor
Agreement”), (h) Reserved, (i) Administrative Agent shall have received at least
thirty (30) days’ prior notice and other information, reasonably requested by
Administrative Agent, related to such transactions, and (j) as of the date of
the incurrence of any such Indebtedness or the making of any payment in
connection therewith, and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing. The amount of Additional
PMSI Indebtedness outstanding at any time plus the amount of Permitted Term Loan
Indebtedness outstanding at any time shall not exceed $150,000,000, in the
aggregate. Notwithstanding that the Term Loan evidenced by the Term Loan
Documents does not satisfy the criteria set forth in clause (c) set forth above,
upon the execution of (i) the Term Loan Documents, in form and substance
satisfactory to the Administrative Agent and (ii) the Intercreditor Agreement,
by all of the parties thereto, such Term Loan shall be deemed Permitted Term
Loan Indebtedness for all purposes under this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Lead Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Platform” has the meaning specified in the last paragraph of Section 6.02.

“PPSA” means the Personal Property Security Act (Ontario), the Civil Code of
Québec or any other applicable Canadian Federal or Provincial statute pertaining
to the granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

“Prepayment Event” means:

(a) solely to the extent a Cash Dominion Event then exists or would result
therefrom, any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party (other than Real Estate as
set forth in clause (b) below);

(b) Reserved;

 

53



--------------------------------------------------------------------------------

(c) solely to the extent a Cash Dominion Event then exists or would result
therefrom, any Casualty Event with respect to Inventory (including the receipt
of any Extraordinary Receipts with respect to such Casualty Event);

(d) solely to the extent a Cash Dominion Event then exists, the issuance by a
Loan Party or any of its Restricted Subsidiaries of any Equity Interests, other
than any such issuance of Equity Interests (i) to a Loan Party, (ii) as
consideration for a Permitted Acquisition or other Investment permitted
hereunder or (iii) as a compensatory issuance to any employee, director, or
consultant (including pursuant to any employee stock or option plans approved by
the board of directors of such Loan Party);

(e) solely to the extent a Cash Dominion Event then exists, the incurrence by
any Loan Party, of any Indebtedness for borrowed money issued by any Loan Party
or its Restricted Subsidiaries (other than the incurrence of (i) Permitted Term
Loan Indebtedness in which event a Prepayment Event exists pursuant to clause
(g) of this definition or (ii) Permitted Indebtedness described in clauses
(c) and (l) of the definition thereof);

(f) solely to the extent a Cash Dominion Event then exists, the receipt by any
Loan Party of any Extraordinary Receipts (other than Extraordinary Receipts in
respect of Inventory); or

(g) the date of the incurrence of Permitted Term Loan Indebtedness.

“Priority Payables” shall mean, as to any Borrower or Guarantor, as of any date
of determination, (a) the full amount of the liabilities of such Borrower or
Guarantor as of such date of determination which (i) have a trust imposed to
provide for payment or a security interest, pledge, lien, hypothec or charge
ranking or capable of ranking senior to or pari passu with security interests,
liens or charges securing the Obligations under Canadian federal, Provincial,
state, county, district, municipal or local law in Canada, or (ii) have a right
imposed to provide for payment ranking or capable of ranking senior to or pari
passu with the Obligations under local or national Canadian laws, regulations or
directives, including, but not limited to, claims for unremitted and/or
accelerated rents, taxes, wages, withholding taxes, VAT and other amounts
payable to an insolvency administrator, employee withholdings or deductions and
vacation pay, workers’ compensation obligations, government royalties or pension
fund obligations, in each case to the extent such trust or security interest,
lien or charge has been or may be imposed, and (b) the amount equal to the
percentage applicable to Inventory in the calculation of Excess Availability
multiplied by the aggregate Value of the Eligible Inventory which Agent, in good
faith, considers is or may be subject to retention of title by a supplier or a
right of a supplier to recover possession thereof, where such supplier’s right
has priority over the security interests, hypothecs, liens or charges securing
the Obligations, including, without limitation, Eligible Inventory subject to a
right of a supplier to repossess goods pursuant to Section 81.1 of the
Bankruptcy and Insolvency Act (Canada) or any applicable laws granting
revendication or similar rights to unpaid suppliers or any similar laws of
Canada or any other applicable jurisdiction (provided, that, to the extent such
Inventory has been identified and has been excluded from Eligible Inventory, the
amount owing to the supplier shall not be considered a Priority Payable).

“Public Lender” has the meaning specified in last paragraph of Section 6.02.

“Public Market” shall exist if (a) a Public Offering has been consummated and
(b) any Equity Interests of the Lead Borrower have been distributed by means of
an effective registration statement under the Securities Act of 1933.

“Public Offering” means a public offering of the Equity Interests of the Lead
Borrower pursuant to an effective registration statement under the Securities
Act of 1933.

 

54



--------------------------------------------------------------------------------

“Qualified Cash” means unrestricted cash and Cash Equivalents of Borrowers that
are subject to the valid, enforceable and first priority perfected security
interest of Administrative Agent in an investment account or deposit account at
Administrative Agent or another institution reasonably satisfactory to
Administrative Agent subject to a Control Agreement, in form and substance
reasonably satisfactory to Administrative Agent, and free and clear of any
pledge, security interest, Lien, claim or other encumbrance (other than Liens
(i) in favor of Administrative Agent, and (ii) the Permitted Encumbrances set
forth in clauses (a), (e), (u), and (r) of the definition of Permitted
Encumbrances, provided, that, for purposes of the amount of Qualified Cash in
the Borrowing Base, such amount would be reduced by the amount secured by any
such Permitted Encumbrances), are available for use by a Borrower, without
condition or restriction (other than in favor of Administrative Agent), and for
which Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to Administrative Agent, of the amount of such cash or
Cash Equivalents held in such deposit account or investment account as of the
applicable date of the calculation of the Borrowing Base. Borrowers shall be
permitted to withdraw Qualified Cash from the applicable investment account or
deposit account, as the case may be, until the occurrence and during the
continuance of a Cash Dominion Event. In addition, withdrawals of Qualified Cash
shall be subject to the restrictions set forth in clause (f) of the definition
of “Borrowing Base” and the reporting requirements set forth in Schedule 6.02.

“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Facility Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Québec Hypothec” means a hypothec, in form and substance reasonably
satisfactory to Agent and all other documents contemplated thereby or delivered
in connection therewith, each executed and delivered by the Loan Parties.

“Rabbi Trust” means any grantor trust established by an Obligor in accordance
with Internal Revenue Service Revenue Procedure 96-24 to accept both employer
and employee contributions made under the terms of one or more SERPs. As of the
Restatement Effective Date, there are no Rabbi Trusts in full force and effect.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all fixtures, hereditaments, appurtenances,
easements, rights-of-way, and similar rights relating thereto and all leases,
tenancies, and occupancies thereof, now or hereafter owned by any Loan Party.

“Receivables” shall mean all of the following now owned or hereafter arising or
acquired property of any Loan Party: (a) all Accounts; (b) all interest, fees,
late charges, penalties, collection fees and other amounts due or to become due
or otherwise payable in connection with any Account; (c) all payment intangibles
of any Loan Party; (d) letters of credit, indemnities, guarantees, security or
other deposits and proceeds thereof issued payable to any Loan Party or
otherwise in favor of or delivered to Borrower or Guarantor in connection with
any Account; or (e) all other accounts, contract rights, chattel paper,
instruments, notes, general intangibles and other forms of obligations owing to
any Loan Party, whether from the sale and lease of goods or other property,
licensing of any property (including Intellectual Property or other general
intangibles), rendition of services or from loans or advances by any Loan Party
or to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Loan Party) or otherwise associated with any
Accounts, Inventory or general intangibles of any Loan Party (including, without
limitation, choses in action, causes of action, tax

 

55



--------------------------------------------------------------------------------

refunds, tax refund claims, any funds which may become payable to any Loan Party
in connection with the termination of any Plan or other employee benefit plan
and any other amounts payable to any Loan Party from any Plan or other employee
benefit plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, casualty
or any similar types of insurance and any proceeds thereof and proceeds of
insurance covering the lives of employees on which any Loan Party is a
beneficiary).

“Receivables Reserves” means such Reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion with respect to the determination of the collectability in the
ordinary course of Eligible Trade Receivables, including, without limitation,
Dilution Reserves.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application and, if required by the
L/C Issuer, a Standby Letter of Credit Agreement or Commercial Letter of Credit
Agreement, as applicable, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than fifty percent (50%) of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than fifty percent (50%) of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided, that, the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender or Deteriorating Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Reserves” means all Inventory Reserves, Availability Reserves, Receivables
Reserves and the Term Loan Reserve.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary or assistant secretary, treasurer or assistant
treasurer of a Loan Party or any of the other individuals designated in writing
to the Administrative Agent by an existing Responsible Officer of a Loan Party
as an authorized signatory of any certificate or other document to be delivered
hereunder. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, limited liability company partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

56



--------------------------------------------------------------------------------

“Restatement Effective Date” means the first date all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

“Restricted Subsidiary” means each Subsidiary of Lead Borrower that is not an
Excluded Subsidiary.

“Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.

“Revolving Loan Priority Collateral” means all assets and properties of the Loan
Parties (other than the Term Loan Priority Collateral), including without
limitation the following: (i) Accounts, Receivables and payment intangibles
(other than Accounts under contracts for sale of Term Loan Priority Collateral),
(ii) chattel paper (other than chattel paper relating to Term Loan Priority
Collateral), (iii) deposit accounts and investment accounts (and all cash,
checks and other negotiable instruments, funds and other evidences of payment
held therein, but not any identifiable proceeds of Term Loan Priority
Collateral), (iv) investment property, (v) all Inventory, (vi) general
intangibles consisting of payment intangibles, (vii) to the extent evidencing,
governing, securing or otherwise related to any of the foregoing and the other
Revolving Loan Priority Collateral, all documents, general intangibles
(excluding all Intellectual Property, but including loans or advances payable by
a Loan Party to any other Loan Party), instruments, investment property,
commercial tort claims, letters of credit, supporting obligations and letter of
credit rights, (viii) all books, records and documents related to the foregoing
(including databases and other records, whether tangible or electronic, which
contain any information relating to any of the foregoing), and (ix) all proceeds
and products of any or all of the foregoing in whatever form received, and
proceeds of business interruption and other insurance and claims against third
parties. Extraordinary receipts constituting proceeds of judgments relating to
any of the property referred to in the preceding sentence, insurance proceeds
and condemnation awards in respect of any such property, indemnity payments in
respect of any such property and purchase price adjustments in connection with
any such property shall constitute Revolving Loan Priority Collateral.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctions Laws” has the meaning set forth in Section 5.22.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SDN List” means the list of the Specially Designated Nationals and Blocked
Persons.

 

57



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Party” or “Secured Parties” means (a) individually (i) each Lender,
(ii) the Administrative Agent, (iii) each L/C Issuer, (iv) the Arranger, (v) any
other Person (including Affiliates of Lenders and the Administrative Agent) to
whom Obligations (including Other Liabilities) are owing until such time as the
Obligations are paid in full, and (vi) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.

“Secured Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (but in any event subject to the limitations described below)
(i) the reasonable and documented fees, charges and disbursements of (A) counsel
for the Administrative Agent, (B) outside consultants for the Administrative
Agent, (C) appraisers (but only to the extent expressly provided to be paid by
the Borrowers as set forth in this Agreement), (D) field examinations (but only
to the extent expressly provided to be paid by the Borrowers as set forth in
this Agreement), and (E) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, (ii) in
connection with (A) the syndication of the credit facilities provided for
herein, (B) the preparation, negotiation, administration, management, execution
and delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral, or (D) any workout, restructuring or negotiations in respect of any
Obligations, and (b) with respect to the L/C Issuer, and its Affiliates, all
reasonable and documented out-of-pocket expenses incurred in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder; and (c) all reasonable and documented out-of-pocket
expenses incurred by the Lenders who are not the Administrative Agent, the L/C
Issuer or any Affiliate of any of them, after the occurrence and during the
continuance of an Event of Default, provided, that, such Lenders shall be
entitled to reimbursement for no more than one counsel representing all such
Lenders (absent a conflict of interest in which case the Lenders may engage and
be reimbursed for additional counsel). Notwithstanding anything herein or
otherwise to the contrary, no Loan Party shall be obligated to pay for or
reimburse any party described in this definition for the fees for the initial
field examination or inventory appraisal conducted prior to November 1, 2012.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement, dated as of November 1, 2012,
among the Loan Parties and the Administrative Agent, as it may be amended,
supplemented, restated or otherwise modified from time to time, including
without limitation as the same has been amended pursuant to Section 11.02
hereof.

“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreement, the Blocked Account Agreements, the Mortgages, the DDA
Notifications, the Credit Card Notifications, the Canadian Security Documents,
and each other security agreement or other instrument or document executed and
delivered to the Administrative Agent pursuant to this Agreement or any other
Loan Document granting a Lien to secure any of the Obligations.

 

58



--------------------------------------------------------------------------------

“SERP” means all non-qualified retirements plans approved by the members of any
Loan Party’s board of directors, whether individual supplemental agreements or
executive deferred compensation plans.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Shrink Reserve” means an amount reasonably estimated by the Administrative
Agent to be equal to that amount which is required in order that the Shrink
reflected in Borrowers’ stock ledger would be reasonably equivalent to the
Shrink calculated as part of the Borrowers’ most recent physical inventory.

“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) at fair valuation, all of the properties
and assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person is not less than the amount that would
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

“Specified Canadian Pension Plan” means any Canadian Pension Plan which contains
a “defined benefit provision”, as defined in subsection 147.1(1) of the Income
Tax Act (Canada).

“Specified Event of Default” means the occurrence of (a) any Event of Default
described in any of Sections 8.01(a), 8.01(b) (but only with respect to an Event
of Default arising from the failure to deliver a Borrowing Base Certificate),
8.01(d) (but only with respect to representations and warranties set forth in a
Borrowing Base Certificate) or 8.01(f) or (b) the exercise by Administrative
Agent of its rights and remedies upon an Event of Default.

“Spot Rate” has the meaning given to such term in Section 1.07 hereof.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

 

59



--------------------------------------------------------------------------------

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall include those imposed pursuant to such Regulation D. LIBO Rate Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party other than a Leased Department.

“Store Leased Location” means any Store which is subject to a lease agreement
between a Loan Party and a third party, but excluding any location where a Loan
Party is operating pursuant to a Leased Department Agreement.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

60



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any replacement or any successor swing line lender permitted
hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to $15,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII, or (c) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.

“Term Loans” means the term loans made on the date hereof, in the maximum
aggregate principal amount of $32,000,000 under the Term Loan Credit Agreement.

“Term Loan Agent” means Wells Fargo Bank, National Association in its capacity
as administrative agent and collateral agent under the Term Loan Credit
Agreement, or any successor administrative agent and collateral agent under the
Term Loan Credit Agreement.

 

61



--------------------------------------------------------------------------------

“Term Loan Borrowing Base” means the “Borrowing Base” (as such term is defined
in the Term Loan Credit Agreement).

“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated of even date herewith, among the Lead Borrower, the other Borrowers, the
guarantors named therein, the lenders party thereto and Wells Fargo Bank,
National Association, as administrative agent and collateral agent, as the same
may be amended, restated, modified, supplemented, extended, renewed, refunded,
replaced or refinanced from time to time in one or more agreements (in each case
with the same or new lenders, institutional investors or agents), including any
agreement extending the maturity thereof or otherwise restructuring all or any
portion of the Indebtedness thereunder or increasing the amount loaned or issued
thereunder or altering the maturity thereof, in each case as and to the extent
permitted by this Agreement and the Intercreditor Agreement.

“Term Loan Documents” means the Term Loan Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith, in each case as the same may be amended,
restated, modified, supplemented, extended, renewed, refunded, replaced or
refinanced from time to time in one or more agreements as and to the extent
permitted by this Agreement and the Intercreditor Agreement.

“Term Loan Obligations” means all of the Loan Parties’ “Obligations” (as such
term is defined in the Term Loan Credit Agreement).

“Term Loan Priority Collateral” means the Intellectual Property, fee owned Real
Estate and fixtures of the Loan Parties.

“Term Loan Reserve” means an amount, at any time of calculation, equal to the
difference (if positive) between (a) the then outstanding principal amount of
Term Loans (as defined in the Term Loan Credit Agreement) and (b) the Term Loan
Borrowing Base as reflected in the most recent Borrowing Base Certificate
furnished by the Borrowers pursuant to this Agreement.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche A Revolving Loans” has the meaning specified in the Existing Loan
Agreement.

“Tranche A-1 Commitment” has the meaning specified in the Existing Loan
Agreement.

“Tranche A-1 Revolving Loan Lenders” has the meaning specified in the Existing
Loan Agreement.

“Tranche A-1 Revolving Loans” has the meaning specified in the Existing Loan
Agreement.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York provided, that, if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of

 

62



--------------------------------------------------------------------------------

perfection or non-perfection, of a security interest in any Collateral or the
availability of any remedy hereunder is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than the State of New York, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection or availability of such remedy, as the
case may be.

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007.

“UFCA” has the meaning specified in Section 10.22.

“UFTA” has the meaning specified in Section 10.22.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Secured Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base, increase in Reserves
or misrepresentation by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“US Dollar Equivalent” means at any time (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in Dollars calculated by
Administrative Agent by converting such foreign currency involved in such
computation into Dollars at the spot rate for the purchase of Dollars with the
applicable foreign currency as published in the Wall Street Journal in the
“Exchange Rate” column under the heading “Currency Trading” (if currency is not
quoted in the Wall Street Journal on such day, such other source as the Agent
shall reasonably select) on the Business Day immediately prior to such
determination.

“Value” means, with respect to each category of Inventory, the Cost, consistent
with the then current practices of Borrowers, without regard to intercompany
profit or increases for currency exchange rates.

“VAT” shall mean Value Added Tax imposed in Canada or any other jurisdiction and
any equivalent tax applicable in any jurisdiction (including Goods and Services
Tax, Harmonized Sales Tax and Québec Sales Tax).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

“Wells Fargo” means Wells Fargo Bank, N.A. and its successors.

 

63



--------------------------------------------------------------------------------

“Wells Fargo Equipment Financing Documents” means the Master Lease No. 426197,
dated September 30, 2014, by and between Wells Fargo Equipment Finance, Inc.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares and
shares held by a resident of the jurisdiction, in each case, as required by law)
or other Equity Interests are owned by an one or more of the Borrowers and any
of the Borrowers’ other Wholly-Owned Subsidiaries at such time.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
modified, supplemented, extended, renewed, restated or replaced (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the “satisfaction”,
“repayment”, “paid in full” or “payment in full” of the Obligations (including,
the “Guaranteed Obligations” as defined in the Facility Guaranty and the
“Secured Obligations” as defined in the Security Agreement) shall mean the
repayment in Dollars in full in cash or immediately available funds (or, in the
case of contingent reimbursement obligations with respect to Letters of Credit
and Bank Products (other than Swap Contracts), providing Cash Collateralization)
of all of the Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Swap Contracts with a Lender or an
Affiliate of Lender) other than (i) unasserted contingent indemnification
Obligations, (ii) any Obligations relating to Bank Products (other than Swap
Contracts) that, at such time, are allowed by the applicable Bank Product
provider to remain outstanding without being required to be repaid or Cash
Collateralized, and (iii) any Obligations relating to Swap Contracts that, at
such time, are allowed by the applicable provider of such Swap Contracts to
remain outstanding without being required to be repaid.

 

64



--------------------------------------------------------------------------------

(e) For the purposes of determining the Term Loan Reserve, the Loan Parties and
the Secured Parties agree that that the Administrative Agent shall be entitled
to rely solely on the calculation thereof made by the Borrowers as reflected in
the most recent Borrowing Base Certificate delivered by the Borrowers to the
Administrative Agent hereunder, unless the Administrative Agent is notified in
writing by the Term Loan Agent that such calculation is inaccurate and providing
the Administrative Agent with the correct calculation of the Term Loan Reserve
(“Term Loan Reserve Correction Notice”), and, in such event, the Administrative
Agent shall be entitled to rely solely on the calculation of the Term Loan
Reserve made by the Term Loan Agent as reflected in the Term Loan Reserve
Correction Notice. Administrative Agent promptly but in any event not later than
two (2) Business Days implement any adjustments to the Term Loan Reserve as set
forth in such Borrowing Base Certificate or such Term Loan Reserve Correction
Notice, as the case may be. Each of the Loan Parties agrees that Administrative
Agent nor any Lender shall have any liability for relying on the calculation of
the Term Loan Reserve as set forth in a Borrowing Base Certificate delivered by
the Loan Parties or in the Term Loan Reserve Correction Notice delivered by the
Term Loan Agent, as the case may be. Each of the Loan Parties agrees that in the
event of any discrepancy or dispute between the Term Secured Parties and the
Loan Parties as to the amount of the Term Loan Reserve, the Administrative Agent
and Secured Parties shall be entitled to rely solely on the calculation of the
Term Loan Reserve as determined by the Term Loan Agent and shall have no
liability to any Person for doing so. Subject to the two (2) Business Day period
of time for the Administrative Agent to implement any required adjustments, the
Administrative Agent shall adjust the Term Loan Reserve hereunder as set forth
therein. In all cases, the Borrowing Base shall be calculated based upon the
most recent Borrowing Base Certificate received by the Administrative Agent
pursuant to this Credit Agreement prior to funding of loans or advances by any
Borrower or the issuance, renewal or amendment of a letter of credit by any
Issuer.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Lease. Notwithstanding any other provision contained herein, (i) any lease
that is treated as an operating lease for purposes of GAAP as of the Restatement
Effective Date shall not be treated as Indebtedness or as a capital lease or
Capital Lease Obligations and shall continue to be treated as an operating lease
(and any future lease, if it were in effect on the Restatement Effective Date,
that

 

65



--------------------------------------------------------------------------------

would be treated as an operating lease for purposes of GAAP as of the
Restatement Effective Date shall be treated as an operating lease), in each case
for the purposes of this Agreement and (ii) any obligation that is not treated
as Indebtedness for the purposes of GAAP and otherwise included in the
definition of “Indebtedness” as of the Restatement Effective Date shall not be
treated as Indebtedness for purposes of this Agreement, in each case described
in subclauses (i) and (ii), notwithstanding any actual or proposed change in or
application of GAAP after the Restatement Effective Date.

1.04. Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06. Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided, that,
with respect to any Letter of Credit that, by its terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

1.07. Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided, that, the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

1.08. Determination of Compliance with Certain Covenants. For purposes of
determining compliance with any negative covenant set forth in Section 7.01
(Liens), Section 7.02 (Investments), Section 7.03 (Indebtedness), Section 7.05
(Dispositions), Section 7.06 (Restricted Payments) and Section 7.07 (Prepayments
of Indebtedness) (each of the foregoing the “Specified Negative Covenants”),
(i) in the event that any Lien, Investment, Indebtedness, Disposition,
Restricted Payment or prepayment of Indebtedness meets the criteria of more than
one of the categories permitted under the Specified Negative Covenants, the Lead
Borrower, in its sole discretion, may classify or reclassify such Lien,
Investment, Indebtedness, Disposition, Restricted Payment or prepayment of
Subordinated Indebtedness, as the case may be (or any portion thereof), and will
only be required to include the amount and type of such Lien, Investment,
Indebtedness, Disposition, Restricted Payment or prepayment of Subordinated
Indebtedness, as the case may be, in one permitted category of Lien, Investment,
Indebtedness, Disposition, Restricted Payment or prepayment of Subordinated
Indebtedness, as the case may be and (ii) at the time of incurrence or
reclassification, the Lead Borrower will be entitled to divide and classify such
Lien, Investment, Indebtedness, Disposition, Restricted Payment or prepayment of
Subordinated Indebtedness, as the case may be, among the relevant categories
permitted under the Specified Negative Covenants.

 

66



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. Committed Loans; Reserves.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrowers from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the lesser of (x) the
amount of such Lender’s Commitment, or (y) such Lender’s Applicable Percentage
of the Borrowing Base; subject in each case to the following limitations:

(i) after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the Loan Cap,

(ii) Reserved,

(iii) after giving effect to any Committed Borrowing pursuant to which Revolving
Loans are requested, the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment,

(iv) The Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit,

(v) Within the limits of each Lender’s Revolving Loan Commitment, and subject to
the other terms and conditions hereof, Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or LIBO Rate Loans, as further provided
herein.

(b) Reserved.

(c) The following are the Inventory Reserves and Availability Reserves as of the
Restatement Effective Date:

(i) Shrink Reserve (an Inventory Reserve): An amount equal to the amount set
forth on the Borrowing Base Certificate delivered on the Restatement Effective
Date;

(ii) Rent Reserve (an Availability Reserve): An amount equal to one (1) month’s
rent for all of the Borrowers’ Store Leased Locations in each Landlord Lien
State, other than Store Leased Locations with respect to which the
Administrative Agent has received a Collateral Access Agreement in form
reasonably satisfactory to the Administrative Agent;

(iii) Customer Deposits Reserve (an Availability Reserve): An amount equal to
thirty-three percent (33%) of the Customer Deposits;

(iv) Priority Payables Reserve (an Availability Reserve); and

 

67



--------------------------------------------------------------------------------

(v) Customer Credit Liabilities Reserve (an Availability Reserve): An amount
equal to thirty-three percent (33%) of the Customer Credit Liabilities as
reflected in the Borrowers’ books and records.

(d) The Administrative Agent shall have the right, at any time and from time to
time after November 1, 2012 in its discretion to establish, modify or eliminate
Reserves against the Borrowing Base. The Administrative Agent upon three
(3) Business Days prior notice to the Lead Borrower with respect to the
establishment of any new categories of Reserves or changes in the methodology of
the calculation of an existing category of Reserves (during which period the
Administrative Agent shall be available to discuss any such proposed new
category of Reserves or proposed changes to methodology with Borrowers and
Borrowers may take such action as may be required so that the event, condition
or matter that is the basis for such reserve or change no longer exists in a
manner and to the extent reasonably satisfactory to Administrative Agent);
provided, that, no such prior notice shall be required (i) at any time that an
Event of Default is continuing, (ii) for changes to any Reserves resulting
solely by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized (such as, but
not limited to, rent and Customer Credit Liabilities), or (iii) for changes to
Reserves or establishment of additional Reserves if a Material Adverse Effect
has occurred or it would be reasonably likely that a Material Adverse Effect to
the Lenders would occur were such Reserve not changed or established prior to
the expiration of such three (3) Business Day period. The amount of any Reserve
established by the Administrative Agent shall have a reasonable relationship to
the event, condition or other matter which is the basis for such reserve as
determined by the Administrative Agent in its Permitted Discretion. The
Administrative Agent shall not establish any Reserves that are duplicative of
any other Reserves or items that are otherwise addressed or excluded through
eligibility criteria.

2.02. Borrowings, Conversions and Continuations of Committed Loans.

(a) Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

(b) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of LIBO Rate Loans shall be made upon the
Lead Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of LIBO Rate Loans or of
any conversion of LIBO Rate Loans to Base Rate Loans, and (ii) on the Business
Day of the request of any Borrowing of Base Rate Loans. Each telephonic notice
by the Lead Borrower pursuant to this Section 2.02(b) must be confirmed promptly
by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$200,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Lead
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of LIBO Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) whether such Committed Loan is a
Revolving Loan or Swing Line Loan, (v) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Lead Borrower fails to specify a Type of

 

68



--------------------------------------------------------------------------------

Committed Loan in a Committed Loan Notice or if the Lead Borrower fails to give
a timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable LIBO Rate
Loans. If the Lead Borrower requests a Borrowing of, conversion to, or
continuation of LIBO Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be converted to a LIBO Rate Loan.

(c) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(b). In the case of a Committed Borrowing, each Lender
shall make the amount of its Committed Loan available to the Administrative
Agent in immediately available funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall use reasonable efforts to make all
funds so received available to the Borrowers in like funds by no later than 4:00
p.m. on the day of receipt by the Administrative Agent either by (i) crediting
the account of the Lead Borrower on the books of Wells Fargo with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Lead Borrower.

(d) The Administrative Agent, without the request or consent of the Lead
Borrower, may advance any interest, fee, service charge (including direct wire
fees), Secured Party Expenses, or other payment to which any Secured Party is
entitled from the Loan Parties pursuant hereto or any other Loan Document and
may charge the same to the Loan Account notwithstanding that an Overadvance may
result thereby. The Administrative Agent shall advise the Lead Borrower of any
such advance or charge promptly after the making thereof. Such action on the
part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and the Borrowers’ obligations under
Section 2.05(c). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(d) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans.

(e) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default or Event of Default, no Loans may be requested
as, converted to or continued as LIBO Rate Loans without the Consent of the
Required Lenders.

(f) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Wells Fargo’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(g) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five (5) Interest Periods
in effect with respect to LIBO Rate Loans.

 

69



--------------------------------------------------------------------------------

(h) The Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Borrowers,
the Lenders, the Swing Line Lender and the L/C Issuer and the Borrowers and each
Lender shall be bound thereby. Any Permitted Overadvance may constitute a Swing
Line Loan. A Permitted Overadvance is for the account of the Borrowers and shall
constitute a Base Rate Loan and an Obligation and shall be repaid by the
Borrowers in accordance with the provisions of Section 2.05(c). The making of
any such Permitted Overadvance on any one occasion shall not obligate the
Administrative Agent or any Lender to make or permit any Permitted Overadvance
on any other occasion or to permit such Permitted Overadvances to remain
outstanding. The making by the Administrative Agent of a Permitted Overadvance
shall not modify or abrogate any of the provisions of Section 2.03 regarding the
Lenders’ obligations to purchase participations with respect to Letter of
Credits or of Section 2.04 regarding the Lenders’ obligations to purchase
participations with respect to Swing Line Loans. The Administrative Agent shall
have no liability for, and no Loan Party or Secured Party shall have the right
to, or shall, bring any claim of any kind whatsoever against the Administrative
Agent with respect to Unintentional Overadvances regardless of the amount of any
such Overadvance(s).

2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Restatement Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrowers, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers and any drawings thereunder; provided, that, after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(1) the Total Outstandings shall not exceed the Loan Cap, (2) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, (3) the aggregate Outstanding
Amount of the Revolving Loan Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and (4) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Lead Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. Any L/C Issuer (other than Wells Fargo or
any of its Affiliates) shall notify the Administrative Agent in writing on each
Business Day of all Letters of Credit issued on the prior Business Day by such
L/C Issuer, provided, that, (A) until the Administrative Agent advises any such
Issuing Bank that the provisions of Section 4.02 are not satisfied, or (B) the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by the Administrative Agent and the L/C Issuer, such
L/C Issuer shall be required to so notify the Administrative Agent in writing
only once each week of the Letters of Credit issued by such L/C Issuer during
the immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as the
Administrative Agent and such L/C Issuer may agree.

 

70



--------------------------------------------------------------------------------

(ii) No Letter of Credit shall be issued if, subject to Section 2.03(b)(iii),
the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Administrative Agent may agree) or all the
Lenders have approved such expiry date.

(iii) No Letter of Credit shall be issued without the prior consent of the
Administrative Agent if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial Stated Amount less than $100,000, in the
case of a Commercial Letter of Credit, or $500,000, in the case of a Standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
provided, that, if the L/C Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in Dollars based on the Spot Rate;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the
Administrative Agent or L/C Issuer has entered into reasonably satisfactory
arrangements with the Borrowers or such Lender to eliminate the L/C Issuer’s
risk with respect to such Lender.

(iv) The L/C Issuer shall not amend any Letter of Credit if (A) the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

71



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such other date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
Administrative Agent and the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Administrative Agent or L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the Administrative Agent and the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the Administrative Agent or the L/C Issuer may require. Additionally, the Lead
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, and any Issuer Documents (including, if requested by the L/C
Issuer, a Standby letter of Credit Agreement or Commercial Letter of Credit
Agreement, as applicable), as the L/C Issuer or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Lead Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the applicable Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance or amendment of each Letter of Credit, each Lender shall be deemed to
(without any further action), and hereby irrevocably and unconditionally agrees
to, purchase from the L/C Issuer, without recourse or warranty, a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the Stated Amount of such Letter of Credit.
Upon any change in the Commitments under this Agreement, it is hereby agreed
that with respect to all L/C Obligations, there shall be an automatic adjustment
to the participations hereby created to reflect the new Applicable Percentages
of the assigning and assignee Lenders.

(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided,

 

72



--------------------------------------------------------------------------------

that, any such Auto-Extension Letter of Credit must permit the L/C Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Standby Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Standby Letter of Credit is issued. Unless otherwise directed by the
Administrative Agent or the L/C Issuer, the Lead Borrower shall not be required
to make a specific request to the Administrative Agent or the L/C Issuer for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Standby Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided, that,
the Administrative Agent shall instruct the L/C Issuer not to permit any such
extension if (A) the L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Standby Letter of Credit
in its revised form (as extended) under the terms hereof (by reason of the
provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) the
L/C Issuer has received notice (which may be by telephone or in writing) on or
before the day that is five Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
Lead Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Lead
Borrower and the Administrative Agent thereof not less than two (2) Business
Days prior to the Honor Date (as defined below; provided, that, any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the L/C Issuer and the Lenders with respect to any such
payment. On the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the amount of such payment, without regard to the
minimum and multiples specified in Section 2.02(b) for the principal amount of
Base Rate Loans, and without regard to whether the conditions set forth in
Section 4.02 have been met. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that, the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing, and without regard to whether the conditions set forth in
Section 4.02 have been met.

 

73



--------------------------------------------------------------------------------

(d) Repayment of Participations. If any payment received by the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Event of Default shall have occurred and be continuing.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the L/C
Issuer. The Borrowers shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of

 

74



--------------------------------------------------------------------------------

their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence, bad faith or willful misconduct; (iii) any
error, omission, interruption, loss or delay in transmission or delivery of any
draft, notice or other communication under or relating to any Letter of Credit
or any error in interpretation of technical terms; or (iv) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, that, this assumption is not intended
to, and shall not, preclude the Borrowers’ pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e) or for any action, neglect or
omission under or in connection with any Letter of Credit or Issuer Documents,
including, without limitation, the issuance or any amendment of any Letter of
Credit, the failure to issue or amend any Letter of Credit, or the honoring or
dishonoring of any demand under any Letter of Credit, and such action or neglect
or omission will bind the Borrowers; provided, that, anything in such clauses to
the contrary notwithstanding, the Borrowers may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrowers, to the extent, but
only to the extent, of any direct, as opposed to consequential, exemplary or
punitive damages suffered by the Borrowers which the Borrowers prove were caused
by the L/C Issuer’s willful misconduct, bad faith or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit;
provided, that, any claim against the L/C Issuer by the Borrowers for any loss
suffered or incurred by the Borrowers shall be reduced by an amount equal to the
sum of (i) the amount (if any) saved by the Borrowers as a result of the breach
or other wrongful conduct that allegedly caused such loss, and (ii) the amount
(if any) of the loss that would have been avoided had the Borrowers taken all
reasonable steps to mitigate such loss, including, without limitation, by
enforcing their rights against any beneficiary and, in case of a claim of
wrongful dishonor, by specifically and timely authorizing the L/C Issuer to cure
such dishonor. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary (or the L/C Issuer may refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit and may disregard any requirement in a Letter
of Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and the L/C Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The L/C Issuer shall not be responsible for the
wording of any Letter of Credit (including, without limitation, any drawing
conditions or any terms or conditions that are ineffective, ambiguous,
inconsistent, unduly complicated or reasonably impossible to satisfy),
notwithstanding any assistance the L/C Issuer may provide to the Borrowers with
drafting or recommending text for any Letter of Credit Application or with the
structuring of any transaction related to any Letter or Credit, and the
Borrowers hereby acknowledge and agree that any such assistance will not
constitute legal or other advice by the L/C Issuer or any representation or
warranty by the L/C Issuer that any such wording or such Letter of Credit will
be effective. Without limiting the foregoing, the L/C Issuer may, as it deems
appropriate, modify or alter and use in any Letter of Credit the terminology
contained on the Letter of Credit Application for such Letter of Credit.

 

75



--------------------------------------------------------------------------------

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Obligation that remains
outstanding, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth additional circumstances and
events which require L/C Obligations to be Cash Collateralized. The Borrowers
hereby grant to the Administrative Agent a security interest in all Cash
Collateral and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Wells Fargo. If
at any time the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrowers will,
forthwith upon demand by the Administrative Agent, pay to the Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate Outstanding Amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse the L/C Issuer and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.

(h) Applicability of ISP and UCP 600. Unless otherwise expressly agreed by the
L/C Issuer and the Lead Borrower when a Letter of Credit is issued, (i) the
rules of the ISP and UCP 600 shall apply to each Standby Letter of Credit, and
(ii) the rules of the UCP 600 shall apply to each Commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Margin for LIBO Rate Loans minus 0.50% multiplied by the
daily Stated Amount under each such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
day after the end of each month commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand, and (ii) computed on a monthly basis in arrears.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.12(b) hereof.

(j) Documentary and Processing Charges Payable to L/C Issuer. The Borrowers
shall pay directly to the L/C Issuer, for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when

 

76



--------------------------------------------------------------------------------

aggregated with the Applicable Percentage of the Outstanding Amount of Committed
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Lender’s Commitment; provided, that, after giving effect to
any Swing Line Loan, (i) the Total Outstandings shall not exceed Loan Cap, and
(ii) the aggregate Outstanding Amount of the Committed Loans of any Lender at
such time, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Commitment, and provided, further, that the Borrowers shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan, and provided, further, that, the Swing Line Lender shall not be obligated
to make any Swing Line Loan at any time when any Lender is at such time a
Defaulting Lender hereunder, unless the Swing Line Lender has entered into
reasonably satisfactory arrangements with the Borrowers or such Lender to
eliminate the Swing Line Lender’s risk with respect to such Lender. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan. The Swing Line Lender shall
have all of the benefits and immunities (A) provided to the Administrative Agent
in Article IX with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with Swing Line Loans made by it or proposed to be
made by it as if the term “Administrative Agent” as used in Article IX included
the Swing Line Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Swing Line Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent at the request of the Required
Lenders prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender may, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrowers at its office by crediting the account of the
Lead Borrower on the books of the Swing Line Lender in immediately available
funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made

 

77



--------------------------------------------------------------------------------

in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, that, each Lender’s obligation to make
Committed Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02. No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrowers to repay Swing Line Loans,
together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

 

78



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05. Prepayments.

(a) The Borrowers may prior to a Cash Dominion Event, upon irrevocable notice
from the Lead Borrower to the Administrative Agent, at any time or from time to
time voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided, that, (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of LIBO Rate Loans and (B) on the date of prepayment of Base Rate
Loans; (ii) any prepayment of LIBO Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if LIBO Rate Loans, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a LIBO Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

(b) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided, that, (i) such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

 

79



--------------------------------------------------------------------------------

(c) If for any reason the Total Outstandings at any time exceed the Loan Cap as
then in effect, the Borrowers shall prepay Loans, Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess no
later than one (1) Business Day thereafter; provided, that, the Borrowers shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Loan Cap as then in effect.

(d) Reserved.

(e) Reserved.

(f) Borrowers shall prepay the Loans and Cash Collateralize the L/C Obligations
in accordance with the provisions of Section 6.13 hereof.

(g) Subject to the terms of the Intercreditor Agreement, the Borrowers shall
prepay the Loans and Cash Collateralize the L/C Obligations in an amount equal
to the Net Proceeds received by a Loan Party on account of a Prepayment Event,
unless the Net Proceeds therefrom are required to be paid to the holder of a
Lien on such property or asset having priority over the Lien of the
Administrative Agent and no Net Proceeds remain after such application.

(h) Reserved.

(i) Prepayments made pursuant to Section 2.05(c), (f) and (g) above, first,
shall be applied to the Swing Line Loans, second, shall be applied ratably to
the outstanding Committed Loans, third, shall be used to Cash Collateralize the
remaining L/C Obligations; and, fourth, the amount remaining, if any, after the
prepayment in full of all Swing Line Loans and Committed Loans outstanding at
such time and the Cash Collateralization of the remaining L/C Obligations in
full may be retained by the Borrowers for use in the ordinary course of its
business. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the L/C Issuer or the Lenders, as applicable.

(j) After the incurrence of the Permitted Term Loan Indebtedness and so long as
the Permitted Term Loan Indebtedness is outstanding, prepayments made pursuant
to Prepayment Events shall be applied first, to the outstanding Committed Loans
(and any Obligations then due and payable) in the event that such prepayment
arises from a Disposition of, or Extraordinary Receipts with respect to,
Revolving Loan Priority Collateral (without a permanent reduction in the
Aggregate Commitments) and second, to the Permitted Term Loan Indebtedness, and
to the extent any prepayments are made pursuant to Prepayment Events that arise
from a Disposition of, or Extraordinary Receipts with respect to Term Loan
Priority Collateral, such proceeds shall be applied first, to the Permitted Term
Loan Indebtedness and second, to the outstanding Committed Loans and
Obligations, in accordance with clause (i) above.

2.06. Termination or Reduction of Commitments.

(a) The Borrowers may, upon not less than five (5) Business Days irrevocable
notice from the Lead Borrower to the Administrative Agent, terminate the
Commitments (without penalty or payment of any kind).

(b) In addition, the Borrowers may, upon irrevocable notice from the Lead
Borrower to the Administrative Agent, terminate, in whole or in part, the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
or from time to time permanently reduce, in whole or in part,

 

80



--------------------------------------------------------------------------------

the Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit; provided, that, (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in a minimum amount of $2,500,000 or any whole multiple of $1,000,000 in excess
thereof or in such lesser amount equal to the remaining Aggregate Commitments,
(iii) the Borrowers shall not terminate or reduce (A) the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, and (C) the Swing Line Sublimit if, after giving effect
thereto, and to any concurrent payments hereunder, the Outstanding Amount of
Swing Line Loans hereunder would exceed the Swing Line Sublimit. Once Borrowers
have requested a reduction in the amount of the Aggregate Commitments, Borrowers
shall not request an increase of the Aggregate Commitments pursuant to
Section 2.15.

(c) If, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

(d) The Administrative Agent will promptly notify the Revolving Loan Lenders of
any termination or reduction of the Letter of Credit Sublimit, Swing Line
Sublimit or the Aggregate Commitments under this Section 2.06. Upon any
reduction of the Aggregate Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Applicable Percentage of such reduction amount. All
fees (including, without limitation, commitment fees, and Letter of Credit Fees)
and interest in respect of the Aggregate Commitments accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.07. Repayment of Loans.

(a) Borrowers shall repay to the Lenders on the Termination Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b) To the extent not previously paid, Borrowers shall repay the outstanding
balance of the Swing Line Loans on the Termination Date.

2.08. Interest.

(a) Subject to the provisions of Section 2.08(b) below,

(i) each LIBO Rate Loan, shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Adjusted LIBO
Rate for such Interest Period plus the Applicable Margin;

(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin; and

(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Margin a Base Rate Loan.

 

81



--------------------------------------------------------------------------------

(b) (i) If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any other Event of Default exists, then the Administrative Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09. Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to one quarter of one percent (0.25%) per annum multiplied
by the actual daily amount by which the Aggregate Commitments exceed the Total
Outstandings (provided, that, for purposes of calculating the commitment fee,
outstanding Swing Line Loans will not be included in the calculation). The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable monthly in arrears on the first day
after the end of each month, commencing with the first such date to occur after
November 1, 2012 and on the last day of the Availability Period. The commitment
fee shall be calculated monthly in arrears.

(b) Other Fees. Borrowers shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10. Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each outstanding Loan commencing and including the day on which
the Loan is made, and until (but not including) the day on which such Loan or
portion thereof is paid, provided, that, any Loan that is repaid on the same day
on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (the “Loan Account”)
in the ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Administrative

 

82



--------------------------------------------------------------------------------

Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrowers shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto. Upon receipt of an affidavit of a
Lender as to the loss, theft, destruction or mutilation of such Lender’s Note
and upon cancellation of such Note, the Borrowers will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General.

(i) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m., at the option of the Administrative Agent, shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

(ii) All payments to be made hereunder by Borrowers shall be remitted to
Administrative Agent from and all such payments, and all proceeds of Collateral
received by Administrative Agent, shall be applied, so long as a Cash Dominion
Event (other than as a result of a Specified Event of Default) has occurred and
is continuing, as follows:

(A) first, to pay any Secured Party Group Expenses (including cost or expense
reimbursements) or indemnities then due to Administrative Agent under the Loan
Documents, until paid in full,

(B) second, to pay any fees then due to Administrative Agent under the Loan
Documents, until paid in full,

 

83



--------------------------------------------------------------------------------

(C) third, to pay interest then due on Protective Overadvances to Borrowers,
until paid in full,

(D) fourth, to pay principal then due on Protective Overadvances to Borrowers,
until paid in full,

(E) fifth, ratably, to pay any Secured Party Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

(F) sixth, ratably, to pay any fees then due from Borrowers to any of the
Lenders under the Loan Documents, until paid in full,

(G) seventh, to pay interest then due in respect of the Swing Line Loans, until
paid in full,

(H) eighth, ratably, to pay interest then due in respect of the Revolving Loans
(other than Swing Line Loans and Protective Overadvances), until paid in full,

(I) ninth, to pay the principal of all Swing Line Loans, until paid in full,

(J) tenth, ratably to Administrative Agent, for the account of Administrative
Agent and Lenders with Commitments, to pay the principal of all Revolving Loans
whether or not then due, until paid in full,

(K) eleventh , Reserved,

(L) twelfth, (i) to pay in full any other Obligations then due (other than
Obligations arising under or pursuant to any Other Liabilities and Obligations
owed to Defaulting Lenders), until paid in full,

(M) thirteenth, ratably, to pay in full any other Obligations (other than Other
Liabilities not then due, and Obligations owed to Defaulting Lenders) then due,
until paid in full, and

(N) fourteenth, to Borrowers or such other Person entitled thereto under
applicable law.

In the absence of a Cash Dominion Event or an Event of Default, all payments
made hereunder by Borrowers shall be applied by the Administrative Agent to the
Obligations in such order of application as set forth in Section 2.05(i).

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a

 

84



--------------------------------------------------------------------------------

corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments hereunder are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment hereunder on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.

 

85



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13. Sharing of Payments by Lenders. If any Secured Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Secured Party’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Secured Party receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Obligations of the
other Secured Parties, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Secured Parties
ratably and in the priorities set forth in Section 8.03, provided, that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14. Settlement Amongst Lenders.

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans and repayments
of Loans (including Swing Line Loans) received by the Administrative Agent as of
3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following
the end of the period specified by the Administrative Agent.

(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Committed
Loans and Swing Line Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Lender its Applicable Percentage of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and

 

86



--------------------------------------------------------------------------------

without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent, equal to the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation plus
any administrative, processing, or similar fees customarily charged by the
Administrative Agent in connection with the foregoing.

2.15. Increase in Commitments.

(a) Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, the Lead Borrower may from time to time deliver a written
request to the Administrative Agent to request an increase in the Commitments by
an amount (for all such requests) not exceeding $15,000,000; provided, that,
(i) any such request for an increase shall be in a minimum amount of $2,500,000,
(ii) shall be irrevocable, and (iii) the Lead Borrower may make a maximum of
five (5) such requests during the term of this Agreement.

(b) Notification by Administrative Agent; Additional Lenders. Upon the receipt
by the Administrative Agent of any such written request, Administrative Agent
shall notify each of the Lenders of such request. Wells Fargo shall have the
option (but not the obligation) to provide each requested increase in the
Commitments described in clause (a) above. Wells Fargo shall notify the
Administrative Agent within ten (10) Business Days (or such shorter period of
time specified by the Administrative Agent) after the receipt of such notice
from the Administrative Agent whether Wells Fargo is willing to so increase its
commitment and its Commitment, and if so, the amount of such increase; provided,
that any Lender shall not be obligated to agree to any such increase; it being
agreed that the determination whether to agree to any such increase shall be
within the sole and absolute discretion of such Lender. If the aggregate amount
of the increases in the Commitments received from existing Lenders does not
equal the amount of the increase in the Commitment requested by Lead Borrower,
the Administrative Agent, in consultation with the Lead Borrower, will use its
reasonable efforts to arrange other Eligible Assignees to become a Lender
hereunder and to issue commitments in an amount equal to the amount of the
increase in the Aggregate Commitments requested by the Lead Borrower and not
accepted by the existing Lenders (and the Lead Borrower may also invite
additional Eligible Assignees to become Lenders, in consultation with the
Administrative Agent) (each, an “Additional Commitment Lender”). In the event
that any existing Lender or any Additional Commitment Lender has agreed to
provide increases in their Commitments or new Commitments (as applicable) in an
aggregate amount in excess of the increase in the Aggregate Commitments
requested by the Lead Borrower or permitted hereunder, the Administrative Agent
shall then have the right to allocate such commitments, first to existing
Lenders and then to Eligible Assignees, in such amounts and manner as the
Administrative Agent may determine, after consultation with the Lead Borrower.

(c) Conditions to Effectiveness of Commitment Increase. As a condition precedent
to such increase in the amount of the Commitment of any Lender or new or
additional Commitments of any Additional Commitment Lender, as the case may be
(and a concurrent increase in the Aggregate Commitments), (i) the Lead Borrower
shall deliver to the Administrative Agent a certificate of each Loan Party dated
as of the Increase Effective Date signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Article V and the other Loan
Documents shall be true and correct in all material respects on and as of the
Increase Effective Date, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (ii) in the case of any representation
and warranty

 

87



--------------------------------------------------------------------------------

qualified by “materiality”, “Material Adverse Effect” or similar language, they
shall be true and correct in all respects, and (iii) for purposes of this
Section 2.15, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (ii) the Borrowers shall have paid such fees and other
compensation to Wells Fargo or any Additional Commitment Lenders as the Lead
Borrower and Wells Fargo or such Additional Commitment Lenders shall agree, as
the case may be; provided, that, in no event shall the fees (including any
initial commitment fee), interest rate and other compensation offered or paid in
respect of additional Commitments or increase in Commitments have higher fees or
rates than the amounts paid and payable to the then existing Lenders in respect
of their Commitments, unless the fees, interest rate and other compensation
payable to the then existing Lenders are increased to the same as those paid in
connection with the additional Commitments or increase in Commitments; (iii) the
Borrowers shall have paid such arrangement fees to the Administrative Agent as
the Lead Borrower and the Administrative Agent may agree; (iv) no Default or
Event of Default exists; (v) the Borrowers shall deliver to the Administrative
Agent and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Borrowers
reasonably satisfactory to the Administrative Agent and dated such date; and
(vi) the Borrowers and any Additional Commitment Lender shall have delivered
such other instruments, documents and agreements as the Administrative Agent may
reasonably have requested. The Borrowers shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 2.05) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(d) Increase Effective Date. If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent, in consultation with the
Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) which date shall be no more than 10 days following the date of the
requested increase; provided, that, all of the conditions set forth in clause
(b) have been satisfied.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01. Taxes. For purposes of this Article III, the term “applicable law” shall
include FATCA.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes (including any Other Taxes), provided, that, if the Borrowers shall be
required by applicable law to deduct or withhold any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (ii) the Borrowers shall make
such deductions or withholdings and (iii) the Borrowers shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

 

88



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or at the
option of the Administrative Agent, timely reimburse it for the payment of Other
Taxes.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Lead Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a the Administrative
Agent, a Lender or the L/C Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law or reasonably requested by the
Lead Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Such delivery
shall be provided on the Restatement Effective Date and on or before such
documentation expires or becomes obsolete or after the occurrence of an event
requiring a change in the documentation most recently delivered. In addition,
any Lender, if requested by the Lead Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

 

89



--------------------------------------------------------------------------------

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made, including under FATCA.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, under this Section with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided, that, the Loan Parties, upon
the request of the Administrative Agent, such Lender or the L/C Issuer, agree to
repay the amount paid over to the Loan Parties under this subsection (f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary contained in this subsection (f) in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Loan Parties or any other
Person.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBO Rate Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such LIBO Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such LIBO Rate Loans. Upon any such prepayment
or conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan,

 

90



--------------------------------------------------------------------------------

or (c) the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly so notify
the Lead Borrower and each Lender. Thereafter, the obligation of the Lenders to
make or maintain LIBO Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Lead Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of LIBO Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Committed
Borrowing of Base Rate Loans in the amount specified therein.

3.04. Increased Costs; Reserves on LIBO Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

91



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided, that, the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided, that,
the Lead Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

(c) any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13;

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

 

92



--------------------------------------------------------------------------------

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall (at the request of the Lead Borrower) use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07. Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

3.08. Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Lender on account of Credit Extensions so made as if made
directly by the applicable Lender to such Borrower, notwithstanding the manner
by which such Credit Extensions are recorded on the books and records of the
Lead Borrower and of any other Borrower. In addition, each Loan Party other than
the Borrowers hereby irrevocably designates and appoints the Lead Borrower as
such Loan Party’s agent to represent such Loan Party in all respects under this
Agreement and the other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Lender shall
have any obligation to see to the application of such proceeds therefrom.

 

93



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The effectiveness of this Amended
and Restated Credit Agreement shall be subject to satisfaction or waiver of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Restatement Effective Date
(or, in the case of certificates of governmental officials, a recent date before
the Restatement Effective Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing (A) the authority of each
Loan Party to enter into this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party;

(iii) copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;

(iv) a favorable legal opinion of Pepper Hamilton LLP, U.S., counsel to the Loan
Parties, and Gowlings WLG, Canadian counsel to the Loan Parties, in each case,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(v) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect,
(C) to the Solvency of the Loan Parties as of the Restatement Effective Date
after giving effect to the transactions contemplated hereby, and (D) either that
(1) no consents, licenses or approvals are required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, or (2) that all
such consents, licenses and approvals have been obtained and are in full force
and effect;

(vi) a duly completed Compliance Certificate as of the last day of the Fiscal
Quarter of the Lead Borrower and its Subsidiaries most recently ended prior to
the Restatement Effective Date, signed by a Responsible Officer of the Lead
Borrower;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Administrative Agent required
under the Loan Documents have been obtained and are in effect;

 

94



--------------------------------------------------------------------------------

(viii) evidence reasonably satisfactory in form and substance to the
Administrative Agent that a portion of the proceeds of the Term Loan have been
used to repay the all of the Tranche A-1 Outstandings and Obligations (including
fees and interest) in respect thereof and that the Tranche A-1 Commitments
thereunder have been terminated;

(ix) each Security Document or amendment thereto set forth on Schedule 4.01(a)
required to be executed on the Restatement Effective Date as indicated on such
schedule, duly executed by each Loan Party a party thereto and certificates
evidencing any stock being pledged thereunder, together with undated stock
powers executed in blank, each duly executed by the applicable Loan Parties, and
all documents and instruments required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents, as set
forth on Schedule 4.01(a);

(x) subject to Section 6.21, all other Loan Documents (including without
limitation the Intercreditor Agreement), each duly executed by the applicable
Loan Parties;

(xi) results of searches or other evidence reasonably satisfactory to the
Administrative Agent (in each case dated as of a date reasonably satisfactory to
the Administrative Agent) indicating the absence of Liens on the assets of the
Loan Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any Mortgages, and
releases or subordination agreements reasonably satisfactory to the
Administrative Agent are being tendered concurrently with such extension of
credit or other arrangements reasonably satisfactory to the Administrative Agent
for the delivery of such termination statements and releases, satisfactions and
discharges have been made;

(b) After giving effect to the funding of the Term Loans and repayment of the
Tranche A-1 Outstandings, Excess Availability shall be not less than
$45,000,000.

(c) The Administrative Agent shall have received a Borrowing Base Certificate
dated the Restatement Effective Date, as of February 27, 2016, with a
roll-forward, in form acceptable to the Administrative Agent to the Restatement
Effective Date and, in each case, executed by a Responsible Officer of the Lead
Borrower.

(d) The Administrative Agent shall have received the Audited Financial
Statements.

(e) The Administrative Agent shall have received and be satisfied with (i) a
detailed annual forecast for the period commencing on the Restatement Effective
Date and ending with the end of the 2016 Fiscal Year, which shall include an
Excess Availability model, Consolidated income statement, balance sheet, and
statement of cash flow, (ii) a detailed forecast for the period commencing on
the Restatement Effective Date and ending with the end of the 2016 Fiscal Year,
which shall include an Excess Availability model, Consolidated income statement,
balance sheet and statement of cash flow, by month (iii) any updates to the
projections described in clauses (i) and (ii), in each case in form and
substance reasonably satisfactory to Administrative Agent, and (iv) copies of
interim unaudited financial statements for each quarter and month since the date
of the Audited Financial Statements, in each case of the foregoing clauses
(i) through (iv), prepared in conformity with GAAP and consistent with the Loan
Parties’ then current practices.

(f) The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document.

 

95



--------------------------------------------------------------------------------

(g) all fees required to be paid to the Administrative Agent or the Arranger on
or before the Restatement Effective Date shall have been paid in full (including
without limitation the fees referred to in the Fee Letter), and all fees
required to be paid to the Lenders on or before the Restatement Effective Date
shall have been paid in full.

(h) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent to the extent invoiced at least two (2) Business
Days prior to the Restatement Effective Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided, that, such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

(i) The Administrative Agent shall have received copies of all of the Term Loan
Documents, in form and substance satisfactory to the Administrative Agent.

(j) The Administrative Agent shall have received all documentation and other
information reasonably requested in writing at least five (5) Business Days
prior to the Restatement Effective Date in order to allow the Lenders to comply
with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.

4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and each L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

(a) The representations and warranties of each other Loan Party contained in
Article V or any other Loan Document, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (ii) in the case of any representation and warranty
qualified by “materiality”, “Material Adverse Effect” or similar language, they
shall be true and correct in all respects, and (iii) for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) No Overadvance shall result from such Credit Extension.

 

96



--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by Borrowers shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Secured Parties but until the Required Lenders otherwise direct
the Administrative Agent to cease making Committed Loans, the Lenders will fund
their Applicable Percentage of all Loans and participate in all Swing Line Loans
and Letters of Credit whenever made or issued, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article IV, agreed to by the Administrative Agent,
provided, that, the making of any such Loans or the issuance of any Letters of
Credit shall not be deemed a modification or waiver by any Secured Party of the
provisions of this Article IV on any future occasion or a waiver of any rights
or the Secured Parties as a result of any such failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Secured Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Secured Parties that:

5.01. Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Restatement Effective Date, each Loan Party’s name as it
appears in official filings in its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries which has or would reasonably expected to have a
Material Adverse Effect, (ii) any Material Indebtedness to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries, or (iii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject in each case which has or would reasonably expected to have
a Material Adverse Effect; (c) result in or require the creation of any Lien
upon any asset of any Loan Party (other than Liens in favor of the
Administrative Agent under the Security Documents); or (d) violate any Law where
such violation has or would reasonably be expected to have a Material Adverse
Effect.

 

97



--------------------------------------------------------------------------------

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the grant of the security interest by the Loan Parties of the
Collateral pledged by the Loan Parties pursuant to the Security Documents or for
the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, except for (a) the
perfection or maintenance of the Liens created under the Security Documents or
the priority thereof, (b) such as have been obtained or made and are in full
force and effect, or (c) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.04. Binding Effect. This Agreement and each other Loan Document has been, duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes, a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Lead Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material
Indebtedness of the Lead Borrower and its Subsidiaries as of the date thereof,
if and as required by GAAP.

(b) The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated October 31, 2015, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Lead Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all Material Indebtedness of the
Loan Parties and their Consolidated Subsidiaries as of the Restatement Effective
Date.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(d) To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or would reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of the Lead Borrower and its Subsidiaries on a
Consolidated basis.

 

98



--------------------------------------------------------------------------------

(e) The Consolidated pro forma balance sheet of the Lead Borrower and its
Subsidiaries as at June 30, 2012, and the related Consolidated pro forma
statements of income and cash flows of the Lead Borrower and its Subsidiaries
for the nine (9) months then ended, certified by the chief financial officer of
the Lead Borrower, copies of which have been furnished to each Lender, fairly
present in all material respects the Consolidated pro forma financial condition
of the Lead Borrower and its Subsidiaries as at such date and the Consolidated
pro forma results of operations of the Lead Borrower and its Subsidiaries for
the period ended on such date, all in accordance with GAAP.

(f) The Consolidated forecasted balance sheet, statements of income and cash
flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made and at the time of delivery of such forecasts; it being understood that the
projections and estimates contained in such Consolidated balance sheet,
statements of income and cash flows are subject to uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, that
actual results may vary from projected results and that such variances may be
material and that the Loan Parties make no representation as to the
attainability of such projection or as to whether such projections will be
achieved or materialize.

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

5.07. No Default or Event of Default. No Loan Party or any Restricted Subsidiary
is in default under or with respect to, any Material Indebtedness. No Default or
Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document. Neither the Lead Borrower nor any of its Subsidiaries is a party
to any agreement or instrument or subject to any corporate restriction that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

5.08. Ownership of Property; Liens.

(a) Each of the Loan Parties and each Restricted Subsidiary thereof has good
record and marketable title in fee simple to or valid leasehold interests in,
all Real Estate necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each Restricted Subsidiary has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business, except in each case as
does not have and would not reasonably be expected to have a Material Adverse
Effect.

(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Loan Parties and each of
their Restricted Subsidiaries, together with a list of the holders of any
mortgage or other Lien thereon as of the Restatement Effective Date. Each Loan
Party and each of its Restricted Subsidiaries has good, marketable and insurable
fee simple title to the Real Estate owned by such Loan Party or such Restricted
Subsidiary, free and clear of all Liens (other than Permitted Encumbrances),
except in each case as or would reasonably be expected to have a Material
Adverse Effect. Schedule 5.08(b)(2) sets forth the address (including street
address, county and state) of all Leases of the Loan Parties, together with name
of the lessor with respect to each such Lease as of the Restatement Effective
Date. Each of such Leases is in full force and effect and the Loan Parties and
the Restricted Subsidiaries are not in default (beyond applicable cure periods)
of the terms of any such Leases and each of the Loan Parties and the Restricted
Subsidiaries enjoys peaceful and undisturbed possession under all such Leases,
except in each case as would not reasonably be expected to have a Material
Adverse Effect.

 

99



--------------------------------------------------------------------------------

(c) Schedule 7.01 sets forth a complete and accurate list of all Liens (other
than Liens that constitute Permitted Encumbrances described in clauses
(a) through (f) , clauses (h) through (l), clauses (n) through (s), and clauses
(y) through (bb) of the definition thereof) on the property or assets of each
Loan Party and each of its Restricted Subsidiaries, as of the Restatement
Effective Date showing the lien holder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Restricted Subsidiary subject thereto. The property of each Loan Party and
each of its Restricted Subsidiaries is subject to no Liens, other than Permitted
Encumbrances.

(d) Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Restricted Subsidiary of a Loan Party on the
Restatement Effective Date, showing as of the Restatement Effective Date the
amount, obligor or issuer and maturity, if any, thereof.

(e) Schedule 7.03 sets forth a complete and accurate list of all Indebtedness of
each Loan Party or any Restricted Subsidiary of a Loan Party on the Restatement
Effective Date, showing as of the Restatement Effective Date the amount, obligor
or issuer and maturity thereof.

5.09. Environmental Compliance.

(a) No Loan Party or any Restricted Subsidiary thereof (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as otherwise set forth in Schedule 5.09, (i) none of the properties
currently or formerly owned or operated by any Loan Party or Restricted
Subsidiary is or was listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or Restricted
Subsidiary in violation of any Environmental Laws or, to the knowledge of any of
the Loan Parties on any property formerly owned or operated by any Loan Party or
Restricted Subsidiary; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or
Restricted Subsidiary; (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party or Restricted Subsidiary in violation of any
Environmental Laws; and (v) to the knowledge of any of the Loan Parties, there
are no pending or threatened Liens under or pursuant to any applicable
Environmental Laws on any Real Estate or other assets owned or leased by any
Loan Party or Restricted Subsidiary, and to the best of the knowledge of any of
the Loan Parties, no actions by any Governmental Authority have been taken or
are in process which would subject any of such properties or assets to such
Liens, except, in the case of clauses (i) through (v) above, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) Except as otherwise set forth on Schedule 5,09, no Loan Party or any
Restricted Subsidiary thereof is undertaking, and no Loan Party or any
Restricted Subsidiary thereof has completed, either individually or together
with other potentially responsible parties, any investigation or assessment

 

100



--------------------------------------------------------------------------------

or remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any Restricted
Subsidiary thereof have been disposed of in a manner not reasonably expected to
result in a Material Adverse Effect.

5.10. Insurance. Schedule 5.10 hereto sets forth a list of the Loan Parties’ and
their Respective Subsidiaries’ insurance policies. The properties of the Loan
Parties and their Restricted Subsidiaries are insured with insurance companies
the Loan Parties believe (in the good faith judgment of its management) to be
financially sound and reputable at the time the relevant coverage is placed or
renewed against such loss or damage with respect to its properties and business
of the kind customarily insured against by Persons engaged in the same or
similar business, of such types and such amounts (after giving effect to
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Loan Parties), in such amounts as are
customarily carried under similar circumstances by such other Persons.

5.11. Taxes. (a) Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Loan Parties
and their Restricted Subsidiaries have filed all Federal, state and other tax
returns and reports required to be filed, and (b) have paid when due and payable
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation.
There is no proposed tax assessment against any Loan Party or any Restricted
Subsidiary that would, if made, have a Material Adverse Effect. Except as set
forth on Schedule 5.11, no Loan Party or any Restricted Subsidiary thereof is a
party to any tax sharing agreement.

5.12. ERISA and Canadian Pension Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto or is maintained under
a prototype or volume submitter plan and may rely upon a favorable opinion or
advisory letter issued by the IRS with respect to such prototype or volume
submitter plan. To the best knowledge of the Lead Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Loan Parties
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan except to the extent where such failure has
not resulted in and could not reasonably be expected to have a Material Adverse
Effect.

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

101



--------------------------------------------------------------------------------

(c) (i) Except as would not be expected to result in a Material Adverse Effect,
no ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has any Unfunded Pension Liability; (iii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA) except as has not and could
not be expected to result in a Material Adverse Effect; (iv) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan that has or would be
reasonably expected to have a Material Adverse Effect; and (v) except as has not
or could not be expected to result in a Material Adverse Effect, neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

(d) (i) No Loan Party nor any Restricted Subsidiary maintains, sponsors,
administers, contributes to, participates in or has any liability in respect of
any Specified Canadian Pension Plan, nor has any such Person ever maintained,
sponsored, administered, contributed to or participated in any Specified
Canadian Pension Plan; (ii) the Canadian Pension Plans are duly registered under
the Income Tax Act (Canada) and any other applicable Laws which require
registration, have been administered in accordance with the Income Tax Act
(Canada) and such other applicable Laws and no event has occurred which could
cause the loss of such registered status; (iii) all obligations of the Loan
Parties and their Restricted Subsidiaries (including funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the Canadian Union Plans have been performed on a
timely basis except where the failure to so perform on a timely basis would be
reasonably expected to have a Material Adverse Effect; (iv) all contributions or
premiums required to be made or paid by the Loan Parties and their Restricted
Subsidiaries to the Canadian Pension Plans, Canadian Benefit Plans and Canadian
Union Plans have been made on a timely basis in accordance with the terms of
such plans and all applicable Laws; (v) the sole obligation of any Loan Party or
any Restricted Subsidiary of any Loan Party under a Canadian Union Plan is to
make monetary contributions to the plan in the amounts and in the manner set
forth in the applicable Canadian Union Plan, collective agreement or
participation agreement, and all such contributions have been made; (vi) No Loan
Party or Restricted Subsidiary has a material liability with respect to any
post-retirement benefit under a Canadian Benefit Plan; (vii) As of the date
hereof, no Canadian Pension Event has occurred; (viii) There are no outstanding
disputes concerning the Canadian Pension Plans, Canadian Union Plans or Canadian
Benefit Plans or the assets thereof which would reasonably be expected to have a
Material Adverse Effect.

5.13. Subsidiaries; Equity Interests. As of the Restatement Effective Date, the
Loan Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, which Schedule sets forth the legal name,
jurisdiction of incorporation or formation and authorized Equity Interests of
each such Subsidiary. All of the outstanding Equity Interests in the Loan
Parties and Restricted Subsidiaries have been validly issued, are fully paid and
non-assessable (other than with respect to the Lead Borrower) and are owned by a
Loan Party (or a Subsidiary of a Loan Party) in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except for (i) those created
under the Security Documents, and (ii) Permitted Encumbrances securing any
Permitted Term Loan Indebtedness, and (iii) Permitted Encumbrances under clauses
(a) and (e) in the definition thereof. Except as set forth in Schedule 5.13,
there are no outstanding rights to purchase any Equity Interests in any
Restricted Subsidiary. The Loan Parties have no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. The copies of the Organization Documents of each Loan Party and
each amendment thereto provided pursuant to Section 4.01 are true and correct
copies of each such document, each of which is valid and in full force and
effect.

 

102



--------------------------------------------------------------------------------

5.14. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for purpose that might
cause any of the Credit Extensions to be considered a “purpose credit” within
the meaning of Regulations T, U, or X issued by the FRB.

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15. Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information or other data furnished (whether in writing or orally) by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements, information or data taken as a whole, in
the light of the circumstances under which they were made or delivered, not
misleading in any material respect at such time in light of the circumstances
under which such information was provided; it being understood that for the
purposes of this Section 5.15 such statements or information or data shall not
include projections and pro forma financial information or any other
forward-looking information or information of a general economic or
industry-specific nature.

5.16. Compliance with Laws.

(a) Generally.

(i) Each of the Loan Parties and each Restricted Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(ii) No part of the proceeds of any Loan will be used directly or indirectly
(1) for the purpose of financing any activities or business of or with any
Person subject to any sanctions or economic embargoes administered or enforced
by the U.S. Department of State or the U.S. Department of Treasury (including
OFAC) or any other applicable sanctions authority (the associated Laws, rules,
regulations and orders, collectively, “Sanctions Laws”) or (2) for any payments
to any Government Official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Sanctions Laws or the FCPA.

(b) Anti-Terrorism Laws, Etc. Without limiting the foregoing, no Loan Party, any
of its Restricted Subsidiaries or, to the knowledge of the Borrowers, any of
their respective Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, any of the prohibitions set forth in
any Anti-Terrorism Law, or (iii) is a Blocked Person. No Loan Party, any of its
Restricted Subsidiaries or, to the

 

103



--------------------------------------------------------------------------------

knowledge of the Borrowers, any of their respective Affiliates (x) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (y) deals in, or
otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.

(c) Anti-Corruption Laws, Etc. No Loan Party, any of its Restricted Subsidiaries
or, to the knowledge of the Borrowers, any of their respective Affiliates or any
officer, director, or employee, or agent, representative, sales intermediary of
such Person, in each case, acting on behalf of any Loan Party or any of its
Restricted Subsidiaries in violation of any applicable Anti-Corruption Law. None
of the Loan Parties, its Restricted Subsidiaries or any of their Affiliates has
been convicted of violating any Anti-Corruption Laws or subjected to any
investigation by a Governmental Authority for violation of any applicable
Anti-Corruption Laws. There is no material suit, litigation, arbitration, claim,
audit, action, proceeding or investigation pending or, to the knowledge of any
executive officer of the Borrowers, threatened against or affecting the Loan
Parties, their Restricted Subsidiaries or any of their Affiliates related to any
applicable Anti-Corruption Law, before or by any Governmental Authority. None of
the Loan Parties nor any of their respective Restricted Subsidiaries has
conducted or initiated any internal investigation or made a voluntary, directed,
or involuntary disclosure to any Governmental Authority with respect to any
alleged act or omission arising under or relating to any noncompliance with any
Anti-Corruption Law. In the three (3) years prior to November 1, 2012, none of
the Loan Parties nor any of their respective Restricted Subsidiaries has
received any written notice, request or citation for any actual or potential
noncompliance with any of the foregoing.

(d) Foreign Assets Control Regulations and Anti-Money Laundering. Each Loan
Party and its Restricted Subsidiaries are in compliance in all material respects
with all Sanctions Laws, and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Loan Party, any of its Restricted
Subsidiaries, or, to the knowledge of the Borrowers, any of their respective
Affiliates, officers or directors (i) is a Person designated by the U.S.
government on the list of the SDN List with which a U.S. Person cannot deal or
otherwise engage in business transactions or (ii) is organized, resident or
operating in any country or territory that is itself the target of any Sanctions
Laws.

5.17. Intellectual Property; Licenses, Etc. Except as set forth on Schedule 5.17
hereto, the Loan Parties and their Restricted Subsidiaries own, or possess the
right to use, all of the Intellectual Property, licenses, permits and other
authorizations that are reasonably necessary for the operation of their
respective businesses as currently conducted. Except as set forth on Schedule
5.17 hereto, to the knowledge of the Lead Borrower, the operation of the
respective business of the Loan Parties and their Restricted Subsidiaries as
currently conducted does not infringe upon misuse, misappropriate or violate any
rights held by any other Person except for such infringements, misuses,
misappropriations or violations that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Schedule 5.17 hereto, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Lead Borrower, threatened
in writing, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.18. Labor Matters.

There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party or any Restricted Subsidiary thereof pending or, to the
knowledge of any Loan Party, threatened. The hours worked by and payments made
based on hours worked to employees of the Loan Parties comply with the Fair
Labor Standards Act and any other applicable federal, state, local or foreign
Law dealing with such wage and hour matters except to the extent that any such
violation could not reasonably be

 

104



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect. No Loan Party or any of its
Restricted Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Act or similar state Law except where such
incurrence could not reasonably be expected, individually or in the aggregate to
have a Material Adverse Effect. All payments due from any Loan Party and its
Restricted Subsidiaries, or for which any claim may be made against any Loan
Party or any of its Restricted Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits, have been paid or properly
accrued in accordance with GAAP as a liability on the books of such Loan Party.
Except as set forth on Schedule 5.18, no Loan Party or any Restricted Subsidiary
is a party to or bound by any collective bargaining agreement, management
agreement, employment agreement which constitutes a Material Contract, bonus
plan, restricted stock plan, stock option plan, or stock appreciation plan or
agreement or any similar plan, agreement or arrangement. There are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened
to be filed with the National Labor Relations Board, and no labor organization
or group of employees of any Loan Party or any Restricted Subsidiary has made a
pending demand for recognition that would reasonably be expected to have a
Material Adverse Effect. Except as would not reasonably be expected to have a
Material Adverse Effect, there are no complaints, unfair labor practice charges,
grievances, arbitrations, unfair employment practices charges or any other
claims or complaints against any Loan Party or any Restricted Subsidiary pending
or, to the knowledge of any Loan Party, threatened to be filed with any
Governmental Authority or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment of
any employee of any Loan Party or any of its Restricted Subsidiaries. The
consummation of the transactions contemplated by the Loan Documents on the
Restatement Effective Date will not give rise to any right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which any Loan Party or any of its Restricted Subsidiaries is
bound.

5.19. Security Documents.

The provisions of the Security Documents, together with such filings and other
actions required to be taken hereby or by the applicable Security Documents
(including the delivery to the Administrative Agent of any Pledged Securities
(as defined in the Security Agreement, as applicable required to be delivered
pursuant to the applicable Security Documents together with stock powers or
other appropriate instruments of transfer executed in blank form), are effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties referred to therein, a legal, valid and enforceable security interest in
and first priority Lien (except for those Permitted Encumbrances that have
priority in such Collateral by operation of law and except as to the Term Loan
Priority Collateral, for the Liens of the Term Loan Agent to the extent provided
in the Term Loan Intercreditor Agreement) on all right title and interest of the
respective Loan Parties in the Collateral described therein, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
except (a) as otherwise contemplated hereby or under any other Loan Documents,
and (b) except as to specific items of Collateral as to which Agent may
determine, in consultation with the Lead Borrower, not to perfect its security
interest therein based on the value thereof relative to the costs of such
perfection.

5.20. Solvency.

On the Restatement Effective Date and after giving effect to the transactions
contemplated by this Agreement, and before and after giving effect to each
Credit Extension, the Loan Parties, on a Consolidated basis, are Solvent. No
transfer of property has been made by any Loan Party and no obligation has been
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

 

105



--------------------------------------------------------------------------------

5.21. Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs (and including
Blocked Accounts) maintained by the Loan Parties as of the Restatement Effective
Date, which Schedule includes, with respect to each DDA (i) the name and address
of the depository; (ii) the account number(s) maintained with such depository;
(iii) the purpose of the DDA, and (iv) the identification of each Blocked
Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Restatement Effective Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

5.22. Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

5.23. Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
supplier that would reasonably be expected to have a Material Adverse Effect.

5.24. Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Restatement Effective
Date. The Loan Parties have delivered true, correct and complete copies of such
Material Contracts to the Administrative Agent on or before the Restatement
Effective Date. Except as would not be reasonably be expected to have a Material
Adverse Effect, the Loan Parties are not in breach or in default in any material
respect of or under any Material Contract and have not received any notice of
the intention of any other party thereto to terminate any Material Contract.

5.25. Payables Practices. No Loan Party has made any material change in its
historical accounts payable practices from those in effect immediately prior to
the Restatement Effective Date that has or would reasonably be expected to have
a Material Adverse Effect.

5.26. Credit Card Receivables. As of the time when each of its Accounts is
included in the Borrowing Base as an Eligible Credit Card Receivable, such
Account and all records, papers and documents relating thereto (a) are genuine
and correct in all material respects, (b) represent the legal, valid and binding
obligation of the Account Debtor, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability, evidencing indebtedness unpaid and owed by such Account
Debtor, arising out of the performance of labor or services or the sale, lease,
license, assignment or other disposition and delivery of the goods or other
property listed therein or out of an advance or a loan, and (c) are in all
material respects in compliance and conform with all applicable material
federal, state and local Laws and applicable Laws of any relevant foreign
jurisdiction.

 

106



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, and until such time,
as Obligations are paid in full, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Restricted Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent for distribution
to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Lead Borrower (commencing with the Fiscal Year ended
2012), a Consolidated balance sheet of the Lead Borrower and its Subsidiaries as
at the end of such Fiscal Year, and the related consolidated statements of
income or operations, Shareholders’ Equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) an opinion of such Registered Public Accounting Firm
independently assessing Loan Parties’ internal controls over financial reporting
in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard
No. 2, and Section 404 of Sarbanes-Oxley expressing a conclusion that contains
no statement that there is a material weakness in such internal controls;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the Lead
Borrower (commencing with the Fiscal Quarter ended December 31, 2012), a
Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Quarter, and the related consolidated statements of income or
operations, Shareholders’ Equity (year to date) and cash flows for such Fiscal
Quarter and for the portion of the Lead Borrower’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof,
(B) the corresponding Fiscal Quarter of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting in all material respects the financial
condition, results of operations, Shareholders’ Equity (year to date) and cash
flows of the Lead Borrower and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c) as soon as available, but in any event within thirty (30) days after the end
of each of the Fiscal Months of each Fiscal Year of the Lead Borrower
(commencing with the Fiscal Month ended September 30, 2012), a consolidated
balance sheet of the Lead Borrower and its Subsidiaries as at the end of such
Fiscal Month, and the related Consolidated statements of income or operations,
and cash flows for such Fiscal Month, and for the portion of the Lead Borrower’s
Fiscal Year then ended, setting forth in each case in comparative form the
figures for (A) such period set forth in the projections delivered pursuant to
Section 6.01(d) hereof, (B) the corresponding Fiscal Month of the previous
Fiscal Year and (C) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Lead Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Lead Borrower and its Subsidiaries as of the end of such Fiscal Month in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(d) as soon as available, but in any event no later than thirty (30) days before
the end of each Fiscal Year of the Lead Borrower, forecasts prepared by
management of the Lead Borrower, in form consistent with the forecasts delivered
by Lead Borrower to Administrative Agent for the 2013 Fiscal Year, of
consolidated balance sheets and statements of income or operations and cash
flows of the Lead Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecast with respect to such Fiscal Year.

 

107



--------------------------------------------------------------------------------

6.02. Certificates; Other Information. Deliver to the Administrative Agent for
distribution to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c) (commencing with the delivery of the financial
statements for the Fiscal Month ended October 31, 2012), a duly completed
Compliance Certificate signed by a Responsible Officer of the Lead Borrower, and
in the event of any change in generally accepted accounting principles used in
the preparation of such financial statements, the Lead Borrower shall also
provide a statement of reconciliation conforming such financial statements to
GAAP and (ii) with respect to the financial statements referred to in Sections
6.01(a) and (b), a copy of management’s discussion and analysis with respect to
such financial statements;

(b) within ten (10) Business Days after the end of each Fiscal Month, a
Borrowing Base Certificate showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Month, each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Lead Borrower; provided, that, (i) at any time that
an Accelerated Borrowing Base Delivery Event has occurred and is continuing, at
the election of the Administrative Agent, such Borrowing Base Certificate shall
be delivered on Wednesday of each week (or, if Wednesday is not a Business Day,
on the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday; and (ii) at any time, Lead Borrower may elect to
deliver a Borrowing Base Certificate on Wednesday (or if Wednesday is not a
Business Day, on the next succeeding Business Day) of each week, as of the close
of business on the Saturday of the immediately preceding week, provided, that,
in the event that Lead Borrower elects to exercise such option, a weekly
Borrowing Base Certificate shall be delivered for not less than eight
(8) consecutive weeks thereafter unless otherwise agreed by Administrative
Agent;

(c) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Restricted Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or material communication sent
to the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(e) The financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(f) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

 

108



--------------------------------------------------------------------------------

(g) as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Restricted Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

(h) promptly after the Administrative Agent’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness not otherwise
previously provided hereunder;

(i) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
material notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Restricted
Subsidiary thereof (exclusive of any state or municipal sales tax audits unless
the result thereof could reasonably be expected to have a Material Adverse
Effect) or any other matter which, would reasonably be expected to have a
Material Adverse Effect; and

(j) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents and notices required to be delivered pursuant to Section 6.01(a), (b),
or (c), Section 6.02(d), (f) or (g) or Section 6.03 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Lead Borrower posts such documents or
notices, or provides a link thereto on the Lead Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents or notices are posted on the Lead Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Lead Borrower shall deliver paper
copies of such documents or notices to the Administrative Agent or any Lender
that requests the Lead Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Lead Borrower shall notify the Administrative Agent and
each Lender (by telecopy or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents or notices referred to above, and in any event shall have no
responsibility to monitor compliance by the Loan Parties with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents or notices.

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”). The Loan Parties hereby agree that
so long as any Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and

 

109



--------------------------------------------------------------------------------

conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Loan Parties
or their securities for purposes of United States Federal and state securities
laws (provided, that, to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor”; and (z) the Administrative
Agent and the Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”

6.03. Notices. Promptly notify (and in any event in the case of clause (a) below
within two (2) days of the occurrence of such event, and with respect to clauses
(b) through (j) within ten (10) Business Days of such event) the Administrative
Agent:

(a) of the occurrence of any Event of Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event or any Canadian Pension Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary thereof;

(e) of any change in any Loan Party’s Named Executive Officers (as such term is
defined in the Securities Laws);

(f) of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

(g) of the filing of any Lien for unpaid Taxes exceeding $1,000,000 in the
aggregate against the Loan Parties;

(h) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

(i) of any transaction of the nature contained in ARTICLE VII hereof, occurring
after the Restatement Effective Date, consisting of (i) the incurrence by a Loan
Party of Material Indebtedness, (ii) the voluntary or involuntary grant of any
Lien other than a Permitted Encumbrance upon any property of any Loan Party, or
(ii) the making of any Permitted Investments by a Loan Party in excess of
$5,000,000 (provided, that, if Lead Borrower shall have already provided and
updated Occurrence Update Schedule or Periodic Update Schedule reflecting any of
the foregoing, no additional notice shall be necessary unless the same
constitutes an Event of Default); and

 

110



--------------------------------------------------------------------------------

(j) of any failure by any Loan Party to pay rent at (i) ten percent (10%) or
more of such Loan Party’s locations or (ii) any of such Loan Party’s locations
if such failure continues for more than ten (10) days following the day on which
such rent first came due and such failure would be reasonably likely to result
in a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04. Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property securing obligations in
excess of $250,000; and (c) all Material Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, except, in each case, where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (iv) no Lien has been filed with respect thereto and
(v) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Administrative Agent with respect to
determining Reserves in its Permitted Discretion pursuant to this Agreement.

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent such
Intellectual Property (i) is no longer used or useful in the conduct of the
business of the Loan Parties or any Restricted Subsidiary or (ii) the failure to
preserve or renew such Intellectual Property could not reasonably be expected to
have a Material Adverse Effect.

6.06. Maintenance of Properties. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its properties and equipment necessary or useful in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.07. Maintenance of Insurance. Maintain at all times with financially sound and
reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated, and such other insurance
as may be required by applicable Law. Said policies of insurance shall be
reasonably satisfactory to Administrative Agent as to form, amount and insurer.
The Lead Borrower shall furnish certificates, policies or endorsements to
Administrative Agent as Administrative Agent shall reasonably require as proof
of such insurance, and, in the event that the Loan Parties at any time or times
shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or in part relating thereto, the
Administrative Agent may, without waiving or releasing any obligation or
liability of the Loan Parties

 

111



--------------------------------------------------------------------------------

hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent deems advisable, at the expense of
Borrowers. All policies shall provide for at least thirty (30) days prior
written notice to Administrative Agent of any cancellation or reduction of
coverage and that Administrative Agent may act as attorney for each Borrower and
Guarantor in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance. Borrowers and Guarantors shall cause Administrative Agent to be named
as a loss payee and an additional insured (but without any liability for any
premiums) under such insurance policies and Borrowers and Guarantors shall
obtain non-contributory lender’s loss payable endorsements to all insurance
policies in form and substance satisfactory to Administrative Agent. Such
lender’s loss payable endorsements shall specify that the proceeds of such
insurance shall be payable to Administrative Agent as its interests may appear
and further specify that Administrative Agent and Lenders shall be paid
regardless of any act or omission by any Borrower, Guarantor or any of its or
their Affiliates. Without limiting any other rights of Administrative Agent or
Lenders, any insurance proceeds received by Administrative Agent at any time
may, subject to the terms of the Intercreditor Agreement, be applied to payment
of the Obligations (subject to the terms of the Intercreditor Agreement),
whether or not then due, in any order and in such manner as Administrative Agent
may determine. Upon application of such proceeds to the Loans, Loans may be
available subject and pursuant to the terms hereof to be used for the costs of
repair or replacement of the Collateral lost or damages resulting in the payment
of such insurance proceeds. Each Loan Party hereby irrevocably makes,
constitutes and appoints the Administrative Agent (and all officers, employees
or agents designated by the Administrative Agent) as such Loan Party’s true and
lawful agent (and attorney-in-fact), exercisable only after the occurrence and
during the continuance of an Event of Default, for the purpose of making,
settling and adjusting claims in respect of the Collateral under policies of
insurance, endorsing the name of such Loan Party on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. All sums disbursed
by the Administrative Agent in connection with this Section 6.07, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Loan Parties to the
Administrative Agent and shall be additional Obligations secured hereby.

6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property (including all applicable ERISA,
FCPA, OFAC, PATRIOT Act and anti-money laundering Laws), except in such
instances in which the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09. Books and Records; Accountants.

(a) Maintain proper books of record and account, in which entries are full, true
and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Loan Parties and their
Subsidiaries; and maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Loan Parties and their Subsidiaries.

(b) at all times retain a Registered Public Accounting Firm of national standing
and shall instruct such Registered Public Accounting Firm to cooperate with, and
be available to, the Administrative Agent or its representatives to discuss the
Loan Parties’ financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
Registered Public Accounting Firm, as may be raised by the Administrative Agent.

 

112



--------------------------------------------------------------------------------

6.10. Inspection Rights; Field Examinations; Appraisals.

(a) Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm, all at the expense of the Loan Parties
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, that, when an Event of Default exists the Administrative Agent (or any
of its representatives or independent contractors) may do any of the foregoing
at the expense of the Loan Parties at any time during normal business hours and
without advance notice.

(b) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants and lawyers) retained by the Administrative Agent to
conduct field examinations and other evaluations, including, without limitation,
of (1) the Lead Borrower’s practices in the computation of the Borrowing Base,
(2) the assets included in the Borrowing Base and related financial information
such as, but not limited to, sales, gross margins, payables, accruals and
reserves, and (3) the Loan Parties’ business plan and cash flows. The Loan
Parties shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to such examinations and evaluations, provided, that,
the Administrative Agent shall undertake only one (1) field examination in each
period of twelve (12) consecutive Fiscal Months at the Loan Parties’ expense;
except, that, if (i) Excess Availability is less than the amount equal to thirty
percent (30%) of the Borrowing Base but greater than or equal to fifteen percent
(15%) of the Borrowing Base at any time during such twelve (12) consecutive
Fiscal Months, the Administrative Agent may, in its discretion, have one
(1) additional field examination done during such twelve (12) consecutive Fiscal
Months at the Loan Parties’ expense, and (ii) Excess Availability is less than
the amount equal to fifteen percent (15%) of the Borrowing Base at any time
during such twelve (12) consecutive Fiscal Months, the Administrative Agent may,
in its discretion, have two (2) additional field examination done during such
twelve (12) consecutive Fiscal Months at the Loan Parties’ expense.
Notwithstanding the foregoing, in addition to the field examinations described
above, the Administrative Agent may have additional field examinations done
(a) as it in its discretion deems necessary or appropriate at its own expense,
or (b) if required by Law or if an Event of Default shall have occurred and be
continuing, at the Loan Parties’ expense.

(c) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including appraisers) retained
by the Administrative Agent to conduct appraisals of the Collateral, including,
without limitation, the assets included in the Borrowing Base. The Loan Parties
shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to such appraisals. Without limiting the foregoing,
the Loan Parties acknowledge that the Administrative Agent may, in its Permitted
Discretion, undertake up to (1) one (1) inventory appraisal each period of
twelve (12) consecutive Fiscal Months at the Loan Parties’ expense; except,
that, if (A) Excess Availability is less than the amount equal to thirty percent
(30%) of the Borrowing Base but greater than or equal to fifteen percent
(15%) of the Borrowing Base (calculated without giving effect to the Term Loan
Reserves) at any time during such twelve (12) consecutive Fiscal Months, the
Administrative Agent may, in its Permitted Discretion, conduct one
(1) additional appraisal during such twelve (12) consecutive Fiscal Months at
the Loan Parties’ expense, and (B) Excess Availability is less than the amount
equal to fifteen percent (15%) of the Borrowing Base (calculated without giving
effect to the Term Loan Reserves) at any time during such twelve
(12) consecutive Fiscal Months, the Administrative Agent may, in its Permitted
Discretion, conduct two (2) additional appraisals during such twelve
(12) consecutive Fiscal Months at the Loan Parties’ expense. Notwithstanding the
foregoing, in addition to the appraisals described above, the Administrative
Agent may have additional appraisals done (a) as it in its Permitted Discretion
deems necessary or appropriate at its own expense, or (b) if required by Law or
if an Event of Default shall have occurred and be continuing, at the Loan
Parties’ expense.

(d) Reserved

 

113



--------------------------------------------------------------------------------

6.11. Use of Proceeds. Use the proceeds of the Credit Extension (a) to repay the
Indebtedness outstanding (and cash collateralize outstanding letters of credit)
under the Existing Credit Agreements, (b) to finance the acquisition of working
capital assets of the Borrowers, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (c) to finance
Capital Expenditures of the Borrowers, (d) to pay costs, fees, and expenses in
connection with the credit facility provided hereunder and (e) for general
corporate purposes of the Loan Parties, in each case to the extent expressly
permitted under applicable Law and not expressly prohibited by the Loan
Documents.

6.12. Additional Loan Parties. Promptly (and in any event within five
(5) Business Days after the acquisition or formation of any Subsidiary notify
the Administrative Agent thereof and (a) unless such Subsidiary is an Excluded
Subsidiary, at the time that any Person becomes a Subsidiary, and promptly
thereafter (and in any event within sixty (60) days thereafter), cause any such
Person to (i) become a Loan Party by executing and delivering to the
Administrative Agent a Joinder to this Agreement or a counterpart of the
Facility Guaranty or such other document as the Administrative Agent shall
reasonably deem appropriate for such purpose, (ii) grant a Lien to the
Administrative Agent on such Person’s assets to secure the Obligations, and
(iii) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), and (b) if any Equity Interests or Indebtedness of such Person are owned
by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness (except that, if such Subsidiary
is a CFC, the Equity Interests of such Subsidiary to be pledged may be limited
to sixty-five percent (65%) of the outstanding voting Equity Interests of such
Subsidiary and one hundred percent (100%) of the non-voting Equity Interests of
such Subsidiary and such time period may be extended based on local law or
practice), in each case in form, content and scope reasonably satisfactory to
the Administrative Agent. In no event shall compliance with this Section 6.12
waive or be deemed a waiver or Consent to any transaction giving rise to the
need to comply with this Section 6.12 if such transaction was not otherwise
expressly permitted by this Agreement or constitute or be deemed to constitute,
with respect to any Subsidiary, an approval of such Person as a Borrower or
permit the inclusion of any acquired assets in the computation of the Borrowing
Base.

6.13. Cash Management.

(a) On or prior to the Restatement Effective Date, deliver to the Administrative
Agent copies of notifications (each, a “Credit Card Notification”) substantially
in the form attached hereto as Exhibit I which have been executed on behalf of
such Loan Party and delivered to such Loan Party’s Credit Card Processors listed
on Schedule 5.21(b).

(b) The Loan Parties shall ACH or wire transfer (i) no less frequently than
weekly (and whether or not there are then any outstanding Obligations) to a
Blocked Account all available amounts on deposit in each DDA used by any Store
or other retail location or otherwise for the receipt of proceeds of Accounts or
other Collateral from customers and other obligors (which shall not include any
Excluded DDA, so that funds in an Excluded DDA are not sent to a Blocked
Account), (ii) no less frequently than daily (and whether or not there are then
any outstanding Obligations) to a Blocked Account all payments due from Credit
Card Issuers and Credit Card Processors, and (iii) no less

 

114



--------------------------------------------------------------------------------

frequently than daily (and whether or not there are then any outstanding
Obligations) all amounts on deposit in a Blocked Account to the Concentration
Account; provided, that, the available amounts from any DDA shall only be
required to be transferred if the available amount on deposit in such DDA on
such day is greater than $2,500, as may be required to be kept in the subject
DDA by the depository bank.

(c) Each Blocked Account Agreement as to a Blocked Account shall require that
the applicable Blocked Account Bank, after notice by Administrative Agent to the
applicable Blocked Account Bank, transfer no less frequently than daily to the
Agent Payment Account all available amounts on deposit in the Blocked Account
subject to such Blocked Account Agreement, including the following: (i) all
available cash receipts from the sale of Inventory and other assets (whether or
not constituting Collateral); (ii) all proceeds of collections of Accounts;
(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including any Prepayment Event, provided, that,
Administrative Agent shall only send such notice to a Blocked Account Bank with
respect to a Blocked Account at any time a Cash Dominion Event shall exist.

(d) The Blocked Account Agreement as to the Concentration Account shall require
that the applicable Blocked Account Bank, after notice by Administrative Agent
to the applicable Blocked Account Bank, transfer no less frequently than daily
to the Agent Payment Account, all funds on deposit therein, provided, that,
Administrative Agent shall only send such notice to a Blocked Account Bank with
respect to a Concentration Account at any time a Cash Dominion Event shall
exist.

(e) All funds received in the Agent Payment Account shall be applied to the
Obligations as provided in accordance with this Agreement. In the event that,
notwithstanding the provisions of this Section 6.13, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections, such
proceeds and collections shall be held in trust by such Loan Party for the
Administrative Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall, not later
than the Business Day after receipt thereof, be deposited into a Blocked Account
or the Concentration Account, or if there then exists a Cash Dominion Event,
dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent.

(f) Upon the written request of the Administrative Agent, the Loan Parties shall
cause bank statements and/or other reports to be delivered to the Administrative
Agent not less often than monthly, accurately setting forth all amounts
deposited in each Blocked Account to ensure the proper transfer of funds as set
forth above.

6.14. Information Regarding the Collateral.

(a) Furnish to the Administrative Agent at least ten (10) days prior written
notice of any change in: (i) any Loan Party’s legal name; (ii) the location of
any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility); (iii) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or
(iv) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its jurisdiction of incorporation or
formation. The Loan Parties agree not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the UCC, PPSA
or otherwise that are required in order for the Administrative Agent to continue
at all times following such change to have a valid, legal and perfected first
priority security interest in all the Collateral (subject to, with respect to
priority, Permitted Encumbrances having priority by operation of law and
Permitted Encumbrances on Term Loan Priority

 

115



--------------------------------------------------------------------------------

Collateral securing Permitted Term Loan Indebtedness) for its own benefit and
the benefit of the other Secured Parties. Each Loan Party agrees to promptly
provide the Administrative Agent with certified Organization Documents
reflecting any of the changes described in this Section 6.14(a).

(b) The Administrative Agent may rely on opinions of counsel as to whether any
or all UCC financing statements of the Loan Parties need to be amended as a
result of any of the changes described in Section 6.14(a). If any Loan Party
fails to provide information to the Administrative Agent about such changes on a
timely basis, the Administrative Agent shall not be liable or responsible to any
party for any failure to maintain a perfected security interest in such Loan
Party’s property constituting Collateral, for which the Administrative Agent
needed to have information relating to such changes. The Administrative Agent
shall have no duty to inquire about such changes if any Loan Party does not
inform the Administrative Agent of such changes, the parties acknowledging and
agreeing that it would not be feasible or practical for the Administrative Agent
to search for information on such changes if such information is not provided by
any Loan Party.

(c) Should any of the information on any (i) Periodic Update Schedule hereto
become inaccurate or misleading in any material respect as a result of changes
after the Restatement Effective Date, the Lead Borrower shall provide updated
versions of such Periodic Update Schedule together with the next delivery of
financial statements required to be delivered to the Administrative Agent
pursuant to Section 6.01(a), (b) or (c) and (ii) Schedule become inaccurate or
misleading in any material respect as a result of changes after the Restatement
Effective Date, the Lead Borrower shall advise the Administrative Agent in
writing of such revisions or updates as may be necessary or appropriate to
update or correct the same promptly, but in any event within fifteen
(15) Business Days. From time to time as may be reasonably requested by the
Administrative Agent, the Lead Borrower shall supplement each Schedule hereto,
or any representation herein or in any other Loan Document, with respect to any
matter arising after the Restatement Effective Date that, if existing or
occurring on the Restatement Effective Date, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered materially inaccurate thereby (and, in the case of any
supplements to any Schedule, such Schedule shall be appropriately marked to show
the changes made therein). Notwithstanding the foregoing, no supplement or
revision to any Schedule or representation shall be deemed the Secured Parties’
consent to the matters reflected in such updated Schedules or revised
representations nor permit the Loan Parties to undertake any actions otherwise
prohibited hereunder or fail to undertake any action required hereunder from the
restrictions and requirements in existence prior to the delivery of such updated
Schedules or such revision of a representation; nor shall any such supplement or
revision to any Schedule or representation be deemed the Secured Parties’ waiver
of any Default or Event of Default resulting from the matters disclosed therein.

6.15. Physical Inventories.

(a) Cause not less than two (2) periodic cycle counts, in each case consistent
with practices of the Loan Parties in effect on the date hereof, conducted by
such inventory takers as are reasonably satisfactory to the Administrative Agent
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be reasonably satisfactory
to the Administrative Agent, so long such cycle counts result in at least two
(2) physical inventories of each retail store location and leased department
(and so long as cycle counts of each distribution center result in at least one
(1) physical inventory of such distribution center) in each consecutive twelve
(12) month period. The Administrative Agent, at the expense of the Loan Parties,
may participate in and/or observe each scheduled physical count of Inventory
which is undertaken on behalf of any Loan Party with respect to up to ten
percent (10%) of all Stores, in any consecutive twelve (12) month period. The
Lead Borrower, within thirty (30) days following the completion of such

 

116



--------------------------------------------------------------------------------

inventory, shall provide the Administrative Agent with a reconciliation of the
results of such inventory (as well as of any other physical inventory or cycle
counts undertaken by a Loan Party) and shall post such results to the Loan
Parties’ stock ledgers and general ledgers, as applicable.

(b) Permit the Administrative Agent, in its discretion, if any Event of Default
exists, to cause additional such inventories to be taken as the Administrative
Agent determines (each, at the expense of the Loan Parties).

6.16. Environmental Laws.

(a) Conduct its operations and keep and maintain its Real Estate and requires
all lessees and sublessees of such Real Estate to operate and maintain such Real
Estate in material compliance with all Environmental Laws; (b) obtain and renew
all environmental permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, except where such failure would not
reasonably be expected to have a Material Adverse Effect, provided, that,
neither a Loan Party nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and adequate reserves have been set aside and are being maintained by the Loan
Parties with respect to such circumstances in accordance with GAAP.

6.17. Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which Administrative Agent may reasonably request,
to effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon written request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any material assets (including any Term Loan Priority Collateral but
excluding any “Excluded Property,” as such term is defined in the Security
Agreement) are acquired by any Loan Party (other than assets constituting
Collateral under the Security Documents that become subject to the Lien of the
Security Documents upon acquisition thereof) , notify the Administrative Agent
thereof, and the Loan Parties will cause such assets to be subjected to a Lien
securing the Obligations and will take such actions as shall be necessary or
shall be requested by any the Administrative Agent in its Permitted Discretion
to grant and perfect such Liens, including actions described in paragraph (a) of
this Section 6.13, all at the expense of the Loan Parties. In no event shall
compliance with this Section 6.13(b) waive or be deemed a waiver or Consent to
any transaction giving rise to the need to comply with this Section 6.13(b) if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute Consent to the inclusion of any acquired
assets in the computation of the Borrowing Base.

 

117



--------------------------------------------------------------------------------

(c) Use, and cause each of the Restricted Subsidiaries to use, their
commercially reasonable efforts to obtain lease terms in any Lease entered into
by any Loan Party after the date hereof not expressly prohibiting the recording
in the relevant real estate filing office of an appropriate memorandum of lease
and the encumbrancing of the leasehold interest of such Loan Party in the
property that is the subject of such Lease.

(d) Upon the request of the Administrative Agent, cause any of its landlords
(other than with respect to Department Lessors and lessors of Store Leased
Locations except in respect of Store Leased Locations in Landlord Lien States)
to deliver a Collateral Access Agreement to the Administrative Agent in such
form as the Administrative Agent may reasonably require. With respect to Store
Leased Locations in Landlord Lien States, Administrative Agent agrees that it
shall only request a Collateral Access Agreement for any such Store Leased
Location to the extent the Lead Borrower requests the removal of all or a
portion of any Reserves relating to such Store Leased Location.

(e) Upon the request of the Administrative Agent, deliver to the Administrative
Agent copies of notifications (each, a “DDA Notification”) substantially in the
form attached hereto as Exhibit H which have been executed on behalf of such
Loan Party and delivered to each depository institution at which a DDA (other
than an Excluded DDA) is maintained.

(f) Upon the reasonable request of the Administrative Agent with respect to any
Leased Department, the Loan Parties shall send notices to any Department
Lessor’s secured creditors holding a lien on such Department Lessor’s inventory
and otherwise comply with the relevant provisions of the UCC, including without
limitation, Section 9-324, to establish priority of the Loan Parties’ title and
rights to all inventory owned by the Loan Parties and located at such Department
Lessor.

6.18. Lender Meetings. Within sixty (60) days after the receipt by
Administrative Agent of the audited financial statements pursuant to
Section 6.01(a)(i) for the then most recently ended Fiscal Year of Lead Borrower
or on such other date as Administrative Agent and Lead Borrower may agree, at
the request of Administrative Agent or of the Required Lenders and upon
reasonable prior notice, hold a meeting (at a mutually agreeable location and
time or, at the option of Administrative Agent, by conference call) with all
Lenders who choose to attend such meeting at which meeting shall be reviewed the
financial results of the previous Fiscal Year and the financial condition of the
Lead Borrower and its Subsidiaries and the projections presented for the current
Fiscal Year of Lead Borrower.

6.19. Reserved.

6.20. Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” under, and defined in, any agreement evidencing any
Subordinated Indebtedness.

6.21. Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.21, in each case within the time limits specified
on such schedule (unless Administrative Agent, in its Permitted Discretion,
shall have agreed to any particular longer period).

6.22. Compliance with Canadian Pension Matters. Promptly notify the
Administrative Agent of each Canadian Pension Plan, Canadian Benefit Plan and
Canadian Union Plan hereafter adopted or contributed to by any of the Borrowers
or their Restricted Subsidiaries. For each existing, or hereafter adopted,
Canadian Benefit Plan, Canadian Pension Plan and Canadian Union Plan, each Loan
Party and Restricted Subsidiary, as applicable, shall in a timely fashion comply
with and perform in all material respects its obligations under and in respect
of such Canadian Benefit Plan, Canadian Pension Plan and Canadian Union Plan in
accordance with applicable Laws and plan terms. All employer contributions or
premiums required to be remitted or paid (including employee withheld amounts)
to or in respect of each Canadian Benefit Plan, Canadian Pension Plan and
Canadian Union Plan shall be paid or remitted by each Loan Party or Restricted
Subsidiary in a timely fashion in accordance with the terms thereof, any funding

 

118



--------------------------------------------------------------------------------

agreements and all Applicable Laws. The Lead Borrower shall deliver to the
Administrative Agent (i) if requested by the Administrative Agent, copies of
each annual and other return, report or valuation with respect to each Canadian
Pension Plan required to be and as filed with any applicable Governmental
Authority; (ii) promptly, after receipt thereof, a copy of any direction, order,
notice, ruling or opinion that any Borrower or Restricted Subsidiary may receive
from any Governmental Authority with respect to any Canadian Pension Plan or
Canadian Union Plan; and (iii) notification within 30 days of any increases
having a cost to one or more of the Loan Parties or any Restricted Subsidiaries
in excess of $500,000.00 per annum in the aggregate, in the benefits of any
existing Canadian Pension Plan, Canadian Benefit Plan or Canadian Union Plan or
the commencement of contributions to any such plan to which any Borrower or
Restricted Subsidiary was not previously contributing.

6.23. Maintenance of Records. Keep and maintain at their own cost and expense
materially complete records of each Account, in a manner consistent with prudent
business practice, including, without limitation, records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto. Each Loan Party shall, at such Loan Party’s sole
cost and expense, upon the Administrative Agent’s demand made at any time after
the occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Accounts, including, without limitation, all documents
evidencing Accounts and any books and records relating thereto to the
Administrative Agent or to its representatives (copies of which evidence and
books and records may be retained by such Loan Party). Upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent may
transfer a full and complete copy of any Loan Party’s books, records, credit
information, reports, memoranda and all other writings relating to the Accounts
to and for the use by any Person that has acquired or is contemplating
acquisition of an interest in the Accounts or the Administrative Agent’s
security interest therein in accordance with applicable Law without the consent
of any Loan Party.

6.24. Collection. Cause to be collected from the Account Debtor of each of the
Accounts, as and when due in the ordinary course of business consistent with
prudent business practice (including, without limitation, Accounts that are
delinquent, such Accounts to be collected in accordance with generally accepted
commercial collection procedures), any and all amounts owing under or on account
of such Account, and apply forthwith upon receipt thereof all such amounts as
are so collected to the outstanding balance of such Account. The costs and
expenses (including, without limitation, attorneys’ fees) of collection, in any
case, whether incurred by any Loan Party, the Administrative Agent or any other
Credit Party, shall be paid by the Loan Parties.

6.25. Actions Regarding Intellectual Property. Subject to Intercreditor
Agreement, if any Event of Default shall have occurred and be continuing, upon
the written demand of Administrative Agent, execute and deliver to the
Administrative Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights (as each such term is defined in the Security
Agreement) and such other documents as are necessary or appropriate to carry out
the intent and purposes of hereof and of the Security Agreement to the extent
such assignment does not result in any loss of rights therein under applicable
Law. Within five (5) Business Days of written notice thereafter from
Administrative Agent, each Loan Party shall make available to Administrative
Agent, to the extent within such Loan Party’s power and authority, such
personnel in such Loan Party’s employ on the date of the Event of Default as
Administrative Agent may reasonably designate to permit such Loan Party to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold by such Loan Party under the registered Patents, Trademarks
and/or Copyrights, and such Persons shall be available to perform their prior
functions on Administrative Agent’s behalf.

 

119



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnification obligations for
which a claim has not been asserted), no Loan Party shall, nor shall it permit
any Restricted Subsidiary to, directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC, the PPSA, or any similar Law or statute
of any jurisdiction a financing statement that names any Loan Party or any
Restricted Subsidiary thereof as debtor; sign or suffer to exist any security
agreement authorizing any Person thereunder to file such financing statement;
sell any of its property or assets subject to an understanding or agreement
(contingent or otherwise) to repurchase such property or assets with recourse to
it or any of its Restricted Subsidiaries; or assign or otherwise transfer any
accounts or other rights to receive income, other than, as to all of the above,
Permitted Encumbrances and in the case of the assignment or transfer of accounts
or other rights to receive payment except for Permitted Dispositions.

7.02. Investments; Acquisitions. Make any Investments, except Permitted
Investments.

7.03. Indebtedness; Disqualified Stock.

(a) Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness;
or

(b) issue Disqualified Stock except as permitted by clause (m) of the definition
of Permitted Indebtedness;

(c) issue and sell Equity Interest in a Restricted Subsidiary of a Loan Party.

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or (x) agree to do any of the below unless permitted under any
of clauses (a)-(i) below or (y) enter into any agreement to do any of the below
unless such agreement is conditioned upon either obtaining the consent of the
Administrative Agent and Required Lenders to such transaction or the termination
of the Aggregate Commitments and the payment in full of the Obligations upon the
occurrence of such fundamental change), except, that, so long as no Event of
Default shall have occurred and be continuing prior to or immediately after
giving effect to any action described below or would result therefrom:

(a) (i) any domestic wholly-owned Subsidiary that is not a Loan Party may merge
with a Loan Party, provided, that, the Loan Party shall be the continuing or
surviving Person and (ii) any Subsidiary of Lead Borrower that is a Loan Party
may merge into any Subsidiary that is a Loan Party or into a Borrower; provided,
that, in any merger involving a Borrower, such Borrower shall be the continuing
or surviving person, and any merger involving the Lead Borrower, the Lead
Borrower shall be the continuing or surviving Person;

(b) in connection with a Permitted Acquisition, any Restricted Subsidiary (other
than a Loan Party) may merge with or into or consolidate with any other Person
or permit any other Person to merge with or into or consolidate with it;
provided, that, (i) the Person surviving such merger shall be a Wholly-Owned
Subsidiary of a Loan Party and (ii) in the case of any such merger to which any
Loan Party is a party, such Loan Party is the surviving Person;

(c) any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party

 

120



--------------------------------------------------------------------------------

(d) any merger the sole purpose of which is to reincorporate or reorganize a
Loan Party in another jurisdiction in the United States shall be permitted;

(e) any Loan Party or Restricted Subsidiary (other than the Lead Borrower) may
liquidate, wind-up or dissolve or change its legal form, provided, that,
promptly upon the commencement of the winding up, any action to dissolve or
change such Loan Party or Restricted Subsidiary, as the case may be, (A) any
assets of such Loan Party which constitute Collateral are either (1) transferred
to any other Loan Party and are subject to the valid perfected security
interests of Administrative Agent as to any Revolving Loan Priority Collateral
and Term Loan Priority Collateral or (2) are subject to a Disposition which is a
Permitted Disposition and (B) any such Loan Party that is a Borrower shall cease
to be a Borrower;

(f) so long as no Event of Default exists or would result therefrom, any Loan
Party may merge or consolidate with any other Person in order to effect any
Permitted Investment (other than clause (j) of the definition of Permitted
Investments); provided, that, the continuing or surviving Person shall be a
Borrower or a Loan Party (unless such Subsidiary is an Excluded Subsidiary),
which shall have complied with the applicable requirements of Section 6.12;

(g) so long as no Event of Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than clause
(h) of the definition of Permitted Dispositions); and

(h) any Subsidiary of Lead Borrower that is a Loan Party may liquidate, wind-up
or dissolve, provided, that, promptly upon the commencement of the winding up or
any action to dissolve such Subsidiary, (A) any assets of such Subsidiary which
constitute Collateral are either (1) transferred to a Loan Party and are subject
to the valid perfected security interests of Agent as to any Revolving Loan
Priority Collateral and Term Loan Priority Collateral or (2) are subject to a
Disposition which is a Permitted Disposition, and (3) any such Subsidiary that
is a Borrower shall cease to be a Borrower; and

(i) any Loan Party may change its name (within the meaning of Section 9-503 of
the Code), organizational identification number, jurisdiction of organization or
organizational identity; provided, that, (a) such Loan Party gives at least 10
days’ prior written notice to Administrative Agent of such change; (b) such
jurisdiction of organization shall be within the United States; (c) such
organizational identity shall be a corporation, a limited liability company or
other identity reasonably acceptable to Administrative Agent; and
(d) Administrative Agent shall have received such agreements, documents and
instruments as it shall reasonably request in order to continue the perfection
of its security interests and to confirm the continuation of the party being
bound to the Loan Documents to which it is a party immediately prior to such
change.

7.05. Dispositions. Make any Disposition (or enter into any agreement to make
any Disposition unless such agreement is conditioned upon either obtaining the
consent of the Administrative Agent and Required Lenders to such transaction or
the termination of the Aggregate Commitments and the payment in full of the
Obligations upon the occurrence of such Disposition), except Permitted
Dispositions.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, (or enter into any agreement which obligates any Loan Party
or Restricted Subsidiary to make any Restricted Payment unless such agreement is
conditioned upon either obtaining the consent of the Administrative Agent and
Required Lenders to such transaction or the termination of the Aggregate
Commitments and the payment in full of the Obligations upon the making of such
Restricted Payment) except that, so long as no Event of Default shall have
occurred and be continuing prior to or immediately after giving effect to any
Restricted Payment described below or would result therefrom:

 

121



--------------------------------------------------------------------------------

(a) If the Payments Conditions are satisfied, the Loan Parties may declare or
make any Restricted Payment;

(b) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

(c) the Loan Parties and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person, so long as such dividends do not
result in a Change of Control.

(d) the Loan Parties and Restricted Subsidiaries may make payments (or make
Restricted Payments to the Lead Borrower to pay) for the repurchase, retirement
or other acquisition or retirement for value of Equity Interests of the Lead
Borrower held by any future, present or former employee, director, consultant or
distributor (or any spouses, former spouses, domestic partners, executors,
administrators, heirs, legatees or distributes of any of the foregoing) of the
Loan Parties upon the death, disability, retirement or termination of employment
of any such Person or otherwise pursuant to any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director, consultant or distributor of the Loan
Parties in an aggregate amount after the November 1, 2012 together with the
aggregate amount of any loans or advances made in lieu of Restricted Payments
permitted pursuant to Section 7.03 not to exceed $2,000,000 in any calendar
year; provided, that, such amount in any calendar year may be increased by an
amount to exceed the cash proceeds of key-man life insurance policies received
by the Loan Parties after November 1, 2012;

(e) to the extent constituting Restricted Payments, the Loan Parties and
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than clause (k) of the
definition of Permitted Investments), 7.04 or 7.09 so long as such Restricted
Payment is otherwise permitted to be made pursuant to this Section 7.06; and

(f) notwithstanding anything to the contrary above, in addition to the cash
dividends permitted to be paid pursuant to the other subsections of this
Section 7.06, Lead Borrower may declare or pay regularly scheduled cash
dividends to holders of its Equity Interests of up to $15,000,000 in the
aggregate in any Fiscal Year of the Lead Borrower at times and in amounts
otherwise consistent with its practice as in effect on the date hereof, without
regard to the satisfaction of the Payment Conditions, except, that, as of the
date of any such payment of a dividend and after giving effect thereto, no Event
of Default shall exist or have occurred and be continuing.

7.07. Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except:

(a) as long as no Event of Default then exists, regularly scheduled or mandatory
repayments, repurchases, redemptions or defeasances of Permitted Indebtedness
(other than Subordinated Indebtedness);

 

122



--------------------------------------------------------------------------------

(b) prepayments, redemptions, purchases, defeasements and satisfactions prior to
the scheduled maturity thereof of any Permitted Indebtedness so long as (i) the
Payment Conditions are satisfied after giving effect to such prepayment,
redemption, purchase, defeasement or satisfaction, and (ii) Administrative Agent
shall have received prior notice of such prepayment, redemption, purchase,
defeasement or satisfaction and information related to such prepayment,
redemption, purchase, defeasement or satisfaction reasonably requested by
Administrative Agent; and

(c) Permitted Refinancings of such Indebtedness.

7.08. Change in Nature of Business. In the case of each of the Loan Parties,
engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the date hereof or any
business substantially related or incidental thereto and any logical extensions
thereof.

7.09. Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided, that,
the foregoing restriction shall not apply to:

(a) transactions between or among the Loan Parties, including any entity that
becomes a Loan Party as a result of such transactions;

(b) employment and severance arrangements between the Loan Parties and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements,

(c) the non-exclusive licensing of trademarks, copyrights or other Intellectual
Property rights in the ordinary course of business to permit the commercial
exploitation of Intellectual Property rights between or among Affiliates and
Subsidiaries of the Lead Borrower or the Lead Borrower,

(d) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of the Loan
Parties in the ordinary course of business to the extent attributable to the
ownership or operation of the Loan Parties,

(e) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by a Loan
Party in such joint venture) in the ordinary course of business to the extent
otherwise permitted under Section 7.02, and,

(f) the transactions set forth on Schedule 7.09 hereto.

7.10. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document or any other
Contractual Obligation entered into with respect to Permitted Indebtedness
described in clauses (c) and (l) of such definition) that limits the ability of
the Loan Parties to create, incur, assume or suffer to exist Liens on Collateral
of such Person (other than an Excluded Subsidiary) in favor of the
Administrative Agent; provided, that, the foregoing shall not apply to
Contractual Obligations that:

(a) exist on the date hereof and (to the extent not otherwise permitted by this
Section 7.10) are listed on Schedule 7.10 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

 

123



--------------------------------------------------------------------------------

(b) are customary restrictions that arise in connection with (x) any Permitted
Encumbrance and relate to the property subject to such Lien or (y) any
Disposition permitted by Section 7.05 applicable pending such Disposition solely
to the assets subject to such Disposition,

(c) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(d) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
and the proceeds and products thereof and, in the case of the Permitted Term
Loan Indebtedness, permits the Liens securing the Obligations (subject to the
Term Loan Intercreditor Agreement),

(e) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(f) comprise restrictions imposed by any agreement relating to Permitted
Indebtedness to the extent that such restrictions apply only to the property or
assets securing such Indebtedness,

(g) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest,

(h) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(i) restrictions contained in the Permitted Term Loan Indebtedness and any
Permitted Refinancing permitted under the Term Loan Intercreditor Agreement,

(j) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, or

(k) arise in connection with cash or other deposits permitted under
Section 7.01.

7.11. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(a) to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose; or
(b) for purposes other than those permitted under this Agreement.

7.12. Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under: (a) its Organization Documents or Material Contracts in a
manner that has or would reasonably be expected to have a Material Adverse
Effect, (b) any of the terms of any Indebtedness in excess of $7,500,000 (other
than Permitted Term Loan Indebtedness) to the extent that such amendment,
modification or waiver would result in an Event of Default, or that has or could
reasonably be expected to have a Material Adverse Effect, or (c) any terms of
the Permitted Term Loan Indebtedness, except as agreed to between holders of the
Permitted Term Loan Indebtedness and the Administrative Agent in the applicable
intercreditor agreement described in the definition of Permitted Term Loan
Indebtedness.

 

124



--------------------------------------------------------------------------------

7.13. Fiscal Year. Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as permitted by
GAAP; provided, that, the Lead Borrower and its Subsidiaries may, after prior
written notice to Administrative Agent (not less than thirty (30) days prior to
the commencement of such new Fiscal Year), change their Fiscal Year (subject to
entering into such amendments to other provisions of the Loan Documents that are
affected by such change as required by Administrative Agent).

7.14. Deposit Accounts; Credit Card Processors.

Open new DDAs, Blocked Accounts, or Concentration Accounts unless the Loan
Parties shall have delivered to the Administrative Agent appropriate DDA
Notifications or Blocked Account Agreements consistent with the provisions of
Section 6.13 and otherwise reasonably satisfactory to the Administrative Agent.
No Loan Party shall maintain any bank accounts or enter into any agreements with
Credit Card Processors other than as expressly contemplated herein or in
Section 6.13 hereof.

7.15. Financial Covenant.

Permit Excess Availability at any time to be less than the amount equal to the
greater of (a) ten percent (10%) of the Borrowing Base or (b) $4,500,000.

7.16. [Reserved]

7.17. Canadian Pension Plans.

(a) maintain, sponsor, administer, contribute to, participate in or assume or
incur any liability in respect of any Specified Canadian Pension Plan, or
acquire an interest in any Person if such Person sponsors, administers,
contributes to, participates in or has any liability in respect of, any
Specified Canadian Pension Plan.

(b) Contribute to or assume any obligation to contribute to any new
“multi-employer pension plan” as such term is defined in the Pension Benefits
Act (Ontario) or any similar plan under pension standards Laws in another
jurisdiction.

(c) Fail to withhold, make, remit or pay when due or permit any other Loan Party
to fail to withhold, make, remit or pay when due any material withheld employee
or employer payments, material contributions (including “normal cost”, “special
payments” and any other required contributions or payments in respect of any
funding deficiencies or shortfalls) or premiums to or in respect of any Canadian
Pension Plan, Canadian Benefit Plan or Canadian Union Plan pursuant to the terms
of the particular plan, any applicable collective bargaining agreement or
participation agreement or applicable Laws.

(d) Establish or terminate, or permit any other Loan Party to establish or
terminate, any Canadian Pension Plan or Canadian Benefit Plan or withdraw from
any Canadian Union Plan, if such establishment, termination or withdrawal would
reasonably be expected to result in any material liability of a Loan Party, or
take any other action with respect to any Canadian Pension Plan, Canadian Union
Plan or Canadian Benefit Plan which would reasonably be expected to result in
any material liability of a Loan Party.

 

125



--------------------------------------------------------------------------------

7.18. Modification of Terms, Etc. Rescind or cancel any indebtedness evidenced
by any Account or modify any term thereof or make any adjustment with respect
thereto except in the ordinary course of business consistent with prudent
business practice, or extend or renew any such indebtedness except in the
ordinary course of business consistent with prudent business practice or
compromise or settle any dispute, claim, suit or legal proceeding relating
thereto or sell any Account or interest therein except in the ordinary course of
business consistent with prudent business practice or in accordance with this
Agreement without the prior written consent of the Administrative Agent.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any L/C
Obligation, or deposit any funds to Cash Collateralize L/C Obligations, or
(ii) pay within three (3) Business Days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) Any Loan Party or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.01, 6.02 (a), (b),(e), and (g), 6.03 (other than notices of Default), 6.05,
6.07, 6.10, 6.11, 6.12, 6.13 (so long as a Cash Dominion Event has occurred and
is continuing) or 6.14 or Article VII; or (ii) any Guarantor fails to perform or
observe any term, covenant or agreement contained the Facility Guaranty beyond
any applicable grace or cure period, if any; or (ii) any Loan Party or any
Restricted Subsidiary fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a) with respect to notices of Default
for more than ten (10) days after the occurrence of such Default, or

(c) Other Defaults. Any Loan Party or any Restricted Subsidiary fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in this Agreement or any other Loan Document on its part to
be performed or observed and such failure continues for twenty (20) days after
the date written notice thereof shall have been given to the Lead Borrower by
the Administrative Agent; provided, that, in the event the Lead Borrower fails
to notify the Administrative Agent in accordance with the terms of
Section 6.03(a) within two (2) days after the occurrence of its failure to
perform or observe such term, covenant or agreement as provided therein, an
Event of Default will occur as a result of the failure to perform or observe
such term, covenant or agreement on the date twenty (20) days after the earlier
of (i) the date of the event or occurrence which is the basis for such Event of
Default or (ii) the date written notice thereof shall have been given to the
Lead Borrower by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Restricted
Subsidiary, any Borrower or any other Loan Party herein, in any other Loan
Document, or in any document, report, certificate, financial statement or other
instrument delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified by materiality or “Material Adverse Effect”; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise after the expiration of any applicable grace
period and after giving effect to any waivers or

 

126



--------------------------------------------------------------------------------

amendments with respect thereto) in respect of any Material Indebtedness
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement), or (B) fails
to observe or perform any other agreement or condition relating to any such
Material Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs (other than, with
respect to Material Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts and not
as a result of any default thereunder by any Loan Party), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required and after the
expiration of any applicable cure period and after giving effect to any waiver
or amendment with respect thereto, such Material Indebtedness to be demanded or
to become due or to be repurchased, prepaid, defeased or redeemed (automatically
or otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity; provided, that, this
clause (e)(B) shall not apply to secured Material Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Material Indebtedness, if such sale or transfer is otherwise permitted
hereunder and under the documents providing for such Material Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for sixty (60) calendar days or
an order or decree approving or ordering any of the foregoing shall be entered;
or any proceeding under any Debtor Relief Law relating to any such Person or to
all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for sixty (60) calendar days,
or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due in the ordinary course of business, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against property of any of the Loan Parties in an aggregate amount in
excess of $2,000,000 (except to the extent paid or covered by third party
insurance (where the company has been notified of the potential claim and does
not dispute coverage) and is not released, vacated or fully bonded within thirty
(30) days after its issuance or levy (except in the case of an attachment of the
Blocked Accounts or Concentration Account, within five (5) days), or (3) takes
any action for the purpose of effecting the events described in the foregoing
paragraph (f) or this paragraph (g); or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the US Dollar
Equivalent of $2,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary judgments that have, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, is not in effect; or

 

127



--------------------------------------------------------------------------------

(i) ERISA. (A) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,000,000 or
which could reasonably likely result in a Material Adverse Effect, or (B) a Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $2,000,000 or which could reasonably likely result in a
Material Adverse Effect; or

(j) Canadian Pension Event. A Canadian Pension Event occurs with respect to a
Canadian Pension Plan or Canadian Union Plan which has resulted or could
reasonably be expected to result in Liability of any Loan Party to the Canadian
Pension Plan, Canadian Union Plan or other Person in an aggregate amount in
excess of $2,000,000 or which could reasonably likely result in a Material
Adverse Effect; or

(k) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document; or

(l) Change of Control. There occurs any Change of Control; or

(m) Cessation of Business. Except as otherwise expressly permitted hereunder,
Lead Borrower and its Restricted Subsidiaries shall take any action to suspend
the operation of their business, taken as a whole, in the ordinary course,
liquidate all or a material portion of its assets or Store locations, or employ
an agent or other third party to conduct a program of closings, liquidations or
“going-out-of-business” sales of any material portion of its business, taken as
a whole; or

(n) Loss of Collateral. There occurs any uninsured loss to any portion of the
Collateral having a Value in excess of $10,000,000; or

(o) Breach of Contractual Obligation. Any Loan Party or any Restricted
Subsidiary thereof fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract but
only if any of the foregoing could reasonably be expected to result in a
Material Adverse Effect; or

(p) Indictment. The indictment or institution of any legal process or proceeding
against, any Loan Party or any Restricted Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony and such action or proceeding
is reasonably expected to have a Material Adverse Effect;

 

128



--------------------------------------------------------------------------------

(q) Guaranty. The termination or attempted termination of any Facility Guaranty
by any Guarantor except as expressly permitted hereunder or under any other Loan
Document;

(r) Credit Card Agreements. (i) any Credit Card Issuer or Credit Card Processor
shall send notice to any Borrower that it is ceasing to make or suspending
payments to such Borrower of amounts due or to become due to such Borrower or
shall cease or suspend such payments which represent ten percent (10%) or more
of the Credit Card Receivables then owing to Borrower and such suspension of
payments continues for five (5) consecutive days, or shall send notice to such
Borrower that it is terminating its arrangements with Borrower or such
arrangements shall terminate as a result of any event of default under such
arrangements, which continues for more than the applicable cure period, if any,
with respect thereto, unless such Borrower shall have entered into arrangements
with another Credit Card Issuer or Credit Card Processor, as the case may be,
within sixty (60) days after the date of any such notice or (ii) any Credit Card
Issuer or Credit Card Processor withholds payment of amounts otherwise payable
to a Borrower to fund a reserve account or otherwise hold as collateral, or
shall require a Borrower to pay funds into a reserve account or for such Credit
Card Issuer or Credit Card Processor to otherwise hold as collateral, or any
Borrower shall provide a letter of credit, guarantee, indemnity or similar
instrument to or in favor of such Credit Card Issuer or Credit Card Processors
such that in the aggregate all of such funds in the reserve account, other than
amounts held as collateral and the amount of such letters of credit, guarantees,
indemnities or similar instruments shall exceed an amount equal to or exceeding
ten percent (10%) of the Credit Card Receivables processed by such Credit Card
Issuer or Credit Card Processor in the immediately preceding Fiscal Year; or

(s) Subordination. The subordination provisions of the documents evidencing or
governing any Subordinated Indebtedness or provisions of any Term Loan
Intercreditor Agreement (the “Intercreditor Provisions”) shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Indebtedness; or (ii) any Loan
Party or any Restricted Subsidiary shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
of the Intercreditor Provisions, (B) that the Intercreditor Provisions exist for
the benefit of the Secured Parties, or (C) that all payments of principal of or
premium and interest on the applicable Indebtedness, or realized from the
liquidation of any property of any Loan Party or any Restricted Subsidiary,
shall be subject to any of the Intercreditor Provisions.

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Loan Parties Cash Collateralize the L/C Obligations; and

(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Secured Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of

 

129



--------------------------------------------------------------------------------

any covenant or agreement contained in this Agreement and the other Loan
Documents or any instrument pursuant to which the Obligations are evidenced,
and, if such amount shall have become due, by declaration or otherwise, proceed
to enforce the payment thereof or any other legal or equitable right of the
Secured Parties;

provided, that, upon the entry of an order for relief (or similar order) with
respect to any Loan Party or any Restricted Subsidiary thereof under any Debtor
Relief Laws, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

Each of the Lenders agrees that it shall not, unless specifically requested to
do so in writing by Administrative Agent, take or cause to be taken any action,
including, the commencement of any legal or equitable proceedings to enforce any
Loan Document against any Loan Party or to foreclose any Lien on, or otherwise
enforce any security interest in, or other rights to, any of the Collateral.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Secured Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent, each in its capacity as such;

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Secured Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, and fees (including Letter
of Credit Fees but excluding any early termination fees), ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fifth payable to them;

 

130



--------------------------------------------------------------------------------

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Seventh held by
them;

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Ninth, Reserved;

Tenth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(b), but excluding any Other Liabilities), ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Tenth held by them;

Eleventh, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause Eleventh held by them;

Twelfth, to payment of all other Obligations arising from Bank Products and
Factored Receivables to the extent secured under the Security Documents, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause Twelfth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

(a) Each of the Secured Parties hereby irrevocably appoints Wells Fargo to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and no Loan
Party or any Subsidiary thereof shall have rights as a third party beneficiary
of any of such provisions.

(b) Each of the Secured Parties hereby irrevocably appoints Wells Fargo as
Administrative Agent and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan

 

131



--------------------------------------------------------------------------------

Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c)), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents, as if
set forth in full herein with respect thereto.

9.02. Rights as a Lender. Any Person serving as the Administrative Agent
hereunder shall have the same rights and powers in their capacity as a Lender as
any other Lender and may exercise the same as though they were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Loan Parties or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the Consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct as determined by a
final and non-appealable judgment of a court of competent jurisdiction.

The Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Loan Parties, a Lender or
the L/C Issuer. Upon the occurrence of an Event of Default, the Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Applicable Lenders. Unless and until the
Administrative Agent shall have

 

132



--------------------------------------------------------------------------------

received such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to any such Default or Event of Default as it shall deem advisable in the best
interest of the Secured Parties. In no event shall the Administrative Agent be
required to comply with any such directions to the extent that the
Administrative Agent believes that its compliance with such directions would be
unlawful.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent. Each Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including, but not limited to, any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received written notice to the contrary from such Lender or the L/C
Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as such Administrative Agent.

9.06. Resignation of Administrative Agent. The Administrative Agent may at any
time give written notice of its resignation to the Lenders and the Lead
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Lead Borrower, to appoint a
successor, which shall be a Lender or a bank with an office in the United
States, or an Affiliate of any such Lender or bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, if the Administrative Agent shall notify the Lead
Borrower

 

133



--------------------------------------------------------------------------------

and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any Collateral held by the Administrative Agent on behalf of the
Lenders or the L/C Issuer under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent hereunder.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swing Line Lender and the resignation
of Wells Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements reasonably satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. Except
as provided in Section 9.12, the Administrative Agent shall not have any duty or
responsibility to provide any Secured Party with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Administrative Agent.

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Administrative Agent or
Documentation Administrative Agent listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

 

134



--------------------------------------------------------------------------------

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Secured Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Secured Parties under Sections
2.03(i), 2.03(j), 2.09 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10. Collateral and Guaranty Matters. The Secured Parties irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration or
termination of all Letters of Credit (other than any Letter of Credit that has
been Cash Collateralized), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing by the Applicable
Lenders in accordance with Section 10.01;

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clauses (h), (q) and (r) of the definition of
Permitted Encumbrances; and

(c) to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

135



--------------------------------------------------------------------------------

Upon request by the Administrative Agent at any time, the Applicable Lenders
will confirm in writing such Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Facility Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Loan Parties’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Facility
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

9.11. Notice of Transfer. The Administrative Agent may deem and treat a Lender
party to this Agreement as the owner of such Lender’s portion of the Obligations
for all purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section 10.06.

9.12. Reports and Financial Statements. By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent (and thereafter at such frequency
as the Administrative Agent may reasonably request) with a summary of all Other
Liabilities due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Administrative Agent shall be entitled
to assume that no amounts are due to any Lender on account of Other Liabilities
unless the Administrative Agent has received written notice thereof from such
Lender;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all field
examinations and appraisals of the Collateral received by the Administrative
Agent (collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (ii) to pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Lender preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including attorney costs) incurred by the Administrative Agent
and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

 

136



--------------------------------------------------------------------------------

9.13. Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Administrative
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable Law of the United States can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

9.14. Indemnification. The Lenders hereby agree to indemnify the Administrative
Agent, the L/C Issuer and any of their respective Related Parties, as the case
may be (to the extent not reimbursed by the Loan Parties and without limiting
the obligations of Loan Parties hereunder), ratably according to their
Applicable Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by the Administrative Agent in connection therewith;
provided, that, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Administrative Agent’s gross
negligence, bad faith or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

9.15. Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.

9.16. Defaulting or Deteriorating Lender.

(a) If for any reason any Lender shall become a Deteriorating Lender or shall
fail or refuse to abide by its obligations under this Agreement, including
without limitation its obligation to make available to Administrative Agent its
Applicable Percentage of any Loans, expenses or setoff or purchase its
Applicable Percentage of a participation interest in the Swing Line Loans and
such failure is not cured within one (1) Business Day after receipt from the
Administrative Agent of written notice thereof, then, in addition to the rights
and remedies that may be available to the other Secured Parties, the Loan
Parties or any other party at law or in equity, and not at limitation thereof,
(i) such Deteriorating Lender’s or Defaulting Lender’s right to participate in
the administration of, or decision-making rights related to, the Obligations,
this Agreement or the other Loan Documents shall be suspended during the
pendency of such failure or refusal, and (ii) a Deteriorating Lender or
Defaulting Lender shall be deemed to have assigned any and all payments due to
it from the Loan Parties, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-Defaulting Lenders for application to,
and reduction of, their proportionate shares of all outstanding Obligations
until, as a result of application of such assigned payments the Lenders’
respective Applicable Percentages of all outstanding Obligations shall have
returned to those in effect immediately prior to such delinquency and without
giving effect to the nonpayment causing such delinquency, and (iii) at the
option of the Administrative Agent, any amount payable to such Deteriorating
Lender or Defaulting Lender hereunder (whether on account of principal,
interest, fees or otherwise) shall, in lieu of being distributed to such
Deteriorating Lender or Defaulting Lender, be retained by the Administrative
Agent as cash collateral for future funding obligations of the Deteriorating
Lender or Defaulting Lender in respect of any Loan or existing or future
participating interest in any Swing Line Loan or Letter of Credit. The
Defaulting Lender’s decision-making and participation rights and rights to
payments as set forth in clauses (i) and (ii) hereinabove shall be restored only
upon the payment by the Defaulting Lender of its Applicable Percentage of any
Obligations, any participation obligation, or expenses as to which it is
delinquent, together with interest thereon at the rate set forth in
Section 2.08(b) hereof from the date when originally due until the date upon
which any such amounts are actually paid.

 

137



--------------------------------------------------------------------------------

(b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Deteriorating
Lender or Defaulting Lender for no cash consideration (pro rata, based on the
respective Commitments of those Lenders electing to exercise such right), of the
Deteriorating Lender’s or Defaulting Lender’s Commitment to fund future Loans.
Upon any such purchase of the Applicable Percentage of any Deteriorating Lender
or Defaulting Lender, the Deteriorating Lender’s or Defaulting Lender’s share in
future Credit Extensions and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Deteriorating Lender or
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest, including, if so requested, an Assignment
and Assumption.

(c) Each Deteriorating Lender and Defaulting Lender shall indemnify the
Administrative Agent and each non-Defaulting Lender from and against any and all
loss, damage or expenses, including but not limited to reasonable attorneys’
fees and funds advanced by the Administrative Agent or by any non-Defaulting
Lender, on account of a Deteriorating Lender’s or Defaulting Lender’s failure to
timely fund its Applicable Percentage of a Loan or to otherwise perform its
obligations under the Loan Documents.

9.17. [Reserved].

9.18. Appointment for the Province of Québec. Without prejudice to Section 9.01
above, each Secured Party hereby appoints Wells Fargo as the person holding the
power of attorney (fondé pouvoir) of the Secured Parties as contemplated under
Article 2692 of the Civil Code of Québec, to enter into, to take and to hold on
their behalf, and for their benefit, any deed of hypothec (“Deed of Hypothec”)
to be executed by any of the Borrowers or Guarantors granting a hypothec
pursuant to the laws of the Province of Québec (Canada) and to exercise such
powers and duties which are conferred thereupon under such deed. All of the
Secured Parties hereby additionally appoint Administrative Agent as agent,
mandatary, custodian and depositary for and on behalf of the Secured Parties
(a) to hold and to be the sole registered holder of any bond (“Bond”) issued
under the Deed of Hypothec, the whole notwithstanding any other applicable law,
and (b) to enter into, to take and to hold on their behalf, and for their
benefit, a bond pledge agreement (“Pledge”) to be executed by such Borrower or
Guarantor pursuant to the laws of the Province of Québec and creating a pledge
of the Bond as security for the payment and performance of, inter alia, the
Obligations. In this respect, (i) Administrative Agent as agent, mandatary,
custodian and depositary for and on behalf of the Secured Parties, shall keep a
record indicating the names and addresses of, and the pro rata portion of the
obligations and indebtedness secured by the Pledge, owing to each of the Secured
Parties for and on behalf of whom the Bond is so held from time to time, and
(ii) each of the Secured Parties will be entitled to the benefits of any
property or assets charged under the Deed of Hypothec and the Pledge and will
participate in the proceeds of realization of any such property or assets. Wells
Fargo, in such aforesaid capacities shall (A) have the sole and exclusive right
and authority to exercise, except as may be otherwise specifically restricted by
the terms hereof, all rights and remedies given to Wells Fargo, as fondé de
pouvoir, with respect to the property or assets charged under the Deed of
Hypothec and to Administrative Agent with respect to the property and assets
changed under the Pledge, any other applicable law or otherwise, and (B) benefit
from and be subject to all provisions hereof with respect to Administrative
Agent mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the Secured
Parties, the Borrowers or the Guarantors. The execution prior to the date hereof
by Wells Fargo, as fondé de pouvoir, or Administrative Agent of any Deed of
Hypothec, Pledge or other security documents made pursuant to the laws of the
Province of Québec (Canada) is hereby ratified and confirmed. The constitution
of Wells

 

138



--------------------------------------------------------------------------------

Fargo as the Person holding the power of attorney (fondé de pouvoir), and of
Administrative Agent, as agent, mandatary, custodian and depositary with respect
to any bond that may be issued and pledged from time to time to Administrative
Agent for the benefit of the Secured Parties, shall be deemed to have been
ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any of
the Secured Parties’ rights and obligations under this Agreement by the
execution of an assignment, including an Assignment and Assumption or other
agreement pursuant to which it becomes such assignee or participant, and by each
successor Administrative Agent by the execution of an assignment agreement or
other agreement, or by the compliance with other formalities, as the case may
be, pursuant to which it becomes a successor Administrative Agent hereunder.

ARTICLE X

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, that, no such amendment, waiver or consent shall:

(a) extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;

(b) as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender entitled to such payment, or (ii) any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written Consent of such Lender;

(c) as to any Lender, reduce the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written Consent of each Lender entitled to such
amount; provided, that, only the Consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

(d) as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of such Lender;

(e) change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;

(f) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

(g) except for Permitted Dispositions, release all or substantially all of the
Collateral from the Liens of the Security Documents without the written Consent
of each Lender;

 

139



--------------------------------------------------------------------------------

(h) except as provided in Section 2.15, increase the Aggregate Commitments
without the written Consent of each Lender;

(i) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for which a
Permitted Overadvance may remain outstanding without the written Consent of each
Lender; and

(j) except as set forth in Section 9.10 or as otherwise expressly permitted
herein or in any other Loan Document, subordinate the Obligations hereunder or
the Liens granted hereunder or under the other Loan Documents, to any other
Indebtedness or Lien, as the case may be without the written Consent of each
Lender;

and, provided, that, (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) no
amendment, waiver or Consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document, and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Deteriorating Lender or
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or Consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or of all Lenders directly affected thereby,
and that has been approved by the Required Lenders, the Lead Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided,
that, such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Lead Borrower to be made pursuant to this
paragraph).

10.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, electronic communication (including via
pdf or other similar electronic communication) or sent by telecopier as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

 

140



--------------------------------------------------------------------------------

(i) if to the Loan Parties, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, that, the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that, approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of their Related Parties (collectively,
the “Administrative Agent Parties”) have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Loan Parties’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of

 

141



--------------------------------------------------------------------------------

competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such
Administrative Agent Party; provided, that, in no event shall the Administrative
Agent Party have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Loan Parties even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03. No Waiver; Cumulative Remedies. No failure by any Secured Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Secured Party may
have had notice or knowledge of such Default or Event of Default at the time.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay all Secured Party Expenses.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Secured Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of counsel to the Indemnitees, limited to one
primary counsel for all Indemnitees, or in the case of a conflict of interest as
reasonably determined by the Indemnitee affected, after notice to the Lead
Borrower, separate counsel for such Indemnitee and any other appropriate local
counsel), incurred by any

 

142



--------------------------------------------------------------------------------

Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agents
thereof) and their Related Parties only, the administration of this Agreement
and the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), any bank advising or confirming a Letter of Credit or
any other nominated person with respect to a Letter of Credit seeking to be
reimbursed or indemnified or compensated, and any third party seeking to enforce
the rights of an Borrower, beneficiary, nominated person, transferee, assignee
of Letter of Credit proceeds, or holder of an instrument or document related to
any Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of its Restricted Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its Restricted Subsidiaries, (iv) any claims
of, or amounts paid by any Secured Party to, a Blocked Account Bank or other
Person which has entered into a Control Agreement with any Secured Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided, that,
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (y) arising out of any litigation that does not involve an act or
omission of the any of the Loan Parties or their Affiliates and that is brought
by an Indemnitee against any other Indemnitee (except when one of the parties to
such action was acting in its capacity as an agent, an arranger, a bookrunner or
other agency capacity), or (z) result from a claim brought by a Borrower or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Issuer or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided, that, the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or

 

143



--------------------------------------------------------------------------------

thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith, or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable on demand
therefore by the Administrative Agent.

(f) Survival. The agreements in this Section shall survive the resignation of
any Administrative Agent and the L/C Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Secured Party, or any Secured Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Secured Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its Applicable Percentage (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Secured Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:

 

144



--------------------------------------------------------------------------------

(i) Minimum Amounts

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Lead
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, that, concurrent assignments to members of an Assignee
Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment.

 

145



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, provided, that, the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Loan Parties agree that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

146



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon thirty (30) days’ notice to the Lead Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the
Lead Borrower, Wells Fargo may resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, that, no failure by the Lead Borrower to appoint any
such successor shall affect the resignation of Wells Fargo as L/C Issuer or
Swing Line Lender, as the case may be. If Wells Fargo resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans
pursuant to Section 2.03(c)). If Wells Fargo resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements reasonably
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Letters of Credit.

 

147



--------------------------------------------------------------------------------

10.07. Treatment of Certain Information; Confidentiality. Each of the Secured
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to any Secured Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Secured Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided,
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Secured Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Deteriorating Lender or
Defaulting Lender shall exercise any such right of setoff (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 9.16 and, pending such
payment, shall be segregated by such Deteriorating Lender or Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative

 

148



--------------------------------------------------------------------------------

Agent and the Lenders and (y) such Deteriorating Lender or Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Deteriorating Lender or
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify the Lead Borrower and the
Administrative Agent promptly after any such setoff and application, provided,
that, the failure to give such notice shall not affect the validity of such
setoff and application.

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be as effective as delivery
of a manually executed counterpart of this Agreement.

10.11. Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Secured Parties, regardless of any investigation made by any Secured
Party or on their behalf and notwithstanding that any Secured Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Administrative Agent may require such indemnities and collateral
security as they shall reasonably deem necessary or appropriate to protect the
Secured Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to the Other Liabilities and (z) any
Obligations (other than contingent indemnification obligations for which no
claim has been asserted)that may thereafter arise under Section 10.04.

 

149



--------------------------------------------------------------------------------

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.13. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided, that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. BUT EXCLUDING ANY PRINCIPLES
OF CONFLICTS OF LAWS THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY

 

150



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

151



--------------------------------------------------------------------------------

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Secured Parties, on the other hand, and each of the
Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Secured Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Secured Parties has advised or is currently advising any Loan Party
or any of its Affiliates on other matters) and none of the Secured Parties has
any obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Secured Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Secured Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Secured Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Secured Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

10.17. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act. Each Loan Party is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

10.18. Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act

 

152



--------------------------------------------------------------------------------

of 2001 (Public Law 107-56)). Furthermore, none of the Borrowers or their
Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.

10.19. Time of the Essence. Time is of the essence of the Loan Documents.

10.20. Reserved.

10.21. Press Releases.

(a) Each Loan Party consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

10.22. Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Secured Party to assert
any claim or demand or to enforce or exercise any right or remedy against any
other Loan Party under the provisions of this Agreement, any other Loan Document
or otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Administrative Agent or any other Secured Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full of the Obligations after the termination of the
Commitments), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Administrative Agent or any other Secured Party
to assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the performance of any of the Obligations, or by any other act or omission
that may or might in any manner or to any extent vary the risk of any Loan Party
or that would otherwise operate as a discharge of any Loan Party as a matter of
law or equity (other than the indefeasible payment in full of all the
Obligations after the termination of the Commitments).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full of all the Obligations and the termination
of the Commitments. The Administrative Agent and the other Secured Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or non-judicial sales,

 

153



--------------------------------------------------------------------------------

accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Obligations, make any other accommodation with any other
Loan Party, or exercise any other right or remedy available to them against any
other Loan Party, without affecting or impairing in any way the liability of any
Loan Party hereunder except to the extent that all the Obligations have been
indefeasibly paid in full and the Commitments have been terminated. Each Loan
Party waives any defense arising out of any such election even though such
election operates, pursuant to applicable Law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Loan
Party against any other Loan Party, as the case may be, or any security.

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full of all the Obligations and
the termination of the Commitments. In addition, any indebtedness of any Loan
Party now or hereafter held by any other Loan Party is hereby subordinated in
right of payment to the prior indefeasible payment in full of the Obligations
and no Loan Party will demand, sue for or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Secured Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents. Subject to the foregoing, to the extent
that any Borrower shall, under this Agreement as a joint and several obligor,
repay any of the Obligations constituting Revolving Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act
(“UFTA”) or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”),
(b) leaving such Borrower with unreasonably small capital or assets, within the
meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Borrower unable to pay its debts as
they become due within the meaning of Section 548 of the Bankruptcy Code or
Section 4 of the UFTA, or Section 5 of the UFCA.

10.23. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.24. Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

 

154



--------------------------------------------------------------------------------

10.25. Québec Interpretation. For all purposes of any assets, liabilities or
entities located in the Province of Québec and for all purposes pursuant to
which the interpretation or construction of this Agreement may be subject to the
laws of the Province of Québec or a court or tribunal exercising jurisdiction in
the Province of Québec, (a) “personal property” shall include “movable
property”, (b) “real property” shall include “immovable property”, (c) “tangible
property” shall include “corporeal property”, (d) “intangible property” shall
include “incorporeal property”, (e) “security interest”, “mortgage” and “lien”
shall include a “hypothec”, “prior claim” and a “resolutory clause”, (f) all
references to filing, registering or recording under the UCC or PPSA shall
include publication under the Civil Code of Québec, (g) all references to
“perfection” of or “perfected” liens or security interest shall include a
reference to an “opposable” or “set up” lien or security interest as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “goods” shall include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” shall include “legal hypothecs”, (l) “joint and
several” shall include “solidary”, (m) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault”, (n) “beneficial ownership”
shall include “ownership on behalf of another as mandatary”, (o) “easement”
shall include “servitude”, (p) “priority” shall include “prior claim”,
(q) “survey” shall include “certificate of location and plan”, and (r) “fee
simple title” shall include “absolute ownership”.

10.26. English Language Only. The parties hereto confirm that it is their wish
that this Agreement and any other document executed in connection with the
transactions contemplated hereby be drawn up in the English language only and
that all other documents contemplated hereunder or relating hereto, including
notices, shall also be drawn up in the English language only. Les parties aux
présentes confirment que c’est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en langue anglaise seulement.

10.27. Lender Action. Notwithstanding anything herein to the contrary, each
Lender agrees that it shall not take or institute any actions or proceedings,
judicial or otherwise, for any right or remedy against any Loan Party under any
of the Loan Documents or any agreement in respect of Bank Products or Cash
Management Services (including the exercise of any right of set-off, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent.

10.28. Intercreditor Agreements. The Loan Parties, the Administrator Agent, and
the Lenders acknowledge that the exercise of certain of the Administrative
Agent’s rights and remedies hereunder may be subject to, and restricted by, the
provisions of the Intercreditor Agreement and the other Term Loan Intercreditor
Agreements. In the event of any conflict between the terms of the applicable
Term Loan Intercreditor Agreement and this Agreement, the terms of the
applicable Term Loan Intercreditor Agreements shall control. Each Lender
acknowledges and agrees that it shall be bound by the terms and conditions of
the Intercreditor Agreement and the other Term Loan Intercreditor Agreements.

10.29. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Facility Guarantee in respect of Swap
Obligations (provided, that, each Qualified ECP Guarantor shall only be liable
under this Section 10.28 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 10.28, or
otherwise under the Facility Guarantee, voidable under applicable Law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until payment in full of the Obligations.
Each Qualified ECP Guarantor intends that this Section 10.28 constitute, and
this Section 10.28 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

155



--------------------------------------------------------------------------------

ARTICLE XI

ACKNOWLEDGMENT AND RESTATEMENT

11.01. Existing Obligations. The Loan Parties hereby acknowledge, confirm and
agree that, as of the close of business on March 24, 2016, Leading Borrower and
the other Loan Parties are indebted to Administrative Agent and Lenders in
respect of Tranche A-1 Loans and Tranche A Revolving Loans under the Existing
Credit Agreement in the aggregate principal amount of $42,700,000, $36,700,000
of which are Tranche A Revolving Loans, and $6,000,000 of which are Tranche A-1
Loans, in each case, together with all interest accrued and accruing thereon (to
the extent applicable), and $6,347,934 in respect of outstanding Letters of
Credit and all fees, costs, expenses and other charges relating thereto, all of
which are unconditionally owing by Borrower and the other Loan Parties to
Administrative Agent and Lenders, without offset, defense or counterclaim of any
kind, nature or description whatsoever. The parties hereto agree that upon the
satisfaction of the conditions precedent set forth in Section 4.01 of this
Agreement, (a) all Tranche A Revolving Loans shall be deemed Revolving Loans,
(b) all of the Tranche A-1 Loans and Obligations relating thereto shall have
been paid in full and all of the Tranche A-1 Commitments are deemed terminated,
and (c) all of the Tranche A Revolving Loan Commitments shall be deemed
Commitments.

11.02. Acknowledgment of Security Interests. The Loan Parties hereby
acknowledge, confirm and agree that Administrative Agent on behalf of Secured
Parties shall continue to have a security interest in and lien upon the assets
of the Loan Parties constituting Collateral heretofore granted to Administrative
Agent pursuant to the Existing Loan Documents to secure the Obligations, as well
as any Collateral granted under this Agreement or under any of the other Loan
Documents or otherwise granted to or held by Administrative Agent or any Lender;
provided, that, notwithstanding anything to the contrary set forth in the
Security Agreement (as in effect on the date hereof), each of the Loan Parties
hereby confirms and agrees that (a) notwithstanding the terms of clause (d) of
the definition of “Excluded Property” as set forth in the Security Agreement,
the “Collateral” as defined in the Security Agreement does include all
Intellectual Property of the Loan Parties, whether registered in the United
States, Canada or a jurisdiction other than the United States or Canada, and
(b) clause (j) of the definition of “Excluded Property” as set forth in the
Security Agreement, is hereby amended and restated in its entirety to read
“Reserved.” and that hereafter any Rabbi Trust in respect of which a Loan Party
is grantor shall constitute Collateral and be subject to the Lien in favor of
the Agent to secure the Obligations. The Liens of Administrative Agent in the
Collateral shall be deemed to be continuously granted and perfected from the
earliest date of the granting and perfection of such Liens interests to
Administrative Agent and Lenders, whether under the Existing Loan Documents,
this Agreement or any of the other Loan Documents.

11.03. Existing Loan Documents. The Loan Parties hereby acknowledge, confirm and
agree that: (a) the Existing Loan Documents have been duly executed and
delivered by the Loan Parties and are in full force and effect as of the date
hereof and (b) the agreements and obligations of the Loan Parties contained in
the Existing Loan Documents constitute the legal, valid and binding obligations
of the Loan Parties enforceable against the Loan Parties in accordance with
their respective terms, and the Loan Parties have no valid defense to the
enforcement of such obligations and (c) Administrative Agent on behalf of the
Secured Parties is entitled to all of the rights and remedies provided for in
favor of Administrative Agent and the other Secured Parties in the Existing Loan
Documents, as amended and restated by this Agreement.

 

156



--------------------------------------------------------------------------------

11.04. Restatement. Except as otherwise stated in Section 11.02 and this
Section 11.04, as of the date hereof, the terms, conditions, agreements,
covenants, representations and warranties set forth in the Existing Credit
Agreement are hereby amended and restated in their entirety, and as so amended
and restated, replaced and superseded, by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Loan Documents. Except as provided below, the amendment and restatement
contained herein shall not, in any manner, be construed to constitute payment
of, or impair, limit, cancel or extinguish, or constitute a novation in respect
of, the Indebtedness and other obligations and liabilities of any Loan Party
evidenced by or arising under the Existing Loan Documents, and the Liens in the
Collateral (as such term is defined herein) of Administrative Agent securing
such Indebtedness and other obligations and liabilities, which shall not in any
manner be impaired, limited, terminated, waived or released, but shall continue
in full force and effect in favor of Administrative Agent for the benefit of the
Secured Parties. The principal amount of the Loans outstanding as of the date
hereof under the Existing Loan Documents, and after giving effect to any
additional Loans made on the Restatement Effective Date, shall be allocated in
accordance with the Applicable Percentages hereunder pursuant to the Commitment
allocations made in such manner and in such amounts as Administrative Agent
shall determine.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

157



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

BORROWERS: DESTINATION MATERNITY CORPORATION By:  

/s/ Judd P. Tirnauer

Name:   Judd P. Tirnauer Title:   Executive Vice President and Chief Financial
Officer CAVE SPRINGS, INC. By:  

/s/ Judd P. Tirnauer

Name:   Judd P. Tirnauer Title:   Executive Vice President and Chief Financial
Officer GUARANTORS: MOTHERS WORK CANADA, INC. By:  

/s/ Judd P. Tirnauer

Name:   Judd P. Tirnauer Title:   Treasurer DM URBAN RENEWAL, LLC By:  

/s/ Judd P. Tirnauer

Name:   Judd P. Tirnauer Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank,
as a Lender and Swing Line Lender By:  

/s/ Wai Yin Cheng

Name:   Wai Yin Cheng Its Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1.01(a)

Customer List and Marketing Service Agreements

Marketing Services Agreement between Lead Borrower and Meredith Corporation (as
amended).

Amended & Restated Data License and Marketing Services Agreement between Lead
Borrower and Shutterfly, LLC (as amended).

Data License and Marketing Services Agreement between Lead Borrower and Mead
Johnson & Company, LLC (as amended).

Department License, Data License & Marketing Services Agreement between Lead
Borrower, and Bed Bath & Beyond, Inc. and Buy Buy Baby, Inc. (as amended).

Data License and Marketing Service Agreement between Lead Borrower and Cryo-Cell
International, Inc.



--------------------------------------------------------------------------------

Schedule 1.01(b)

Leased Department Agreements

Department License Agreement between Lead Borrower and Century 21 Department
Stores.

Department License Agreement between Lead Borrower and Boscov’s Department
Store, LLC (as amended).

Department License, Data License & Marketing Services Agreement between Lead
Borrower, and Bed Bath & Beyond, Inc. and Buy Buy Baby, Inc. (as amended).

License Agreement between Lead Borrower and Macy’s Retail Holdings, Inc. (as
amended).

Product Distribution Agreement between Lead Borrower and Sears, Roebuck and Co.,
Kmart Corporation and other subsidiaries of Sears Holdings Corporation (as
amended) termination effective June 30, 2016.



--------------------------------------------------------------------------------

Schedule 1.01(c)

Approved Foreign Jurisdictions

Australia

Austria

Belgium

Denmark

Finland

Germany

Ireland

Netherlands

New Zealand

Norway

Spain

Sweden

Switzerland

United Kingdom



--------------------------------------------------------------------------------

Schedule 1.01(d)

Existing Loan Documents

 

1. Credit Agreement, dated as of November 1, 2012, by and between Borrowers,
Guarantors, Lenders and Administrative Agent.

 

2. Security Agreement, dated as of November 1, 2012, by and between Borrowers,
Guarantors and Administrative Agent.

 

3. Canadian Security Agreement, dated November 1, 2012, by and between
Borrowers, Guarantors and Administrative Agent.

 

4. Grant of Security Interest in United States Patents, dated November 1, 2012,
by Mothers Work Canada, Inc. in favor of Administrative Agent.

 

5. Grant of Security Interest in United States Trademarks, dated November 1,
2012, by Lead Borrower in favor of Administrative Agent.

 

6. Grant of Security Interest in United States Trademarks, dated November 1,
2012, by Cave in favor of Administrative Agent.

 

7. Grant of Security Interest in Canadian Patents, dated November 1, 2012, by
Lead Borrower in favor of Administrative Agent.

 

8. Grant of Security Interest in Canadian Trademarks, dated November 1, 2012, by
Cave in favor of Administrative Agent.

 

9. Guaranty, dated as of November 1, 2012, by Mothers Work Canada, Inc. in favor
of Administrative Agent.

 

10. Joinder Agreement, dated as of February 1, 2014, by DM Urban Renewal, LLC
and Administrative Agent.

 

11. Amendment No. 1 to Credit Agreement, dated as of August 25, 2015, by and
between Borrowers, Guarantors, Lenders and Administrative Agent.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

 

Lender

   Applicable
Percentage of
Commitments     Applicable
Percentage of
Aggregate
Commitments     Commitment  

Wells Fargo Bank, National Association

     100 %      100 %    $ 70,000,000   



--------------------------------------------------------------------------------

Schedule 4.01(a)

Required Security Documents

 

1. Supplemental Grant of Security Interest in United States Trademarks, dated
March 25, 2016, by Cave in favor of Administrative Agent.

 

2. Supplemental Grant of Security Interest in United States Patents, dated
March 25, 2016, by Lead Borrower in favor of Administrative Agent.

 

3. Supplemental Grant of Security Interest in Canadian Trademarks, dated
March 25, 2016, by Cave in favor of Administrative Agent.

 

4. Securities Pledge Amendment, dated March 25, 2016, made by Lead Borrower,
Cave, Mothers Work and DM Urban in favor of Administrative Agent.



--------------------------------------------------------------------------------

Schedule 5.01

Loan Parties Organizational Information

 

Legal Name of

Loan Party

  

Type of

Organization

   Jurisdiction
of
Organization    Organizational
Identification Number    Federal
Taxpayer
Identification
Number

Destination Maternity Corporation

   Corporation    Delaware    0901481    13-3045573

Cave Springs, Inc.

   Corporation    Delaware    2138916    51-0303603

Mothers Work Canada, Inc.

   Corporation    Delaware    3706693    20-0244780

DM Urban Renewal, LLC

   Limited Liability Company    New Jersey    0600405761    46-4671282



--------------------------------------------------------------------------------

Schedule 5.05

Material Indebtedness

 

1. Amounts owing from time to time by Lead Borrower to Lead Borrower’s
Subsidiary, Cave Springs, Inc., pursuant to the Amended and Restated Revolving
Line of Credit Note dated as of November 1, 2015 in the original principal
amount of U.S. $590,000,000 (as the same may be amended, amended and restated,
supplemented or other modified from time to time).

 

2. Permitted Term Loan Indebtedness in the principal amount of U.S. $32,000,000
evidenced by the Term Loan Documents.



--------------------------------------------------------------------------------

Schedule 5.06

Litigation

None.



--------------------------------------------------------------------------------

Schedule 5.08(b)(1)

Owned Real Estate

None.



--------------------------------------------------------------------------------

Schedule 5.08(b)(2)

Leased Real Estate

 

(a) Leased Distribution Centers and Offices:

 

Name of Loan Party

  

Addresses of

Leased Real Estate

   Landlord Destination Maternity Corporation   

Moorestown Corporate Center

232 Strawbridge Drive

West Route 38

Moorestown, New Jersey 08057

(Burlington county)

   232 Strawbridge Associates, LLC


c/o Keystone Property Group, L.P.

One Presidential Boulevard

Suite 300

Bala Cynwyd, PA 19004

Destination Maternity Corporation   

1000 John Galt Way

Florence Township, New Jersey

(Burlington county)

   Haines Center – Florence LLC


c/o Whitesell Enterprises

One Underwood Court

P.O. Box 1605

Delran, New Jersey 08075

 

(b) Leased Stores: See attached list.



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  63       PEA-C    Water Tower Place, Chicago    CHICAGO    IL    General
Growth   110       MHOOD    Coral Ridge Mall, Coralville    CORALVILLE    IA   
General Growth   139       MHOOD    Glenbrook Square, Fort Wayne    FORT WAYNE
   IN    General Growth   142       MHOOD    Clearwater Mall    CLEARWATER    FL
   Brixmor   147       MHOOD    Southridge Mall, Greendale    GREENDALE    WI   
Simon   163       MHOOD    Summit Mall, Akron    AKRON    OH    Simon   176   
   MHOOD    Consumer Square, Mays Landing    MAYS LANDING    NJ    Developers
Diversified   200       PEA    One Pacific Place, Omaha    OMAHA    NE    Cole
Companies   230       MHOOD    Shoppes at River Crossing    MACON    GA   
General Growth   231       MHOOD    Montgomery Mall, North Wales    NORTH WALES
   PA    Simon   238       MHOOD    Hanes Mall, Winston-Salem    WINSTON-SALEM
   NC    CBL   239       MHOOD    Belden Village Mall, Canton    CANTON    OH   
Starwood Capital   241       MHOOD    Great Lakes Mall, Mentor    MENTOR    OH
   WP Glimcher   242       MHOOD    Hulen Mall, Fort Worth    FORT WORTH    TX
   General Growth   243       MHOOD    Governor’s Square, Tallahassee   
TALLAHASSEE    FL    General Growth   246       MHOOD    NorthPark Mall   
DAVENPORT    IA    Macerich   248       MHOOD    Parkway Plaza, El Cajon    EL
CAJON    CA    Starwood Capital   249       MHOOD    Greenwood Mall, Bowling
Green    BOWLING GREEN    KY    General Growth   298       MHOOD    West Ridge
Mall, Topeka    TOPEKA    KS    WP Glimcher   300       MHOOD    Queens Center,
Elmhurst    ELMHURST    NY    Macerich   301       MHOOD    Town Center Plaza ,
Kennesaw    KENNESAW    GA    Jones Lang LaSalle   302       MHOOD    Lakewood
Village Shopping Park    N. LITTLE ROCK    AR    Lakewood Village Shopping Park
LLC   304       MHOOD    Tempe Marketplace    TEMPE    AZ    Vestar   305      
MHOOD    Valley Fair, San Jose    SANTA CLARA    CA    Westfield   310      
MHOOD    Lakeside Circle, Sterling Heights    STERLING HEIGHTS    MI    General
Growth   312       MHOOD    University Town Plaza    PENSACOLA    FL    WP
Glimcher   315       MHOOD    Southgate Mall, Missoula    MISSOULA    MT   
Southgate Mall Associates   324       MHOOD    Salem Center, Salem    SALEM   
OR    Jones Lang LaSalle   325       MHOOD    Fox Valley Mall, Aurora    AURORA
   IL    Westfield   329       MHOOD    Tacoma Mall, Tacoma    TACOMA    WA   
Simon   338       MHOOD    Hamilton Place, Chatanooga    CHATTANOOGA    TN   
CBL   339       MHOOD    Cottonwood Mall, Albuquerque    ALBUQUERQUE    NM    WP
Glimcher   341       MHOOD    Westfarms Mall, West Hartford    FARMINGTON    CT
   Taubman   344       MHOOD    Midland Park, Midland    MIDLAND    TX    Simon
  345       MHOOD    Annapolis Mall, Annapolis    ANNAPOLIS    MD    Westfield  
348       MHOOD    Freehold Raceway, Freehold    FREEHOLD    NJ    Macerich  
352       MHOOD    Valley River    EUGENE    OR    Broadway and Pearl Associates
  362       MHOOD    Clackamas, Portland    HAPPY VALLEY    OR    General Growth
  364       MHOOD    North County Fair, Escondido    ESCONDIDO    CA   
Westfield   367       MHOOD    Avenue at White Marsh    BALTIMORE    MD   
Federal Realty Investment

 

   1    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  368       MHOOD    Barton Creek, Austin    AUSTIN    TX    Simon   370      
MHOOD    Deerbrook Park Mall, Humble    HUMBLE    TX    General Growth   371   
   MHOOD    Commons at Willowbrook    HOUSTON    TX    CB Richard Ellis   372   
   MHOOD    Towne West Square, Wichita    WICHITA    KS    WP Glimcher   374   
   MHOOD    Northtown Mall, Spokane    SPOKANE    WA    General Growth   376   
   MHOOD    Hawthorn Center, Vernon Hills    VERNON HILLS    IL    Westfield  
377       MHOOD    Park City Center, Lancaster    LANCASTER    PA    General
Growth   378       MHOOD    Citadel, Charleston    CHARLESTON    SC    Spinosa  
379       MHOOD    Tuscon Mall, Tuscon    TUCSON    AZ    General Growth   386
      MHOOD    Oxmoor Ctr, Louisville    LOUISVILLE    KY    General Growth  
390       MHOOD    Pearlridge, Aiea    AIEA    HI    WP Glimcher   393      
MHOOD    Galleria at Tyler, Riverside    RIVERSIDE    CA    General Growth   394
      MHOOD    Bella Terra    HUNTINGTON BEACH    CA    DJM Capital Partners  
396       MHOOD    Ppembroke Crossing Shopping Center    PEMBROKE PINES    FL   
UCR   421       MHOOD    Baybrook, Friendswood    FRIENDSWOOD    TX    General
Growth   424       MHOOD    Arrowhead Twn Ctr, Glendale    GLENDALE    AZ   
Macerich   428       MHOOD    Hilldale Mall    MADISON    WI    S.R. Weiner  
431       MHOOD    Mall in Columbia, Columbia    COLUMBIA    MD    General
Growth   451       MHOOD    Northridge Fashion Ctr, Northridge    NORTHRIDGE   
CA    General Growth   455       MHOOD    Serramonte Center, Daly City    DALY
CITY    CA    Jones Lang LaSalle   458       MHOOD    Citadel, Colorado Springs
   COLORADO SPRINGS    CO    Midwest Mall Properties   461       MHOOD   
Montebello Town Ctr, Montebello    MONTEBELLO    CA    Simon   462       MHOOD
   Fashion Place, Murray    MURRAY    UT    General Growth   463       MHOOD   
Pheasant Ln., Nashua    NASHUA    NH    Simon   465       MHOOD    University
Mall, Orem    OREM    UT    Woodbury Corp   470       MHOOD    Mid-Rivers Mall,
St, Peters    ST PETERS    MO    CBL   475       MHOOD    Del Amo Fashion
Center, Torrance    TORRANCE    CA    Simon   479       MHOOD    The Loop   
METHUEN    MA    Core Fund Loop Property   480       MHOOD    Santa Anita Fash.
Park, Arcadia    ARCADIA    CA    Westfield   482       MHOOD    Ridgedale Ctr,
Minnetonka    MINNETONKA    MN    General Growth   483       MHOOD    Cielo
Vista, El Paso    EL PASO    TX    Simon   486       MHOOD    Coddingtown Mall
   SANTA ROSA    CA    Simon   488       MHOOD    Quaker Bridge Mall,
Lawrenceville    LAWRENCEVILLE    NJ    Simon   490       MHOOD    Village at
Sandhill    COLUMBIA    SC    Village at Sandhill LLC   492       MHOOD   
Tyson’s Corner, McLean    MCLEAN    VA    Macerich   495       MHOOD    Wheaton
Plaza, Wheaton    WHEATON    MD    Westfield   498       MHOOD    Newport
Centre, Jersey City    JERSEY CITY    NJ    Simon   501       MHOOD    Oakridge
Mall, San Jose    SAN JOSE    CA    Westfield   506       MHOOD    Boise Towne
Sq., Boise    BOISE    ID    General Growth   508       MHOOD    Twelve Oaks
Mall, Novi    NOVI    MI    Taubman

 

   2    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  512       MHOOD    Louis Joliet Mall, Joilet    JOLIET    IL    Starwood
Capital   517       MHOOD    Capitola Mall, Capitola    CAPITOLA    CA   
Macerich   521       MHOOD    Galleria at Sunset, Henderson    HENDERSON    NV
   BPC Henderson LLC   522       MHOOD    King of Prussia Plaza, King of Prussia
   KING OF PRUSSIA    PA    Simon   526       MHOOD    Oak View Mall, Omaha   
OMAHA    NE    General Growth   527       MHOOD    Staten Island Mall, Staten
Island    STATEN ISLAND    NY    General Growth   528       MHOOD    Westside
Pavilion, Los Angeles    LOS ANGELES    CA    Macerich   529       MHOOD   
Augusta Mall, Augusta    AUGUSTA    GA    General Growth   530       MHOOD   
Waterford Commons    WATERFORD    CT    Centro Properties   532       MHOOD   
Maine Mall, South Portland    SOUTH PORTLAND    ME    General Growth   536      
MHOOD    Mall at Arden Fair, Sacramento    SACRAMENTO    CA    Macerich   539   
   MHOOD    Seminole Town Center, Sanford    SANFORD    FL    WRI Seminole   543
      MHOOD    Kings’ Plaza Shopping Center, Brooklyn    BROOKLYN    NY   
Macerich   545       MHOOD    Valencia Town Center, Valencia    VALENCIA    CA
   Westfield   546       MHOOD    Town East Mall, Mesquite    MESQUITE    TX   
General Growth   549       MHOOD    Parks @ Arlington, Arlington    ARLINGTON   
TX    General Growth   554       MHOOD    Woodland Hills Mall, Tulsa    TULSA   
OK    Simon   555       MHOOD    Sugar Land Town Square    SUGAR LAND    TX   
SLTS Management   557       MHOOD    Wolfchase Galleria, Memphis    MEMPHIS   
TN    Simon   560       MHOOD    Lloyd Center, Portland    PORTLAND    OR   
Cypress Equitites Real Estate Investment Mgmt.   563       MHOOD    Coronado
Center, Alburquerque    ALBUQUERQUE    NM    General Growth   3,089       DM   
Hodges Road    OAKBROOK TERRACE    IL    Gus Dames   3,091       DM    Shops at
Chauncey Ranch    PHOENIX    AZ    Levine Investments LP   3,092       DM   
Victoria Crossroads    RANCHO CUCAMONGA    CA    Silvercreek Properties   3,096
      DM    Walden Place    CHEEKTOWAGA    NY    DLC Management Corporation  
3,097       DM    Livingston Town Center    LIVINGSTON    NJ    Onyx Equities  
3,098       DMC    Promenade at Chenal    LITTLE ROCK    AR    RED Development  
3,100       DM    Markets at Town Center    JACKSONVILLE    FL    Genesis  
3,104       DMC    Short Pump Town Center    RICHMOND    VA    Forest City  
3,108       PEA    The Grove at Shrewsbury    SHREWSBURY    NJ    Federal  
3,201       DM    Millenia Crossing Shopping Center    ORLANDO    FL    DDR Corp
  3,202       DMC    Centennial Promenade    ENGLEWOOD    CO    Developers
Diversified   3,203       DMC    Topanga    CANOGA PARK    CA    Westfield  
3,204       DMC    Plaza K    METUCHEN    NJ    Azarian Group LLC   3,205      
DM    Montgomery Mall    BETHESDA    MD    Westfield   3,206       DM    3300
North Causeway Blvd    METAIRIE    LA    3300 North Causeway Blvd. Assoc   3,207
      DM    Country Glen Center    CARLE PLACE    NY    Murray H. Miller Mgmt.
Company   3,208       DMC    Manhattan Village Shopping Ctr.    MANHATTAN BEACH
   CA    Rreef America   3,209       DMC    Fairfax Corner    FAIRFAX    VA   
The Peterson Companies   3,210       DM    Town Center Crossing    LEAWOOD    KS
   WP Glimcher

 

   3    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  3,212       DMC    Streets of Woodfield    SCHAUMBURG    IL    Mid-America
Asset Management Group   3,213       DM    International Plaza    TAMPA    FL   
Taubman   3,214       DMC    The Oaks    THOUSAND OAKS    CA    Macerich   3,215
      DMC    Crabtree Valley Mall    RALEIGH    NC    CVM Holdings Inc.   3,216
      DM    1604 Mt. Diablo - Walnut Creek    WALNUT CREEK    CA    Greater Bay
Development Corp.   3,217       DM    Orland Park Place Shopping Center   
ORLAND PARK    IL    Inland Commercial   3,218       DM    Town Center Viriginia
Beach    VIRGINIA BEACH    VA    Town Center Block 10   3,219       DM   
Woodland Mall    WOODLANDS    TX    General Growth   3,221       PEA-C   
Aventura Mall    AVENTURA    FL    Turnberry Associates   3,224       DM    Mall
of America    BLOOMINGTON    MN    Triple Five   3,225       DMC    Garden City
Center    CRANSTON    RI    Wilder Companies   3,226       DMC    Shops at
marcus Dairy    DANBURY    CT    Sugar Hollow Associates   3,227       DM   
Pacific Place    SEATTLE    WA    Pine Street   3,228       DMC    Wayside
Commons    BURLINGTON    MA    The Wilder Companies   3,229       DMC    Coconut
Point    ESTERO    FL    Simon   3,231       DMC    Regalia Center    MEMPHIS   
TN    Boyle Investments   3,234       DMC    Avalon North    ALPHARETTA    GA   
North American Properties   3,235       DM    Belle Isle Station Shopping Center
   OKLAHOMA    OK    BIS Corporation   3,324       DMC    Alderwood Mall   
LYNNWOOD    WA    General Growth   3,329       DMC    South Hills Village   
PITTSBURGH    PA    Simon   3,423       DM    Houston Galleria    HOUSTON    TX
   Simon   3,518       DMC    Galleria at Roseville    ROSEVILLE    CA   
Westfield   3,519       DMC    Riverchase Galleria    HOOVER    AL    General
Growth   3,520       DMC    Bridgeport Village    TIGARD    OR    BV CenterCal,
LLC   3,522       DMC    Crocker Park    WESTLAKE    OH    Robert L Stark
Enterprises   3,800       DM    The Corner (Langley)    LANGLEY    BC   
Rockcliffe Estates   3,819       OUTLET    Trinity Commons, Brampton    BRAMPTON
   ON    RioCan Management Inc.   3,845       DMC    Kingsland Village    S.W.
CALGARY    AB    Telsec Group   3,847       DMC    Polo North    WINNIPEG    MB
   Cadillac Fairview   3,849       OUTLET    Queensborough    NEW WESTMINSTER   
BC    First Queensborogh SC Ltd   3,850       DMC    2146-2148 W 4th Avenue   
VANCOUVER    BC    DV &D Enterpise   3,860       OUTLET    Heartland Town
Center, Mississauga    MISSISSAUGA    ON    Orlando Corporation   566      
MHOOD    Superstition Springs, Mesa    MESA    AZ    Macerich   568       MHOOD
   Springfield Mall, Springfield    SPRINGFIELD    PA    Simon   570       MHOOD
   Lincoln Place    FAIRVIEW HEIGHTS    IL    Cole Companies   573       MHOOD
   Pavilion of Turkey Creek    KNOXVILLE    TN    Developers Diversified   575
      MHOOD    Greendale Center    GREENWOOD    IN    Centre Properties   577   
   MHOOD    Fox River Mall, Grand Chute    APPLETON    WI    General Growth  
579       MHOOD    St. Charles Towne Center, Waldorf    WALDORF    MD    Simon  
593       MHOOD    Destiny USA    SYRACUSE    NY    Pyramid

 

   4    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  595       MHOOD    Stoneridge Mall, Pleasanton    PLEASANTON    CA    Simon  
597       MHOOD    Eastview, Victor    VICTOR    NY    Wilmorite   603      
OUTLET    Potomac Mills Mall, Prince Williams    PRINCE WILLIAM    VA    Simon
Mills   604       OUTLET    Sawgrass Mills, Sunrise    SUNRISE    FL    Simon
Mills   606       OUTLET    San Marcos Premium Outlets    SAN MARCOS    TX   
Simon Premium   609       OUTLET    Ellenton Premium Outlets    ELLENTON    FL
   Simon Premium   610       OUTLET    Outlets at Castle Rock    CASTLE ROCK   
CO    Craig Realty   611       OUTLET    Gurnee Mills, Gurnee    GURNEE    IL   
Simon Mills   612       OUTLET    Birch Run Premium Outlets    BIRCH RUN    MI
   Simon Premium   613       OUTLET    Conroe Outlet Center    CONROE    TX   
Craig Realty   614       OUTLET    Prime Outlets at Jeffersonville,
Jeffersonville    JEFFERSONVILLE    OH    Tanger   615       OUTLET    Gilroy
Premium Outlets    GILROY    CA    Simon Premium   616       OUTLET    Petaluma
Village Premium Outlets    PETALUMA    CA    Simon Premium   620       OUTLET   
Tanger Factory Outlet, Riverhead    RIVERHEAD    NY    Tanger   624       OUTLET
   Osage Beach Premium Outlets    OSAGE BEACH    MO    Simon Premium   625      
OUTLET    St. Augustine Premium Outlets    ST AUGUSTINE    FL    Simon Premium  
626       OUTLET    Lighthouse Place Premium Outlets    MICHIGAN CITY    IN   
Simon Premium   628       OUTLET    Tanger Factory Outlet Ctr., Williamsburg   
WILLIAMSBURG    IA    Tanger   630       OUTLET    Edinburgh Premium Outlets   
EDINBURGH    IN    Simon Premium   631       OUTLET    Riviera Centre Factory
Shops, Foley    FOLEY    AL    Tanger   634       OUTLET    Silver Sands Premium
Outlets    DESTIN    FL    Simon Premium   637       OUTLET    Camarillo Premium
Outlets    CAMARILLO    CA    Simon Premium   642       OUTLET    Tanger Factory
Outlet Ctr., Lancaster    LANCASTER    PA    Tanger   645       OUTLET    The
Outlet Collection    AUBURN    WA    WP Glimcher   649       OUTLET    North
Georgia Premium Outlets    DAWSONVILLE    GA    Simon Premium   653       OUTLET
   Grove City Premium Outlets    GROVE CITY    PA    Simon Premium   655      
OUTLET    Grapevine Mills, Grapevine    GRAPEVINE    TX    Simon Mills   656   
   OUTLET    Premium Outlets Carlsbad    CARLSBAD    CA    Simon Premium   658
      OUTLET    Great Mall - Bay Area, Milpitas    MILPITAS    CA    Simon Mills
  664       OUTLET    Wrentham Village Premium Outlets    WRENTHAM    MA   
Simon Premium   680       OUTLET    Vacaville Premium Outlets    VACAVILLE    CA
   Simon Premium   732       MHOOD    Auburn Mall, Auburn    AUBURN    MA   
Simon   733       MHOOD    Rushmore Mall, Rapid City    RAPID CITY    SD    WP
Glimcher   734       MHOOD    Independence Mall, Wilmington    WILMINGTON    NC
   Centro Properties   748       MHOOD    Charleston Town Center, Charleston   
CHARLESTON    WV    Forest City   765       MHOOD    White Oaks Mall,
Springfield    SPRINGFIELD    IL    Simon   767       MHOOD    Provo Towne
Centre, Provo    PROVO    UT    Jones Lang LaSalle   770       OUTLET   
Hagerstown Premium Outlets    HAGERSTOWN    MD    Simon Premium   771      
OUTLET    Great Lakes Crossing, Auburn Hills    AUBURN HILLS    MI    Taubman  
801       PEA-C    Fashion Valley Mall, San Diego    SAN DIEGO    CA    Simon

 

   5    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  835       PEA-C    Newbury Street, Boston    BOSTON    MA    Copley   845   
   PEA    Gateway Mall, Salt Lake City    SALT LAKE CITY    UT    Vestar   858
      MHOOD    Mall @ Fairfield Commons, Beaver Creek    BEAVER CREEK    OH   
WP Glimcher   860       MHOOD    Hillsdale Shopping Ctr., San Mateo    SAN MATEO
   CA    Bohannon Development   875       PEA-C    Town Center @ Boca Raton,
Boca Raton    BOCA RATON    FL    Simon   897       PEA-C    Clayton Lane   
DENVER    CO    AMCAP Clayton LLC   902       PEA-C    Fashion Square Sherman
Oaks, Sherman Oaks    SHERMAN OAKS    CA    Westfield   906       PEA-C    Town
Center Corte Madera    CORTE MADERA    CA    Colliers International   913      
PEA-C    Mall at Green Hills, Nashville    NASHVILLE    TN    Taubman   921   
   PEA-C    Fashion Show, Las Vegas    LAS VEGAS    NV    General Growth   923
      PEA-C    Tyson’s Galleria, McLean    MCLEAN    VA    General Growth   925
      DMC    Northern Boulevard, Manhasset    MANHASSET    NY    1595 NB
Associates, LLC   935       PEA-C    352 Beverly Hills Drive    BEVERLY HILLS   
CA    Jones Lang LaSalle   936       PEA-C    South Coast Plaza, Costa Mesa   
COSTA MESA    CA    Segerstrom   938       PEA-C    Phipps Plaza, Atlanta   
ATLANTA    GA    Simon   946       PEA-C    Rice Blvd., Houston    HOUSTON    TX
   Rice University Village   950       PEA-C    King of Prussia Plaza, King of
Prussia    KING OF PRUSSIA    PA    Simon   969       MHOOD    Cary Towne
Center, Cary    CARY    NC    CBL   977       MHOOD    CoolSprings Galleria,
Franklin    FRANKLIN    TN    CBL   978       MHOOD    Abercorn Commons   
SAVANNAH    GA    A.C./Sav, LLC   980       MHOOD    Antelope Valley Mall,
Palmdale    PALMDALE    CA    Forest City   982       MHOOD    Pinnacle Hills
Promenade    ROGERS    AR    General Growth   983       MHOOD    Battlefield
Mall, Springfield    SPRINGFIELD    MO    Simon   984       MHOOD    Cascade
Station    PORTLAND    OR    CenterCal Properties   985       MHOOD    Stirling
Bossier    BOSSIER CITY    LA    Stirling Properties   989       MHOOD    La
Palmera, Corpus Christi    CORPUS CHRISTI    TX    Trademark Property   1,105   
   DMC    Eastwood Towne Center, Lansing    LANSING    MI    RPAI US Mgmt  
1,113       DMC    Rockland Plaza    NANUET    NY    Brixmor Holdings 11 SPEA  
1,120       PEA-C    Barton Creek, Austin    AUSTIN    TX    Simon   1,135      
DMC    Racquet Square    INDIANAPOLIS    IN    Racquet Square Center LLC   1,137
      DMC    Bridgewater Commons, Bridgewater    BRIDGEWATER    NJ    General
Growth   1,139       DMC    Gardens, The, Palm Beach    PALM BEACH    FL   
Forbes   1,140       DMC    Glendale Galleria, Glendale    GLENDALE    CA   
General Growth   1,142       DMC    Northeast Mall, Hurst    HURST    TX   
Simon   1,144       DMC    Shops at Liberty Place    PHILADELPHIA    PA   
Liberty Place Retail Assoc   1,145       DMC    Perimeter Mall    ATLANTA    GA
   General Growth   1,147       DMC    Legacy Village    LYNDHURST    OH   
Legacy Village Investors   1,149       DMC    Haywood Mall, Greenville   
GREENVILLE    SC    Simon   1,150       DMC    Southshore Mall    BRAINTREE   
MA    Simon   1,152       DMC    Kenwood Towne Centre    CINCINNATI    OH   
General Growth

 

   6    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  1,159       DMC    Somerset Collection - North, Troy    TROY    MI    Forbes  
1,160       DM    259 Walt Whitman Road    HUNTINGTON STATION    NY    Sleepy’s
Inc.   1,161       DMC    Brea Downtown    BREA    CA    Manley Fanticola
Holdings LLC   1,162       DMC    8th & Bellevue    BELLEVUE    WA    Cost Plus
Inc.   1,163       DM    West County Mall    ST. LOUIS    MO    CBL   1,164   
   DM    5539 LBJ Freeway    DALLAS    TX    Peskind Development   1,166      
PEA-C    Lincoln Park    DALLAS    TX    RPAI Southwest Mgmt   1,168       DM   
Source at White Plains, The    WHITE PLAINS    NY    Bloomingdale Road Investors
  1,170       DMC    Evergreen Walk    SOUTH WINDSOR    CT    Poag & McEwen  
1,171       DM    Colonnade, The    SAN ANTONIO    TX    Twin Oaks Properties  
1,172       DM    1400 Worcester Road    NATICK    MA    Natick Associates  
1,173       DM    Sharon Corners    CHARLOTTE    NC    Crosland   1,182       DM
   Fountain Square    BROOKFIELD    WI    Integrity Development   1,183      
DMC    Franklin Park Mall    TOLEDO    OH    Starwood Capital   1,184       DMC
   Acadiana Mall    LAFAYETTE    LA    CBL   1,189       DMC    Old Orchard   
SKOKIE    IL    Westfield   1,190       DMC    LaPlaza Mall    MCALLEN    TX   
Simon   1,192       DMC    Mission Viejo    MISSION VIEJO    CA    Simon   1,197
      DM    35 PLAZA    PARAMUS    NJ    Thirty Five Plaza Associates   1,198   
   DM    Shops at Riverpark    FRESNO    CA    Madison Marquette   1,199      
MHOOD    Alamo Ranch    SAN ANTONIO    TX    RioCan Management Inc.   1,278   
   PEA-C    Shops at Merrick Park, Coral Gables    CORAL GABLES    FL    General
Growth   1,300       MHOOD    Promenade in Temecula Valley, Temecula    TEMECULA
   CA    Forest City   1,303       MHOOD    Logan Valley Mall, Altoona   
ALTOONA    PA    PREIT   1,306       MHOOD    Turtle Creek Mall, Hattiesburg   
HATTIESBURG    MS    CBL   1,313       MHOOD    Chapel Hills, Colorado Springs
   COLORADO SPRINGS    CO    Coyote   1,316       MHOOD    WestgatePlaza,
Amarillo    AMARILLO    TX    KIR Amarillo   1,317       MHOOD    Dulles Town
Center, Leesburg    DULLES    VA    Lerner   1,326       MHOOD    Kirkwood Mall,
Bismarck    BISMARCK    ND    CBL   1,327       MHOOD    Southpark Shopping
Center    STRONGSVILLE    OH    Starwood Capital   1,335       OUTLET    Kittery
Premium Outlets    KITTERY    ME    Simon Premium   1,336       MHOOD    Layton
Hills Mall, Layton    LAYTON    UT    CBL   1,337       MHOOD    Neshaminy Mall
   BENSALEM    PA    General Growth   1,339       MHOOD    Anchorage 5th Avenue,
Anchorage    ANCHORAGE    AK    Simon   1,345       MHOOD    Lakeline Mall,
Cedar Park    CEDAR PARK    TX    Simon   1,348       MHOOD    Florence Mall,
Florence    FLORENCE    KY    General Growth   1,350       MHOOD    Valley Plaza
S.C., Bakersfield    BAKERSFIELD    CA    General Growth   1,354       MHOOD   
Rivertown Crossing, Grandville    GRANDVILLE    MI    General Growth   1,356   
   MHOOD    Parkdale Mall, Beaumont    BEAUMONT    TX    CBL   1,358       MHOOD
   Merrillville Plaza    MERRILLVILLE    IN    Acadia Merrillville Realty LP

 

   7    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  1,359       MHOOD    Dayton Mall, Dayton    DAYTON    OH    WP Glimcher  
1,361       MHOOD    South County Center, St. Louis    ST. LOUIS    MO    CBL  
1,362       MHOOD    Southern Park Mall, Youngstown    YOUNGSTOWN    OH    WP
Glimcher   1,363       MHOOD    Bradley Park Crossing, Columbus    COLUMBUS   
GA    Developers Diversified   1,365       MHOOD    Waterford Lakes, Orlando   
ORLANDO    FL    WP Glimcher   1,373       MHOOD    Mall of Georgia Crossing,
Atlanta    BUFORD    GA    WP Glimcher   1,374       MHOOD    Chino Spectrum
Marketplace, Chino    CHINO    CA    Vestar   1,384       MHOOD    Mall Del
Norte, Laredo    LAREDO    TX    CBL   1,393       MHOOD    Holyoke Mall,
Holyoke    HOLYOKE    MA    Pyramid   1,394       MHOOD    Poughkeepsie
Galleria, Poughkeepsie    POUGHKEEPSIE    NY    Pyramid   1,397       MHOOD   
Spokane Valley Mall, Spokane    SPOKANE VALLEY    WA    General Growth   1,603
      OUTLET    Mills @ Jersey Gardens    ELIZABETH    NJ    Simon Mills   1,605
      OUTLET    Concord Mills, North Charlotte    CONCORD    NC    Simon Mills  
1,606       OUTLET    Katy Mills, West Houston    KATY    TX    Simon Mills  
1,608       OUTLET    Arizona Mills, Tempe    TEMPE    AZ    Simon Premium  
1,609       OUTLET    Dolphin Mall, Miami    MIAMI    FL    Taubman   1,610   
   OUTLET    Rehoboth Outlet 3, Rehoboth    REHOBOTH BEACH    DE    Tanger  
1,614       OUTLET    Gulfport Premium Outlets    GULFPORT    MS    Simon
Premium   1,615       OUTLET    Woodburn Factory Stores, Woodburn    WOODBURN   
OR    Simon Premium   1,616       OUTLET    Orlando Premium Outlets-Vineland Ave
   ORLANDO    FL    Simon Premium   1,618       OUTLET    Five Oaks Factory
Stores, Sevieville    SEVIERVILLE    TN    Tanger   1,619       OUTLET   
Arundel Mills, Baltimore    HANOVER    MD    Simon Mills   1,621       OUTLET   
Las Vegas South Premium    LAS VEGAS    NV    Simon Premium   1,624       OUTLET
   Williamsburg Premium Outlets    WILLIAMSBURG    VA    Simon Premium   1,625
      OUTLET    Prime Outlets Oshkosh, Oshkosh    OSHKOSH    WI    Horizon Group
Properties   1,626       OUTLET    Alvertville Premium Outlets    ALBERTVILLE   
MN    Simon Premium   1,627       OUTLET    Waterloo Premium Outlets    WATERLOO
   NY    Simon Premium   1,629       OUTLET    Las Americas Premium Outlets   
SAN DIEGO    CA    Simon Premium   1,630       OUTLET    Leesburg Corner Premium
Outlets    LEESBURG    VA    Simon Premium   1,631       OUTLET    Sugarloaf   
LAWRENCEVILLE    GA    Simon Mills   1,632       OUTLET    Carolina Premium   
SMITHFIELD    NC    Simon Premium   1,633       OUTLET    Waikele Premium
Outlets    WAIPAHU    HI    Simon Premium   1,634       OUTLET    Factory Stores
@ Park City, Park City    PARK CITY    UT    Tanger   1,635       OUTLET    The
Crossing Premium Outlets    TANNERSVILLE    PA    Simon Premium   1,636      
OUTLET    Tanger Outlets at Kensington Valley, Howell    HOWELL    MI    Tanger
  1,637       OUTLET    Tanger Outlet Center, Myrtle Beach    MYRTLE BEACH    SC
   Tanger   1,638       OUTLET    Sparks Marina Outlet    SPARKS    NV    RED
Development   1,640       OUTLET    Colorado Mills Mall, Lakewood    LAKEWOOD   
CO    Simon Mills   1,642       OUTLET    Johnson Creek Premium Outlets   
JOHNSON CREEK    WI    Simon Premium   1,647       OUTLET    Las Vegas North
Premium    LAS VEGAS    NV    Simon Premium

 

   8    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  1,648       OUTLET    Chicago Premium Outlets    AURORA    IL    Simon Premium
  1,649       OUTLET    North Bend Premium Outlets    NORTH BEND    WA    Simon
Premium   1,651       OUTLET    Columbia Gorge Premium Outlets    TROUTDALE   
OR    Woodmont   1,652       OUTLET    Folsom Premium Outlets    FOLSOM    CA   
Simon Premium   1,655       OUTLET    Prime Lodi Outlets, Burbank    BURBANK   
OH    Lodi Station LLC c/o Gilad Develop   1,656       OUTLET    Hilton Head
Village    BLUFFTON    SC    Costa Land Company   1,662       OUTLET    Legends
at Village West    KANSAS CITY    KS    Red Speedway, Inc   1,670       OUTLET
   Outlets at Hershey    HERSHEY    PA    Tanger   1,671       OUTLET    Jersey
Shore Premium Outlets    TINTON FALLS    NJ    Simon Premium   1,672      
OUTLET    Opry Mills Mall    NASHVILLE    TN    Simon Mills   1,673       OUTLET
   Shops of Grand River    LEEDS    AL    Leeds Retail Center, LLC   1,675      
OUTLET    The Outlet Shoppes at El Paso    EL PASO    TX    Horizon Group
Properties   1,677       OUTLET    Philadelphia Premium Outlets    POTTSTOWN   
PA    Simon Premium   1,678       OUTLET    Outlets at Traverse Mountain    LEHI
   UT    Craig Realty   1,679       OUTLET    St. Louis Premium    CHESTERFIELD
   MO    Simon Premium   1,680       OUTLET    Outlet Shoppes at Atlanta   
ATLANTA    GA    Horizon Group Properties   1,681       OUTLET    Palm Beach
Outlets    PALM BEACH    FL    New England Development   1,682       OUTLET   
Cincinnati Premium Outlet    MONROE    OH    Simon   1,683       OUTLET   
Outlets of Mississippi    PEARL    MS    Bloomfield Holdings   1,684      
OUTLET    Tampa Premium Outlets    LUTZ    FL    Simon Premium   1,685      
OUTLET    Outlets at Nebraska Crossing    GRETNA    NE    Nebraska Crossing LLC
  1,686       OUTLET    Fashion Outlets at Niagara    NIAGARA FALLS    NY   
Macerich   1,687       OUTLET    The Outlet Shoppes of the Bluegrass   
SIMPSONVILLE    KY    Horizon Group Properties   1,688       OUTLET    Twin
Cities Eagan    EAGAN    MN    Simon Premium   1,690       OUTLET    Arches as
Dee Park    DEER PARK    NY    Tanger   1,691       OUTLET    Assembly Row   
SOMERVILLE    MA    Federal Realty Investment   1,702       MHOOD    Lehigh
Valley Mall, Whitehall    WHITEHALL    PA    Simon   1,708       MHOOD   
Richland Mall, Waco    WACO    TX    CBL   1,710       MHOOD    Stonebriar
Centre, Frisco    FRISCO    TX    General Growth   1,711       MHOOD    Coral
Ridge Mall, Ft. Lauderdal    FT. LAUDERDALE    FL    Gumberg Asset   1,712      
MHOOD    SouthLake Town Square    SOUTHLAKE    TX    Inland Western   1,717   
   PEA    Towne Centre Market Place, Mt. Pleasant    MT. PLEASANT    SC    Bayer
Properties   1,718       MHOOD    Ashville, Ashville    ASHEVILLE    NC    CBL  
1,722       MHOOD    Treasure Coast Square, Jensen Beach    JENSEN BEACH    FL
   Simon   1,723       MHOOD    Apache Mall, Rochester    ROCHESTER    MN   
General Growth   1,725       MHOOD    Forum @ Olympia Pkwy    LIVE OAK    TX   
S.A. Development Company   1,728       MHOOD    Mall of New Hampshire.
Manchester    MANCHESTER    NH    Simon   1,732       MHOOD    Shops at College
Hills, The    NORMAL    IL    Cullinan Properties   1,733       MHOOD   
Kentucky Oaks Mall, Paducah    PADUCAH    KY    Cafaro   1,735       MHOOD   
Spotsylvania Mall, Fredericksburg    FREDRICKSBURG    VA    Cafaro

 

   9    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  1,736       MHOOD    Sunrise Mall, Brownsville    BROWNSVILLE    TX    CBL  
1,739       MHOOD    Plainfield Commons, Plainfield    PLAINFIELD    IN   
Premier   1,740       MHOOD    Centerpointe Mall    GRAND RAPIDS    MI   
Centerpointe Partners   1,741       MHOOD    Ridgmar Mall, Fort Worth    FORT
WORTH    TX    GK Development Inc.   1,744       MHOOD    Premier Centre,
Mandeville    MANDEVILLE    LA    Stirling   1,747       MHOOD    Killeen Mall,
Killeen    KILLEEN    TX    Jones Lang LaSalle   1,748       MHOOD    Milford
Marketplace    MILFORD    CT    Inland Real Estate   1,749       MHOOD   
Columbiana Centre, Columbia    COLUMBIA    SC    General Growth   1,750      
MHOOD    Parkway Place    HUNTSVILLE    AL    CBL   1,753       MHOOD    Oaks
Mall, Gainesville    GAINESVILLE    FL    General Growth   1,760       MHOOD   
Columbia Mall, Columbia    COLUMBIA    MO    General Growth   1,761       MHOOD
   Oakdale Mall, Johnson City    JOHNSON CITY    NY    Vornado   1,763      
MHOOD    Evansville Pavillion    EVANSVILLE    IN    General Auto Outlets  
1,766       MHOOD    Bellis Fair, Bellingham    BELLINGHAM    WA    General
Growth   1,767       MHOOD    Gateway Mall, Lincoln    LINCOLN    NE    Starwood
Capital   1,768       MHOOD    University Park Mall, Mishawaka    MISHAWAKA   
IN    Simon   1,771       MHOOD    Rookwood Commons, Cincinnati    CINCINNATI   
OH    Anderson   1,775       MHOOD    Ashment Shopping Center    IDAHO FALLS   
ID    Woodbury Corp   1,776       MHOOD    Mall of Abilene,Abilene    ABILENE   
TX    Jones Lang LaSalle   1,777       MHOOD    Robinson Town Center   
PITTSBURGH    PA    Forest City   1,778       MHOOD    Shoppes at Montage   
MOOSIC    PA    US Properties Group   1,781       MHOOD    Empire, Sioux Falls,
SD    SIOUX FALLS    SD    Simon   1,782       MHOOD    Lake Charles Power
Center    LAKE CHARLES    LA    Lake Charles Retail Development LLC   1,786   
   MHOOD    Cross Creek Mall, Fayettevill    FAYETTEVILLE    NC    CBL   1,793
      MHOOD    Copperwood, Houston    HOUSTON    TX    Kimco   1,794       MHOOD
   Chapel Hill Mall, Akron OH    AKRON    OH    Mckinley   1,799       MHOOD   
Jefferson Pointe, Fort Wayne    FORT WAYNE    IN    Miller Capital Advisory  
1,800       MHOOD    Tamarak Village    WOODBURY    MN    Doran Management LLC  
1,804       MHOOD    Chandler Fashion Center    CHANDLER    AZ    Macerich  
1,808       MHOOD    Lakes Mall, The, Muskegon Michigan    MUSKEGON    MI    CBL
  1,809       MHOOD    Lakewood Center Mall, Lakewood    LAKEWOOD    CA   
Macerich   1,811       MHOOD    Westmoreland Mall    GREENSBURG    PA    CBL  
1,813       MHOOD    Birchwood Mall    FORT GRATIOT    MI    Rouse   1,814      
MHOOD    Boca Park Marketplace    LAS VEGAS    NV    Triple Five   1,817      
MHOOD    Genessee Valley Center, Flint    FLINT    MI    Jones Lang LaSalle  
1,819       MHOOD    Grand Prairie, The Shoppes at    PEORIA    IL    Miller
Capital Advisory   1,820       MHOOD    Brandon Town Center, Brandon    BRANDON
   FL    Westfield   1,821       MHOOD    Citrus Park Town Center, Tampa   
TAMPA    FL    Westfield   1,825       MHOOD    University Mall, South
Burlington    SOUTH BURLINGTON    VT    CBL   1,826       MHOOD    Triangle Town
Center, Raleigh    RALEIGH    NC    CBL

 

   10    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  1,828       MHOOD    Gallery @ Crystal Run, Middeltown    MIDDLETOWN    NY   
Pyramid   1,829       MHOOD    East Town Mall, Madison    MADISON    WI    CBL  
1,831       MHOOD    Village at Colony Place    PLYMOUTH    MA    Plymouth
Gateway, LLC   1,839       MHOOD    Henry Towne Center, McDonough    MCDONOUGH
   GA    RPAI US Mgmt   1,840       MHOOD    Tippecanoe Mall, Lafayette   
LAFAYETTE    IN    Simon   1,843       MHOOD    Village Park Plaza    CARMEL   
IN    WP Glimcher   1,848       MHOOD    Shoppes at East Chase, Montgomery   
MONTGOMERY    AL    Bayer Properties   1,851       MHOOD    Lakeside Village   
LAKELAND    FL    Casto-Oakridge Venture LTD   1,852       MHOOD    Palm Desert,
Palm Desert    PALM DESERT    CA    Westfield   1,853       MHOOD    Valley View
Mall, Roanoke    ROANOKE    VA    CBL   1,856       MHOOD    North Riverside
Park Mall, North Riverside    NORTH RIVERSIDE    IL    Urban   1,857       MHOOD
   Northwoods Mall, N Charleston    N CHARLESTON    SC    CBL   1,859      
MHOOD    Millcreek Mall    ERIE    PA    Cafaro   1,860       MHOOD   
Independence Center, Independence    INDEPENDENCE    MO    SPG Independence  
1,861       MHOOD    NorthPark Mall, Joplin    JOPLIN    MO    CBL   1,862      
MHOOD    Mall at Bay Plaza    BRONX    NY    Prestige Properties   1,863      
MHOOD    Town East Square, Witchitka    WICHITA    KS    Simon   1,868      
MHOOD    Charlottesville Fashion Square, Charlottesville    CHARLOTTESVILLE   
VA    WP Glimcher   1,869       MHOOD    Miller Hill Mall, Duluth    DULUTH   
MN    Simon   1,870       MHOOD    Bay Park Square, Green Bay    GREEN BAY    WI
   Simon   1,878       MHOOD    Shops at Centerra    LOVELAND    CO    Poag
Lifestyle Centers, LLC   1,881       MHOOD    University Mall, Tuscaloosa   
TUSCALOOSA    AL    Aronov   1,883       MHOOD    Valley Hills Mall, Hickory   
HICKORY    NC    Rouse   1,885       MHOOD    Memorial City Mall, Houston   
HOUSTON    TX    Metro National Corporation   1,886       MHOOD    Dogwood
Festival Market, Flowood    FLOWOOD    MS    Aronov   1,892       MHOOD    Bel
Air Mall, Mobile    MOBILE    AL    Rouse   1,893       MHOOD    Meadowbrook
Mall, Bridgeport    BRIDGEPORT    WV    Cafaro   1,902       MHOOD    Gateway
Station, Burleson    BURLESON    TX    Sansone Group/DDR   1,904       MHOOD   
Los Cerritos    CERRITOS    CA    Macerich   1,905       MHOOD    Internation
Speedway    DAYTONA BEACH    FL    Kite   1,907       MHOOD    Madonna Plaza ,
San Luis Obispo    SAN LUIS OBISPO    CA    Rossetti   1,908       MHOOD   
Plaza Las Americas, San Juan    SAN JUAN    PR    Plaza Las Americas Inc.  
1,911       MHOOD    Eastgate Mall, Cincinnati    CINCINNATI    OH    CBL  
1,915       MHOOD    Cherryvale Mall, Rockford    ROCKFORD    IL    CBL   1,917
      MHOOD    Pearland    PEARLAND    TX    CBL   1,920       MHOOD    Central
Mall, Fort Smith    FORT SMITH    AR    Jones Lang LaSalle   1,921       MHOOD
   Deptford Mall, Deptford    DEPTFORD    NJ    Macerich   1,925       MHOOD   
Carillion    PORTAGE    MI    Carillion LLC   1,928       MHOOD    Rogue Valley
Mall, Medford    MEDFORD    OR    General Growth   1,942       MHOOD   
Riverdale Village, Coon Rapids    COON RAPIDS    MN    Developers Diversified

 

   11    Store



--------------------------------------------------------------------------------

STR#

  

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

1,943    MHOOD    Wiregrass Commons Mall, Dothan    DOTHAN    AL    PREIT 1,946
   MHOOD    Central Mall, Lawton    LAWTON    OK    Jones Lang LaSalle 1,948   
MHOOD    Pecanland Mall, Monroe    MONROE    LA    General Growth 1,950    MHOOD
   Pleasant Run Towne Crossing, Cedar Hill    CEDAR HILL    TX    RPAI Southwest
Mgmt 1,952    MHOOD    Coastal Grand, Myrtle Beach    MYRTLE BEACH    SC    CBL
1,954    MHOOD    Alexandria Mall, Alexandria    ALEXANDRIA    LA    Jones Lang
LaSalle 1,956    MHOOD    Fairway Marketplace S/C, Pasadena    PASADENA    TX   
Kimco 1,958    MHOOD    Meyerland Plaza S/C, Houston    HOUSTON    TX    Ronus
Properties 1,959    MHOOD    Valley Mall, Union GAP    UNION GAP    WA    Center
Investments 1,960    MHOOD    Inland Center, San Bernardino    SAN BERNARDINO   
CA    Macerich 1,968    MHOOD    Denton Crossing    DENTON    TX    RPAI
Southwest Mgmt 1,969    MHOOD    Park Place Promenade, Visalia    VISALIA    CA
   Paynter Realty Investments 1,983    MHOOD    Cache Valley Mall, Logan   
LOGAN    UT    Rouse 1,986    MHOOD    Park Place, Tucson    TUCSON    AZ   
General Growth 1,987    MHOOD    Red Cliffs Mall, St. George    ST. GEORGE    UT
   General Growth 1,988    MHOOD    Westland Mall    WESTLAND    MI    Spinosa
1,995    MHOOD    Mesa Mall, Grand Junction    GRAND JUNCTION    CO    Simon
1,996    MHOOD    Christiana Mall    NEWARK    DE    General Growth 3,037    DMC
   Smith Grove Shopping Center    LAKE GROVE    NY    Condan Enterprises LLC
3,053    DMC    Colonie Center    ALBANY    NY    Clifton 3,057    DMC    Willow
Grove Park    WILLOW GROVE    PA    PREIT 3,059    DMC    Renaissance    DURHAM
   NC    CBL 3,061    DM    180 Post Road    WESTPORT    CT    Baystreet
Properties 3,064    DM    Town Place at Garden State    CHERRY HILL    NJ   
Cherry Hill Town Center Partners 3,065    DM    Bluebonnett    BATON ROUGE    LA
   Viking Partners 3,067    DM    Polaris    COLUMBUS    OH    WP Glimcher 3,863
   OUTLET    Cross Iron Mills    ROCKY VIEW    AB    Ivanhoe Cambridge 3,864   
OUTLET    Vaughan Mills    VAUGHAN    ON    Ivanhoe Cambridge 3,865    OUTLET   
Ottawa Outlet    OTTAWA    ON    RioCan Management Inc. 4,083    MHOOD    South
Center Mall    TUKWILA    WA    Westfield 4,114    MHOOD    Fashion Center at
Pentagon, Arlington    ARLINGTON    VA    Simon 4,135    MHOOD    Avenue at
Viera    MELBOURNE    FL    Lennar Commercial 4,145    MHOOD    Rimrock Mall,
Billings    BILLINGS    MT    Starwood Capital 4,146    MHOOD    Yuma Palms   
YUMA    AZ    WDP Partners 4,149    MHOOD    Wausau Center    WAUSAU    WI   
CBL 4,161    MHOOD    Mall at Johnson City    JOHNSON CITY    TN    WP Glimcher
4,164    MHOOD    Fayette Mall    LEXINGTON    KY    CBL 4,171    MHOOD    Ridge
Hill    YONKERS    NY    Forest City Ratner Company 4,195    MHOOD    University
Town Center    SARASOTA    FL    Taubman 4,204    MHOOD    Commercial Drive   
NEW HARTFORD    NY    Cameron Group

 

   12    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  4,205       MHOOD    Rosedale Center, Roseville, Minnesota    ROSEVILLE    MN
   Jones Lang LaSalle   4,209       MHOOD    River Hills Mall    MANKATO    MN
   General Growth   4,210       MHOOD    Columbia Mall    KENNEWICK    WA   
Simon   4,226       MHOOD    Gateway Center    COLLEGE STATION    TX    RPAI
Southwest Mgmt   4,232       MHOOD    Market Place Shopping Center    CHAMPAIGN
   IL    General Growth   4,249       MHOOD    Shops @ Old Mill    BEND    OR   
River Shops LLC   4,250       MHOOD    Avenue @ Murfreeesboro    MURFREESBORO   
TN    Cousins   4,273       MHOOD    Riverpoint Shopping Center    CHICAGO    IL
   Centrum Properties   4,274       MHOOD    West Acres Shopping Center    FARGO
   ND    West Acres Development   4,276       MHOOD    Atlantic Terminal   
BROOKLYN    NY    Forest City   4,280       MHOOD    Orchard Town Center   
WESTMINSTER    CO    Vestar   4,284       MHOOD    Shoppes at Wyomissing   
WYOMISSING    PA    Lincoln Property Company   4,286       MHOOD    University
Town Center    NORMAN    OK    Inland Diversified Real Estate Services   4,291
      MHOOD    Valley West Mall    WEST DES MOINES    IA    Watson Centers Inc  
4,300       MHOOD    Commons at Hooper    TOMS RIVER    NJ    AC I Toms River
LLC   4,304       MHOOD    Champlain Centre North    PLATTSBURGH    NY   
Pyramid   4,308       MHOOD    Ashley Park    NEWNAN    GA    Thomas Enterprises
  4,312       MHOOD    Mission Valley    SAN DIEGO    CA    Westfield   4,336   
   MHOOD    Oakwood Mall    EAU CLAIRE    WI    General Growth   4,349      
MHOOD    Irvine Spectrum    IRVINE    CA    Irvine Company LLC   4,358      
MHOOD    Jay Scutti Plaza    ROCHESTER    NY    L&S LLC   4,364       MHOOD   
Northshore Mall    PEABODY    MA    Simon   4,376       MHOOD    Mt. Shasta Mall
   REDDING    CA    Rouse   4,384       MHOOD    Patrick Henry Mall    NEWPORT
NEWS    VA    PREIT   4,391       MHOOD    South Plains Mall    LUBBOCK    TX   
Macerich   4,393       MHOOD    Pier Park Mall    PANAMA CITY    FL    Simon  
4,394       MHOOD    South Towne Center Mall    SANDY    UT    Macerich   4,405
      MHOOD    Shops at Wiregrass    WESLEY CHAPEL    FL    Forest City   4,407
      MHOOD    Towson Town Center    TOWSON    MD    General Growth   4,408   
   MHOOD    West Belt Plaza    WAYNE    NJ    Segal Development Associates  
4,409       MHOOD    Village at Fairview    FAIRVIEW    TX    Village at
Fairview LP   4,410       MHOOD    Friendly Center    GREENSBORO    NC    CBL  
4,412       MHOOD    Briarwood    ANN ARBOR    MI    Simon   4,415       MHOOD
   Village at Cumberland Park    TYLER    TX    Retail Connection   4,805      
MHOOD    South Edmonton Commons    EDMONTON    AB    Cameron Development   4,808
      MHOOD    West Edmonton Mall, Edmonton    EDMONTON    AB    Triple Five  
4,816       MHOOD    St Laurent Shopping Center, Ottawa    OTTAWA    ON   
Morguard REIT   4,817       MHOOD    Green Lane Power Centre, Newmarket   
EAST GWILLIMBURY    ON    RioCan Management Inc.   4,821       MHOOD   
Kingfisher Square, Hamilton    HAMILTON    ON    Equitable Life   4,822      
MHOOD    Pickering Town Centre    PICKERING    ON    20 Vic Management

 

   13    Store



--------------------------------------------------------------------------------

STR#

    

Chain

  

Location

  

City

  

ST

  

Landlord/Developer

  4,823       MHOOD    Avalon Mall    ST JOHNS    NF    Crombie Properties  
4,824       MHOOD    Orchar Park S/C, Kelowna,    KELOWNA    BC    Primaris
Retail Real Estate   4,825       MHOOD    North City Centre, Edmonton   
EDMONTON    AB    Colliers International   4,826       MHOOD    655 Fairway Road
   KITCHENER    ON    First Capital (Fairway) Corporation   4,827       MHOOD   
Halifax Shopping Center    HALIFAX    NS    20 Vic Management   4,828      
MHOOD    Wellington Commons    LONDON    ON    Bentall Retail Services   4,831
      MHOOD    Moncton Plaza    MONCTON    NB    Plaza Group   4,832       MHOOD
   Southland Mall    REGINA    SK    Smart Centers   4,836       DMC    Yorkdale
Shopping Centre    TORONTO    ON    OMERS Realty Management Corp.   4,837      
MHOOD    New Millenium Center    SUDBURY    ON    RioCan Management Inc.   4,838
      MHOOD    212 1st Avenue    SASKATOON    SK    Rosemont Properties Inc.  
4,839       MHOOD    Kenaston    WINNIPEG    MB    Callowhill REIT   4,841      
MHOOD    Sunridge Mall    CALGARY    AB    Ivanhoe Cambridge   4,842       MHOOD
   Big Bend Crossing    BURNABY    BC    Big Bend Crossing LTD   4,843      
MHOOD    Springwater Marketplace    BARRIE    ON    Tanurb Development   4,844
      MHOOD    Westgate    GRAND PRAIRIE    AB    WAM Development Group

 

   14    Store



--------------------------------------------------------------------------------

Schedule 5.09

Environmental

For a description of environmental matters related to the site of the
Distribution Center Facility located at 1000 John Galt Way, Florence, New Jersey
08518 (including, without limitation, the presence of underground storage
tanks), see the Phase I Environmental Site Assessment dated December 4, 2013
prepared by Partner Engineering & Science, Inc.



--------------------------------------------------------------------------------

Schedule 5.10

Insurance

See attached list of current insurance policies.



--------------------------------------------------------------------------------

LOGO [g155846dsp199.jpg]

  Schedule of Insurance
As of: 03/01/2016

 

Prepared For:    Destination Maternity Corporation    Prepared By:    Nathan
Baker    232 Strawbridge Dr.       Philadelphia    Moorestown, NJ, 08057      
Phone: 215-246-1085          Email: Nathan.Baker@marsh.com

 

 

Selected Policies

 

Coverage

  

Insurer

  

Policy Number

  

Policy

Period

  

Amount

  

(US Dollars
unless noted)

  

Notable Limits &
Deductibles / Retentions

  

Other Comments &
Claims Reporting

General Liability (US and PR)    TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA
   TC2J-GLSA-8051X147- TIL-16    03/01/2016 To 03/01/2017    $70,992.00   
Premium   

General Liability

$1,000,000 each occurrence $20,000,000 general aggregate
$2,000,000 completed operations and products aggregate

$1,000,000 personal and

advertising injury

$1,000,000 Damage to Premises Rented to you

$10,000 medical payments

   General Liability $100,000 Deductible General Liability (Canada)   
TRAVELERS INSURANCE COMPANY OF CANADA    TC2-SCPP-234D4960    03/01/2016 To
03/01/2017    $3,190.00    Premium   

General Liability

$1,000,000 each occurrence $20,000,000 general aggregate
$2,000,000 completed operations and products aggregate

$1,000,000 personal and advertising injury

$1,000,000 Damage to Premises

Rented to you

$10,000 medical payments

   General Liability $100,000 Deductible Auto- Liability/Physical Damage   
TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA    TJ-CAP-8051X135-TIL-16   
03/01/2016 To 03/01/2017    $9,037.00    Premium   

Auto

$1,000,000 per accident

$35,000 per accident for

uninsured/underinsured motorists

coverage

$10,000 auto medical payments

   Auto

 

 

Issued On: March 1, 2016

   Summary of Insurance    Page 1 of 5

This schedule has been prepared for the convenience of the Insured and is not an
exact and binding analysis of the coverages. This schedule is for your use as a
reference only and is not intended to be inclusive of all policy terms,
conditions and exclusions. Even though care has been taken in the preparation of
this schedule, in the event there is a discrepancy, the original policies will
prevail as the sole binding documents.



--------------------------------------------------------------------------------

LOGO [g155846dsp199.jpg]

  Schedule of Insurance
As of: 03/01/2016

 

Coverage

  

Insurer

  

Policy Number

  

Policy

Period

  

Amount

  

(US Dollars
unless noted)

  

Notable Limits &
Deductibles / Retentions

  

Other Comments &
Claims Reporting

                             

APD

$1,000 comprehensive deductible

$1,000 collision deductible

     Workers’ Compensation    THE PHOENIX INSURANCE COMPANY and THE TRAVELERS
INDEMNITY COMPANY    TC2N-UB-8051X092-16 and TRK-UB-8051X123- 16 (AZ,MA,WI)   
03/01/2016 To 03/01/2017    $421,281.00    Premium   

Workers Compensation Statutory

 

 

Employer’s Liability

$1,000,000 each accident for

bodily injury

$1,000,000 policy limit for bodily

injury by disease

$1,000,000 each employee for

bodily injury by disease

   Workers Compensation $250,000 Deductible Umbrella Liability    ACE PROPERTY &
CASUALTY INSURANCE COMPANY, INC.    M00531522    03/01/2016 To 03/01/2017   
$46,160.00 2,308.00 $48,468.00   

Premium

TRIA

Total Premium

  

Excess

$25,000,000 per occurrence and

per event aggregate

   Excess

Primary Directors &

Officers Liability

   GREAT AMERICAN INSURANCE COMPANY    DOL5741668    03/01/2016 To 03/01/2017   
105,000.00    Premium   

Primary D&O

$10,000,000 per claim and annual

aggregate

 

Retention

$0 per claim—Clause A

$100,000 per claim—Clause B

$100,000 per claim—Clause C

$250,000 per claim – Clause B

and C- securities claim

   Primary D&O Excess Directors & Officers Liability   

ALLIED WORLD NATIONAL

ASSURANCE COMPANY

   0305-3131    03/01/2016 To 03/01/2017    $29,500.00    Premium   

Excess D&O

$5,000,000 per claim and annual

aggregate

   Excess D&O Directors & Officers Liability    FEDERAL INSURANCE COMPANY   
8207-8442    03/01/2016 To 03/01/2017    $25,000.00    Premium   

Excess D&O

$5,000,000 per claim and annual

aggregate

   Excess D&O

 

 

Issued On: March 1, 2016

   Summary of Insurance    Page 2 of 5

This schedule has been prepared for the convenience of the Insured and is not an
exact and binding analysis of the coverages. This schedule is for your use as a
reference only and is not intended to be inclusive of all policy terms,
conditions and exclusions. Even though care has been taken in the preparation of
this schedule, in the event there is a discrepancy, the original policies will
prevail as the sole binding documents.



--------------------------------------------------------------------------------

LOGO [g155846dsp199.jpg]

  Schedule of Insurance
As of: 03/01/2016

 

Coverage

  

Insurer

  

Policy Number

  

Policy
Period

  

Amount

  

(US Dollars

unless noted)

  

Notable Limits &
Deductibles /Retentions

  

Other Comments &
Claims Reporting

Side A - D & O

Liability

  

NATIONAL UNION FIRE

INSURANCE COMPANY OF

PITTSBURGH, PA.

   01-174-34-97    03/01/2016 To 03/01/2017    $27,169.00    Premium   

Side A—D&O

$9,000,000 per claim and annual

aggregate

   Side A—D&O

Misc Professional

Liability Tail

Coverage

  

HISCOX INSURANCE

COMPANY LTD

 

Accessed through Firm:

Amwins of Georgia, Inc.

   ME01132259.15    03/01/2016 To 03/01/2017    $8,239.00    Premium   

Spa

$1,000,000 each claim

$3,000,000 aggregate

  

Spa

$2,500 Deductible

Foreign Liability   

ACE AMERICAN INSURANCE

COMPANY

   PHFD38430944 001    03/01/2015 To 03/01/2018    $15,211    Premium   

Foreign Liability

General Liability

$1,000,000 each occurrence

$2,000,000 products-completed

operations aggregate

$1,000,000 premises damage

$1,000,000 personal/advertising aggregate

$25,000 medical payments

Employee Benefits Liability

$1,000,000 employee benefits liability

Auto

$1,000,000 Combinded Single Limit

Hired Auto PD

$50,000 any one accident

$50,000 any one policy period

Executive Assistance Services

(including Repatriation)

$1,000,000 bodliy injury by

accident- each accident

$1,000,000 bodily injury by disease- each employee

$1,000,000 bodily injury by

disease- policy limit

Accidental Death and Dismembermant

$50,000 Employee AD&D-per

covered perons

$1,500,000 aggregate limit

   Foreign Liability

 

 

Issued On: March 1, 2016

   Summary of Insurance    Page 3 of 5

This schedule has been prepared for the convenience of the Insured and is not an
exact and binding analysis of the coverages. This schedule is for your use as a
reference only and is not intended to be inclusive of all policy terms,
conditions and exclusions. Even though care has been taken in the preparation of
this schedule, in the event there is a discrepancy, the original policies will
prevail as the sole binding documents.



--------------------------------------------------------------------------------

LOGO [g155846dsp199.jpg]

  Schedule of Insurance
As of: 03/01/2016

 

Coverage

  

Insurer

  

Policy Number

  

Policy
Period

  

Amount

  

(US Dollars
unless noted)

  

Notable Limits &

Deductibles / Retentions

  

Other Comments &

Claims Reporting

                             

Kidnap and Extortion

$250,000 Extortion/Ransom

Monies Payment

$250,000 In Transit

Extortion/Ransom Monies Loss

$250,000 Expenses

$250,000 Legal Costs

$100,000 Medical, Death or

Dismemberment- each incident

$250,000 Incident Reponse

     Crime   

ACE AMERICAN INSURANCE

COMPANY

   DON G24566547 007    07/01/2015 To 07/01/2016    $11,284.00    Premium   

Crime

$1,000,000 Employee Theft

$1,000,000 Forgery or Alteration $1,000,000 Inside the Premises-

loss of money and securities

$1,000,000 Inside the Premises-

robbery or safe burglary of other property

$1,000,000 Outside the Premises

$1,000,000 Computer Fraud

$1,000,000 Funds Transfer Fraud

$1,000,000 Money Orders and

Counterfeit Paper Currency

  

Crime

35,000 Deductible for all others

 

 

 

 

$2,500 Deductible for money orders and counterfeit paper currency only

Fiduciary Liability   

NATIONAL UNION FIRE

INSURANCE COMPANY OF POTTSBURGH, PA

   01-501-27-99    07/01/2015 To 07/01/2016    $10,565.00    Premium   

Fiduciary

$5,000,000 Aggregate

   Fiduciary Cyber   

BEAZLEY INSURANCE

COMPANY, INC.

   V15TL0150701    07/01/2015 To 07/01/2016    $72,290.00    Premium   

Cyber

$5,000,000 Aggregate

$2,500,000 Regulatory Defense & Penalties Aggregate

$1,500,000 Crisus Management & Public Relations

$1,000,000 Aggregate limit PCI

Fines and Costs

$2,000,000 Privacy Breach

Reponse Services Aggregate

  

Cyber

$50,000 Deductible Security

& Privacy Liability and

Regulatory Defense & Penalties

 

 

Issued On: March 1, 2016

   Summary of Insurance    Page 4 of 5

This schedule has been prepared for the convenience of the Insured and is not an
exact and binding analysis of the coverages. This schedule is for your use as a
reference only and is not intended to be inclusive of all policy terms,
conditions and exclusions. Even though care has been taken in the preparation of
this schedule, in the event there is a discrepancy, the original policies will
prevail as the sole binding documents.



--------------------------------------------------------------------------------

LOGO [g155846dsp199.jpg]

  Schedule of Insurance
As of: 03/01/2016

 

Coverage

  

Insurer

  

Policy Number

  

Policy

Period

  

Amount

  

(US Dollars
unless noted)

  

Notable Limits &
Deductibles /Retentions

  

Other Comments &
Claims Reporting

Special-K&R   

FEDERAL INSURANCE

COMPANY

   8169-0896    07/01/2015 To 07/01/2018    $7,875.00    Premium   

Special

$3,000,000 Special Coverage

$3,000,000 Custody

$3,000,000 Expense Accidental Loss

$25,000 Loss of Life

$1,250,000 Event Benefit

Mulilation-25% of loss of life limit

Accidental Loss-50% of loss of life limit

$3,000,000 Legal Liability Costs

   Special Property   

AFFILIATED FM INSURANCE

COMPANY

   KL277    07/01/2015 To 07/01/2016    $429,463.00 6,045.00 $435,508.00   

Premium

TRIA

Total

  

Property

$350,000,000 Policy Limit

  

Property

$50,000 Deductible

Property (Canada)   

AFFILIATED FM INSURANCE

COMPANY

   KL278    07/01/2015 To 07/01/2016    $13,446.00    Premium   

Property

$18,914,047 Blanket Canadian Locations

  

Property

$50,000 Deductible

Cargo   

THE CONTINENTAL

INSURANCE COMPANY

   OC 7300191    07/01/2015 To 07/01/2016    $26,340.00 $50.00 $26,390.00   

Premium

TRIA

Total

  

Cargo

$5,000,000 Per Conveyance

$5,000,000 War Limit

  

Cargo

$5,000 Deductible

                                    

Additional Notes

Fees, taxes and surcharges are not included in the premium figures. If
applicable, the premiums may also be subject to audit and retrospective rating.

Surplus lines taxes and fees are not included in the above amount but will be
calculated based upon Marsh’s understanding of statutory rates, rules and
regulations governing surplus lines. Surplus lines taxes and fees are in
addition to the premium above and will be payable by you.

†SL = Surplus Lines

 

 

Issued On: March 1, 2016

   Summary of Insurance    Page 5 of 5

This schedule has been prepared for the convenience of the Insured and is not an
exact and binding analysis of the coverages. This schedule is for your use as a
reference only and is not intended to be inclusive of all policy terms,
conditions and exclusions. Even though care has been taken in the preparation of
this schedule, in the event there is a discrepancy, the original policies will
prevail as the sole binding documents.



--------------------------------------------------------------------------------

Schedule 5.11

Tax Sharing Agreement

Tax Sharing Agreement between Lead Borrower and Cave Springs, Inc. dated June 1,
2003.



--------------------------------------------------------------------------------

Schedule 5.13

Subsidiaries; Other Equity Investments

 

(a) Subsidiaries:

 

Legal Name of Entity

  

Jurisdiction of Organization

  

Authorized Equity Interests

  

Total Equity Interests
Outstanding

  

Stockholders / Capital
Structure

Cave Springs, Inc.    Delaware    3,000 shares of common stock ($1.00 par value)
   1,000 shares of common stock    100% owned by Destination Maternity
Corporation Mothers Work Canada, Inc.    Delaware    3,000 shares of common
stock ($0.01 par value)    100 shares of common stock    100% owned by
Destination Maternity Corporation Destination Maternity Apparel Private Limited
   India    10,000 equity shares    10,000 equity shares    99.9% owned by
Destination Maternity Corporation; 0.01% owned by Mothers Work Canada, Inc. DM
Urban Renewal, LLC    New Jersey    N/A    N/A    100% owned by Destination
Maternity Corporation

 

(b) Equity Interests in other corporations or entities: None.



--------------------------------------------------------------------------------

Schedule 5.17

Intellectual Property Matters

The Borrowers intend to abandon the “Oh Baby by Motherhood” trademarks in
connection with the cessation of the exclusive licensed relationship with Kohl’s
Department Stores (currently scheduled for February 2017).

The Borrowers intend to abandon the “Two Hearts by Destination Maternity”
trademarks in connection with the cessation of the exclusive leased department
relationship with Sears (currently scheduled for June 2016).



--------------------------------------------------------------------------------

Schedule 5.18

Collective Bargaining and Other Agreements

 

(a) Collective Bargaining Agreements: None

 

(b) Equity Plans and Related Documents:

 

  i. 1994 Director Stock Option Plan, and agreements issued thereunder.

 

  ii. 1987 Stock Option Plan (as amended and restated), as amended November 13,
2002, and agreements issued thereunder.

 

  iii. 2005 Equity Incentive Plan (as amended and restated), and agreements
issued thereunder.

 

(c) Employment Agreements which are Material Agreements:

 

  i. Employment Agreement, dated August 10, 2014, between the Lead Borrower and
Anthony M. Romano, as amended December 3, 2014.

 

  ii. Employment Agreement, dated July 23, 2008, between the Lead Borrower and
Judd P. Tirnauer, as amended August 10, 2011, November 22, 2011, December 7,
2013, and December 3, 2014.

 

  iii. Employment Agreement, dated July 16, 2009, between Ronald J. Masciantonio
and the Lead Borrower, as amended April 27, 2010, August 10, 2011, November 22,
2011, November 15, 2012, December 7, 2013, August 10, 2014, and December 3,
2014.

 

  iv. Restrictive Covenant Agreement, dated July 16, 2009, between Ronald J.
Masciantonio and the Lead Borrower.

 

  v. Restrictive Covenant Agreement with Judd P. Tirnauer dated July 23, 2008.

 

  vi. Letter to the Lead Borrower from Ronald J. Masciantonio on August 16,
2013.

 

(d) Bonus Plan:

 

  i. 2013 Management Incentive Program (as adopted by the Lead Borrower’s Board
of Directors on December 10, 2012, adopted by the Lead Borrower’s stockholders
in January 2013, and amended December 3, 2014).



--------------------------------------------------------------------------------

Schedule 5.21(a)

DDAs

See attached list.



--------------------------------------------------------------------------------

BANK ACCOUNTS

 

BANK NAME

  Contact   Title   Email   Phone   BANK ADDRESS   BANK
ACCOUNT #   DESCRIPTION Bank of America   Anute
Boonyachai   Client Service
Rep   dedicatedcentralone@bankofamerica.com   888-715-1000   901 Main St, 7th
floor     Dallas   TX   75202   XXXXXXXXXX   Concentration   Bank of America  
Anute
Boonyachai   Client Service
Rep   dedicatedcentralone@bankofamerica.com   888-715-1000   901 Main St, 7th
floor     Dallas   TX   75202   XXXXXXXX   Disbursement   Bank of America  
Anute
Boonyachai   Client Service
Rep   dedicatedcentralone@bankofamerica.com   888-715-1000   901 Main St, 7th
floor     Dallas   TX   75202   XXXXXXXXXX   BOA LC
Cash
Collateral   Bank of America India       india.clientservices@baml.com    
Express Towers   Nariman Point   Mumbai     India   XXXXXXXXXXXXXX   INR -
Disbursement
Account   Bank of America India       india.clientservices@baml.com     Express
Towers   Nariman Point   Mumbai     India   XXXXXXXXXXXXXX   US$  
Bank of America India       india.clientservices@baml.com     Express Towers  
Nariman Point   Mumbai     India   XXXXXXXXXXXXXX   INR   Wells Fargo  
Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXXXXX   Corporate -
Operating
Account   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXXXXX   Payroll   Wells Fargo   Keisha
Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXXXXX   Payroll -
Federal Taxes   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXXXXX   International
Duty   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXX   ACH
Consolidated/
Non-
Consolidated
Store
Transfer
Depository
Account   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXX   Credit Card
Depository
Account   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXX   Lockbox   Wells Fargo   Keisha
Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXX   Check
Disbursement
Account   Wells Fargo   Keisha Coles   Client Service
Officer   juakeisha.coles@wellsfargo.com   704-444-6007   301 S. Tyron St,
M6     Charlotte   NC   28288   XXXXXXXXXX   DM Urban
Renewal
Main
Account   Wells Fargo       european.customercare@wellsfargo.com  
+44(0) 20 7149 8135             XXX XXXXXXXX   UK operating
account   Bank of Montreal   Sarah
Drazilov   Commerical
Account
Manager   Sarah.Drazilov@bmo.com   (416) 867-5070   1st Canadian
Place   100 King
Street W,
Concourse
Level, PO
Box 3   Toronto   ON   M5X
1A3   XXXX-XXXX-XXX   Corporate -
Payroll   Bank of Montreal   Sarah
Drazilov   Commerical
Account
Manager   Sarah.Drazilov@bmo.com   (416) 867-5070   1st Canadian
Place   100 King
Street W,
Concourse
Level, PO
Box 3   Toronto   ON   M5X
1A3   X-XXXX-XXX   Consolidated
Depository -
Stores   FirstBank Cash
Concentrator
Service, Zero
Balancing to
account:
XXXX-
XXXX-XXX.
No Interest
Earned. Bank of Montreal   Sarah
Drazilov   Commerical
Account
Manager   Sarah.Drazilov@bmo.com   (416) 867-5070   1st Canadian
Place   100 King
Street W,
Concourse
Level, PO
Box 3   Toronto   ON   M5X
1A3   X-XXXX-XXX   Corporate -
Credit Card
Deposits and
Disb   Main operating
account, POS
deposits,
Zero Balancing
to Savings
account with a
minimum of
$55,000
maintained and
Cash
Management
Soltuions. R-G Premier Bank   Francisco
Javier
Gonzalez   Branch
Manager   francisco.gonzalez@rgonline.com   787-786-2200   280 Jesus T
Pinero Ave   PO Box 2510   Guaynabo   PR   00970   XXXXXXXXXX   Payroll -
Puerto Rico   PNC - Cave Springs     PNC
Customer
Service     800-669-1518   500 First
Avenue     Pittsburgh   PA   15219   XX-XXXX-XXXX   Business
Basic
Checking   Citibank, N.A.   Barbara
Bajurny   Customer
Service Dept     860-226-9693   1 Penns Way     New
Castle   DE   19720   XXXXXXXX   Cigna Dental
Claims  



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

9   63   835 N MICHIGAN AVENUE   CHICAGO   IL   60611   JP Morgan Chase   N/A  
XXXXXXXXX 4   107   1701 SUNRISE HWY   BAY SHORE   NY   11706   Capital One Bank
  N/A   XXXXXXXXX 4   108   3000 184TH STREET SW   LYNNWOOD   WA   98037   Bank
of America   N/A   XXXXXXXXXX 4   110   1451 CORAL RIDGE AVENUE   CORALVILLE  
IA   52241   N/A   Two Rivers Bank and trust   XXXXXXXXX 4   139   4201
COLDWATER RD.   FORT WAYNE   IN   46805   PNC Bank   N/A   XXXXXXXXXX 4   142  
27001 US HWY 19 NORTH   CLEARWATER   FL   33761   Wells Fargo   N/A   XXXXXXXXXX
4   147   5300 S. 76TH STREET   GREENDALE   WI   53129   US Bank   N/A  
XXXXXXXXX 4   163   3265 W. MARKET STREET   AKRON   OH   44333   JP Morgan Chase
  N/A   XXXXXXXXX 4   176   324 CONSUMER SQUARE   MAYS LANDING   NJ   8330   PNC
Bank   N/A   XXXXXXXXXX 9   200   10321 PACIFIC STREET   OMAHA   NE   68114  
Wells Fargo   N/A   XXXXXXXXXX 4   230   3661 EISENHOWER PKWY   MACON   GA  
31206   N/A   Capital City   XXXXXXXXXX 4   231   217 MONTGOMERY MALL   NORTH
WALES   PA   19454   Citizens Bank   N/A   XXXXXXXXXX 4   238   3320 SILAS CREEK
PRKWAY   WINSTON-SALEM   NC   27103   Wells Fargo   N/A   XXXXXXXXXX 4   239  
4385 BELDEN VILLAGE MALL   CANTON   OH   44718   Key Bank   N/A   XXXXXXXXXXXX 4
  241   7850 MENTOR AVENUE   MENTOR   OH   44060   Fifth Third Bank   N/A  
XXXXXXXX 4   242   4800 S HULEN STREET   FORT WORTH   TX   76132   Bank of
America   N/A   XXXXXXXXXX 4   243   1500 APALACHEE PKWY   TALLAHASSEE   FL  
32301   BB&T   N/A   XXXXXXXXX 4   246   320 W KIMBERLY RD   DAVENPORT   IA  
52806   US Bank   N/A   XXXXXXXXX 4   248   595 PARKWAY PLAZA   EL CAJON   CA  
92020   Wells Fargo   N/A   XXXXXXXXXX 4   249   2625 SCOTTSVILLE RD   BOWLING
GREEN   KY   42104   PNC Bank   N/A   XXXXXXXXXX 4   298   1801 SW WANAMAKER RD
  TOPEKA   KS   66604   Bank of America   N/A   XXXXXXXXXX 4   300   90-15
QUEENS BOULEVARD   ELMHURST   NY   11373   Bank of America   N/A   XXXXXXXXXX 4
  301   400 ERNEST W BARRETT PKY   KENNESAW   GA   30144   Bank of America   N/A
  XXXXXXXXXX 4   302   MC CAIN MALL   N. LITTLE ROCK   AR   72116   Bank of
America   N/A   XXXXXXXXXX 4   304   2000 E RIO SALADO PKWY   TEMPE   AZ   85281
  US Bank   N/A   XXXXXXXXX 4   305   2329 VALLEY FAIR SOUTH   SANTA CLARA   CA
  95050   Bank of America   N/A   XXXXXXXXXX 4   310   14600 LAKESIDE CIRCLE  
STERLING HEIGHTS   MI   48313   JP Morgan Chase   N/A   XXXXXXXXX 4   312   5100
NORTH NINETH AVE   PENSACOLA   FL   32504   Bank of America   N/A   XXXXXXXXXX 4
  315   SOUTHGATE MALL   MISSOULA   MT   59801   Wells Fargo   N/A   XXXXXXXXXX
4   324   480 CENTER STREET N.E.   SALEM   OR   97301   Bank of America   N/A  
XXXXXXXXXX 4   325   2082 FOX VALLEY MALL   AURORA   IL   60504   JP Morgan
Chase   N/A   XXXXXXXXX 4   329   4502 S. STEELE ST   TACOMA   WA   98409  
Wells Fargo   N/A   XXXXXXXXXX 4   338   2100 HAMILTON PLACE   CHATTANOOGA   TN
  37421   First Tennessee   N/A   XXXXXXXXX 4   339   10,000 COORS BLVD NW  
ALBUQUERQUE   NM   87114   Bank of America   N/A   XXXXXXXXXX 4   340   5902
MOWRY AVENUE   NEWARK   CA   94560   Wells Fargo   N/A   XXXXXXXXXX 4   341  
224 WESTFARMS MALL   FARMINGTON   CT   6032   Bank of America   N/A   XXXXXXXXXX
4   344   4511 MIDKIFF ROAD   MIDLAND   TX   79705   JP Morgan Chase   N/A  
XXXXXXXXX 4   345   1450 ANNAPOLIS MALL   ANNAPOLIS   MD   21401   Wells Fargo  
N/A   XXXXXXXXXX 4   348   FREEHOLD RACEWAY MALL   FREEHOLD   NJ   7728   Bank
of America   N/A   XXXXXXXXXX 4   352   3000 GATEWAY STREET   SPRINGFIELD   OR  
97477   Wells Fargo   N/A   XXXXXXXXXX 4   362   12000 SE 82ND AVENUE   PORTLAND
  OR   97266   US Bank   N/A   XXXXXXXXX 4   364   200 E VIA RANCHO PKWY  
ESCONDIDO   CA   92025   Wells Fargo   N/A   XXXXXXXXXX 4   367   8200 PERRY
HALL BLVD   BALTIMORE   MD   21236   Bank of America   N/A   XXXXXXXXXX 4   368
  2901 CAPITOL OF TEXAS HIGHWAY   AUSTIN   TX   78746   Bank of America   N/A  
XXXXXXXXXX 4   370   20131 HIGHWAY 59   HUMBLE   TX   77338   Bank of America  
N/A   XXXXXXXXXX 4   371   7925 FM 1960 WEST   HOUSTON   TX   77070   Bank of
America   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   372   TOWNE WEST SQ.   WICHITA   KS   67209   Bank of America   N/A  
XXXXXXXXXX 4   374   4750 DIVISON ST   SPOKANE   WA   99207   Bank of America  
N/A   XXXXXXXXXX 4   376   329 HAWTHORN CIRCLE   VERNON HILLS   IL   60061   PNC
Bank   N/A   XXXXXXXXXX 4   377   814 PARK CITY CENTER   LANCASTER   PA   17601
  Wells Fargo   N/A   XXXXXXXXXX 4   378   600 THE CITADEL MALL   CHARLESTON  
SC   29407   Wells Fargo   N/A   XXXXXXXXXX 4   379   4500 N. ORACLE ROAD  
TUCSON   AZ   85705   Bank of America   N/A   XXXXXXXXXX 4   386   7900
SHELBYVILLE ROAD   LOUISVILLE   KY   40222   PNC Bank   N/A   XXXXXXXXXX 4   390
  98-1005 MANALUA ROAD   AIEA   HI   96701   N/A   American Savings   XXXXXXXXXX
4   391   5085 WESTHEIMER   HOUSTON   TX   77056   Compass Bank   N/A   XXXXXXXX
4   393   2025 GALLERIA AT TYLER   RIVERSIDE   CA   92503   Wells Fargo   N/A  
XXXXXXXXXX 4   394   1024 WESTMINSTER MALL   WESTMINSTER   CA   92683   Bank of
America   N/A   XXXXXXXXXX 4   396   11401 PINES BLVD #722   PEMBROKE PINES   FL
  33026   Bank of America   N/A   XXXXXXXXXX 4   399   2401 S STEMMONS FRWY#1426
  LEWISVILLE   TX   75067   Bank of America   N/A   XXXXXXXXXX 4   421   1312
BAYBROOK MALL   FRIENDSWOOD   TX   77546   Bank of America   N/A   XXXXXXXXXX 4
  424   7700 W. ARROWHEAD CENTER   GLENDALE   AZ   85308   Bank of America   N/A
  XXXXXXXXXX 4   428   642 N. Midvale Blvd, suite c-2   MADISON   WI   53703  
N/A   BMO Harris   XXXXXXXX 4   431   2322 COLUMBIA MALL   COLUMBIA   MD   21044
  Bank of America   N/A   XXXXXXXXXX 4   451   9301 TAMPA AVENUE   NORTHRIDGE  
CA   91324   Bank of America   N/A   XXXXXXXXXX 4   455   37 SERRAMONTE CENTER  
DALY CITY   CA   94015   Wells Fargo   N/A   XXXXXXXXXX 4   458   750 CITADEL
DRIVE EAST 2144   COLORADO SPRINGS   CO   80909   Wells Fargo   N/A   XXXXXXXXXX
4   461   1856 MONTEBELLO TOWN CENT   MONTEBELLO   CA   90640   Bank of America
  N/A   XXXXXXXXXX 4   462   6191 SOUTH STATE   MURRAY   UT   84107   Wells
Fargo   N/A   XXXXXXXXXX 4   463   310 DANIEL WEBSTER HWY.   NASHUA   NH   3060
  Bank of America   N/A   XXXXXXXXXX 4   465   575 EAST UNIVERSITY PARKWAY  
OREM   UT   84097   Wells Fargo   N/A   XXXXXXXXXX 4   470   MIDRIVERS MALL   ST
PETERS   MO   63376   Bank of America   N/A   XXXXXXXXXX 4   475   DEL AMO
FASHION SQUARE   TORRANCE   CA   90503   Bank of America   N/A   XXXXXXXXXX 4  
476   FOUR SEASONS   GREENSBORO   NC   27407   Wells Fargo   N/A   XXXXXXXXXX 4
  479   99 ROCKINGHAM PARK   SALEM   NH   3079   Citizens Bank   N/A  
XXXXXXXXXX 4   480   603 SANTA ANITA FASHION PARK   ARCADIA   CA   91006   Bank
of America   N/A   XXXXXXXXXX 4   482   12327 WAYZATA BLVD   MINNETONKA   MN  
55305   Wells Fargo   N/A   XXXXXXXXXX 4   483   CIELO VISTA MALL   EL PASO   TX
  79925   Bank of America   N/A   XXXXXXXXXX 4   486   1036 SANTA ROSA PLAZA  
SANTA ROSA   CA   95401   Bank of America   N/A   XXXXXXXXXX 4   488   150
QUAKER BRIDGE MALL   LAWRENCEVILLE   NJ   8648   JP Morgan Chase   N/A  
XXXXXXXXX 4   490   7201/AL-154 TWO NOTCH RD   COLUMBIA   SC   29223   Wells
Fargo   N/A   XXXXXXXXXX 4   491   7101 DEMOCRACY BLVD 255   BETHESDA   MD  
20817   Wells Fargo   N/A   XXXXXXXXXX 4   492   1961 CHAIN BRIDGE ROAD   MCLEAN
  VA   22102   Capital One Bank   N/A   XXXXXXXXX 4   495   11160 VEIRS ROAD  
WHEATON   MD   20902   Wells Fargo   N/A   XXXXXXXXXX 4   498   30-264 MALL
DRIVE   JERSEY CITY   NJ   7310   Bank of America   N/A   XXXXXXXXXX 4   501  
925 BLOSSOM HILL ROAD   SAN JOSE   CA   95123   Bank of America   N/A  
XXXXXXXXXX 4   506   350 N. MILWALUKEE   BOISE   ID   83704   JP Morgan Chase  
N/A   XXXXXXXXX 4   508   27378 NOVI ROAD   NOVI   MI   48377   JP Morgan Chase
  N/A   XXXXXXXXX 4   512   1488 LOUIS JOLIET MALL   JOLIET   IL   60435   N/A  
First American Bank   XXXXXXXXXXXX 4   521   1300 WEST SUNSET BLVD.   HENDERSON
  NV   89015   Bank of America   N/A   XXXXXXXXXX 4   522   160 N. GULPH RD  
KING OF PRUSSIA   PA   19406   Wells Fargo   N/A   XXXXXXXXXX 4   526   3001 S.
144TH STREET   OMAHA   NE   68144   Wells Fargo   N/A   XXXXXXXXXX 4   527  
2655 RICKMOND AVEENUE   STATEN ISLAND   NY   10314   JP Morgan Chase   N/A  
XXXXXXXXX 4   528   10800 WEST PICO BLVD.   LOS ANGELES   CA   90064   Bank of
America   N/A   XXXXXXXXXX 4   529   3450 WRIGHTSBORO RD   AUGUSTA   GA   30909
  Wells Fargo   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   530   850 HARTFORD TNPK   WATERFORD   CT   6385   N/A   People’s United Bank
  XXXXXXXXXX 4   532   364 MAINE MALL ROAD   SOUTH PORTLAND   ME   4106   Bank
of America   N/A   XXXXXXXXXX 4   536   1689 ARDEN WAY   SACRAMENTO   CA   95815
  Bank of America   N/A   XXXXXXXXXX 4   539   283 TOWN CENTER CIRCLE   SANFORD
  FL   32771   PNC Bank   N/A   XXXXXXXXXX 4   543   5377 KINGS PLAZA   BROOKLYN
  NY   11234   Bank of America   N/A   XXXXXXXXXX   545   24201 W VALENCIA BLVD
2210   VALENCIA   CA   91355   Bank of America   N/A   XXXXXXXXXX 4   546   2204
TOWN EAST MALL   MESQUITE   TX   75150   Wells Fargo   N/A   XXXXXXXXXX 4   548
  11700 PRINCETON PIKE   CINCINNATI   OH   45246   US Bank   N/A   XXXXXXXXX 4  
549   3811 S COOPER ST   ARLINGTON   TX   76015   JP Morgan Chase   N/A  
XXXXXXXXX 4   554   7021 S. MEMORIAL DRIVE   TULSA   OK   74133   Bank of
America   N/A   XXXXXXXXXX 4   555   16205 CITY WALK   SUGAR LAND   TX   77479  
JP Morgan Chase   N/A   XXXXXXXXX 4   557   2760 N. GERMANTOWN PKWY   MEMPHIS  
TN   38133   First Tennessee   N/A   XXXXXXXXX 4   560   2201 LLOYD CENTER  
PORTLAND   OR   97232   Wells Fargo   N/A   XXXXXXXXXX 4   563   6600 MENAUL
BLVD., NE   ALBUQUERQUE   NM   87110   Bank of America   N/A   XXXXXXXXXX 4  
566   6555 E. SOUTHERN AVENUE   MESA   AZ   85206   Bank of America   N/A  
XXXXXXXXXX 4   568   1250 BLTIMORE PIKE   SPRINGFIELD   PA   19064   Citizens
Bank   N/A   XXXXXXXXXX 4   570   154 ST. CLAIR SQUARE   FAIRVIEW HEIGHTS   IL  
62208   Regions   N/A   XXXXXXXXXX 4   573   7600 KINGSTON PIKE   KNOXVILLE   TN
  37919   First Tennessee   N/A   XXXXXXXXX 4   575   789 US 31 NORTH  
GREENWOOD   IN   46142   Fifth Third Bank   N/A   XXXXXXXX 4   577   4301 W.
WISCONSIN AVE.   APPLETON   WI   54915   JP Morgan Chase   N/A   XXXXXXXXX 4  
579   11110 MALL CIRCLE   WALDORF   MD   20603   M&T Bank   N/A   XXXXXXXXXX 4  
593   9597 CAROUSEL CENTER   SYRACUSE   NY   13290   M&T Bank   N/A   XXXXXXXXXX
4   595   2121 STONERIDGE MALL   PLEASANTON   CA   94588   US Bank   N/A  
XXXXXXXXX 4   597   708 EASTVIEW MALL   VICTOR   NY   14564   Citizens Bank  
N/A   XXXXXXXXXX 6   600   1574 FRANKLIN MILLS CIRCLE   PHILADELPHIA   PA  
19154   Citizens Bank   N/A   XXXXXXXXXX 6   603   2700 POTOMAC MILLS CIRCLE  
PRINCE WILLIAM   VA   22192   PNC Bank   N/A   XXXXXXXXXX 6   604   12801 WEST
SUNRISE BLVD   SUNRISE   FL   33323   Bank of America   N/A   XXXXXXXXXX 6   606
  3939 I-35 SOUTH   SAN MARCOS   TX   78666   Bank of America   N/A   XXXXXXXXXX
6   609   5277 FACTORY SHOPS BLVD   ELLENTON   FL   34222   Suntrust Bank   N/A
  XXXXXXXXXXXXX 6   610   5050 FACTORY STORES BLVD   CASTLE ROCK   CO   80108  
Wells Fargo   N/A   XXXXXXXXXX 6   611   6170 W GRAND AVE   GURNEE   IL   60031
  JP Morgan Chase   N/A   XXXXXXXXX 6   612   12158 BEYER ROAD   BIRCH RUN   MI
  48415   PNC Bank   N/A   XXXXXXXXXX 6   613   1111 LEAGUE LINE RD   CONROE  
TX   77303   JP Morgan Chase   N/A   XXXXXXXXX 6   614   8000 FACTORY SHOPS BLVD
  JEFFERSONVILLE   OH   43128   Fifth Third Bank   N/A   XXXXXXXX 6   615   684
LEAVESLEY   GILROY   CA   95020   Bank of America   N/A   XXXXXXXXXX 6   616  
2200 PETALUMA BLVD NORTH   PETALUMA   CA   94952   Wells Fargo   N/A  
XXXXXXXXXX 6   620   1770 W.MAIN   RIVERHEAD   NY   11901   Bank of America  
N/A   XXXXXXXXXX 6   624   4540 HIGHWAY 54   OSAGE BEACH   MO   65065   N/A  
First Bank of the Lake   XXXXXXXXXX 6   625   2700 STATE ROAD   ST AUGUSTINE  
FL   32092   Wells Fargo   N/A   XXXXXXXXXX 6   626   118 LIGHTHOUSE PLACE  
MICHIGAN CITY   IN   46360   Fifth Third Bank   N/A   XXXXXXXX 6   628   TANGER
DRIVE #110   WILLIAMSBURG   IA   52361   N/A   Keokuk County State Bank   XXXXXX
6   630   3155 OUTLET DRIVE   EDINBURGH   IN   46124   N/A   Main Source Bank  
XXXXXXXXX 6   631   2601 S. MCKENZIE ST   FOLEY   AL   36535   Regions   N/A  
XXXXXXXXXX 6   634   10676 W EMERALD COAST PARKWAY   DESTIN   FL   32550  
Regions   N/A   XXXXXXXXXX 6   637   740 VENTURA BLVD   CAMARILLO   CA   93010  
Wells Fargo   N/A   XXXXXXXXXX 6   642   STANLEY K TANGER BLVD   LANCASTER   PA
  17602   Wells Fargo   N/A   XXXXXXXXXX 6   645   1101 SUPER MALL WAY   AUBURN
  WA   98001   Wells Fargo   N/A   XXXXXXXXXX 6   649   800 HWY., 400 SOUTH  
DAWSONVILLE   GA   30534   N/A   United Community Bank   XXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

6   653   1-79 & RT. 208   GROVE CITY   PA   16127   PNC bank   N/A   XXXXXXXXXX
6   655   3000 GRAPEVINE MILLS PKWY   GRAPEVINE   TX   76051   Bank of America  
N/A   XXXXXXXXXX 6   656   5630 PASEO DEL NORTE   CARLSBAD   CA   92008   Wells
Fargo   N/A   XXXXXXXXXX 6   658   266 GREAT MALL DRIVE   MILPITAS   CA   95035
  Wells Fargo   N/A   XXXXXXXXXX 6   664   1 PREMIUM OUTLET BLVD   WRENTHAM   MA
  2093   N/A   Wrentham Cooperative Bank   XXXXXXXX 6   680   311-H NUT TREE
ROAD   VACAVILLE   CA   95688   Bank of America   N/A   XXXXXXXXXX 4   732   385
SOUTHBRIDGE STREET   AUBURN   MA   1501   Bank of America   N/A   XXXXXXXXXX 4  
733   220 NORTH MAPLE,   RAPID CITY   SD   57701   US Bank   N/A   XXXXXXXXX 4  
734   3500 OLEANDER DRIVE   WILMINGTON   NC   28403   Bank of America   N/A  
XXXXXXXXXX 4   748   2003 CHARLESTON TOWN CENTER   CHARLESTON   WV   25389   N/A
  United Bank   XXXXXXXXX 4   765   2501 WEST WABASH AVENUE   SPRINGFIELD   IL  
62704   PNC Bank   N/A   XXXXXXXXXX 4   767   1200S. TOWNE CENTER   PROVO   UT  
84601   Wells Fargo   N/A   XXXXXXXXXX 6   770   320 PRIME OUTLETS BLVD  
HAGERSTOWN   MD   21740   M&T Bank   N/A   XXXXXXXXXX 6   771   4686 BALDWIN
ROAD   AUBURN HILLS   MI   48326   Bank of America   N/A   XXXXXXXXXX 9   801  
7007 FRIARS   SAN DIEGO   CA   92108   Wells Fargo   N/A   XXXXXXXXXX 9   835  
10 NEWBURY STREET   BOSTON   MA   2116   Bank of America   N/A   XXXXXXXXXX 4  
853   100 CAMBRIDGESIDE PLACE   CAMBRIDGE   MA   2141   Bank of America   N/A  
XXXXXXXXXX 4   857   6270 NORTH POINTE PKWY.   ALPHARETTA   GA   30022   Bank of
America   N/A   XXXXXXXXXX 4   858   2727 FAIRFIELD COMMONS   BEAVER CREEK   OH
  45431   JP Morgan Chase   N/A   XXXXXXXXX 4   860   233 HILLSDALE CENTER   SAN
MATEO   CA   94403   Wells Fargo   N/A   XXXXXXXXXX 9   875   6000 W GLADES ROAD
  BOCA RATON   FL   33431   Bank of America   N/A   XXXXXXXXXX 9   897   2751
EAST 1ST AVENUE   DENVER   CO   80206   JP Morgan Chase   N/A   XXXXXXXXX 3  
902   14006 RIVERSIDE DRIVE   SHERMAN OAKS   CA   91423   Bank of America   N/A
  XXXXXXXXXX 3   906   1514 REDWOOD HIGHWAY   CORTE MADERA   CA   94925   Bank
of America   N/A   XXXXXXXXXX 3   913   2126 ABBOTT MARTIN ROAD   NASHVILLE   TN
  37215   Suntrust Bank   N/A   XXXXXXXXXXXXX 3   914   1726 UTICA SQUARE  
TULSA   OK   74114   JP Morgan Chase   N/A   XXXXXXXXX 3   921   3200 LAS VEGAS
BLVD SOUTH   LAS VEGAS   NV   89109   Bank of America   N/A   XXXXXXXXXX 3   923
  1847G INTERNATIONAL DR   MCLEAN   VA   22102   Wells Fargo   N/A   XXXXXXXXXX
3   925   1595 NORTHERN BLVD.   MANHASSET   NY   11030   Capital One Bank   N/A
  XXXXXXXXX 3   935   352 N. BEVERLY DRIVE   BEVERLY HILLS   CA   90210   Bank
of America   N/A   XXXXXXXXXX 3   936   3333 BEAR STREET   COSTA MESA   CA  
92626   Bank of America   N/A   XXXXXXXXXX 3   938   3500 PEACHTREE ROAD NORTH  
ATLANTA   GA   30326   Bank of America   N/A   XXXXXXXXXX 3   946   2367 RICE
BLVD.   HOUSTON   TX   77005   Compass Bank   N/A   XXXXXXXX 3   948   6130
POPLAR AVENUE   MEMPHIS   TN   38119   Bank of America   N/A   XXXXXXXXXX 3  
950   160 N. GULPH RD.   KING OF PRUSSIA   PA   19406   Wells Fargo   N/A  
XXXXXXXXXX 4   969   1105 WALNUT ST   CARY   NC   27511   Bank of America   N/A
  XXXXXXXXXX 4   977   1800 GALLERIA BLVD   FRANKLIN   TN   37067   First
Tennessee   N/A   XXXXXXXXX 4   978   8408 ABERCORN ST   SAVANNAH   GA   31406  
Bank of America   N/A   XXXXXXXXXX 4   980   1233 WEST AVENUE P   PALMDALE   CA
  93551   Wells Fargo   N/A   XXXXXXXXXX 4   982   1122 PINNACLE HILLS PROMENADE
  ROGERS   AR   72703   N/A   Bear State Bank   XXXXXXX 4   983   2825 S.
GLENSTONE   SPRINGFIELD   MO   65804   Bank of America   N/A   XXXXXXXXXX 4  
984   9945 NE CASCADES PARKWAY   PORTLAND   OR   97220   Wells Fargo   N/A  
XXXXXXXXXX 4   985   2950 EAST TEXAS STREET   BOSSIER CITY   LA   71111  
Regions   N/A   XXXXXXXXXX 4   989   5488 PADRE STAPLES   CORPUS CHRISTI   TX  
78411   Bank of America   N/A   XXXXXXXXXX 9   1105   3008 TOWN CENTER BLVD  
LANSING   MI   48912   N/A   Comerica   XXXXXXXXXX 9   1113   2780 PALISADES
CENTER DRIVE   WEST NYACK   NY   10994   JP Morgan Chase   N/A   XXXXXXXXX 9  
1120   2901 CAPITAL OF TEXAS HWY   AUSTIN   TX   78746   Bank of America   N/A  
XXXXXXXXXX 9   1135   8702 KEYSTONE CROSSING   INDIANAPOLIS   IN   46240   JP
Morgan Chase   N/A   XXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

9   1137   400 COMMONS WAY   BRIDGEWATER   NJ   8807   PNC Bank   N/A  
XXXXXXXXXX 9   1139   3101 PGA BLVD   PALM BEACH   FL   33410   Wells Fargo  
N/A   XXXXXXXXXX   1140   1102 GLENDALE GALLERIA, SUITE G001   GLENDALE   CA  
91210   Bank of America   N/A   XXXXXXXXXX 9   1142   1101 MELBOURNE ROAD  
HURST   TX   76053   Bank of America   N/A   XXXXXXXXXX 9   1144   1615 WALNUT
STREET   PHILADELPHIA   PA   19102   Wells Fargo   N/A   XXXXXXXXXX 9   1145  
4400 ASHFORD-DUNWOODY RD   ATLANTA   GA   30346   Bank of America   N/A  
XXXXXXXXXX 9   1147   26300 CEDAR ROAD   CLEVELAND   OH   44122   Fifth Third
Bank   N/A   XXXXXXXX 9   1148   715 CHRISTIANA MALL   NEWARK   DE   19702   PNC
Bank   N/A   XXXXXXXXXX 9   1149   700 HAYWOOD ROAD   GREENVILLE   SC   29607  
Wells Fargo   N/A   XXXXXXXXXX 9   1150   250 GRANITE STREET   BRAINTREE   MA  
2184   Bank of America   N/A   XXXXXXXXXX 9   1152   7875 MONTGOMERY ROAD  
CINCINNATI   OH   45236   US Bank   N/A   XXXXXXXXX 9   1158   MONROEVILLE MALL
  MONROEVILLE   PA   15146   PNC bank   N/A   XXXXXXXXXX 9   1159   2800 W BIG
BEAVER ROAD   TROY   MI   48084   PNC Bank   N/A   XXXXXXXXXX 9   1160   259
WALT WHITMAN ROAD   HUNTINGTON STATION   NY   11746   Bank of America   N/A  
XXXXXXXXXX 9   1161   2121 BREA MALL   BREA   CA   92821   Wells Fargo   N/A  
XXXXXXXXXX 9   1162   10300 N.E. 8TH STREET   BELLEVUE   WA   98004   Bank of
America   N/A   XXXXXXXXXX 9   1163   70 WEST COUNTY CENTER   ST. LOUIS   MO  
63131   Bank of America   N/A   XXXXXXXXXX 9   1164   5539 LBJ FREEWAY   DALLAS
  TX   75240   JP Morgan Chase   N/A   XXXXXXXXX 9   1166   7700 W NORTHWEST HWY
  DALLAS   TX   75225   Wells Fargo   N/A   XXXXXXXXXX 9   1168   5 MAPLE AVENUE
  WHITE PLAINS   NY   10605   JP Morgan Chase   N/A   XXXXXXXXX 9   1170   510
EVERGREEN WAY   SOUTH WINDSOR   CT   6074   Bank of America   N/A   XXXXXXXXXX 9
  1171   9802 COLONNADE BLVD   SAN ANTONIO   TX   78230   Bank of America   N/A
  XXXXXXXXXX 9   1172   104 WORCESTER ROAD   NATICK   MA   1760   Bank of
America   N/A   XXXXXXXXXX 9   1173   4716 SHARON ROAD   CHARLOTTE   NC   28210
  Bank of America   N/A   XXXXXXXXXX 9   1182   16010 W BLUEMOUND ROAD  
BROOKFIELD   WI   53005   US Bank   N/A   XXXXXXXXX 9   1183   5001 MONROE
STREET   TOLEDO   OH   43623   Key Bank   N/A   XXXXXXXXXXXX 9   1184   5727
JOHNSON STREET   LAFAYETTE   LA   70503   JP Morgan Chase   N/A   XXXXXXXXX 9  
1189   34 OLD ORCHARD CENTER   SKOKIE   IL   60077   Bank of America   N/A  
XXXXXXXXXX 9   1190   2200 S 10TH STREET   MCALLEN   TX   78503   Wells Fargo  
N/A   XXXXXXXXXX 9   1192   555 THE SHOPS AT VIEJO   MISSION VIEJO   CA   92691
  Bank of America   N/A   XXXXXXXXXX 9   1195   28 EAST 57TH STREET   NEW YORK  
NY   10022   Bank of America   N/A   XXXXXXXXXX 9   1197   65 EAST RT 4 WEST  
PARAMUS   NJ   7652   Bank of America   N/A   XXXXXXXXXX 9   1198   40 E VIA DEL
ORO   FRESNO   CA   93720   Bank of America   N/A   XXXXXXXXXX 3   1278   350
AVE SAN LORENZO   CORAL GABLES   FL   33146   JP Morgan Chase   N/A   XXXXXXXXX
9   1280   380 E COLORADO BLVD   PASADENA   CA   91101   Bank of America   N/A  
XXXXXXXXXX 4   1300   40820 WINCHESTER RD   TEMECULA   CA   92591   Bank of
America   N/A   XXXXXXXXXX 4   1303   RTE. 220 & GOODS LA   ALTOONA   PA   16601
  N/A   First Commonwealth Bank   XXXXXXXXX 4   1306   1000 TURTLE CREEK DRIVE  
HATTIESBURG   MS   39402   Regions   N/A   XXXXXXXXXX 4   1313   1710 BRIARGATE
BLVD   COLORADO SPRINGS   CO   80920   US Bank   N/A   XXXXXXXXX 4   1316   7701
W. I-40   AMARILLO   TX   79121   Bank of America   N/A   XXXXXXXXXX 4   1317  
21100 DULLES TOWN CENTER   DULLES   VA   20166   Capital One Bank   N/A  
XXXXXXXXX 4   1324   4950 PACIFIC MALL   STOCKTON   CA   95207   Bank of America
  N/A   XXXXXXXXXX 4   1326   705 KIRKWOOD MALL   BISMARCK   ND   58504   N/A  
Kirkwood Bank & Trust   XXXXXXX 4   1327   8031 W. RIDGEWOOD DR   PARMA   OH  
44129   Key Bank   N/A   XXXXXXXXXXXX 6   1335   US RTE 1 & EXIT 3A   KITTERY  
ME   3904   N/A   TD Bank   XXXXXXXXX 4   1336   2043 LAYTON HILLS MALL   LAYTON
  UT   84041   Key Bank   N/A   XXXXXXXXXXXX 4   1337   718 NESHAMINY MALL  
BENSALEM   PA   19020   Wells Fargo   N/A   XXXXXXXXXX 4   1339   320 WEST 5TH
AVENUE   ANCHORAGE   AK   99501   Wells Fargo   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   1345   11200 LAKELINE MALL DR   CEDAR PARK   TX   78613   Wells Fargo   N/A
  XXXXXXXXXX 4   1348   2026 FLORENCE MALL   FLORENCE   KY   41042   Fifth Third
Bank   N/A   XXXXXXXX 4   1350   2701 MING AVENUE   BAKERSFIELD   CA   93304  
Bank of America   N/A   XXXXXXXXXX 4   1354   3700 RIVERTOWN PARKWAY  
GRANDVILLE   MI   49418   PNC bank   N/A   XXXXXXXXXX 4   1356   6155 EASTEX
FRWY. #A-118   BEAUMONT   TX   77706   JP Morgan Chase   N/A   XXXXXXXXX 4  
1358   1941 SOUTHLAKE MALL   MERILVILLE   IN   46410   Fifth Third Bank   N/A  
XXXXXXXX 4   1359   2700 MIAMISBURG-CNTRVILLE   DAYTON   OH   45459   Key Bank  
N/A   XXXXXXXXXXXX 4   1361   309 SOUTH COUNTY WAY   ST. LOUIS   MO   63129   US
Bank   N/A   XXXXXXXXX 4   1362   7401 MARKET STREET   YOUNGSTOWN   OH   44512  
PNC bank   N/A   XXXXXXXXXX 4   1363   1591 BRADLEY PARK DR   COLUMBUS   GA  
31904   Wells Fargo   N/A   XXXXXXXXXX 4   1365   385 N. ALAFAYA TRAIL   ORLANDO
  FL   32828   JP Morgan Chase   N/A   XXXXXXXXX 4   1371   1620 NORTH MAIN ST  
SALINAS   CA   93906   Wells Fargo   N/A   XXXXXXXXXX 4   1373   3385 WOODWARD
MILL CROSSING   BUFORD   GA   30519   Wells Fargo   N/A   XXXXXXXXXX 4   1374  
3926 GRAND AVE.   CHINO   CA   91710   Wells Fargo   N/A   XXXXXXXXXX 4   1384  
5300 N. SAN DARIO   LAREDO   TX   78041   Wells Fargo   N/A   XXXXXXXXXX 4  
1393   50 HOLYOKE STREET   HOLYOKE   MA   1040   Bank of America   N/A  
XXXXXXXXXX 4   1394   790 SOUTH ROAD   POUGHKEEPSIE   NY   12601   Wells Fargo  
N/A   XXXXXXXXXX 6   1603   651 KAPKOWSKI RD.   ELIZABETH   NJ   7201   Bank of
America   N/A   XXXXXXXXXX 6   1605   8111 CONCORD MILLS BLVD   CONCORD   NC  
28027   First Citizens Bank   N/A   XXXXXXXXXX 6   1606   5000 KATY MILLS CIRCLE
  KATY   TX   77494   JP Morgan Chase   N/A   XXXXXXXXX 6   1608   5000 ARIZONA
MILLS CIRCLE   TEMPE   AZ   85282   Bank of America   N/A   XXXXXXXXXX 6   1609
  11401 NW 12TH STREET   MIAMI   FL   33172   Bank of America   N/A   XXXXXXXXXX
6   1610   36461 SEASIDE OUTLET DRIVE   REHOBOTH BEACH   DE   19971   PNC Bank  
N/A   XXXXXXXXXX 6   1614   10835 FACTORY SHOPS BLVD   GULFPORT   MS   39503  
Regions   N/A   XXXXXXXXXX 6   1615   1001 ARNEY ROAD   WOODBURN   OR   97071  
Wells Fargo   N/A   XXXXXXXXXX 6   1616   8200 VINELAND AVENUE   ORLANDO   FL  
32821   Bank of America   N/A   XXXXXXXXXX 6   1618   1645 PARKWAY   SEVIERVILLE
  TN   37862   BB&T   N/A   XXXXXXXXX 6   1619   7000 ARUNDEL MILLS CIRCLE  
HANOVER   MD   21076   Bank of America   N/A   XXXXXXXXXX 6   1621   7400 LAS
VEGAS BLVD   LAS VEGAS   NV   89123   Bank of America   N/A   XXXXXXXXXX 6  
1622   CARRETERA ESTATAL PR #3   CANOVANAS   PR   729   N/A   Banco Popular  
XXXXXXXXX 6   1624   5709-62 RICHMOND RD   WILLIAMSBURG   VA   23188   Bank of
America   N/A   XXXXXXXXXX 6   1625   3001 S WASHBURN STREET   OSHKOSH   WI  
54904   US Bank   N/A   XXXXXXXXX 6   1626   6415 LABEAUX AVE NE   ALBERTVILLE  
MN   55301   N/A   Premier Bank Minnesota   XXXXXXXXX 6   1627   655 ROUTE 318  
WATERLOO   NY   13165   N/A   Five Star Bank   XXXXXXXXX 6   1629   4201 CAMINO
DELA PLAZA   SAN DIEGO   CA   92173   Bank of America   N/A   XXXXXXXXXX 6  
1630   241 FORT EVAN ROAD NE   LEESBURG   VA   20176   Bank of America   N/A  
XXXXXXXXXX 6   1631   5900 SUGARLOAF PARKWAY   LAWRENCEVILLE   GA   30043  
Wells Fargo   N/A   XXXXXXXXXX 6   1632   1025 INDUSTRIAL PARK DR   SMITHFIELD  
NC   27577   First Citizens Bank   N/A   XXXXXXXXXX 6   1633   94792 LUMIANINA
STREET   WAIPAHU   HI   96797   N/A   Bank of Hawaii   XXXXXXXXXX 6   1634  
6699 NORTH LANDMARK DR   PARK CITY   UT   84098   Wells Fargo   N/A   XXXXXXXXXX
6   1635   1000 ROUTE 611   TANNERSVILLE   PA   18372   Citizens Bank   N/A  
XXXXXXXXXX 6   1636   1475 N BURKHART ROAD   HOWELL   MI   48843   JP Morgan
Chase   N/A   XXXXXXXXX 6   1637   10839 KINGS ROAD   MYRTLE BEACH   SC   29572
  Bank of America   N/A   XXXXXXXXXX 6   1640   14500 W COLFAX AVE   LAKEWOOD  
CO   80401   Key Bank   N/A   XXXXXXXXXXXX 6   1642   575 W LINMAR LANE  
JOHNSON CREEK   WI   53038   N/A   Premier Bank   XXXXXX 6   1647   855 S GRAND
CENTRAL PKWY   LAS VEGAS   NV   89106   Wells Fargo   N/A   XXXXXXXXXX 6   1648
  1650 PREMIUM OUTLETS BLVD   AURORA   IL   60504   JP Morgan Chase   N/A  
XXXXXXXXX 6   1649   561A1 SOUTH FORK AVENUE SOUTH   NORTH BEND   WA   98045  
Bank of America   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

6   1651   450 NW 257TH AVE   TROUTDALE   OR   97060   Wells Fargo   N/A  
XXXXXXXXXX 6   1652   13000 FOLSOM BLVD   FOLSOM   CA   95630   Wells Fargo  
N/A   XXXXXXXXXX 6   1655   9909 AVON LAKE ROAD   BURBANK   OH   44214   N/A  
First Merit Bank   XXXXXXXXXX 6   1656   1414 FORDING ISLAND ROAD   HILTON HEAD
  SC   29910   N/A   South State bank   XXXXXXXXX 6   1658   11800 FACTORY SHOPS
BLVD   HUNTLEY   IL   60142   JP Morgan Chase   N/A   XXXXXXXXX 6   1662   1829
VILLAGE WEST PARKWAY   KANSAS CITY   KS   66111   US Bank   N/A   XXXXXXXXX 6  
1668   4801 MCKNIGHT ROAD ROOM 105   PITTSBURGH   PA   15237   PNC bank   N/A  
XXXXXXXXXX 6   1670   46 OUTLET SQUARE SPACE 149   HERSHEY   PA   17033   Wells
Fargo   N/A   XXXXXXXXXX 6   1671   ONE PREMIUM OUTLET BLVD, SPACE 829   TINTON
FALLS   NJ   7753   JP Morgan Chase   N/A   XXXXXXXXX 6   1672   433 OPRY MILLS
DR, STE 334   NASHVILLE   TN   37214   Bank of America   N/A   XXXXXXXXXX 6  
1673   6200 GRANDWAY BLVD, SUITE 616   LEEDS   AL   35094   Regions   N/A  
XXXXXXXXXX 6   1675   7051 S. DESERT BLVD, SUITE F660   EL PASO   TX   79835  
Wells Fargo   N/A   XXXXXXXXXX 6   1677   16 W LIGHTCAP RD 1241   POTTSTOWN   PA
  19464   M&T Bank   N/A   XXXXXXXXXX 6   1678   3700 CABELAS BLVD 349   LEHI  
UT   84043   JP Morgan Chase   N/A   XXXXXXXXX 6   1679   18521 OUTLET BLVD
SUITE 843   CHESTERFIELD   MO   63005   PNC bank   N/A   XXXXXXXXXX 6   1680  
915 RIDGEWALK PKWY, STE 445   ATLANTA   GA   30188   Suntrust Bank   N/A  
XXXXXXXXXXXXX 6   1681   1781 PALM BEACH LAKES BLVD   PALM BEACH   FL   33401  
Bank of America   N/A   XXXXXXXXXX 6   1682   400 PREMIUM OUTLETS DR   MONROE  
OH   45050   JP Morgan Chase   N/A   XXXXXXXXX 6   1683   21355 NEBRASKA
CROSSING DR F149   GRETNA   NE   68028   Regions   N/A   XXXXXXXXXX 6   1685  
200 BASS PRO DR #440   PEARLAND   MS   39208   N/A   Pinnacle Bank   XXXXXXXXXX
6   1686   1821 FASHION OUTLETS BLVD   NIAGARA FALLS   NY   14304   Bank of
America   N/A   XXXXXXXXXX 6   1687   1155 BUCK CREEK RD, E516   SIMPSONVILLE  
KY   40067   Fifth Third Bank   N/A   XXXXXXXX 6   1688   3925 EAGAN OUTETS
PARKWAY, STE 825   EAGAN   MN   55122   US Bank   N/A   XXXXXXXXX 6   1690   152
THE ARCHES CIRCLE SUITE 1382   DEER PARK   NY   11729   JP Morgan Chase   N/A  
XXXXXXXXX 6   1691   411 ARTISAN WAY   SOMERVILLE   MA   02415   Citizens Bank  
N/A   XXXXXXXXXX 4   1702   203 LEHIGH VALLEY MALL   WHITEHALL   PA   18052  
Wells Fargo   N/A   XXXXXXXXXX 4   1708   6001 WEST WACO DRIVE   WACO   TX  
76710   N/A   American Bank   XXXXXXXXX 4   1710   2601 PRESTON ROAD   FRISCO  
TX   75034   Bank of America   N/A   XXXXXXXXXX 4   1711   3200 N. FEDERAL
HIGHWAY   FT. LAUDERDALE   FL   33306   Wells Fargo   N/A   XXXXXXXXXX 4   1712
  1451 STATE HWY. 114 WEST   GRAPEVINE   TX   76051   Bank of America   N/A  
XXXXXXXXXX 9   1717   1620 PALMETTO GRANDE   MT. PLEASANT   SC   29464   Bank of
America   N/A   XXXXXXXXXX 4   1718   3 SOUTH TUNNEL ROAD   ASHVILLE   NC  
28805   Wells Fargo   N/A   XXXXXXXXXX 4   1722   3054 NW FEDERAL HIGHWAY  
JENSEN BEACH   FL   34957   Bank of America   N/A   XXXXXXXXXX 4   1723   333
APACHE MALL   ROCHESTER   MN   55902   N/A   Associated Bank   XXXXXXXXXX 4  
1725   8222 AGORA PARKWAY   LIVE OAK   TX   78233   Compass Bank   N/A  
XXXXXXXXX 4   1728   1500 S. WILLOW ST   MANCHESTER   NH   3103   Citizens Bank
  N/A   XXXXXXXXXX 4   1732   1615 EAST EMPIRE   BLOOMINGTON   IL   61701   PNC
Bank   N/A   XXXXXXXXXX 4   1733   5101 HINKLEVILLE RD.   PADUCAH   KY   42001  
US Bank   N/A   XXXXXXXXX 4   1735   355 SPOTSYLVANIA MALL   FREDRICKSBURG   VA
  22407   Bank of America   N/A   XXXXXXXXXX 4   1736   2370 N. EXPRESSWAY  
BROWNSVILLE   TX   78521   Wells Fargo   N/A   XXXXXXXXXX 4   1739   2685 E.
MAIN STREET   PLAINFIELD   IN   46168   PNC Bank   N/A   XXXXXXXXXX 4   1740  
3175 28TH STREET   GRAND RAPIDS   MI   49508   PNC bank   N/A   XXXXXXXXXX 4  
1741   1866 GREEN OAKS ROAD   FORT WORTH   TX   76116   JP Morgan Chase   N/A  
XXXXXXXXX 4   1744   3414 HIGHWAY 190   MANDEVILLE   LA   70470   JP Morgan
Chase   N/A   XXXXXXXXX 4   1747   2100 SOUTH WS YOUNG DR   KILLEEN   TX   76543
  Bank of America   N/A   XXXXXXXXXX 4   1748   1201 BOSTON POST ROAD   MILFORD
  CT   6460   N/A   People’s United Bank   XXXXXXXXXX 4   1749   100 COLUMBIANA
CIRCLE   COLUMBIA   SC   29212   Bank of America   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   1750   5901 UNIVERSITY DRIVE   HUNTSVILLE   AL   35806   Regions   N/A  
XXXXXXXXXX 4   1753   6279 NEWBERRY ROAD   GAINESVILLE   FL   32605   Wells
Fargo   N/A   XXXXXXXXXX 4   1760   2300 BERNADETTE DRIVE   COLUMBIA   MO  
65203   Bank of America   N/A   XXXXXXXXXX 4   1761   233 REYNOLDS ROAD  
JOHNSON CITY   NY   13790   N/A   Chemung Canal Trust   XXXXXXXXX 4   1763   800
N GREEN RIVER RD   EVANSVILLE   IN   47715   Fifth Third Bank   N/A   XXXXXXXXX
4   1766   ONE BELLIS PARKWAY   BELLINGHAM   WA   98226   Key Bank   N/A  
XXXXXXXXXXXXX 4   1767   6100 EAST O STREET   LINCOLN   NE   68505   Wells Fargo
  N/A   XXXXXXXXXX 4   1768   6501 N. GRAPE ROAD   MISHAWAKA   IN   46545  
Wells Fargo   N/A   XXXXXXXXXX 4   1771   2745 EDMONDSON ROAD   CINCINNATI   OH
  45209   Fifth Third Bank   N/A   XXXXXXXX 4   1775   2300 E 17TH STREET  
IDAHO FALLS   ID   83404   Key Bank   N/A   XXXXXXXXXXXXX 4   1776   4310
BUFFALO GAP ROAD   ABILENE   TX   79606   JP Morgan Chase   N/A   XXXXXXXXX 4  
1777   1310 ROBINSON CENTER DR   PITTSBURGH   PA   15205   PNC bank   N/A  
XXXXXXXXXX 4   1778   29 WYOMING VALLEY MALL   WILKES-BARRE   PA   18702   Wells
Fargo   N/A   XXXXXXXXXX 4   1781   4001 WEST 41ST STREET   SIOUX FALLS   SD  
57106   Wells Fargo   N/A   XXXXXXXXXX 4   1782   544 W PRIEN LAKE ROAD   LAKE
CHARLES   LA   70601   JP Morgan Chase   N/A   XXXXXXXXX 4   1786   419 CROSS
CREEK MALL   FAYETTEVILLE   NC   28303   Wells Fargo   N/A   XXXXXXXXXX 4   1793
  15757 FM 529   HOUSTON   TX   77095   JP Morgan Chase   N/A   XXXXXXXXX 4  
1794   2000 BRITTIAN ROAD   AKRON   OH   44310   JP Morgan Chase   N/A  
XXXXXXXXX 4   1799   4110 WEST JEFFERSON BLVD   FORT WAYNE   IN   46804   PNC
Bank   N/A   XXXXXXXXXX 4   1800   8390 TAMARAK VILLAGE   WOODBURY   MN   55125
  Wells Fargo   N/A   XXXXXXXXXX 4   1804   3111 WEST CHANDLER BLVD   CHANDLER  
AZ   85226   Bank of America   N/A   XXXXXXXXXX 4   1808   5600 HARVEY MALL  
MUSKEGON   MI   49444   Fifth Third Bank   N/A   XXXXXXXX 4   1809   88 LAKEWOOD
CENTER   LAKEWOOD   CA   90712   Bank of America   N/A   XXXXXXXXXX 4   1811  
239 WESTMORELAND, RTE 30E   GREENSBURG   PA   15601   PNC bank   N/A  
XXXXXXXXXX 4   1813   4350 24TH AVENUE   FORT GRATIOT   MI   48059   JP Morgan
Chase   N/A   XXXXXXXXX 4   1814   8800 WEST CHARLESTON   LAS VEGAS   NV   89117
  JP Morgan Chase   N/A   XXXXXXXXX 4   1817   3215 SOUTH LINDEN RD   FLINT   MI
  48507   JP Morgan Chase   N/A   XXXXXXXXX 4   1819   2200 WEST WAR MEMORIAL DR
  PEORIA   IL   61613   N/A   Commerce   XXXXXXXXX 4   1820   SR 60 & I-75  
BRANDON   FL   33511   Bank of America   N/A   XXXXXXXXXX 4   1821   8021 CITRUS
PARK DRIVE   TAMPA   FL   33625   Bank of America   N/A   XXXXXXXXXX 4   1825  
155 DORSET STREET   SOUTH BURLINGTON   VT   5403   N/A   People’s United Bank  
XXXXXXXX 4   1826   5959 TRIANGLE TOWN CENTER   RALEIGH   NC   27616   Wells
Fargo   N/A   XXXXXXXXXX 4   1828   1 GALLERIA DRIVE   MIDDLETOWN   NY   10941  
1st Niagara Bank   N/A   XXXXXXXXX 4   1829   89 EAST TOWN MALL   MADISON   WI  
53704   US Bank   N/A   XXXXXXXXX 10   1830   975 HOSTOS AVENUE   MAYAGUEZ   PR
  680   N/A   Banco Popular   XXXXXXXXX 4   1831   125B COLONY PLACE   PLYMOUTH
  MA   2360   N/A   Sovereign Bank   XXXXXXXXXXX 4   1839   1804 JONEBORO ROAD  
MCDONOUGH   GA   30253   Suntrust Bank   N/A   XXXXXXXXXXXXX 4   1840   2415
SAGAMORE PRKY SOUTH   LAFAYETTE   IN   47905   JP Morgan Chase   N/A   XXXXXXXXX
4   1843   2007-3 E GREYHOUND PASS   CARMEL   IN   46032   JP Morgan Chase   N/A
  XXXXXXXXX 4   1848   7052 EAST CHASE PKWY   MONTGOMERY   AL   36117   Wells
Fargo   N/A   XXXXXXXXXX 4   1851   3800 US HWY 98 N   LAKELAND   FL   33809  
Regions   N/A   XXXXXXXXXX 4   1852   72840 HIGHWAY 111   PALM DESERT   CA  
92260   Bank of America   N/A   XXXXXXXXXX 4   1853   4802 VALLEY VIEW BLVD  
ROANOKE   VA   24012   First Citizens Bank   N/A   XXXXXXXXXX 4   1856   7501
CERMAK ROAD   NORTH RIVERSIDE   IL   60546   Fifth Third Bank   N/A   XXXXXXXX 4
  1857   2150 NORTHWOODS BLVD   N CHARLESTON   SC   29406   Wells Fargo   N/A  
XXXXXXXXXX 4   1859   624 MILLCREEK MALL   ERIE   PA   16565   PNC bank   N/A  
XXXXXXXXXX 4   1860   2088 INDEPENDENCE CTR DR   INDEPENDENCE   MO   64057   US
Bank   N/A   XXXXXXXXX 4   1861   101 NORTH RANGE LINE   JOPLIN   MO   64801  
US Bank   N/A   XXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   1862   1445 METROPOLITAN AVENUE   BRONX   NY   10462   Bank of America   N/A
  XXXXXXXXXX 4   1863   7700 E KELLOGG   WICHITA   KS   67207   Bank of America
  N/A   XXXXXXXXXX 4   1868   1564 EAST RIO ROAD   CHARLOTTESVILLE   VA   22901
  Bank of America   N/A   XXXXXXXXXX 4   1869   1600 MILLER TRUNK HWY   DULUTH  
MN   55811   Wells Fargo   N/A   XXXXXXXXXX 4   1870   970 BAY PARK SQUARE  
GREEN BAY   WI   54304   JP Morgan Chase   N/A   XXXXXXXXX 4   1878   215 E
FOOTHILLS PKWY   FT. COLLINS   CO   80525   Wells Fargo   N/A   XXXXXXXXXX 4  
1881   1701 MCFARLAND BLVD EAST   TUSCALOOSA   AL   35404   Regions   N/A  
XXXXXXXXXX 4   1883   1960 HIGHWAY 70 SE   HICKORY   NC   28602   First Citizens
Bank   N/A   XXXXXXXXXX 4   1885   900 GESSNER STREET   HOUSTON   TX   77024  
JP Morgan Chase   N/A   XXXXXXXXX 4   1886   114 DOGWOOD BLVD   FLOWOOD   MS  
39208   Regions   N/A   XXXXXXXXXX 4   1891   780 BROOKWOOD VILLAGE   HOMEWOOD  
AL   35209   Compass Bank   N/A   XXXXXXXX 4   1892   3428 BEL AIR MALL   MOBILE
  AL   36606   Regions   N/A   XXXXXXXXXX 4   1893   2399 MEADOWBROOK ROAD  
BRIDGEPORT   WV   26330   JP Morgan Chase   N/A   XXXXXXXXX 4   1895   1736
NORTHWEST CHIPMAN RD   LEES SUMMIT   MO   64081   Bank of America   N/A  
XXXXXXXXXX 4   1902   1185 NORTH BURLESON BLVD   BURLESON   TX   76028   Wells
Fargo   N/A   XXXXXXXXXX 4   1905   2500 W. INTERNATIONAL BLVD, SPACE 303  
DAYTONA BEACH   FL   32114   Suntrust Bank   N/A   XXXXXXXXXXXXX 4   1904   449
LOS CERRITOS CENTER SPACE F12   CERRITOS   CA   90703   Bank of America   N/A  
XXXXXXXXXX 4   1907   257 MADONNA ROAD   SAN LUIS OBISPO   CA   93401   JP
Morgan Chase   N/A   XXXXXXXXX 10   1908   525 FD ROOSEVELT&LAS AMERICAS   SAN
JUAN   PR   918   N/A   R-G Premier Bank   XXXXXXXXXX 4   1911   4601 EASTGATE
BLVD   CINCINNATI   OH   45245   Key Bank   N/A   XXXXXXXXXXXX 4   1915   7200
HARRISON AVENUE   ROCKFORD   IL   61112   US Bank   N/A   XXXXXXXXX 4   1917  
10504 BROADWAY   PEARLAND   TX   77581   Bank of America   N/A   XXXXXXXXXX 4  
1920   5111 ROGERS AVENUE   FORT SMITH   AR   72903   Regions   N/A   XXXXXXXXXX
4   1921   1750 DEPTFORD CENTER ROAD   DEPTFORD   NJ   8096   Wells Fargo   N/A
  XXXXXXXXXX 4   1922   113 CENTRAL MALL   TEXARKANA   TX   75503   Regions  
N/A   XXXXXXXXXX 4   1925   6800 S. WESTNEDGE AVE, SUITE 4   PORTAGE   MI  
49002   PNC Bank   N/A   XXXXXXXXXX 4   1928   1600 NORTH RIVERSIDE   MEDFORD  
OR   97501   Wells Fargo   N/A   XXXXXXXXXX 4   1938   5555 YOUNGSTOWN-WARREN
ROAD   NILES   OH   44446   JP Morgan Chase   N/A   XXXXXXXXX 4   1942   12764
RIVERDALE BLVD   COON RAPIDS   MN   55448   Wells Fargo   N/A   XXXXXXXXXX 4  
1943   900 COMMONS DRIVE   DOTHAN   AL   36303   Regions   N/A   XXXXXXXXXX 4  
1946   3RD ST & C AVE   LAWTON   OK   73501   N/A   IBC   XXXXXXXXXX 4   1948  
4700 MILLHAVEN ROAD   MONROE   LA   71201   JP Morgan Chase   N/A   XXXXXXXXX 4
  1950   715 NORTH HWY 67   CEDAR HILL   TX   75104   Wells Fargo   N/A  
XXXXXXXXXX 4   1952   2000 COASTAL GRAND CIRCLE   MYRTLE BEACH   SC   29577  
Bank of America   N/A   XXXXXXXXXX 4   1954   3437 MASONIC DRIVE   ALEXANDRIA  
LA   71301   JP Morgan Chase   N/A   XXXXXXXXX 4   1956   5576 FAIRMOUNT PKWY  
PASADENA   TX   77502   Bank of America   N/A   XXXXXXXXXX 4   1958   722
MEYERLAND PLAZA   HOUSTON   TX   77096   Bank of America   N/A   XXXXXXXXXX 4  
1959   2529 MAIN STREET   UNION GAP   WA   98903   Bank of America   N/A  
XXXXXXXXXX 4   1960   500 INLAND CENTER DRIVE   SAN BERNARDINO   CA   92408  
Bank of America   N/A   XXXXXXXXXX 4   1968   1800 S LOOP 288   DENTON   TX  
76205   Wells Fargo   N/A   XXXXXXXXXX 4   1969   2226 S MOONEY BLVD   VISALIA  
CA   93277   Bank of America   N/A   XXXXXXXXXX 4   1977   4801-B302 OUTER LOOP
RD   LOUISVILLE   KY   40219   Fifth Third Bank   N/A   XXXXXXXX 4   1983   1300
N MAIN STREET   LOGAN   UT   84341   Wells Fargo   N/A   XXXXXXXXXX 4   1986  
5870 EAST BROADWAY   TUCSON   AZ   85711   Bank of America   N/A   XXXXXXXXXX 4
  1987   1770 W REDCLIFFS DRIVE   ST. GEORGE   UT   84790   Wells Fargo   N/A  
XXXXXXXXXX 4   1988   35000 W WARREN ROAD   WESTLAND   MI   48185   JP Morgan
Chase   N/A   XXXXXXXXX 4   1995   2424 US HWY 6 & 50   GRAND JUNCTION   CO  
81505   Wells Fargo   N/A   XXXXXXXXXX 9   3037   127 ALEXANDER AVENUE   LAKE
GROVE   NY   11755   N/A   Citi Bank   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

9   3053   131 COLONIE CENTER   ALBANY   NY   12205   Key Bank   N/A  
XXXXXXXXXXXX 9   3057   2500 MORELAND ROAD   WILLOW GROVE   PA   19090   Wells
Fargo   N/A   XXXXXXXXXX 9   3058   19575 BISCAYNE BLVD   AVENTURA   FL   33180
  Bank of America   N/A   XXXXXXXXXX 9   3059   6910 FAYETTEVILLE ROAD   DURHAM
  NC   27713   Bank of America   N/A   XXXXXXXXXX 9   3061   180 POST ROAD EAST
  WESTPORT   CT   6880   Bank of America   N/A   XXXXXXXXXX 9   3064   901
HADDONFIELD RD, SUITE B   CHERRY HILL   NJ   08002   Citizens Bank   N/A  
XXXXXXXXXX 9   3065   5921 BLUEBONNET BLVD   BATON ROUGE   LA   70806   JP
Morgan Chase   N/A   XXXXXXXXX 9   3067   1540 POLARIS PARKWAY, SUITE 104  
COLUMBUS   OH   43240   JP Morgan Chase   N/A   XXXXXXXXX 9   3089   1 SOUTH 550
ROUTE 83   OAKBROOK TERRACE   IL   60181   JP Morgan Chase   N/A   XXXXXXXXX 9  
3091   18560 NORTH SCOTTSDALE ROAD, STE 185   PHOENIX   AZ   85054   Bank of
America   N/A   XXXXXXXXXX 9   3092   12455 VICTORIA GARDENS LANE   RANCHO
CUCAMONGA   CA   91730   Wells Fargo   N/A   XXXXXXXXXX 9   3096   2130 WALDEN
AVENUE, SUITE 2   CHEEKTOWAGA   NY     N/A   Northwest Savings Bank   XXXXXXXXXX
9   3097   2115 TOWN CENTER WAY   LIVINGSTON   NJ   7039   Wells Fargo   N/A  
XXXXXXXXXX 9   3098   17717 CHENAL PARKWAY   LITTLE ROCK   AZ   72223   US Bank
  N/A   XXXXXXXXX 9   3100   4880 BIG ISLAND DRIVE, SUITE 6   JACKSONVILLE   FL
  32246   N/A   Ameris Bank   XXXXXXXXXX 9   3104   11800 W. BROAD ST, SUITE
2108   RICHMOND   VA   23233   BB&T   N/A   XXXXXXXXX 9   3108   597 ROUTE 35,  
SHREWSBURY   NJ   7702   Bank of America   N/A   XXXXXXXXXX 9   3201   4060
EASTGATE DR A101   ORLANDO   FL   32839   Fifth Third Bank   N/A   XXXXXXXXX 9  
3202   9611 E. COUNTY LINE RD   ENGLEWOOD   CO   80112   Wells Fargo   N/A  
XXXXXXXXXX 9   3203   6600 TOPANGA CANYON BLVD, STE 2048   CANOGA PARK   CA  
91303   JP Morgan Chase   N/A   XXXXXXXXX 9   3204   181 ROUTE 1 SOUTH SUITE D  
METUCHEN   NJ   8840   JP Morgan Chase   N/A   XXXXXXXXX 9   3205   7101
DEMOCRACY BLVD SPACE 1242   BETHESDA   MD   20817   Wells Fargo   N/A  
XXXXXXXXXX 9   3206   3300 NORTH CAUSEWAY BLVD   METAIRIE   LA   70002   Regions
  N/A   XXXXXXXXXX 9   3207   120-122 GLEN COVE RD   CARLE PLACE   NY   11514  
Wells Fargo   N/A   XXXXXXXXXX 9   3208   3200 NORTH SEPULVEDA BLVD   MANHATTAN
BEACH   CA   90266   Wells Fargo   N/A   XXXXXXXXXX 9   3209   11941 GRAND
COMMONS AVE   FAIRFAX   VA   22030   PNC Bank   N/A   XXXXXXXXXX 9   3210   4521
119TH STREET, SPACE A123   LEAWOOD   KS   66209   US Bank   N/A   XXXXXXXXX 9  
3212   601 NORTH MARTINGALE RD, SPACE 125   SCHAUMBURG   IL   60173   JP Morgan
Chase   N/A   XXXXXXXXX 9   3213   2223 N. WEST SHORE BLVD, SPACE 251   TAMPA  
FL   33607   Bank of America   N/A   XXXXXXXXXX 9   3214   196 HILLCREAST DRIVE,
SUITE 95   THOUSAND OAKS   CA   91360   Bank of America   N/A   XXXXXXXXXX 9  
3215   4325 GLENWOOD AVENUE   RALEIGH   NC   27612   Bank of America   N/A  
XXXXXXXXXX 9   3216   1604 MT DIABLO   WALNUT CREEK   CA   94596   Bank of
America   N/A   XXXXXXXXXX 9   3217   15345 S LAGRANGE ROADE   ORLAND PARK   IL
  60462   PNC Bank   N/A   XXXXXXXXXX 9   3218   4537 MAIN ST   VIRGINIA BEACH  
VA   23462   Suntrust Bank   N/A   XXXXXXXXXXXXX 9   3219   1201 LAKE WOODLANDS
DRIVE 1214   WOODLANDS   TX   77380   Bank of America   N/A   XXXXXXXXXX 9  
3224   258 SOUTH AVE   BLOOMINGTON   IN   55425   US Bank   N/A   XXXXXXXXX 9  
3226   5 SUGAR HOLLOW RD   DANBURY   CT   6810   Wells Fargo   N/A   XXXXXXXXXX
9   3227   600 PINE ST, SUITE 630   SEATTLE   WA   98101   JP Morgan Chase   N/A
  XXXXXXXXX 9   3225   196 HILLCREAST DRIVE, SUITE 95   THOUSAND OAKS   CA  
91360   Citizens Bank   N/A   XXXXXXXXXX 9   3226   5G SUGAR HOLLOW RD   DANBURY
  CT   6180   Wells Fargo   N/A   XXXXXXXXXX 9   3228   6 SOUTH WAYSIDE RD,
SPACE N141   BURLINGTON   MA   1803   N/A   Stoneham Savings Bank   XXXXXXXXXX 9
  3231   6130 POPLAR AVENUE, SUITE 1   MEMPHIS   TN   38119   Regions   N/A  
XXXXXXXXXX 9   3235   1841-B BELLE ISLE BLVD   OKLAHOMA   OK   73112   Bank of
America   N/A   XXXXXXXXXX 9   3324   3000 184ST SW, SPACE 348   LYNNWOOD   WA  
98037   Bank of America   N/A   XXXXXXXXXX 9   3329   301 SOUTH HILLS VILLAGE,
SPACE 1355   PITTSBURGH   PA   15241   Citizens Bank   N/A   XXXXXXXXXX 9   3234
  4105 Avalon Boulevard   ALPHARETTA   GA   30009   Wells Fargo   N/A  
XXXXXXXXXX 9   3423   5135 W. ALABAMA RD SPACE 5116   HOUSTON   TX   77056  
Compass Bank   N/A   XXXXXXXX 9   3518   1151 GALLERIA BLVD, SUITE 1200  
ROSEVILLE   CA   95678   Bank of America   N/A   XXXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

9   3519   3000 RIVERCHASE GALLERIA, SUITE 168   HOOVER   AL   35244   Regions  
N/A   XXXXXXXXXX 9   3522   220 CROCKER PARK BLVD   WESTLAKE   OH   44145   PNC
Bank   N/A   XXXXXXXXXX 8   3800   6070 200TH STREET   LANGLEY   BC     Bank of
Montreal   N/A   XXXX-XXXXXXX 8   3845   7337 MACLEOD TRAIL 303   S.W. CALGARY  
AB   T2H0L8   Bank of Montreal   N/A   XXXX-XXXXXXX 8   3846   805 BOYD ST,
SUITE F110   NEW WESTMINSTER   BC   V3M5X2   TD Canada Trust   N/A   XXXXXXX 8  
3847   1440 JACK BLICK AVE   WINNIPEG   MB   R3G0L   N/A   ScotiaBank  
XXXXXXXXXXXXX 4   4083   1018 SOUTH CENTER MALL   SEATTLE   WA   98188   Bank of
America   N/A   XXXXXXXXXX 4   4114   1100 S HAYNES STREET   ARLINGTON   VA  
22202   Capital One Bank   N/A   XXXXXXXXX 4   4134   4600 S MEDFORD DRIVE  
LUFKIN   TX   75901   Capital One Bank   N/A   XXXXXXXXX 4   4135   2221-2261
TOWN CENTER AVE   MELBOURNE   FL   32940   Wells Fargo   N/A   XXXXXXXXXX 4  
4141   301 COX CREEK BLVD   FLORENCE   AL   35630   Suntrust Bank   N/A  
XXXXXXXXXXXXX 4   4145   300 S 24TH STREET W   BILLINGS   MT   59102   Wells
Fargo   N/A   XXXXXXXXXX 4   4146   1401 YUMA PALMS PKWY   YUMA   AZ   85364  
Wells Fargo   N/A   XXXXXXXXXX 4   4161   2011 N ROAN STREET   JOHNSON CITY   TN
  37601   First Tennessee   N/A   XXXXXXXXX 4   4164   3401 NICHOLASVILLE ROAD  
LEXINGTON   KY   40503   PNC bank   N/A   XXXXXXXXXX 4   4195   140 UNIVERSITY
TOWN CENTER DR #209   SARASOTA   FL   34243   BB&T   N/A   XXXXXXXXX 4   4204  
4628 COMMERCIAL DRIVE   NEW HARTFORD   NY   13413   M&T Bank   N/A   XXXXXXXXXX
4   4205   111 ROSEDALE CENTER   ROSEVILLE   MN   55113   Wells Fargo   N/A  
XXXXXXXXXX 4   4209   1850 ADAMS ST   MANKATO   MN   56001   Wells Fargo   N/A  
XXXXXXXXXX 4   4210   1321 NORTH COLUMBIA CTR BLVD   KENNEWICK   WA   99336   US
Bank   N/A   XXXXXXXXX                 4   4226   1505 UNIVERSITY DRIVE  
COLLEGE STATION   TX   77840   Bank of America   N/A   XXXXXXXXXX 4   4232  
2000 NORTH NEIL STREET   CHAMPAIGN   IL   61820   N/A   Bank Champlain   XXXXXXX
4   4245   246 NORTH NEW HOPE ROAD   GASTONIA   NC   28054   BB&T   N/A  
XXXXXXXXX 4   4249   450 SW POWERHOUSE DRIVE   BEND   OR   97702   Wells Fargo  
N/A   XXXXXXXXXX 4   4250   2615 MEDICAL CENTER PARKWAY   MURFREESBORO   TN  
37129   US Bank   N/A   XXXXXXXXX 4   4273   1730 W. FULLERTON AVENUE   CHICAGO
  IL   60614   US Bank   N/A   XXXXXXXXX 4   4274   3902 13TH AVENUE SW   FARGO
  ND   58103   N/A   Union State Bank   XXXXXXXXX 4   4276   139 FLATBUSH AVE  
BROOKLYN   NY   11217   JP Morgan Chase   N/A   XXXXXXXXX 4   4280   14676
DELAWARE STREET, STE 300   WESTMINSTER   CO   80020   Key Bank   N/A  
XXXXXXXXXXXX 4   4284   750 Woodland Road   Wyomissing   PA   19610   Wells
Fargo   N/A   XXXXXXXXXX 4   4286   1432 24TH AVE. NW   NORMAN   OK   73069  
N/A   IBC   XXXXXXXXXX 4   4291   1551 VALLEY WEST DRIVE   WEST DES MOINES   IA
  50266   Bank of America   N/A   XXXXXXXXXX 4   4300   1350 HOOPER AVE   TOMS
RIVER   NJ   8753   PNC Bank   N/A   XXXXXXXXXX 4   4304   60 SMITHFIELD BLVD  
PLATTSBURGH   NY   12901   N/A   Community Bank NA   XXXXXXXX 4   4308   370
NEWNAN CROSSING BYPASS   NEWNAN   GA   30265   Wells Fargo   N/A   XXXXXXXXXX 4
  4336   4800 GULF ROAD, STE 120   EAU CLAIRE   WI   54701   US Bank   N/A  
XXXXXXXXX 4   4349   1539 KENASTON BLVD, UNIT 200   WINNIPEG   MB   R3P 2N3  
Bank of America   N/A   XXXXXXXXXX 4   4358   1000 HYLAND DRIVE   ROCHESTER   NY
  14623   Bank of America   N/A   XXXXXXXXXX 4   4376   900 DANA DRIVE   REDDING
  CA   96003   Bank of America   N/A   XXXXXXXXXX 4   4384   12300 JEFFERSON AVE
  NEWPORT NEWS   VA   23602   Wells Fargo   N/A   XXXXXXXXXX 4   4391   6002
SLIDE ROAD   LUBBOCK   TX   79414   Bank of America   N/A   XXXXXXXXXX 4   4393
  15600 STARFISH STREET, STE 120   PANAMA CITY   FL   32413   Regions   N/A  
XXXXXXXXXX 4   4394   10450 S STATE STREET   SANDY   UT   84070   Wells Fargo  
N/A   XXXXXXXXXX 4   4405   28163 PASEO DRIVE, UNIT 135   WESLEY CHAPEL   FL  
33543   Fifth Third Bank   N/A   XXXXXXXX 4   4407   825 DULANEY VALLEY ROAD  
TOWNSON   MD   21204   Bank of America   N/A   XXXXXXXXXX 4   4408   57 ROUTE 23
  WAYNE   NJ   7470   N/A   Valley National Bank   XXXXXXXX 4   4409   329 TOWN
PLACE   FAIRVIEW   TX   75069   JP Morgan Chase   N/A   XXXXXXXXX



--------------------------------------------------------------------------------

CO

 

STORE

 

ADDRESS

 

CITY

 

STATE

 

ZIP

 

CONSOLIDATED

 

NONCONSOLIDATED

 

ACCOUNT #

4   4410   605 FRIENDLY CENTER RD   GREENSBORO   NC   27408   Wells Fargo   N/A
  XXXXXXXXXX 4   4412   100 BRIARWOOD CIRCLE   ANN ARBOR   MI   48108   JP
Morgan Chase   N/A   XXXXXXXXX 8   4804   1600 MERIVALE ROAD   NEPEAN   ON  
K2G5J7   TD Canada Trust   N/A   XXXXXXX 8   4805   9765 19TH AVE NW   EDMONTON
  AB   T6N1N5   TD Canada Trust   N/A   XXXXXXX 8   4808   8882 170TH STREET,
SUITE 2590   EDMONTON   AB   T5T4M2   TD Canada Trust   N/A   XXXXXXX 8   4816  
1200 ST. LAURENT BLVD   OTTAWA   ON   K1K3B5   TD Canada Trust   N/A   XXXXXXX 8
  4817   18166 YONGE ST, UNIT A8   NEWMARKET   ON   L3Y4V8   TD Canada Trust  
N/A   XXXXXXX 8   4819   210 GREAT LAKES DRIVE   BRAMPTON   ON   L6R2K7   TD
Canada Trust   N/A   XXXXXXX 8   4822   13555 KINGSTON ROAD   PICKERING   ON  
L1V1B8   N/A   Scotiabank   XXXXXXXXXXXX 8   4823   48 KENMOUNT ROAD   ST JOHNS
  NF   A1N5C8   N/A   Scotiabank   XXXXXXXXXXXX 8   4824   2271 HARVEY AVENUE  
KELOWNA   BC   V1Y6H2   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4825   13246
137TH AVENUE   EDMONTON   AB   T5L4Z6   TD Canada Trust   N/A   XXXXXXX 8   4826
  655 FAIRWAY ROAD   KITCHENER   ON   N2C1X4   TD Canada Trust   N/A   XXXXXXX 8
  4827   7001 MUMFORD ROAD   HALIFAX   NS   B3L2H8   Bank of Montreal   N/A  
XXXX-XXXXXXX 8   4828   1230 WELLINGTON ROAD   LONDON   ON   N6E1M3   TD Canada
Trust   N/A   XXXXXXX 8   4829   940 MAIN STREET—B3   WEST VANCOUVER   BC  
V7T2W4   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4831   35-45 PLAZA BLVD  
MONCTON   NB   E1C0E8   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4832   2965
GORDON ROAD   REGINA   SK   S4S6H7   Bank of Montreal   N/A   XXXX-XXXXXXX 8  
4835   2146-2148 W 4TH AVENUE   VANCOUVER   BC   V6E4M3   Bank of Montreal   N/A
  XXXX-XXXXXXX 8   4836   1 YORKDALE ROAD   TORONTO   ON   M6A3A1   N/A  
Scotiabank   XXXXXXXXXXXX 8   4837   110 DONNA DRIVE   SUDBURY   ON   P3B4K5  
Bank of Montreal   N/A   XXXX-XXXXXXX 8   4838   1ST AVENUE & 21ST STREET  
SASKATOON   SK   S7K1J9   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4839   1539
KENASTON BLVD   WINNIPEG   MB   R3P2N3   TD Canada Trust   N/A   XXXXXXX 8  
4841   2525-36TH STREET NE   CALGARY   AB   T1Y5T4   TD Canada Trust   N/A  
XXXXXXX 8   4842   5761 MARINE WAY   BURNABY   BC   V5J0A6   TD Canada Trust  
N/A   XXXXXXX 8   4843   411 BAYFIELD STREET   BARRIE   ON   L4M6E5   Bank of
Montreal   N/A   XXXX-XXXXXXX 8   4844   218-11801 100TH STREET   GRAND PRAIRIE
  AB   T8V3Y2   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4860   6045 MAVIS ROAD
  MISSISSAUGA   ON   L5R4G6   N/A   Pace Bank   XXXXXXXX 8   4862   97 DALTON
AVENUE   KINGSTON   ON   K7J0C4   Bank of Montreal   N/A   XXXX-XXXXXXX 8   4863
  261055 CROSSIRON MILLS   CALGARY   AB   T4A0G3   TD Canada Trust   N/A  
XXXXXXX 8   4864   1 BASS PRO MILLS DR SPACE 752   VAUGHN   ON   L4K 5W4   TD
Canada Trust   N/A   XXXXXXX 8   4865   8555 CAMPEAU DR, UNIT #990   OTTAWA   ON
  K2T 0K5   Bank of Montreal   0002-1354764   XXXXXXX



--------------------------------------------------------------------------------

SHORT TERM INVESTMENT ACCOUNTS

 

BANK NAME

 

Contact

 

Title

 

Email

 

Phone

 

BANK ADDRESS

 

BANK
ACCOUNT #

 

DESCRIPTION

UBS   Kenneth Labarge   Customer Service   Kenneth.Labarge@UBS.com  
312-525-4500   One North Wacker Drive   Suite 2500   Chicago   IL   60606  
XX-XXXXX-XX   ST Investments, Money Mkt Bank of Montreal   Monica Singh  
Commerical Account Manager   Monica.Singh@bmo.com   416-867-5367   First
Canadian Place   PO Box 3,
B 2 Level   Toronto   ON   M5X1A3   XXXXXXXX   ST Investments, Money Mkt PNC -
Cave Springs     PNC Customer Service     800-669-1518   500 First Avenue    
Pittsburgh   PA   15219   XX-XXXX-XXXX   Business Premium Money Mkt Well Fargo  
Ed Sarmiento   Fixed Income Sales   edward.sarmiento@wellsfargo.com  
877-433-9975   123 South Broad St   17th Floor   Philadelphia   PA   19109  
XXXXXXXX   ST Investments, Money Mkt



--------------------------------------------------------------------------------

Schedule 5.21(b)

Credit Card Arrangements

The Lead Borrower sends daily reports of credit card transactions to the credit
card providers listed below. Within one to seven business days of the delivery
of these reports, the credit card provider remits payment to the Lead Borrower.

Providers:

MasterCard and Visa for credit and debit cards in the United States, pursuant to
Merchant Agreement with Bank of America, N.A. dated June 12, 2007, as amended
December 4, 2007, December 8, 2008, June 11, 2009 and June 29, 2009.

Discover Card credit cards, pursuant to Merchant Services Agreement with
Discover Financial Services, Inc. dated October 1, 2013.

Discover Card credit cards in Canada, pursuant to Canadian Merchant Services
Agreement with Discover Financial Services, LLC dated January 24, 2013.

American Express credit cards pursuant to Merchant Agreement with American
Express dated July 1, 2003.

PayPal, pursuant to Merchant Agreement with PayPal, Inc. and Bill Me Later, Inc.
dated May 18, 2011.

PayPal in Canada, pursuant to Accession Agreement with PayPal CA Limited dated
February 14, 2013.

Bank of America Merchant Services Canada Corp., pursuant to Merchant Processing
Agreement dated January 30, 2015.



--------------------------------------------------------------------------------

Schedule 5.24

Material Contracts

See exhibit list to Form 10-K for Lead Borrower’s fiscal year ended
September 30, 2014 and subsequent quarterly report filing on Form 10Q and
current report filings of Form 8K.



--------------------------------------------------------------------------------

Schedule 6.02

Financial and Collateral Reporting

In addition to the other materials and information required to be provided
pursuant to the terms of the Credit Agreement, the Loan Parties shall provide
Administrative Agent, on the applicable day specified below, the following
documents (each in such form and detail as the Administrative Agent from time to
time may specify):

Weekly Reports. After an Accelerated Borrowing Base Delivery Event has occurred
and is continuing, the Loan Parties shall provide to Administrative Agent
original counterparts of (each in such form as Administrative Agent from time to
time may specify), no later than 5:00 p.m. EST on Wednesday of each week (or, if
Wednesday is not a Business Day, on the next succeeding Business Day) as of the
closing of business on the immediately preceding week supporting source
documents for the Borrowing Base Certificate delivered in accordance with
Section 6.02 of the Credit Agreement.

Monthly Reports. Monthly, the Loan Parties shall provide to Administrative Agent
original counterparts of (each in such form as Administrative Agent from time to
time may specify):

ARTICLE XIIWithin fifteen (15) days of the end of each Fiscal Month for the
immediately preceding Fiscal Month:

 

  (i) Purchases and accounts payable analysis report (together with account
payable aging) for each Loan Party, in a format acceptable to Administrative
Agent in its Permitted Discretion; and

 

  (ii) Inventory summary by location and inventory summary by product category
at cost (and including the amounts of Inventory and the value thereof at any
leased locations (including Stores and Leased Departments) and at premises of
warehouses, processors or other third parties); and

 

  (iii) Inventory certificate in a format acceptable to Administrative Agent’s
in its Permitted Discretion; and

ARTICLE XIIIWithin thirty (30) days of the end of each Fiscal Month for the
immediately preceding Fiscal Month:

 

  (i) Reconciliation of the stock ledger to the general ledger and the
calculation of Availability; and

 

  (ii) Gross Margin Reconciliation; and

 

  (iii) Statement of Store Activity in a format acceptable to Administrative
Agent’s in its Permitted Discretion; and

 

  (iv) Such other information as the Administrative Agent may from time to time
reasonably request in its Permitted Discretion.

For purposes of Sections (a) and (b) above, the first “preceding Fiscal Month”
in respect of which the items required by such Section shall be provided shall
be March 2016.

Qualified Cash Reporting. Promptly, with respect to any withdrawal of Qualified
Cash (but in no event later than the close of business on such date), a copy of
the bank statement reflecting such withdrawal, including to reflect the balance
after giving effect to such withdrawal.



--------------------------------------------------------------------------------

Schedule 6.21

Post-Closing Matters

 

1. Not later than thirty (30) days after the Restatement Effective Date (as such
period may be extended with the Required Lenders’ consent), the Loan Parties
shall deliver a certificate of good standing for Mothers Work Canada, Inc. in
British Columbia.

 

2. No later than sixty (60) days after the Restatement Effective Date (as such
period may be extended with the Required Lenders’ consent), the Loan Parties
shall have entered into Blocked Account Agreements consistent with the
provisions of Section 6.13 of the Credit Agreement, in form and substance
reasonably satisfactory to the Administrative Agent.

 

3. No later than sixty (60) days after the Restatement Effective Date (as such
period may be extended with the Required Lenders’ consent), the Loan Parties
shall have entered into Control Agreements in respect of the Loan Parties’
securities and investment accounts consistent with the provisions of the
Security Agreement, in form and substance reasonably satisfactory to the
Administrative Agent.

 

4. The Loan Parties shall use commercially reasonable efforts to deliver
evidence to the Administrative Agent that all indebtedness of the Loan Parties
to Fleet Capital Corporation or its successors has been repaid and that the
assignment/security interest filing made by Fleet Capital Corporation with
respect to certain Intellectual Property of the Loan Parties at the United
States Patent and Trademark Office has been released no later than sixty
(60) days after the Restatement Effective Date (as such period may be extended
with the Required Lenders’ consent).

 

5. Not later than ninety (90) days after the Restatement Effective Date, the
Loan Parties shall deliver evidence to the Administrative Agent that credit card
processor notifications have been sent to each of (1) Bank of America Merchant
Services Corp; (2) PayPal, Inc.; and (3) Discover Canadian Merchant Services.



--------------------------------------------------------------------------------

Schedule 7.01

Existing Liens

 

Company

  

Lienholder

   Principal
Amount
Secured   

Property Subject to Lien

Lead Borrower    Macy’s Retail Holdings, Inc.    N/A    Security interest
granted pursuant to the applicable Leased Department Agreement providing
Lienholder and offset right



--------------------------------------------------------------------------------

Schedule 7.02

Existing Investments

Equity Interests listed on Schedule 5.13.

Short term investment and money market account of Lead Borrower with UBS (One
North Wacker Drive, Suite 2500, Chicago, IL 60606) under account number
“xx-xxxx3-16”.

Short term investment and money market account of Lead Borrower with Bank of
Montreal (First Canadian Place, PO Box 3, B 2 Level, Toronto, ON M5X1A3) under
account number “xxxxx891”.

Money market account of Lead Borrower with PNC under account number
“xxxxxxx566”.

Short term investment and money market account of Lead Borrower with Wells Fargo
under number “1BA13487”



--------------------------------------------------------------------------------

Schedule 7.03(a)

Existing Indebtedness

 

(a) Obligations of Lead Borrower to repurchase or retire Securities (including,
without limitation, options, restricted stock and restricted stock units) under
outstanding equity agreements entered into pursuant to the Lead Borrower equity
plans listed on Schedule 5.18(b) in connection with any rights of a holder to
return Securities to the Lead Borrower to meet tax withholding obligations.

 

(b) Obligations of Loan Parties to pay employees pursuant to employment
agreements and or other payment arrangements with such employees (including the
employment agreements which are Material Agreements) to the extent any such
payments would be deemed to be “deferred compensation” under the Code.

 

(c) Obligations pursuant to the Lead Borrower’s employee American Express
corporate credit card program pursuant to the Corporate Services Commercial
Account Agreement between Lead Borrower and American Express Travel Related
Services Company, Inc. dated September 4, 2007.



--------------------------------------------------------------------------------

Schedule 7.09

Transactions with Affiliates

Assignment and Assumption of Single-Tenant Industrial Lease dated December 9,
2013 by and between DM Urban Renewal, L.L.C. and the Lead Borrower.

Sublease dated December 9, 2013 by and between DM Urban Renewal, L.L.C. and the
Lead Borrower.



--------------------------------------------------------------------------------

Schedule 7.10

Burdensome Agreements

None.



--------------------------------------------------------------------------------

Schedule 10.02

Administrative Agent’s Office; Certain Addresses for Notices

Notices and Account Information for Administrative Agent; LC Issuer and Swing
Line Lender

Wells Fargo Bank, National Association

One Boston Place, 20th Floor

Boston, Massachusetts 02108

Attention: Michele Riccobono,, Director - Destination Maternity

Telephone: 617-854-7246

Email: michele.l. riccobono,@wellsfargo.com

Notices for Loan Parties

Destination Maternity Corporation

232 Strawbridge Drive

Moorestown, NJ 08057

Attn: Judd P. Tirnauer

Executive Vice President & Chief Financial Officer

Telephone: 856-291-9777

Email: jtirnauer@DestinationMaternity.com

With a copy to:

Destination Maternity Corporation

232 Strawbridge Drive

Moorestown, NJ 08057

Attn: Kristen D. Han

Vice President & General Counsel

Telephone: 856-291-9822

Email: khan@DestinationMaternity.com

Web Address: http://www.DestinationMaternity.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

To:  Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Wells Fargo Bank, National Association, as in its capacity as administrative and
collateral agent (“Administrative Agent”) for itself and the financial
institutions from time to time party to the Credit Agreement (as hereinafter
defined), as lenders (collectively, “Lenders”) and the Lenders have entered into
financing arrangements with Destination Maternity Corporation (the “Lead
Borrower”), Cave Springs, Inc. (“Cave” and together with Lead Borrower, each a
“Borrower” and collectively, the “Borrowers”) and Mothers Work Canada, Inc.
(“Guarantor”), pursuant to which Administrative Agent and Lenders may make loans
and advances to Borrowers as set forth in the Amended and Restated Credit
Agreement, dated as of March [_], 2016, by and among Administrative Agent,
Lenders, Borrowers and Guarantor (the “Credit Agreement”), together with various
other agreements, documents and instruments referred to therein or related
thereto (all of the foregoing, collectively, the “Loan Documents”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.

ARTICLE I The Lead Borrower hereby requests [a Borrowing][a conversion of
Committed Loans from one Type to the other][a continuation of LIBO Rate Loans]1:

 

  1.01 On             (a Business Day)2

 

  1.02 In the amount of $            3

 

  1.03 Comprised of [Base Rate][LIBO Rate]Loans (Type of Committed Loan)4

 

  1.04 Comprised of Tranche A-1 Revolving Loans

 

1  A Borrowing must be a borrowing consisting of simultaneous Loans of the same
Type and, in the case of LIBO Rate Loans, must have the same Interest Period.

2  Each notice of a Borrowing must be received by the Administrative Agent not
later than 11:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of LIBO Rate Loans or any
conversion of LIBOR Rate Loans to Base Rate Loans, and (ii) one (1) Business Day
prior to the requested date of any Borrowing of Base Rate Loans.

3  Each Borrowing, conversion to, or continuation of LIBO Rate Loans must be in
a principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Borrowing, conversion to, or continuation of Base Rate Loans must
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.

4  Committed Loans may be either Base Rate Loans or LIBO Rate Loans. If the Type
of Committed Loan is not specified, then the applicable Committed Loans will be
made as Base Rate Loans.



--------------------------------------------------------------------------------

  1.05 For LIBO Rate Loans: with an Interest Period of             months5

The Lead Borrower hereby represents and warrants (for itself and on behalf of
the other Borrowers) that on and as of the of the date of the [Committed
Borrowing], [conversion of Committed Loans from one Type to the other],
[continuation of LIBO Rate Loans] requested herein, the conditions specified in
Sections 4.01 and 4.02 of the Credit Agreement, as applicable, have been
satisfied.

[signature page follows]

 

 

5  The Lead Borrower may request a Borrowing of LIBO Rate Loans with an Interest
Period of one, two, three, or six months. If no election of Interest Period is
specified, then the Lead Borrower will be deemed to have specified an Interest
Period of one month.

 

32



--------------------------------------------------------------------------------

Dated as of the date above first written.

 

DESTINATION MATERNITY CORPORATION,

as Lead Borrower

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

 

To: Wells Fargo Bank, National Association, as Swing Line Lender

Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Wells Fargo Bank, National Association, as in its capacity as administrative and
collateral agent (“Administrative Agent”) for itself and the financial
institutions from time to time party to the Credit Agreement (as hereinafter
defined), as lenders (collectively, “Lenders”) and the Lenders have entered into
financing arrangements with Destination Maternity Corporation (the “Lead
Borrower”), Cave Springs, Inc. (“Cave” and together with Lead Borrower, each a
“Borrower” and collectively, the “Borrowers”) and Mothers Work Canada, Inc.
(“Guarantor”), pursuant to which Administrative Agent and Lenders may make loans
and advances to Borrowers as set forth in the Amended and Restated Credit
Agreement, dated as March [    ], 2016, by and among Administrative Agent,
Lenders, Borrowers and Guarantor (the “Credit Agreement”), together with various
other agreements, documents and instruments referred to therein or related
thereto (all of the foregoing, collectively, the “Loan Documents”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement.

The Lead Borrower hereby requests a Swing Line Borrowing:

 

  1. On                     (a Business Day)1

 

  2. In the amount of $                    2

The Swing Line Borrowing requested herein complies with the provisions of
Section 2.04 of the Credit Agreement.

 

DESTINATION MATERNITY CORPORATION,

as Lead Borrower

By:  

 

Name:  

 

Title:  

 

 

 

1  Each notice of a Swing Line Borrowing must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
date of any Swing Line Borrowing.

2  Each Swing Line Borrowing must be in a minimum amount of $100,000.



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF NOTE

 

 

NOTE

 

 

 

$                                            ,             

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of                     (hereinafter, with any subsequent holders, the
“Payee”), c/o Wells Fargo Bank, National Association, [                    ],
the principal sum of                     ($                    ), or, if less,
the aggregate unpaid principal balance of Committed Loans made by the Payee to
or for the account of any Borrower pursuant to the Amended and Restated Credit
Agreement dated as of March [    ], 2016 (as amended, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”) by and among
(i) the Borrowers, (ii) Wells Fargo Bank, National Association, as
administrative agent and collateral agent (in such capacity, the “Administrative
Agent”) for its own benefit and the benefit of the other Credit Parties referred
to therein, (iii) Wells Fargo Bank, National Association, as L/C Issuer, and
(iv) the lenders from time to time party thereto (individually, a “Lender” and,
collectively, the “Lenders”), with interest at the rate and payable in the
manner stated therein.

This is a “Note” to which reference is made in the Credit Agreement and is
subject to all terms and provisions thereof. The principal of, and interest on,
this Note shall be payable at the times, in the manner, and in the amounts as
provided in the Credit Agreement and shall be subject to prepayment and
acceleration as provided therein. Capitalized terms used herein and not defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

The Administrative Agent’s books and records concerning the Committed Loans, the
accrual of interest thereon, and the repayment of such Committed Loans, shall be
prima facie evidence of the indebtedness to the Payee hereunder.

No delay or omission by any Agent or the Payee in exercising or enforcing any of
the Agent’s or the Payee’s powers, rights, privileges, remedies, or discretions
hereunder shall operate as a waiver thereof on that occasion nor on any other
occasion. No waiver of any Event of Default shall operate as a waiver of any
other Event of Default, nor as a continuing waiver of any such Event of Default.

To the fullest extent permitted by applicable Law, each Borrower, and each
endorser and guarantor of this Note, waives presentment, demand, notice, and
protest, and also waives any delay on the part of the holder hereof. Each
Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by
Administrative Agent and/or the Payee with respect to this Note and/or any
Collateral or any extension or other indulgence with respect to any other
liability or any collateral given to secure any other liability of any Borrower
or any other Person obligated on account of this Note.



--------------------------------------------------------------------------------

This Note shall be binding upon each Borrower, and each endorser and guarantor
hereof, and upon their respective successors, assigns, and representatives, and
shall inure to the benefit of the Payee and its successors, endorsees, and
assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this Note,
are joint and several; provided, that, the release by Administrative Agent or
the Payee of any one or more such Persons shall not release any other Person
obligated on account of this Note. Each reference in this Note to any Borrower,
any endorser, and any guarantor, is to such Person individually and also to all
such Persons jointly. No Person obligated on account of this Note may seek
contribution from any other Person also obligated unless and until all of the
Obligations have been paid in full in cash.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THEREOF.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR THE PAYEE MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF THE
BORROWERS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO ABOVE.
EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Administrative Agent and the Payee, in
the establishment and maintenance of their respective relationship with the
Borrowers contemplated by this Note, are each relying thereon. EACH BORROWER,
EACH GUARANTOR, ENDORSER AND SURETY, AND THE PAYEE, BY ITS ACCEPTANCE HEREOF,
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO



--------------------------------------------------------------------------------

THIS NOTE OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH BORROWER
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT THE ADMINISTRATIVE AGENT AND THE PAYEE HAVE BEEN INDUCED TO ENTER INTO THE
CREDIT AGREEMENT AND THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS HEREIN.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Note to be duly executed as
of the date set forth above.

 

BORROWERS: DESTINATION MATERNITY CORPORATION CAVE SPRINGS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF SWING LINE NOTE

 

 

SWING LINE NOTE

 

 

 

$                                            ,             

FOR VALUE RECEIVED, the undersigned (individually, a “Borrower” and,
collectively, the “Borrowers”), jointly and severally promise to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (hereinafter, with any
subsequent holders, the “Swing Line Lender”), [                    ], the
principal sum of                     DOLLARS ($                    ), or, if
less, the aggregate unpaid principal balance of Swing Line Loans made by the
Swing Line Lender to or for the account of any Borrower pursuant to the Amended
and Restated Credit Agreement dated as of March [    ], 2016 (as amended,
modified, supplemented or restated and in effect from time to time, the “Credit
Agreement”) by and among (i) the Borrowers, (ii) Wells Fargo Bank, National
Association, as administrative agent and collateral agent (in such capacity, the
“Administrative Agent”) for its own benefit and the benefit of the other Credit
Parties referred to therein, (iii) Wells Fargo Bank, National Association, as
L/C Issuer, and (iv) the lenders from time to time party thereto (individually,
a “Lender” and, collectively, the “Lenders”), with interest at the rate and
payable in the manner stated therein.

This is a “Swing Line Note” to which reference is made in the Credit Agreement
and is subject to all terms and provisions thereof. The principal of, and
interest on, this Swing Line Note shall be payable at the times, in the manner,
and in the amounts as provided in the Credit Agreement and shall be subject to
prepayment and acceleration as provided therein. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Administrative Agent’s books and records concerning the Swing Line Loans,
the accrual of interest thereon, and the repayment of such Swing Line Loans,
shall be prima facie evidence of the indebtedness to the Swing Line Lender
hereunder.

No delay or omission by the Administrative Agent or the Swing Line Lender in
exercising or enforcing any of the Administrative Agent’s or the Swing Line
Lender’s powers, rights, privileges, remedies, or discretions hereunder shall
operate as a waiver thereof on that occasion nor on any other occasion. No
waiver of any Event of Default shall operate as a waiver of any other Event of
Default, nor as a continuing waiver of any such Event of Default.

To the fullest extent permitted by applicable Law, each Borrower, and each
endorser and guarantor of this Swing Line Note, waives presentment, demand,
notice, and protest, and also waives any delay on the part of the holder hereof.
Each Borrower assents to any extension or other indulgence (including, without
limitation, the release or substitution of Collateral) permitted by the
Administrative Agent and/or the Swing Line Lender with respect to this Swing
Line Note and/or any Collateral or any extension or other indulgence with
respect to any other liability or any collateral given to secure any other
liability of any Borrower or any other Person obligated on account of this Swing
Line Note.



--------------------------------------------------------------------------------

This Swing Line Note shall be binding upon each Borrower, and each endorser and
guarantor hereof, and upon their respective successors, assigns, and
representatives, and shall inure to the benefit of the Swing Line Lender and its
successors, endorsees, and assigns.

The liabilities of each Borrower, and of any endorser or guarantor of this Swing
Line Note, are joint and several; provided, that, the release by the
Administrative Agent or the Swing Line Lender of any one or more such Persons
shall not release any other Person obligated on account of this Swing Line Note.
Each reference in this Swing Line Note to any Borrower, any endorser, and any
guarantor, is to such Person individually and also to all such Persons jointly.
No Person obligated on account of this Swing Line Note may seek contribution
from any other Person also obligated unless and until all of the Obligations
have been paid in full in cash.

THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES
THEREOF.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE BORROWERS AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SWING LINE NOTE OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR THE SWING LINE LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SWING LINE NOTE OR ANY OTHER
LOAN DOCUMENT AGAINST ANY OF THE BORROWERS OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

EACH OF THE BORROWERS IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO ABOVE. EACH OF THE BORROWERS HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

Each Borrower makes the following waiver knowingly, voluntarily, and
intentionally, and understands that the Administrative Agent and the Swing Line
Lender, in the establishment and maintenance of their respective relationship
with the Borrowers contemplated by this Swing Line Note, are each relying
thereon. EACH BORROWER, EACH GUARANTOR, ENDORSER AND SURETY, AND THE SWING LINE
LENDER, BY ITS ACCEPTANCE HEREOF, HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT



--------------------------------------------------------------------------------

MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS SWING LINE NOTE OR ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY). EACH BORROWER (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE ADMINISTRATIVE AGENT AND THE
SWING LINE LENDER HAVE BEEN INDUCED TO ENTER INTO THE CREDIT AGREEMENT AND THIS
NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS HEREIN.

[SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Swing Line Note to be duly
executed as of the date set forth above.

 

BORROWERS: DESTINATION MATERNITY CORPORATION CAVE SPRINGS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

 

To:

   Wells Fargo Bank, National Association   
Date:                                              One Boston Place, 18th Floor
      Boston, MA 02108       Attention: Portfolio Manager   

Re: Amended and Restated Credit Agreement dated as of March [    ], 2016 (as
amended, modified, supplemented or restated hereafter, the “Credit Agreement”)
by and among (i) Destination Maternity Corporation, a Delaware corporation, for
itself and as Lead Borrower (in such capacity, the “Lead Borrower”) for the
other Borrowers party thereto from time to time (individually, a “Borrower” and,
collectively, the “Borrowers”), (ii) the Borrowers party thereto from time to
time, (iii) the Guarantors party thereto from time to time, (iv) Wells Fargo
Bank, National Association, as administrative agent and collateral agent (in
such capacity, the “Administrative Agent”) for its own benefit and the benefit
of the other Secured Parties referred to therein, (iv) Wells Fargo Bank,
National Association, as L/C Issuer, and (vi) the lenders from time to time
party thereto (individually, a “Lender” and, collectively, the “Lenders”). All
capitalized terms used herein and not otherwise defined shall have the same
meaning herein as in the Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the Lead
Borrower, hereby certifies to you as follows:

 

1. No Default.

 

  (a) To the knowledge of the undersigned Responsible Officer, except as set
forth in Appendix I, no Default or Event of Default has occurred and is
continuing.

 

  (b) If a Default or Event of Default has occurred and is continuing, the
Borrowers propose to take action as set forth in Appendix I with respect to such
Default or Event of Default.

 

2. No Material Accounting Changes, Etc. The financial statements furnished to
the Administrative Agent for the month/quarter/year ending [            ] were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as noted therein, and fairly present in all material
respects the financial condition of the Lead Borrower and its Subsidiaries at
the date thereof and the results of their operations for the period(s) covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein. To the extent
there has been any change in generally accepted accounting principles used in
the preparation of such financial statements, attached as Appendix II hereto is
a statement of reconciliation conforming such financial statements to GAAP.
Attached as Appendix III hereto is a copy of management’s discussion and
analysis with respect to such financial statements.



--------------------------------------------------------------------------------

3. Intellectual Property. Appendix IV hereto sets forth all federally registered
Intellectual Property Collateral (as such term is defined in the Security
Agreement) registered during the Fiscal Quarter of the Lead Borrower and its
Subsidiaries most recently ended.1

 

 

1  To be included with each quarterly Compliance Certificate.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this certificate as of the date first
written above.

 

DESTINATION MATERNITY CORPORATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

APPENDIX I

Except as set forth below, no Default or Event of Default presently exists. [If
a Default or Event of Default exists, the following describes the nature of the
Default in reasonable detail and the steps being taken or contemplated by the
Borrowers to be taken on account thereof.]



--------------------------------------------------------------------------------

APPENDIX II

Except as set forth below, no changes in GAAP used in the preparation of the
financial statements of the Lead Borrower and its Subsidiaries have occurred
since [the date of the most recently delivered financial statements to the
Administrative Agent prior to the date of this Certificate]. [If any change in
GAAP used in the preparation of the financial statements of the Lead Borrower
and its Subsidiaries has occurred, the Lead Borrower shall provide a statement
of reconciliation conforming such financial statements to GAAP.]



--------------------------------------------------------------------------------

Appendix III



--------------------------------------------------------------------------------

Appendix IV

 

1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Amended and Restated Credit Agreement dated as of March
[    ], 2016 (as amended, modified, supplemented or restated hereafter, the
“Credit Agreement”) by and among (i) Destination Maternity Corporation, a
Delaware corporation, for itself and as Lead Borrower (in such capacity, the
“Lead Borrower”) for the other Borrowers party thereto from time to time
(individually, a “Borrower” and, collectively, the “Borrowers”), (ii) the
Borrowers party thereto from time to time, (iii) the Guarantors party thereto
from time to time, (iv) Wells Fargo Bank, National Association, as
administrative agent and collateral agent (in such capacity, the “Administrative
Agent”) for its own benefit and the benefit of the other Secured Parties
referred to therein, (v) Wells Fargo Bank, National Association, as L/C Issuer,
and (vi) the lenders from time to time party thereto (individually, a “Lender”
and, collectively, the “Lenders”). All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

                                 (the “Assignor”) and
                                (the “Assignee”) agree as follows:

 

  1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, that interest in and to the
Assignor’s rights and obligations as a Lender under the Amended and Restated
Credit Agreement as of March [    ], 2016 (including, without limitation, such
interest in each of the Assignor’s outstanding Commitments, if any, and the
Loans (and related Obligations) owing to it) specified in Section 1 of Schedule
I hereto. After giving effect to such sale and assignment, the Assignor’s and
the Assignee’s Commitments and the amount of the Loans owing to the Assignor and
the Assignee and the amount of Letters of Credit participated in by the Assignor
and the Assignee will be as set forth in Section 2 of Schedule I hereto.

 

  2.

The Assignor: (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any Liens and that it is legally authorized to enter into this
Assignment and Assumption; (b) makes no representation or warranty and assumes
no responsibility with respect to (i) any statements, warranties or
representations made in, or in connection with, the Credit Agreement or any
other Loan Document or any other instrument or document furnished pursuant
thereto, or (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other Loan Document or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Loan Party or the performance or observance by any
Loan Party of any of their respective obligations under the Credit Agreement or
any other Loan Document or any other instrument or document furnished pursuant
thereto; and (d) confirms, in the case of an Assignee who is not a Lender, an
Affiliate of a Lender, or an Approved Fund, the aggregate amount of the
Commitment (which for this purpose includes Loans outstanding



--------------------------------------------------------------------------------

  thereunder) or, if the Commitment is not then in effect, the principal
outstanding balance of the Loans of the Assignor subject to this Assignment and
Assumption, is not less than $            , or, if less, the entire remaining
amount of the Assignor’s Commitment and the Loans at any time owing to it,
unless each of the Administrative Agent, the L/C Issuer and the Swing Line
Lender and, so long as no Default or Event of Default has occurred and is
continuing, the Lead Borrower otherwise consent (each such consent not to be
unreasonably withheld or delayed).

 

  3. The Assignee: (a) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 6.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (b) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (c) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(d) agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Credit Agreement, are required to be
performed by it as a Lender; (e) specifies as its lending office (and address
for notices) the office set forth beneath its name on the signature pages
hereof; (f) agrees that, if the Assignee is a Foreign Lender entitled to an
exemption from, or reduction of, withholding tax under the law of the
jurisdiction in which the applicable Loan Party is resident for tax purposes, it
shall deliver to the Loan Parties and the Administrative Agent (in such number
of copies as shall be requested by the recipient) whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party, (ii) duly completed copies of Internal Revenue Service Form
W-8ECI, (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Loan Parties within the meaning of section 881(c)(3)(B) of the Code, or
(3) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from, or a reduction in, United States Federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrowers to determine the withholding or
deduction required to be made; and (g) represents and warrants that it is an
Eligible Assignee.

 

  4. Following the execution of this Assignment and Assumption by the Assignor
and the Assignee, it will be delivered, together with a processing and
recordation fee in the amount required as set forth in Section 10.06 to the
Credit Agreement, to the Administrative Agent for acceptance and recording by
the Administrative Agent. The effective date of this Assignment and Assumption
shall be the date of acceptance thereof by the Administrative Agent, unless
otherwise specified on Schedule I hereto (the “Effective Date”).



--------------------------------------------------------------------------------

  5. Upon such acceptance and recording by the Administrative Agent and, to the
extent required by Section 10.06(b)(iii) of the Credit Agreement, consent by the
Administrative Agent, the L/C Issuer, the Swing Line Lender and the Lead
Borrower, as applicable (such consent not to be unreasonably withheld or
delayed), from and after the Effective Date, (a) the Assignee shall be a party
to the Credit Agreement and, to the extent of the interest assigned by this
Assignment and Assumption, shall have the rights and obligations of a Lender
under the Credit Agreement, and (b) the Assignor shall, to the extent of the
interest assigned by this Assignment and Assumption, be released from its
obligations under the Credit Agreement.

 

  6. Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

  7. This Assignment and Assumption shall be governed by, and be construed in
accordance with, the laws of the State of New York, without regard to conflicts
of laws principles thereof.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

[ASSIGNOR] By:  

 

Name:  

 

Title:  

 

[ASSIGNEE] By:  

 

Name:  

 

Title:  

 

Lending Office (and address for notices): [Address]

 

Accepted this          day of                 ,             :

WELL FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this             day of             ,             :

 

L/C ISSUER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this             day of             ,             :

 

SWING LINE LENDER: WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Acknowledged and, to the extent required by Section 10.06(b)(iii) of the Credit
Agreement, consented to, this             day of             ,             :

 

LEAD BORROWER: DESTINATION MATERNITY CORPORATION By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I

Section 1. Percentage/Amount of Commitments/Loans/Letters of Credit Assigned by
Assignor to Assignee.

 

Applicable Percentage assigned by Assignor:

     ______ % 

Commitment assigned by Assignor:

   $ _______________   

Aggregate Outstanding Principal Amount of Tranche A-1 Revolving Loans assigned
by Assignor:

   $ _______________   

Aggregate Outstanding Principal Amount of Loans assigned by Assignor:

   $ _______________   

Aggregate Participations assigned by Assignor in L/C Obligations:

   $ _______________   

Section 2. Percentage9/Amount of Commitments/Loans/Letters of Credit Held by
Assignor and Assignee after giving effect to Assignment and Assumption.

 

Assignor’s Applicable Percentage (Tranche A-1 Revolving Loan Commitments):

     ______ % 

Assignee’s Applicable Percentage (Tranche A-1 Revolving Loan Commitments):

     ______ % 

Assignor’s Applicable Percentage (Aggregate Commitments):

     ______ % 

Assignee’s Applicable Percentage (Aggregate Commitments):

     ______ % 

Assignor’s Tranche A-1 Revolving Loan Commitment:

   $ _______________   

Assignee’s Tranche A-1 Revolving Loan Commitment:

   $ _______________   

Assignor’s Commitment:

   $ _______________   

Assignee’s Commitment:

   $ _______________   

Aggregate Outstanding Principal Amount of Tranche A-1 Revolving Loans Owing to
Assignor:

   $ _______________   

Aggregate Outstanding Principal Amount of Tranche A-1 Revolving Loans Owing to
Assignee:

   $ _______________   

 

 

9  Percentages to be carried out to the ninth decimal place.



--------------------------------------------------------------------------------

Aggregate Outstanding Principal Amount of Loans Owing to Assignor:

   $ _______________   

Aggregate Outstanding Principal Amount of Loans Owing to Assignee:

   $ _______________   

Aggregate Participations by Assignor in L/C Obligations:

   $ _______________   

Aggregate Participations by Assignee in L/C Obligations:

   $ _______________   

Section 3. Effective Date

 

Effective Date:

     _____________, _____   



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CUSTOMS BROKER AGENCY AGREEMENT

CUSTOMS BROKER AGENCY AGREEMENT

                    , 2016                            

 

                                                             

                                                             

                                                             

Ladies and Gentlemen:

Please be advised that we and certain of our subsidiaries and affiliates
(collectively, the “Company”) have entered or are about to enter into financing
arrangements with Wells Fargo Bank, National Association, in its capacity as
agent pursuant to the Amended and Restated Credit Agreement (as hereinafter
defined) acting for and on behalf of the parties thereto as lenders (in such
capacity, together with its successors and assigns, “Agent”) and the parties to
the Credit Agreement as lenders (collectively, together with their respective
successors and assigns, “Lenders”), pursuant to which the Company has granted or
will grant to Agent a security interest in, among other collateral, all of the
Company’s existing and future inventory and other goods and documents of title,
including, without limitation, all of the Company’s documents of title which may
at any time now or hereafter be in your possession or control and all inventory
and other goods which may at any time now or hereafter be located on or in real
property or buildings owned, leased or otherwise in your possession or control,
and/or received or delivered to you for shipment, customs clearance,
distribution, storage or otherwise, whether pursuant to any agreement or
otherwise (collectively, “Collateral”). For purposes of this agreement, the term
“Credit Agreement” means the Amended and Restated Credit Agreement by and among
Agent, Lenders, us and certain of our subsidiaries and affiliates, as the same
may be amended, modified, supplemented, extended, renewed, restated or replaced.

By your signature below, you acknowledge receipt of the above notice of Agent’s
security interest and agree to follow all instructions that Agent may from time
to time hereafter give to you with respect to Collateral in your possession or
control or located on or in any of your premises, and/or received or delivered
to you by or for our account for distribution, customs clearance, storage or
otherwise. For the present, Agent consents to you continuing to release
Collateral pursuant to the instructions given to you by the Company, or any of
the Company’s authorized agents, but this consent may be terminated or changed
at any time by notice to you from Agent. Upon being so notified by Agent, you
are to abide solely by Agent’s instructions with respect to any of such goods or
other Collateral and you are not to release any Collateral to the Company or to
anyone else except according to written instructions which may be given to you
from time to time by Agent. If so instructed by Agent, you agree to return to
Agent all of the Company’s goods and other Collateral in your custody, control
or possession. You hereby acknowledge and agree that you hold and will have
possession of such goods or other Collateral and proceeds for the benefit of
Agent and Lenders and you shall not take any action purporting to encumber or
transfer any interest in such goods or other Collateral or the proceeds thereof.



--------------------------------------------------------------------------------

You agree and acknowledge that you do not have and in no event will you assert
against Agent or any Lender any lien, right of distraint or levy, right of
offset, claim, deduction, counterclaim, security or other interest in any
Collateral now or hereafter located on any of your premises or in your custody,
possession or control, including any of the foregoing which might otherwise
arise or exist in your favor pursuant to any agreement, common law, statute
(including the U.S. Bankruptcy Code or any state insolvency law) or otherwise.
You certify that you do not know of any security interest or other claim with
respect to any of the Collateral, other than the security interest which is the
subject of this agreement. You agree and acknowledge that no negotiable or
non-negotiable warehouse receipts, documents of title or similar instruments
have been or will be issued by you with respect to any of the Company’s goods,
except for non-negotiable receipts naming Agent or the Company as consignee. You
shall not take any action purporting to encumber or transfer any interest in
such inventory or other goods or other Collateral. You are holding the
Collateral as bailee for Agent for the purpose of perfecting the security
interest and lien of Agent in the Collateral.

You further agree to allow Agent, any Lender and their respective agents to
enter upon your premises during business hours for the purpose of examining,
removing, taking possession of or otherwise dealing with any of the Collateral
at any time in your possession or control or copies of any books and records
related thereto.

Agent and Lenders are relying upon this agreement in connection with their
financing arrangements with the Company. This agreement may not be changed or
terminated orally or by course of conduct. Any change to the terms of this
agreement must be in writing and signed by Agent. This agreement shall be
binding upon you and your successors and assigns and shall be enforceable by and
inure to the benefit of Agent, Lenders and their respective successors and
assigns.

This agreement constitutes our acknowledgment that Agent or any Lender may
assert any of the rights set forth or referred to herein, without objection by
the Company. We also agree to reimburse you for all reasonable costs and
expenses incurred by you as a direct result of compliance with the instructions
of Agent as to the disposition of any of the Collateral.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

Please acknowledge your agreement to the foregoing by signing in the space
provided below.

 

Very truly yours, [APPLICABLE BORROWER] By:  

 

Title:  

 

 

ACKNOWLEDGED AND AGREED:

    

 

By:

 

 

Title:

 

 

  (Customs Broker/Freight Forwarder)

Signature Page to Customs Broker Agreement



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF BORROWING BASE CERTIFICATE

(See attached.)



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF DDA NOTIFICATION

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH DEPOSITORY

[DATE]

 

To: [Name and Address of Bank]

 

  Re: [                                                         ]

The Account Numbers referenced on Exhibit A annexed hereto

Dear Sir/Madam:

This letter relates to the Account Numbers referenced on Exhibit A annexed
hereto and any other depository account(s) (collectively the “Account”) which
[                    ], a [                    ] with an address at
[                    ] (the “Borrower”), now or hereafter maintains with you.
The term “Account” shall also mean any certificates of deposit, investments, or
other evidence of indebtedness heretofore or hereafter issued by you to or for
the account of the Borrower.

Under various agreements between, among others, the Borrower and Wells Fargo
Bank, National Association, a national banking association with an office at One
Boston Place, 18th Floor, Boston, MA 02108, as administrative and collateral
agent (in such capacities, herein the “Administrative Agent”) for its own
benefit and the benefit of a syndicate of revolving lenders and certain other
credit parties (the “Credit Parties”), the Borrower has granted to the
Administrative Agent (for its own benefit and the benefit of the Credit Parties)
security interests in and to, among other things, the Borrower’s accounts,
accounts receivable, inventory, and proceeds therefrom, including, without
limitation, the proceeds now or hereafter deposited in the Account or evidenced
thereby. Consequently, the present and all future contents of the Account
constitute the Administrative Agent’s collateral.

Until you receive written notification from the Administrative Agent that the
interest of the Administrative Agent and the other Credit Parties in the
Accounts has been terminated, all funds from time to time on deposit in each of
the Accounts, net of such minimum balance, not to exceed $2,500.00, as may be
required by you to be maintained in each of the Accounts, shall be transferred
on each business day only as follows:

 

  (a) By ACH, Depository Transfer Check, or Electronic Depository Transfer to:



--------------------------------------------------------------------------------

[Name of Bank]

ABA #                             

Account No.                                 

Re:                                              

or

 

  (b) As you may be otherwise instructed from time to time in writing by an
officer of the Administrative Agent.

Upon request of the Administrative Agent, a copy of each statement issued with
respect to the Account should be provided to the Administrative Agent at the
following addresses (which address may be changed upon seven (7) days’ written
notice given to you by the Administrative Agent):

Wells Fargo Bank, National Association

One Boston Place, 19th Floor

Boston, Massachusetts 02108

Attention: Michele L. Ayou, Director - Destination Maternity

Telephone: 617-854-7246

Email: michele.l.ayou@wellsfargo.com

You shall be fully protected in acting on any order or direction by the
Administrative Agent respecting the Accounts without making any inquiry
whatsoever as to the Administrative Agent’s right or authority to give such
order or direction or as to the application of any payment made pursuant
thereto, except to the extent liability arises from gross negligence or willful
misconduct on your part. Nothing contained herein is intended to, nor shall it
be deemed to, modify the rights and obligations of the Borrower and the
Administrative Agent under the terms of the loan arrangement and the loan
documents executed in connection therewith between, among others, the Borrower
and the Administrative Agent.

This letter may be amended only by notice in writing signed by the Borrower and
an officer of the Administrative Agent and may be terminated solely by written
notice signed by an officer of the Administrative Agent.

[signature page follows]



--------------------------------------------------------------------------------

Very truly yours, [____________________], as Borrower By:  

 

Name:  

 

Title:  

 

 

cc: Wells Fargo Bank, National Association

DDA Notification



--------------------------------------------------------------------------------

Exhibit A

Accounts

[see attached]



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF CREDIT CARD NOTIFICATION

PREPARE ON BORROWER LETTERHEAD - ONE FOR EACH PROCESSOR

                    ,             

 

To:        [Name and Address of Credit Card Processor] (The “Processor”) Re:   
[___________] (the “Company”)    Merchant Account Number: ____________

Dear Sir/Madam:

Under various agreements between and among the Company, certain affiliates of
the Company, Wells Fargo Bank, National Association, a national banking
association with offices at One Boston Place, Boston, MA 02108, as
administrative and collateral agent (the “Agent”) for a syndicate of lenders and
other credit parties (the “Credit Parties”) party to Amended and Restated Credit
Agreement dated as of March [    ], 2016 (as amended, modified or supplemented
from time to time, the “Credit Agreement”), the Company has granted to the
Agent, for its own benefit and the benefit of the other Credit Parties, a
security interest in and to the Company’s inventory, accounts, general
intangibles, equipment, and other assets, including, without limitation, all
amounts due or to become due from the Processor to the Company.

Under such agreements, the Company is obligated to deliver (or cause to be
delivered) all proceeds of the Company’s accounts, accounts receivable, and
inventory to the Agent. Such proceeds include all payments with respect to
credit card charges (the “Charges”) submitted by the Company to the Processor
for processing and the amounts which the Processor owes to the Company on
account thereof (the “Credit Card Proceeds”).

 

  1. Until the Processor receives written notification from an officer of the
Agent to the contrary, all amounts as may become due from time to time from the
Processor to the Company shall continue to be transferred only as follows:

13.02. (a) By ACH, Depository Transfer Check, or Electronic Depository Transfer
to:

[Name of Bank]

ABA #                                         

Account No.                                 

Re:                                              



--------------------------------------------------------------------------------

or

13.03. (b) As the Processor may be instructed from time to time in writing by an
officer of the Agent.

 

2. Upon request of the Agent, a copy of each periodic statement provided by the
Processor to the Company should be provided to the Agent at the following
address (which address may be changed upon seven (7) days’ written notice given
to the Processor by the Agent):

Wells Fargo Bank, National Association

One Boston Place

Boston, MA 02108

Attention: Portfolio Manager

Re: Destination Maternity

 

3. The Processor shall be fully protected in acting on any order or direction by
the Agents respecting the Charges and the Credit Card Proceeds without making
any inquiry whatsoever as to the Agent’s right or authority to give such order
or direction or as to the application of any payment made pursuant thereto.



--------------------------------------------------------------------------------

This letter may be amended only by the written agreement of the Processor, the
Company, and an officer of the Agent and may be terminated solely by written
notice signed by an officer of the Agent.

 

Very truly yours, [_________________], as the Company By:  

 

Name:  

 

Title:  

 

 

cc: Wells Fargo Bank, National Association

Signature Page to Credit Card Notification